
	

115 S1460 PCS: Energy and Natural Resources Act of 2017
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 162115th CONGRESS1st Session
		S. 1460
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Ms. Murkowski (for herself and Ms. Cantwell) introduced the following bill; which was read the first time
		
		June 29, 2017Read the second time and placed on the calendarA BILL
		To provide for the modernization of the energy and natural resources policies of the United States,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Energy and Natural Resources Act of 2017.
		2.Organization of Act into divisions; table of contents
 (a)DivisionsThis Act is organized into 2 divisions as follows: (1)Division AEnergy.
 (2)Division BNatural Resources. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of contents.
					DIVISION A—Energy
					Sec. 1001. Definitions.
					TITLE I—Efficiency
					Subtitle A—Buildings
					Sec. 1101. Greater energy efficiency in building codes.
					Sec. 1102. Budget-neutral demonstration program for energy and water conservation improvements at
			 multifamily residential units.
					Sec. 1103. Coordination of energy retrofitting assistance for schools.
					Sec. 1104. Energy efficiency materials pilot program.
					Sec. 1105. Utility energy service contracts.
					Sec. 1106. Use of energy and water efficiency measures in Federal buildings.
					Sec. 1107. Building training and assessment centers.
					Sec. 1108. Career skills training.
					Sec. 1109. Energy-efficient and energy-saving information technologies.
					Sec. 1110. Energy efficient data centers.
					Sec. 1111. Weatherization Assistance Program.
					Sec. 1112. Reauthorization of State energy program.
					Sec. 1113. Smart building acceleration.
					Sec. 1114. Repeal of fossil phase-out.
					Sec. 1115. Federal building energy efficiency performance standards.
					Sec. 1116. Federal building energy intensity improvement.
					Sec. 1117. Certification for green buildings.
					Sec. 1118. High-performance green Federal buildings.
					Sec. 1119. Evaluation of potentially duplicative green building programs.
					Sec. 1120. Study and report on energy savings benefits of operational efficiency programs and
			 services.
					Sec. 1121. Use of Federal disaster relief and emergency assistance for energy-efficient products
			 and structures.
					Sec. 1122. WaterSense.
					Subtitle B—Appliances
					Sec. 1201. Extended product system rebate program.
					Sec. 1202. Energy efficient transformer rebate program.
					Sec. 1203. Third-party certification under Energy Star program.
					Sec. 1204. Application of energy conservation standards to certain external power supplies.
					Sec. 1205. Clarification to effective date for regional standards.
					Sec. 1206. Modifying product definitions.
					Sec. 1207. Clarifying rulemaking procedures.
					Sec. 1208. Extension of nonapplication of no-load mode energy efficiency standard to certain
			 security or life safety alarm or surveillance systems.
					Subtitle C—Manufacturing
					Sec. 1301. Manufacturing energy efficiency.
					Sec. 1302. Leveraging existing Federal agency programs to assist small and medium manufacturers.
					Sec. 1303. Leveraging smart manufacturing infrastructure at National Laboratories.
					Subtitle D—Vehicles
					Sec. 1401. Objectives.
					Sec. 1402. Coordination and nonduplication.
					Sec. 1403. Authorization of appropriations.
					Sec. 1404. Reporting.
					PART I—Vehicle Research and Development
					Sec. 1411. Program.
					Sec. 1412. Manufacturing.
					PART II—Medium- and Heavy-Duty Commercial and Transit Vehicles
					Sec. 1421. Program.
					Sec. 1422. Class 8 truck and trailer systems demonstration.
					Sec. 1423. Technology testing and metrics.
					Sec. 1424. Nonroad systems pilot program.
					PART III—Administration
					Sec. 1431. Repeal of existing authorities.
					Sec. 1432. Reauthorization of diesel emissions reduction program.
					Sec. 1433. Gaseous fuel dual fueled automobiles.
					Subtitle E—Housing
					Sec. 1501. Definitions.
					Sec. 1502. Enhanced energy efficiency underwriting criteria.
					Sec. 1503. Enhanced energy efficiency underwriting valuation guidelines.
					Sec. 1504. Monitoring.
					Sec. 1505. Rulemaking.
					Sec. 1506. Additional study.TITLE II—Infrastructure
					Subtitle A—Cybersecurity
					Sec. 2001. Sanctions for disclosure of critical electric infrastructure information.
					Sec. 2002. Enhanced grid security.
					Subtitle B—Strategic Petroleum Reserve
					Sec. 2101. Strategic petroleum reserve drawdown and sale.
					Subtitle C—Trade
					Sec. 2201. Action on applications to export liquefied natural gas.
					Sec. 2202. Public disclosure of liquefied natural gas export destinations.
					Subtitle D—Electricity 
					Sec. 2301. Grid storage program.
					Sec. 2302. Electric grid architecture, scenario development, and modeling.
					Sec. 2303. Hybrid micro-grid systems for isolated and resilient communities.
					Sec. 2304. Voluntary model pathways.
					Sec. 2305. Performance metrics for electricity infrastructure providers.
					Sec. 2306. Voluntary State, regional, and local electricity distribution planning.
					Sec. 2307. Authorization of appropriations.
					Sec. 2308. Power marketing administration agreements.
					Sec. 2309. Report by transmission organizations on distributed energy resources and interconnected
			 micro-grid systems.
					Sec. 2310. Vegetation management, facility inspection, and operation and maintenance on Federal
			 land containing electric transmission and distribution facilities.
					Sec. 2311. Study of combined heat and power systems and waste heat to power systems.
					Sec. 2312. Bulk-power system reliability impact statement.
					Sec. 2313. Report by transmission organizations on diversity of supply.
					Sec. 2314. Technology demonstration on the distribution system.TITLE III—Supply
					Subtitle A—Renewables
					PART I—Hydroelectric
					Sec. 3001. Federal Power Act amendments.
					Sec. 3002. Evaluation of expedited licensing for qualified project upgrades.
					Sec. 3003. Regulations to establish a 2-year process for certain nonpowered dams and closed-loop
			 pumped storage projects.
					Sec. 3004. Regionwide pilot program.
					Sec. 3005. Pumped storage hydropower.
					Sec. 3006. Annual reports.
					Sec. 3007. Synchronization of hydroelectric licensing processes of the Bureau of Reclamation and
			 the Federal Energy Regulatory Commission.
					Sec. 3008. Federal Energy Regulatory Commission projects.
					Sec. 3009. Study of surrender or transfer of licenses for nonpowered sites.
					Sec. 3010. Hydroelectric production incentives and efficiency improvements.
					PART II—Geothermal
					Sec. 3011. Geothermal energy.
					Sec. 3012. Geothermal exploration test projects.
					PART III—Marine Hydrokinetic
					Sec. 3021. Definition of marine and hydrokinetic renewable energy.
					Sec. 3022. Marine and hydrokinetic renewable energy research and development.
					Sec. 3023. National Marine Renewable Energy Research, Development, and Demonstration Centers.
					Sec. 3024. Authorization of appropriations.
					PART IV—Thermal Energy
					Sec. 3031. Modifying the definition of renewable energy to include thermal energy.
					Subtitle B—Oil and Gas
					Sec. 3101. Methane hydrate research and development.
					Sec. 3102. Liquefied natural gas study.
					Sec. 3103. FERC process coordination.
					Sec. 3104. Department of the Interior pilot program.
					Sec. 3105. GAO review and report.
					Sec. 3106. Ethane storage study.
					Sec. 3107. Report on incorporating Internet-based lease sales.
					Subtitle C—Helium 
					Sec. 3201. Rights to helium.
					Subtitle D—Critical Minerals
					Sec. 3301. Definitions.
					Sec. 3302. Policy.
					Sec. 3303. Critical mineral designations.
					Sec. 3304. Resource assessment.
					Sec. 3305. Permitting.
					Sec. 3306. Federal Register process.
					Sec. 3307. Recycling, efficiency, and alternatives.
					Sec. 3308. Analysis and forecasting.
					Sec. 3309. Education and workforce.
					Sec. 3310. National geological and geophysical data preservation program.
					Sec. 3311. Administration.
					Sec. 3312. Authorization of appropriations.
					Subtitle E—Fossil Energy
					Sec. 3401. Fossil energy.
					Sec. 3402. Establishment of coal technology program.
					Sec. 3403. Report on carbon dioxide capture contracting authority.
					Subtitle F—Nuclear
					Sec. 3501. Nuclear energy innovation capabilities.
					Sec. 3502. Next generation nuclear plant project.
					Subtitle G—Workforce Development
					Sec. 3601. 21st Century Energy Workforce Advisory Board.
					Sec. 3602. Energy workforce pilot grant program.
					Subtitle H—Recycling
					Sec. 3701. Recycled carbon fiber.
					Sec. 3702. Energy generation and regulatory relief study regarding recovery and conversion of
			 nonrecycled mixed plastics.
					Sec. 3703. Eligible projects.TITLE IV—Accountability
					Subtitle A—Loan programs
					Sec. 4001. Terms and conditions for incentives for innovative technologies.
					Sec. 4002. State loan eligibility.
					Sec. 4003. Fees for loans.
					Sec. 4004. Department of Energy Indian energy education planning and management assistance program.
					Subtitle B—Energy-Water nexus
					Sec. 4101. Nexus of energy and water for sustainability.
					Sec. 4102. Smart energy and water efficiency pilot program.
					Subtitle C—Innovation and Office of Science
					PART I—Innovation
					Sec. 4201. Inclusion of early stage technology demonstration in authorized technology transfer
			 activities.
					Sec. 4202. Sense of Congress on accelerating energy innovation.
					Sec. 4203. Restoration of laboratory directed research and development program.
					Sec. 4204. Research grants database.
					Sec. 4205. Technology transfer and transitions assessment.
					Sec. 4206. Agreements for commercializing technology pilot program.
					Sec. 4207. Short-term cost-share pilot program.
					Sec. 4208. Quadrennial energy review.
					Sec. 4209. Crosscutting research and development.
					Sec. 4210. Strategic research portfolio analysis and coordination plan.
					Sec. 4211. Strategy for facilities and infrastructure.
					Sec. 4212. Energy Innovation Hubs.
					Sec. 4213. Advanced Research Projects Agency–Energy.
					PART II—Office of Science
					Sec. 4221. Mission of the Office of Science.
					Sec. 4222. Basic energy sciences.
					Sec. 4223. Advanced scientific computing research.
					Sec. 4224. High-energy physics.
					Sec. 4225. Biological and environmental research.
					Sec. 4226. Fusion energy.
					Sec. 4227. Nuclear physics.
					Sec. 4228. Science laboratories infrastructure program.
					Sec. 4229. Basic research.
					Subtitle D—Management
					Sec. 4301. Bureau of Land Management cooperation with States on rules and processes.
					Sec. 4302. Under Secretary for Science and Energy.
					Sec. 4303. Energy emergency response efforts of the Department.
					Sec. 4304. Program to reduce the potential impacts of solar energy facilities on certain species.
					Subtitle E—Markets
					Sec. 4401. Enhanced information on critical energy supplies.
					Sec. 4402. Working Group on Energy Markets.
					Sec. 4403. Study of regulatory framework for energy markets.
					Subtitle F—Affordability
					Sec. 4501. E-prize competition pilot program.
					Sec. 4502. Carbon dioxide capture technology prize.
					Subtitle G—Code maintenance
					Sec. 4601. Repeal of off-highway motor vehicles study.
					Sec. 4602. Repeal of methanol study.
					Sec. 4603. Repeal of authorization of appropriations provision.
					Sec. 4604. Repeal of residential energy efficiency standards study.
					Sec. 4605. Repeal of weatherization study.
					Sec. 4606. Repeal of report to Congress.
					Sec. 4607. Repeal of report by General Services Administration.
					Sec. 4608. Repeal of intergovernmental energy management planning and coordination workshops.
					Sec. 4609. Repeal of Inspector General audit survey and President's Council on Integrity and
			 Efficiency report to Congress.
					Sec. 4610. Repeal of procurement and identification of energy efficient products program.
					Sec. 4611. Repeal of national action plan for demand response.
					Sec. 4612. Repeal of national coal policy study.
					Sec. 4613. Repeal of study on compliance problem of small electric utility systems.
					Sec. 4614. Repeal of study of socioeconomic impacts of increased coal production and other energy
			 development.
					Sec. 4615. Repeal of study of the use of petroleum and natural gas in combustors.
					Sec. 4616. Repeal of submission of reports.
					Sec. 4617. Repeal of electric utility conservation plan.
					Sec. 4618. Emergency Energy Conservation repeals.
					Sec. 4619. Energy Security Act repeals.
					Sec. 4620. Nuclear Safety Research, Development, and Demonstration Act of 1980 repeals.
					Sec. 4621. Elimination and consolidation of certain America COMPETES programs.
					Sec. 4622. Repeal of state utility regulatory assistance.
					Sec. 4623. Repeal of survey of energy saving potential.
					Sec. 4624. Repeal of photovoltaic energy program.
					Sec. 4625. Repeal of energy auditor training and certification.
					Sec. 4626. Repeal of authorization of appropriations.
					Sec. 4627. Repeal of Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989.
					Sec. 4628. Repeal of hydrogen research, development, and demonstration program.
					Sec. 4629. Repeal of study on alternative fuel use in nonroad vehicles and engines.
					Sec. 4630. Repeal of low interest loan program for small business fleet purchases.
					Sec. 4631. Repeal of technical and policy analysis for replacement fuel demand and supply
			 information.
					Sec. 4632. Repeal of 1992 Report on Climate Change.
					Sec. 4633. Repeal of Director of Climate Protector establishment.
					Sec. 4634. Repeal of 1994 report on global climate change emissions.
					Sec. 4635. Repeal of telecommuting study.
					Sec. 4636. Repeal of advanced buildings for 2005 program.
					Sec. 4637. Repeal of Energy Research, Development, Demonstration, and Commercial Application
			 Advisory Board.
					Sec. 4638. Repeal of study on use of energy futures for fuel purchase.
					Sec. 4639. Repeal of energy subsidy study.
					Sec. 4640. Repeal of prior limitation on compensation of the Secretary of the Interior.DIVISION B—Natural resources
					Sec. 5001. Definitions.
					TITLE V—Conservation authorizations
					Sec. 5101. National Park Service Maintenance and Revitalization Conservation Fund.
					Sec. 5102. Land and Water Conservation Fund.
					Sec. 5103. Historic Preservation Fund.
					Sec. 5104. Conservation incentives landowner education program.TITLE VI—Land conveyances and related matters
					Subtitle A—Land conveyances
					Sec. 6001. Arapaho National Forest boundary adjustment.
					Sec. 6002. Land conveyance, Elkhorn Ranch and White River National Forest, Colorado.
					Sec. 6003. Crags, Colorado land exchange.
					Sec. 6004. Clarification relating to a certain land description under the Northern Arizona Land
			 Exchange and Verde River Basin Partnership Act of 2005.
					Sec. 6005. Cooper Spur land exchange clarification amendments.
					Sec. 6006. Black Hills National Cemetery boundary modification.
					Sec. 6007. Cow Creek Umpqua land conveyance.
					Sec. 6008. Oregon coastal land.
					Sec. 6009. Amendments to Coquille Restoration Act.
					Sec. 6010. Conveyance of Federal land within the Swan Lake hydroelectric project boundary.
					Sec. 6011. Pascua Yaqui Tribe land conveyance.
					Subtitle B—Land management
					Sec. 6101. Cadastre of Federal real property.
					Sec. 6102. Additional authority for sale or exchange of small parcels of National Forest System
			 land.
					Sec. 6103. Bolts ditch access.
					Sec. 6104. Designation of Alex Diekmann Peak, Montana.
					Sec. 6105. Methow Valley, Washington, Federal land withdrawal.
					Sec. 6106. Frank and Jeanne Moore Wild Steelhead Special Management Area, Oregon.
					Sec. 6107. Expedited access to certain Federal land.
					Sec. 6108. Maintenance or replacement of facilities and structures at Smith Gulch.
					Sec. 6109. Cerro del Yuta and Río San Antonio Wilderness Areas.
					Sec. 6110. Additions to Cherokee National Forest Wilderness Areas.TITLE VII—National Park System Management, Studies, and Related Matters
					Subtitle A—Special Resource Studies
					Sec. 7001. Special resource study of James K. Polk presidential home.
					Sec. 7002. Special resource study of Fort Ontario.
					Subtitle B—National Park Service Management and Related Matters
					Sec. 7101. Ocmulgee Mounds National Historical Park boundary revision.
					Sec. 7102. John Muir National Historic Site land acquisition.
					Sec. 7103. Amendment to Coltsville National Historical Park donation site.
					Sec. 7104. Kennesaw Mountain National Battlefield Park boundary adjustment; land acquisition;
			 administration.
					Sec. 7105. Designation of existing wilderness area in Lake Clark National Park as the Jay S.
			 Hammond Wilderness.
					Sec. 7106. Sky Point mountain designation.
					Sec. 7107. Eligibility of Hispanic-serving institutions and Asian American and Native American
			 Pacific Islander-serving institutions for assistance for preservation
			 education and training programs.
					Sec. 7108. Martin Luther King, Jr. National Historical Park.
					Sec. 7109. Vehicular access and fees at Delaware Water Gap National Recreation Area.
					Sec. 7110. Denali National Park and Preserve natural gas pipeline.
					Sec. 7111. Wild horses in and around the Currituck National Wildlife Refuge.
					Sec. 7112. Lower Farmington and Salmon Brook recreational rivers.
					Sec. 7113. East Rosebud Wild and Scenic Rivers designation.
					Sec. 7114. Arlington Ridge Visitor Services Facility.
					Sec. 7115. Rockingham County, Virginia, removal of use restriction.
					Sec. 7116. Interagency transfer of land along George Washington Memorial Parkway.
					Sec. 7117. Shiloh National Military Park boundary modification.
					Sec. 7118. Historically Black Colleges and Universities Historic Preservation Program reauthorized.
					Sec. 7119. Fort Frederica National Monument boundary adjustment.
					Sec. 7120. Redesignation of Robert Emmet Park.
					Sec. 7121. Designation of the National Memorial to Fallen Educators.
					Sec. 7122. African American Civil Rights Network.
					Sec. 7123. 400 Years of African-American History Commission.
					Sec. 7124. Modification of Voyageurs National Park boundary.
					Sec. 7125. North Country National Scenic Trail route adjustment.
					Sec. 7126. National emergency medical services commemorative work.
					Sec. 7127. National heritage area designations.
					Sec. 7128. Adjustment of boundaries of Lincoln National Heritage Area.
					Sec. 7129. Finger lakes national heritage area study.
					Sec. 7130. Modification of the Second Division Memorial.
					Sec. 7131. Florissant Fossil Beds National Monument boundary adjustment.
					Sec. 7132. Fort Scott National Historic Site boundary modification.
					Sec. 7133. Gulf Islands National Seashore land exchange.
					Sec. 7134. Ste. Genevieve National Historical Park.
					Sec. 7135. Bows in parks.
					Sec. 7136. Wildlife management in parks.TITLE VIII—Sportsmen's access and related matters
					Subtitle A—National policy
					Sec. 8001. Congressional declaration of national policy.
					Subtitle B—Sportsmen’s access to Federal land
					Sec. 8101. Definitions.
					Sec. 8102. Federal land open to hunting, fishing, and recreational shooting.
					Sec. 8103. Closure of Federal land to hunting, fishing, and recreational shooting.
					Sec. 8104. Shooting ranges.
					Sec. 8105. Federal action transparency.
					Sec. 8106. Identifying opportunities for recreation, hunting, and fishing on Federal land.
					Sec. 8107. Firearms at water resource development projects.
					Subtitle C—Federal Land Transaction Facilitation Act
					Sec. 8201. Amendments to the Federal Land Transaction Facilitation Act.
					Subtitle D—Filming on Federal Land Management Agency land
					Sec. 8301. Commercial filming.
					Subtitle E—Wildlife and habitat conservation
					Sec. 8401. Amendments to Pittman-Robertson Wildlife Restoration Act.
					Sec. 8402. Wildlife and Hunting Heritage Conservation Council Advisory Committee.
					Sec. 8403. North American Wetlands Conservation Act.
					Sec. 8404. Fishing tackle.
					Subtitle F—Miscellaneous
					Sec. 8501. Respect for treaties and rights.
					Sec. 8502. No priority.
					Sec. 8503. State authority for fish and wildlife.TITLE IX—Water Infrastructure and Related Matters
					Subtitle A—Fontenelle Reservoir
					Sec. 9001. Authority to make entire active capacity of Fontenelle Reservoir available for use.
					Sec. 9002. Savings provisions.
					Subtitle B—Bureau of Reclamation Transparency
					Sec. 9101. Definitions.
					Sec. 9102. Asset management report enhancements for reserved works.
					Sec. 9103. Asset management report enhancements for transferred works.
					Sec. 9104. Offset.
					Subtitle C—Yakima River Basin Water Enhancement
					Sec. 9201. Short title.
					Sec. 9202. Modification of terms, purposes, and definitions.
					Sec. 9203. Yakima River Basin Water Conservation Program.
					Sec. 9204. Yakima Basin water projects, operations, and authorizations.
					Sec. 9205. Authorization of Phase III of Yakima River Basin Water Enhancement Project.
					Subtitle D—Klamath Project Water and Power
					Sec. 9301. Klamath Project.
					Subtitle E—Equus Beds Division Extension
					Sec. 9401. Equus Beds Division extension.TITLE X—Natural Hazards
					Subtitle A—National volcano early warning and monitoring system
					Sec. 10001. Definitions.
					Sec. 10002. National volcano early warning and monitoring system.
					Sec. 10003. Funding.
					Subtitle B—National landslide hazards reduction program
					Sec. 10101. Definitions.
					Sec. 10102. National landslide hazards reduction program.
					Sec. 10103. Ground subsidence.
					Sec. 10104. 3D Elevation Program.TITLE XI—Indian Energy
					Subtitle A—Indian Tribal Energy Development and Self-Determination Act amendments
					Sec. 11001. Indian tribal energy resource development.
					Sec. 11002. Indian tribal energy resource regulation.
					Sec. 11003. Tribal energy resource agreements.
					Sec. 11004. Technical assistance for Indian tribal governments.
					Sec. 11005. Conforming amendments.
					Sec. 11006. Report.
					Subtitle B—Miscellaneous amendments
					Sec. 11101. Issuance of preliminary permits or licenses.
					Sec. 11102. Tribal biomass demonstration project.
					Sec. 11103. Weatherization program.
					Sec. 11104. Appraisals.
					Sec. 11105. Leases of restricted lands for Navajo Nation.
					Sec. 11106. Extension of tribal lease period for the Crow Tribe of Montana.
					Sec. 11107. Trust status of lease payments.
				
			AEnergy
 1001.DefinitionsIn this division: (1)DepartmentThe term Department means the Department of Energy.
 (2)SecretaryThe term Secretary means the Secretary of Energy. IEfficiency ABuildings 1101.Greater energy efficiency in building codes (a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended—
 (1)in paragraph (14), by inserting , or its legal successor, International Code Council, Inc. after the Council of American Building Officials; and (2)by adding at the end the following:
								
 (17)IECCThe term IECC means the International Energy Conservation Code. (18)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)..
 (b)State building energy efficiency codesSection 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) is amended to read as follows:
							
								304.Updating State building energy efficiency codes
 (a)Voluntary building energy codeNothing in this section or section 307 makes a voluntary building energy code established under this section or an updated voluntary building energy code under section 307 binding on a State, local government, or Indian tribe as a matter of Federal law.
 (b)In generalThe Secretary shall— (1)encourage and support the adoption of building energy codes by States, Indian tribes, and, as appropriate, by local governments that meet or exceed the voluntary building energy codes, or achieve equivalent or greater energy savings; and
 (2)support full compliance with the State and local codes. (c)State and Indian tribe certification of building energy code updates (1)Review and updating of codes by each State and Indian tribe (A)In generalNot later than 2 years after the date on which a voluntary building energy code is updated, each State or Indian tribe shall certify whether or not the State or Indian tribe, respectively, has reviewed and updated the energy provisions of the building code of the State or Indian tribe, respectively.
 (B)DemonstrationThe certification shall include a demonstration of whether or not the energy savings for the code provisions that are in effect throughout the State or Indian tribal territory meet or exceed—
 (i)the energy savings of the updated voluntary building energy code; or (ii)the consensus-based targets established under section 307(b)(2).
 (C)No model building energy code updateIf a model building energy code is not updated by a target date established under section 307(b)(2)(D), each State or Indian tribe shall, not later than 2 years after the specified date, certify whether or not the State or Indian tribe, respectively, has reviewed and updated the energy provisions of the building code of the State or Indian tribe, respectively, to meet or exceed the target in section 307(b)(2).
 (2)Validation by secretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the code provisions of the State or Indian tribe, respectively, meet the criteria specified in paragraph (1); and
 (B)if the determination is positive, validate the certification. (d)Improvements in compliance with building energy codes (1)RequirementNot later than 3 years after the date of a certification under subsection (c), each State and Indian tribe shall certify whether or not the State and Indian tribe, respectively, has—
 (A)achieved full compliance under paragraph (3) with the applicable certified State and Indian tribe building energy code or with the associated voluntary building energy code; or
 (B)made significant progress under paragraph (4) toward achieving compliance with the applicable certified State and Indian tribe building energy code or with the associated voluntary building energy code.
 (2)Measurement of complianceA certification under paragraph (1) shall include documentation of the rate of compliance based on— (A)independent inspections of a random sample of the buildings covered by the code in the preceding year; or
 (B)an alternative method that yields an accurate measure of compliance. (3)Achievement of complianceA State or Indian tribe shall be considered to achieve full compliance under paragraph (1) if—
 (A)at least 90 percent of building space covered by the code in the preceding year substantially meets all the requirements of the applicable code specified in paragraph (1), or achieves equivalent or greater energy savings level; or
 (B)the estimated excess energy use of buildings that did not meet the applicable code specified in paragraph (1) in the preceding year, compared to a baseline of comparable buildings that meet this code, is not more than 5 percent of the estimated energy use of all buildings covered by this code during the preceding year.
 (4)Significant progress toward achievement of complianceA State or Indian tribe shall be considered to have made significant progress toward achieving compliance for purposes of paragraph (1) if the State or Indian tribe—
 (A)has developed and is implementing a plan for achieving compliance during the 8-year-period beginning on the date of enactment of this paragraph, including annual targets for compliance and active training and enforcement programs; and
 (B)has met the most recent target under subparagraph (A). (5)Validation by secretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the State or Indian tribe has demonstrated meeting the criteria of this subsection, including accurate measurement of compliance; and
 (B)if the determination is positive, validate the certification. (e)States or Indian tribes that do not achieve compliance (1)ReportingA State or Indian tribe that has not made a certification required under subsection (c) or (d) by the applicable deadline shall submit to the Secretary a report on the status of the State or Indian tribe with respect to meeting the requirements and submitting the certification.
 (2)Federal supportFor any State or Indian tribe for which the Secretary has not validated a certification by a deadline under subsection (c) or (d), the lack of the certification may be a consideration for Federal support authorized under this section for technical assistance.
 (3)Local governmentIn any State or Indian tribe for which the Secretary has not validated a certification under subsection (c) or (d), a local government may be eligible for Federal support by meeting the certification requirements of subsections (c) and (d).
										(4)Annual reports by secretary
 (A)In generalThe Secretary shall annually submit to Congress, and publish in the Federal Register, a report on— (i)the status of voluntary building energy codes;
 (ii)the status of code adoption and compliance in the States and Indian tribes; (iii)the implementation of this section; and
 (iv)improvements in energy savings over time as a result of the targets established under section 307(b)(2).
 (B)ImpactsThe report shall include estimates of impacts of past action under this section, and potential impacts of further action, on—
 (i)upfront financial and construction costs, cost benefits and returns (using investment analysis), and lifetime energy use for buildings;
 (ii)resulting energy costs to individuals and businesses; and (iii)resulting overall annual building ownership and operating costs.
 (f)Technical assistance to States and Indian tribesThe Secretary shall provide technical assistance to States and Indian tribes to implement this section, including procedures and technical analysis for States and Indian tribes—
 (1)to improve and implement State residential and commercial building energy codes; (2)to demonstrate that the code provisions of the States and Indian tribes achieve equivalent or greater energy savings than the voluntary building energy codes and targets;
 (3)to document the rate of compliance with a building energy code; and (4)to otherwise promote the design and construction of energy efficient buildings.
										(g)Availability of incentive funding
 (1)In generalThe Secretary shall provide incentive funding to States and Indian tribes— (A)to implement this section;
 (B)to improve and implement residential and commercial building energy codes, including increasing and verifying compliance with the codes and training of State, local, and tribal building code officials, or other entities identified by the Secretary; and
 (C)to promote building energy efficiency through the use of the codes. (2)Additional fundingAdditional funding may be provided under this subsection for implementation of a plan to achieve and document full compliance with residential and commercial building energy codes under subsection (d)—
 (A)to a State or Indian tribe for which the Secretary has validated a certification under subsection (c) or (d); and
 (B)in a State or Indian tribe that is not eligible under subparagraph (A), to a local government that is eligible under this section.
 (3)TrainingOf the amounts made available under this subsection, the State or Indian tribe may use amounts required, but not to exceed $750,000 for a State or tribe, to train State, tribal, and local building code officials, or other entities identified by the Secretary.
 (4)Local governmentsStates may share grants under this subsection with local governments. (h)StudiesThe Secretary, in consultation with building science experts from the National Laboratories and institutions of higher education, designers and builders of energy-efficient residential and commercial buildings, code officials, and other stakeholders, shall undertake a study of the feasibility, impact, economics, and merit of—
 (1)code improvements that would require that buildings be designed, sited, and constructed in a manner that makes the buildings more adaptable in the future to become zero-net-energy after initial construction, as advances are achieved in energy-saving technologies;
 (2)code procedures that adopt energy efficiency measures that are technologically feasible and economically justified; and
 (3)legislative options for increasing energy savings from building energy codes, including additional incentives for effective State and local action, and verification of compliance with and enforcement of a code other than by a State or local government.
 (i)Effect on other lawsNothing in this section or section 307 supersedes or modifies the application of sections 321 through 346 of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.).
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and section 307 $200,000,000, to remain available until expended..
 (c)Voluntary building energy codesSection 307 of the Energy Conservation and Production Act (42 U.S.C. 6836) is amended to read as follows:
							
								307.Support for voluntary building energy codes
 (a)In generalThe Secretary shall support the updating of voluntary building energy codes. (b)Targets (1)In generalThe Secretary shall support the updating of the voluntary building energy codes to enable the achievement of consensus-based, aggregate energy savings targets established under paragraph (2).
										(2)Targets
 (A)In generalThe Secretary shall work with States, local governments, and Indian tribes, nationally recognized code and standards developers, and other interested parties to support the updating of voluntary building energy codes by establishing one or more consensus-based, aggregate energy savings targets to achieve the purposes of this section.
 (B)Separate targetsThe Secretary may establish separate consensus-based targets for commercial and residential buildings.
 (C)BaselinesThe baseline for updating voluntary building energy codes shall be the 2009 IECC for residential buildings and ASHRAE Standard 90.1–2010 for commercial buildings.
											(D)Specific years
 (i)In generalConsensus-based targets for specific years shall be established and revised by the Secretary through rulemaking and coordinated with nationally recognized code and standards developers at a level that—
 (I)is at the maximum level of energy efficiency that is technologically feasible and economically justified;
 (II)is higher than the preceding target; and (III)promotes the achievement of commercial and residential high-performance buildings through high-performance energy efficiency (within the meaning of section 401 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061)).
 (ii)Initial targetsNot later than 1 year after the date of enactment of this clause, the Secretary shall establish initial consensus-based targets under this subparagraph.
 (iii)Different target yearsSubject to clause (i), prior to the applicable year, the Secretary may set a later target year for any of the voluntary building energy codes described in subparagraph (A) if the Secretary determines that a consensus-based target cannot be met.
 (iv)Small businessWhen establishing consensus-based targets under this paragraph through rulemaking, the Secretary shall ensure compliance with the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121).
 (3)Appliance standards and other factors affecting building energy useIn establishing consensus-based building code targets under paragraph (2), the Secretary shall develop and adjust the targets in recognition of potential savings and costs relating to—
 (A)efficiency gains made in appliances, lighting, windows, insulation, and building envelope sealing; (B)advancement of distributed generation and on-site renewable power generation technologies;
 (C)equipment improvements for heating, cooling, and ventilation systems; (D)building management systems and SmartGrid technologies to reduce energy use; and
 (E)other technologies, practices, and building systems that the Secretary considers appropriate regarding building plug load and other energy uses.
											(c)Technical assistance to voluntary building energy code-setting and standard development
			 organizations
 (1)In generalThe Secretary shall, on a timely basis, provide technical assistance to voluntary building energy code-setting and standard development organizations consistent with the goals of this section.
 (2)AssistanceThe assistance shall include, as requested by the organizations, technical assistance in— (A)evaluating code or standards proposals or revisions;
 (B)building energy analysis and design tools; (C)building demonstrations;
 (D)developing definitions of energy use intensity and building types for use in voluntary building energy codes to evaluate the efficiency impacts of the voluntary building energy codes;
 (E)performance-based standards; (F)evaluating economic considerations; and
 (G)developing voluntary building energy codes by Indian tribes in accordance with tribal law. (3)Amendment proposalsThe Secretary may submit timely voluntary building energy code amendment proposals to the voluntary building energy code-setting and standard development organizations, with supporting evidence, sufficient to enable the voluntary building energy codes to meet the consensus-based targets established under subsection (b)(2).
 (4)Analysis methodologyThe Secretary shall make publicly available the entire calculation methodology (including input assumptions and data) used by the Secretary to estimate the energy savings of code or standard proposals and revisions.
										(d)Determination
 (1)Revision of voluntary building energy codesIf the provisions of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised, the Secretary shall make a preliminary determination not later than 90 days after the date of the revision, and a final determination not later than 15 months after the date of the revision, on whether or not the revision will—
 (A)improve energy efficiency in buildings compared to the existing voluntary building energy code; and (B)meet the applicable consensus-based targets under subsection (b)(2).
											(2)Codes or standards not meeting consensus-based targets
 (A)In generalIf the Secretary makes a determination under paragraph (1)(B) that a code or standard does not meet the consensus-based targets established under subsection (b)(2), the Secretary may at the same time provide the voluntary building energy code or standard developer with proposed changes that would result in a voluntary building energy code that meets the consensus-based targets and with supporting evidence, taking into consideration—
 (i)whether the modified code is technologically feasible and economically justified; (ii)available appliances, technologies, materials, and construction practices; and
 (iii)economic considerations. (B)Incorporation of changesOn receipt of the proposed changes, the voluntary building energy code or standard developer shall have an additional 270 days to accept or reject the proposed changes of the Secretary to the voluntary building energy code or standard for the Secretary to make a final determination.
 (e)AdministrationIn carrying out this section, the Secretary shall— (1)publish notice of consensus-based targets and supporting analysis and determinations under this section in the Federal Register to provide an explanation of and the basis for such actions, including any supporting modeling, data, assumptions, protocols, and cost-benefit analysis, including return on investment; and
 (2)provide an opportunity for public comment on proposed consensus-based targets and supporting analysis and determinations under this section.
 (f)Definition of economically justifiedAs used in this section, in determining whether a voluntary building energy code established under section 304 or an updated voluntary building energy code under this section is economically justified, the Secretary shall, after receiving views and comments furnished with respect to a proposed voluntary building code or an updated voluntary building energy code, determine whether the benefits of the building energy code exceed its burdens by, to the greatest extent practicable, considering—
 (1)the economic impact of the building energy code on the manufacturers and on the home or building owners subject to such code;
 (2)the savings in operating costs throughout the estimated average life of the building compared to any increase in the price of, or in the initial charges for, or maintenance expenses of, the covered buildings which are likely to result from the imposition of the building energy code;
 (3)the total projected amount of energy, or as applicable, water, savings likely to result directly from the imposition of the building energy code;
 (4)any reduction or increase of the utility or the performance of the covered buildings likely to result from the imposition of the building energy code;
 (5)the need for national energy and water conservation; and (6)other facts the Secretary considers relevant..
						1102.Budget-neutral
		demonstration program for energy and water conservation improvements at
		multifamily residential units
 (a)EstablishmentThe Secretary of Housing and Urban Development (referred to in this section as the Secretary) shall establish a demonstration program under which, during the period beginning on the date of enactment of this Act, and ending on September 30, 2020, the Secretary may enter into budget-neutral, performance-based agreements that result in a reduction in energy or water costs with such entities as the Secretary determines to be appropriate under which the entities shall carry out projects for energy or water conservation improvements at not more than 20,000 residential units in multifamily buildings participating in—
 (1)the project-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), other than assistance provided under section 8(o) of that Act;
 (2)the supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (3)the supportive housing for persons with disabilities program under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)).
							(b)Requirements
							(1)Payments
		contingent on savings
								(A)In
 generalThe Secretary shall provide to an entity a payment under an agreement under this section only during applicable years for which an energy or water cost savings is achieved with respect to the applicable multifamily portfolio of properties, as determined by the Secretary, in accordance with subparagraph (B).
								(B)Payment
		methodology
									(i)In
 generalEach agreement under this section shall include a pay-for-success provision—
 (I)that will serve as a payment threshold for the term of the agreement; and
 (II)pursuant to which the Department of Housing and Urban Development shall share a percentage of the savings at a level determined by the Secretary that is sufficient to cover the administrative costs of carrying out this section.
 (ii)LimitationsA payment made by the Secretary under an agreement under this section shall—
 (I)be contingent on documented utility savings; and
 (II)not exceed the utility savings achieved by the date of the payment, and not previously paid, as a result of the improvements made under the agreement.
										(C)Third party
 verificationSavings payments made by the Secretary under this section shall be based on a measurement and verification protocol that includes at least—
 (i)establishment of a weather-normalized and occupancy-normalized utility consumption baseline established preretrofit;
 (ii)annual third party confirmation of actual utility consumption and cost for owner-paid utilities;
 (iii)annual third party validation of the tenant utility allowances in effect during the applicable year and vacancy rates for each unit type; and
 (iv)annual third party determination of savings to the Secretary.
 (2)TermThe term of an agreement under this section shall be not longer than 12 years.
							(3)Entity
 eligibilityThe Secretary shall— (A)establish a competitive process for entering into agreements under this section; and
 (B)enter into such agreements only with entities that demonstrate significant experience relating to—
 (i)financing and operating properties receiving assistance under a program described in subsection (a);
 (ii)oversight of energy and water conservation programs, including oversight of contractors; and
 (iii)raising capital for energy and water conservation improvements from charitable organizations or private investors.
									(4)Geographical
 diversityEach agreement entered into under this section shall provide for the inclusion of properties with the greatest feasible regional and State variance.
							(c)Plan and
		reports
 (1)PlanNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Natural Resources of the Senate, and the Committee on Energy and Commerce of the House of Representatives a detailed plan for the implementation of this section.
 (2)ReportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall—
 (A)conduct an evaluation of the program under this section; and
 (B)submit to Congress a report describing each evaluation conducted under subparagraph (A).
 (d)FundingFor each fiscal year during which an agreement under this section is in effect, the Secretary may use to carry out this section any funds appropriated to the Secretary for the renewal of contracts under a program described in subsection (a).
						1103.Coordination of energy retrofitting assistance for schools
 (a)Definition of schoolIn this section, the term school means— (1)an elementary school or secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (2)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a));
 (3)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;
 (4)a school operated by the Bureau of Indian Affairs; (5)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
 (6)an institution of higher education eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (b)Designation of lead agencyThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall act as the lead Federal agency for coordinating and disseminating information on existing Federal programs and assistance that may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools.
 (c)RequirementsIn carrying out coordination and outreach under subsection (b), the Secretary shall— (1)in consultation and coordination with the appropriate Federal agencies, carry out a review of existing programs and financing mechanisms (including revolving loan funds and loan guarantees) available in or from the Department of Agriculture, the Department, the Department of Education, the Department of the Treasury, the Internal Revenue Service, the Environmental Protection Agency, and other appropriate Federal agencies with jurisdiction over energy financing and facilitation that are currently used or may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools;
 (2)establish a Federal cross-departmental collaborative coordination, education, and outreach effort to streamline communication and promote available Federal opportunities and assistance described in paragraph (1) for energy efficiency, renewable energy, and energy retrofitting projects that enables States, local educational agencies, and schools—
 (A)to use existing Federal opportunities more effectively; and (B)to form partnerships with Governors, State energy programs, local educational, financial, and energy officials, State and local government officials, nonprofit organizations, and other appropriate entities to support the initiation of the projects;
 (3)provide technical assistance for States, local educational agencies, and schools to help develop and finance energy efficiency, renewable energy, and energy retrofitting projects—
 (A)to increase the energy efficiency of buildings or facilities; (B)to install systems that individually generate energy from renewable energy resources;
 (C)to establish partnerships to leverage economies of scale and additional financing mechanisms available to larger clean energy initiatives; or
 (D)to promote— (i)the maintenance of health, environmental quality, and safety in schools, including the ambient air quality, through energy efficiency, renewable energy, and energy retrofit projects; and
 (ii)the achievement of expected energy savings and renewable energy production through proper operations and maintenance practices;
 (4)develop and maintain a single online resource website with contact information for relevant technical assistance and support staff in the Office of Energy Efficiency and Renewable Energy for States, local educational agencies, and schools to effectively access and use Federal opportunities and assistance described in paragraph (1) to develop energy efficiency, renewable energy, and energy retrofitting projects; and
 (5)establish a process for recognition of schools that— (A)have successfully implemented energy efficiency, renewable energy, and energy retrofitting projects; and
 (B)are willing to serve as resources for other local educational agencies and schools to assist initiation of similar efforts.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the implementation of this section.
						1104.Energy efficiency materials pilot program
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section.
							(2)Energy-efficiency materials
 (A)In generalThe term energy-efficiency materials means a measure (including a product, equipment, or system) that results in a reduction in use by a nonprofit organization for energy or fuel supplied from outside the nonprofit building.
 (B)InclusionsThe term energy-efficiency materials includes an item involving— (i)a roof or lighting system, or component of a roof or lighting system;
 (ii)a window; (iii)a door, including a security door; or
 (iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing materials needed to serve a more efficient system); and
 (v)a renewable energy generation or heating system, including a solar, photovoltaic, wind, geothermal, or biomass (including wood pellet) system or component of the system.
									(3)Nonprofit building
 (A)In generalThe term nonprofit building means a building operated and owned by a nonprofit organization. (B)InclusionsThe term nonprofit building includes a building described in subparagraph (A) that is—
 (i)a hospital; (ii)a youth center;
 (iii)a school; (iv)a social-welfare program facility;
 (v)a faith-based organization; and (vi)any other nonresidential and noncommercial structure.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants for the purpose of providing nonprofit buildings with energy-efficiency materials.
						(c)Grants
 (1)In generalThe Secretary may award grants under the program established under subsection (b). (2)ApplicationThe Secretary may award a grant under this section if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe.
 (3)Criteria for grantIn determining whether to award a grant under this section, the Secretary shall apply performance-based criteria, which shall give priority to applications based on—
 (A)the energy savings achieved; (B)the cost-effectiveness of the use of energy-efficiency materials;
 (C)an effective plan for evaluation, measurement, and verification of energy savings; and (D)the financial need of the applicant.
 (4)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 1105.Utility energy service contractsSection 546 of the National Energy Conservation Policy Act (42 U.S.C. 8256) is amended by adding at the end the following:
						
							(f)Utility energy service contracts
 (1)In generalEach Federal agency may use, to the maximum extent practicable, measures provided by law to meet energy efficiency and conservation mandates and laws, including through utility energy service contracts authorized by subsection (c).
 (2)Contract periodThe term of a utility energy service contract entered into by a Federal agency may have a contract period not to exceed 25 years.
 (3)NotificationThe Secretary shall make available on a public website the guidance and criteria regarding the conditions of utility energy service contracts..
					1106.Use of energy and water efficiency measures in Federal buildings
 (a)Energy management requirementsSection 543(f)(4) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended by striking may and inserting shall.
 (b)ReportsSection 548(b) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)) is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
								
 (5)(A)the status of the energy savings performance contracts and utility energy service contracts of each agency;
 (B)the investment value of the contracts; (C)the guaranteed energy savings for the previous year as compared to the actual energy savings for the previous year;
 (D)the plan for entering into the contracts in the coming year; and
 (E)information explaining why any previously submitted plans for the contracts were not implemented..
 (c)Definition of energy conservation measuresSection 551(4) of the National Energy Conservation Policy Act (42 U.S.C. 8259(4)) is amended by striking or retrofit activities and inserting retrofit activities, or energy consuming devices and required support structures.
 (d)Authority To enter into contractsSection 801(a)(2)(F) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(F)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (iii)limit the recognition of operation and maintenance savings associated with systems modernized or replaced with the implementation of energy conservation measures, water conservation measures, or any combination of energy conservation measures and water conservation measures..
 (e)Miscellaneous authoritySection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is amended by adding at the end the following:
							
 (H)Miscellaneous authorityNotwithstanding any other provision of law, a Federal agency may sell or transfer energy savings and apply the proceeds of the sale or transfer to fund a contract under this title..
 (f)Payment of costsSection 802 of the National Energy Conservation Policy Act (42 U.S.C. 8287a) is amended by striking (and related operation and maintenance expenses) and inserting , including related operations and maintenance expenses. (g)Definition of Federal buildingSection 551(6) of the National Energy Conservation Policy Act (42 U.S.C. 8259(6)) is amended by striking the semicolon at the end and inserting the term does not include a dam, reservoir, or hydropower facility owned or operated by a Federal agency;.
 (h)Definition of energy savingsSection 804(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is amended— (1)in subparagraph (A), by striking federally owned building or buildings or other federally owned facilities and inserting Federal building (as defined in section 551) each place it appears;
 (2)in subparagraph (C), by striking ; and and inserting a semicolon; (3)in subparagraph (D), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (E)the use, sale, or transfer of energy incentives, rebates, or credits (including renewable energy credits) from Federal, State, or local governments or utilities; and
 (F)any revenue generated from a reduction in energy or water use, more efficient waste recycling, or additional energy generated from more efficient equipment..
							1107.Building
			 training and assessment centers
 (a)In generalThe Secretary shall provide grants to institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and institutions of higher education eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)) (referred to in this section as minority-serving institutions) to establish building training and assessment centers—
 (1)to identify opportunities for optimizing energy efficiency and associated environmental, health and safety, and productivity performance in buildings;
 (2)to promote the application of emerging concepts and technologies in commercial and institutional buildings;
 (3)to train engineers, architects, building scientists, building energy permitting and enforcement officials, and building technicians in energy-efficient design and operation;
 (4)to assist institutions of higher education and minority-serving institutions in training building technicians;
 (5)to promote research and development for the use of alternative energy sources and distributed generation to supply heat and power for buildings, particularly energy-intensive buildings; and
 (6)to coordinate with and assist State-accredited technical training centers, community colleges, minority-serving institutions, and local offices of the National Institute of Food and Agriculture and ensure appropriate services are provided under this section to each region of the United States.
							(b)Coordination and nonduplication
 (1)In generalThe Secretary shall coordinate the program with the industrial research and assessment centers program and with other Federal programs to avoid duplication of effort.
 (2)CollocationTo the maximum extent practicable, building, training, and assessment centers established under this section shall be collocated with Industrial Assessment Centers.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.
						1108.Career skills
			 training
						(a)In
 generalThe Secretary shall pay grants to eligible entities described in subsection (b) to pay the Federal share of associated career skills training programs under which students concurrently receive classroom instruction and on-the-job training for the purpose of obtaining an industry-related certification to install energy efficient buildings technologies, including technologies described in section 307(b)(3) of the Energy Conservation and Production Act (42 U.S.C. 6836(b)(3)).
 (b)EligibilityTo be eligible to obtain a grant under subsection (a), an entity shall be a nonprofit partnership that—
 (1)includes the equal participation of industry, including public or private employers, and labor organizations, including joint labor-management training programs, and may include workforce investment boards, community-based organizations, qualified service and conservation corps, educational institutions, small businesses, cooperatives, State and local veterans agencies, and veterans service organizations; and
 (2)demonstrates— (A)experience in implementing and operating worker skills training and education programs;
 (B)the ability to identify and involve in training programs carried out under the grant, target populations of individuals who would benefit from training and be actively involved in activities related to energy efficiency and renewable energy industries; and
 (C)the ability to help individuals achieve economic self-sufficiency. (c)Federal shareThe Federal share of the cost of carrying out a career skills training program described in subsection (a) shall be 50 percent.
						(d)Authorization
 of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.
						1109.Energy-efficient and
		energy-saving information technologies
 (a)AmendmentSubtitle C of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1661) is amended by adding at the end the following:
							
								530.Energy-efficient and energy-saving information technologies
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Management and Budget.
 (2)Information technologyThe term information technology has the meaning given that term in section 11101 of title 40, United States Code. (b)Development of implementation strategyNot later than 1 year after the date of enactment of this section, each Federal agency shall coordinate with the Director, the Secretary, and the Administrator of the Environmental Protection Agency to develop an implementation strategy (that includes best practices and measurement and verification techniques) for the maintenance, purchase, and use by the Federal agency of energy-efficient and energy-saving information technologies, taking into consideration the performance goals established under subsection (d).
 (c)AdministrationIn developing an implementation strategy under subsection (b), each Federal agency shall consider— (1)advanced metering infrastructure;
 (2)energy-efficient data center strategies and methods of increasing asset and infrastructure utilization;
 (3)advanced power management tools; (4)building information modeling, including building energy management;
 (5)secure telework and travel substitution tools; and (6)mechanisms to ensure that the agency realizes the energy cost savings brought about through increased efficiency and utilization.
										(d)Performance goals
 (1)In generalNot later than 180 days after the date of enactment of this section, the Director, in consultation with the Secretary, shall establish performance goals for evaluating the efforts of Federal agencies in improving the maintenance, purchase, and use of energy-efficient and energy-saving information technology.
 (2)Best practicesThe Chief Information Officers Council established under section 3603 of title 44, United States Code, shall recommend best practices for the attainment of the performance goals, which shall include Federal agency consideration of, to the extent applicable by law, the use of—
 (A)energy savings performance contracting; and (B)utility energy services contracting.
											(e)Reports
 (1)Agency reportsEach Federal agency shall include in the report of the agency under section 527 a description of the efforts and results of the agency under this section.
 (2)Omb government efficiency reports and scorecardsEffective beginning not later than October 1, 2017, the Director shall include in the annual report and scorecard of the Director required under section 528 a description of the efforts and results of Federal agencies under this section..
 (b)Conforming amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by adding after the item relating to section 529 the following:
							Sec. 530. Energy-efficient and energy-saving information technologies..
 1110.Energy efficient data centersSection 453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is amended— (1)in subsection (b)(2)(D)(iv), by striking determined by the organization and inserting proposed by the stakeholders;
 (2)by striking subsection (b)(3); and (3)by striking subsections (c) through (g) and inserting the following:
							
 (c)Stakeholder involvementThe Secretary and the Administrator shall carry out subsection (b) in collaboration with the information technology industry and other key stakeholders, with the goal of producing results that accurately reflect the most relevant and useful information available. In such collaboration, the Secretary and the Administrator shall pay particular attention to organizations that—
 (1)have members with expertise in energy efficiency and in the development, operation, and functionality of data centers, information technology equipment, and software, such as representatives of hardware manufacturers, data center operators, and facility managers;
 (2)obtain and address input from Department of Energy National Laboratories or any college, university, research institution, industry association, company, or public interest group with applicable expertise;
 (3)follow— (A)commonly accepted procedures for the development of specifications; and
 (B)accredited standards development processes; and (4)have a mission to promote energy efficiency for data centers and information technology.
 (d)Measurements and specificationsThe Secretary and the Administrator shall consider and assess the adequacy of the specifications, measurements, best practices, and benchmarks described in subsection (b) for use by the Federal Energy Management Program, the Energy Star Program, and other efficiency programs of the Department of Energy or the Environmental Protection Agency.
 (e)StudyThe Secretary, in collaboration with the Administrator, shall, not later than 4 years after the date of enactment of the Energy and Natural Resources Act of 2017, make available to the public a second update to the Report to Congress on Server and Data Center Energy Efficiency published on August 2, 2007, under section 1 of Public Law 109–431 (120 Stat. 2920), that provides—
 (1)a comparison and gap analysis of the estimates and projections contained in the original report and the first update with new data regarding the period from 2015 through 2019;
 (2)an analysis of the energy saving and social impact of information technologies, including virtualization, the internet of things, and cloud computing, in the public and private sectors;
 (3)an evaluation of the impact of the combination of cloud platforms, mobile devices, social media, big data, and other newly emerging technologies on data center energy usage;
 (4)an evaluation of water usage in data centers and recommendations for reductions in such water usage; and
 (5)updated projections and recommendations for best practices through fiscal year 2025. (f)Data center energy practitioner programThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall maintain a data center energy practitioner program that leads to the certification of energy practitioners qualified to evaluate the energy usage and efficiency opportunities in Federal data centers. Each Federal agency shall consider having the data centers of the agency evaluated every 4 years, in accordance with section 543(f) of the National Energy Conservation Policy Act (42 U.S.C. 8253), by energy practitioners certified pursuant to such program.
 (g)Open data initiativeThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall establish an open data initiative for Federal data center energy usage data, with the purpose of making such data available and accessible in a manner that encourages further data center innovation, optimization, and consolidation. In establishing the initiative, the Secretary shall consider the use of the online Data Center Maturity Model.
 (h)International specifications and metricsThe Secretary, in collaboration with key stakeholders, shall actively participate in efforts to harmonize global specifications and metrics for data center energy and water efficiency.
 (i)Data center utilization metricThe Secretary, in collaboration with key stakeholders, shall facilitate the development of an efficiency metric that measures the energy efficiency of a data center (including equipment and facilities).
 (j)Protection of proprietary informationThe Secretary and the Administrator shall not disclose any proprietary information or trade secrets provided by any individual or company for the purposes of carrying out this section or the programs and initiatives established under this section.. 
						1111.Weatherization Assistance Program
						(a)Reauthorization
 of Weatherization Assistance ProgramSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through the period at the end and inserting appropriated $350,000,000 for each of fiscal years 2018 through 2022..
						(b)
		Grants for new, self-sustaining low-income, single-family and multifamily
		housing energy retrofit model programs to eligible multistate housing and
 energy nonprofit organizationsThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:
							
								414C.Grants for
		  new, self-sustaining low-income, single-family and multifamily housing energy
		  retrofit model programs to eligible multistate housing and energy nonprofit
		  organizations
 (a)PurposesThe purposes of this section are—
 (1)to expand the number of low-income, single-family and multifamily homes that receive energy efficiency retrofits;
 (2)to promote innovation and new models of retrofitting low-income homes through new Federal partnerships with covered organizations that leverage substantial donations, donated materials, volunteer labor, homeowner labor equity, and other private sector resources;
 (3)to assist the covered organizations in demonstrating, evaluating, improving, and replicating widely the model low-income energy retrofit programs of the covered organizations; and
 (4)to ensure that the covered organizations make the energy retrofit programs of the covered organizations self-sustaining by the time grant funds have been expended.
 (b)DefinitionsIn this section:
										(1)Covered
 organizationThe term covered organization means an organization that—
 (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; and
 (B)has an established record of constructing, renovating, repairing, or making energy efficient a total of not less than 250 owner-occupied, single-family or multifamily homes per year for low-income households, either directly or through affiliates, chapters, or other direct partners (using the most recent year for which data are available).
 (2)Low-incomeThe term low-income means an income level that is not more than 200 percent of the poverty level (as determined in accordance with criteria established by the Director of the Office of Management and Budget) applicable to a family of the size involved, except that the Secretary may establish a higher or lower level if the Secretary determines that a higher or lower level is necessary to carry out this section.
										(3)Weatherization
 Assistance Program for Low-Income PersonsThe term Weatherization Assistance Program for Low-Income Persons means the program established under this part (including part 440 of title 10, Code of Federal Regulations, or successor regulations).
										(c)Competitive
 grant programThe Secretary shall make grants to covered organizations through a national competitive process for use in accordance with this section.
									(d)Award
 factorsIn making grants under this section, the Secretary shall consider—
 (1)the number of low-income homes the applicant—
 (A)has built, renovated, repaired, or made more energy efficient as of the date of the application; and
 (B)can reasonably be projected to build, renovate, repair, or make energy efficient during the 10-year period beginning on the date of the application;
 (2)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds;
 (3)the number and diversity of States and climates in which the applicant works as of the date of the application;
 (4)the amount of non-Federal funds, donated or discounted materials, discounted or volunteer skilled labor, volunteer unskilled labor, homeowner labor equity, and other resources the applicant will provide;
 (5)the extent to which the applicant could successfully replicate the energy retrofit program of the applicant and sustain the program after the grant funds have been expended;
 (6)regional diversity;
 (7)urban, suburban, and rural localities; and
 (8)such other factors as the Secretary determines to be appropriate.
										(e)Applications
										(1)In
 generalNot later than 180 days after the date of enactment of this section, the Secretary shall request proposals from covered organizations.
 (2)AdministrationTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)AwardsNot later than 90 days after the date of issuance of a request for proposals, the Secretary shall award grants under this section.
										(f)Eligible uses
 of grant fundsA grant under this section may be used for— (1)energy efficiency audits, cost-effective retrofit, and related activities in different climatic regions of the United States;
 (2)energy efficiency materials and supplies;
 (3)organizational capacity—
 (A)to significantly increase the number of energy retrofits;
 (B)to replicate an energy retrofit program in other States; and
 (C)to ensure that the program is self-sustaining after the Federal grant funds are expended;
 (4)energy efficiency, audit and retrofit training, and ongoing technical assistance;
 (5)information to homeowners on proper maintenance and energy savings behaviors;
 (6)quality control and improvement;
 (7)data collection, measurement, and verification;
 (8)program monitoring, oversight, evaluation, and reporting;
 (9)management and administration (up to a maximum of 10 percent of the total grant);
 (10)labor and training activities; and
 (11)such other activities as the Secretary determines to be appropriate.
										(g)Maximum
		  amount
 (1)In generalThe amount of a grant provided under this section shall not exceed—
 (A)if the amount made available to carry out this section for a fiscal year is $225,000,000 or more, $5,000,000; and
 (B)if the amount made available to carry out this section for a fiscal year is less than $225,000,000, $1,500,000.
 (2)Technical and training assistanceThe total amount of a grant provided under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to the grant.
										(h)Guidelines
										(1)In
 generalNot later than 90 days after the date of enactment of this section, the Secretary shall issue guidelines to implement the grant program established under this section.
 (2)AdministrationThe guidelines—
 (A)shall not apply to the Weatherization Assistance Program for Low-Income Persons, in whole or major part; but
 (B)may rely on applicable provisions of law governing the Weatherization Assistance Program for Low-Income Persons to establish—
 (i)standards for allowable expenditures;
 (ii)a minimum savings-to-investment ratio;
 (iii)standards— (I)to carry out training programs;
 (II)to conduct energy audits and program activities;
 (III)to provide technical assistance;
 (IV)to monitor program activities; and
 (V)to verify energy and cost savings;
 (iv)liability insurance requirements; and
 (v)recordkeeping requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each home retrofitted.
												(i)Review and
 evaluationThe Secretary shall review and evaluate the performance of any covered organization that receives a grant under this section (which may include an audit), as determined by the Secretary.
									(j)Compliance with
 State and local lawNothing in this section or any program carried out using a grant provided under this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.
									(k)Annual
 reportsThe Secretary shall submit to Congress annual reports that provide—
 (1)findings; (2)a description of energy and cost savings achieved and actions taken under this section; and
 (3)any recommendations for further action.
 (l)FundingOf the amount of funds that are made available to carry out the Weatherization Assistance Program for each of fiscal years 2018 through 2022 under section 422, the Secretary shall use to carry out this section for each of fiscal years 2018 through 2022 not more than—
 (1)2 percent of the amount if the amount is less than $225,000,000;
 (2)5 percent of the amount if the amount is $225,000,000 or more but less than $260,000,000; and
 (3)10 percent of the amount if the amount is $260,000,000 or more..
						(c)Standards
 programSection 415 of the Energy Conservation and Production Act (42 U.S.C. 6865) is amended by adding at the end the following:
							
								(f)Standards
		  program
									(1)Contractor
 qualificationEffective beginning January 1, 2017, to be eligible to carry out weatherization using funds made available under this part, a contractor shall be selected through a competitive bidding process and be—
 (A)accredited by the Building Performance Institute;
 (B)an Energy Smart Home Performance Team accredited under the Residential Energy Services Network; or
 (C)accredited by an equivalent accreditation or program accreditation-based State certification program approved by the Secretary.
										(2)Grants for
		  energy retrofit model programs
										(A)In
 generalTo be eligible to receive a grant under section 414C, a covered organization (as defined in section 414C(b)) shall use a crew chief who—
 (i)is certified or accredited in accordance with paragraph (1); and
 (ii)supervises the work performed with grant funds.
											(B)Volunteer
 laborA volunteer who performs work for a covered organization that receives a grant under section 414C shall not be required to be certified under this subsection if the volunteer is not directly installing or repairing mechanical equipment or other items that require skilled labor.
 (C)TrainingThe Secretary shall use training and technical assistance funds available to the Secretary to assist covered organizations under section 414C in providing training to obtain certification required under this subsection, including provisional or temporary certification.
										(3)Minimum
 efficiency standardsEffective beginning October 1, 2017, the Secretary shall ensure that—
 (A)each retrofit for which weatherization assistance is provided under this part meets minimum efficiency and quality of work standards established by the Secretary after weatherization of a dwelling unit;
 (B)at least 10 percent of the dwelling units are randomly inspected by a third party accredited under this subsection to ensure compliance with the minimum efficiency and quality of work standards established under subparagraph (A); and
 (C)the standards established under this subsection meet or exceed the industry standards for home performance work that are in effect on the date of enactment of this subsection, as determined by the Secretary..
 1112.Reauthorization of State energy programSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000 for each of fiscal years 2007 through 2012 and inserting $90,000,000 for each of fiscal years 2018 through 2022, of which not greater than 5 percent may be used to provide competitively awarded financial assistance.
					1113.Smart building acceleration
 (a)DefinitionsIn this section: (1)ProgramThe term program means the Federal Smart Building Program established under subsection (b)(1).
 (2)Smart buildingThe term smart building means a building, or collection of buildings, with an energy system that— (A)is flexible and automated;
 (B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;
 (C)takes a systems-based approach in integrating the overall building operations for control of energy generation, consumption, and storage;
 (D)communicates with utilities and other third-party commercial entities, if appropriate; (E)protects the health and safety of occupants and workers; and
 (F)is cybersecure. (3)Smart building acceleratorThe term smart building accelerator means an initiative that is designed to demonstrate specific innovative policies and approaches—
 (A)with clear goals and a clear timeline; and (B)that, on successful demonstration, would accelerate investment in energy efficiency.
								(b)Federal smart building program
 (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall, in consultation with the Administrator of General Services, establish a program to be known as the Federal Smart Building Program—
 (A)to implement smart building technology; and (B)to demonstrate the costs and benefits of smart buildings.
								(2)Selection
 (A)In generalThe Secretary shall coordinate the selection of not fewer than 1 building from among each of several key Federal agencies, as described in paragraph (4), to compose an appropriately diverse set of smart buildings based on size, type, and geographic location.
 (B)Inclusion of commercially operated buildingsIn making selections under subparagraph (A), the Secretary may include buildings that are owned by the Federal Government but are commercially operated.
 (3)TargetsNot later than 18 months after the date of enactment of this Act, the Secretary shall establish targets for the number of smart buildings to be commissioned and evaluated by key Federal agencies by 3 years and 6 years after the date of enactment of this Act.
 (4)Federal agency describedThe key Federal agencies referred to in this subsection shall include buildings operated by— (A)the Department of the Army;
 (B)the Department of the Navy; (C)the Department of the Air Force;
 (D)the Department; (E)the Department of the Interior;
 (F)the Department of Veterans Affairs; and (G)the General Services Administration.
 (5)RequirementIn implementing the program, the Secretary shall leverage existing financing mechanisms including energy savings performance contracts, utility energy service contracts, and annual appropriations.
 (6)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under paragraph (2), including an identification of—
 (A)which advanced building technologies— (i)are most cost-effective; and
 (ii)show the most promise for— (I)increasing building energy savings;
 (II)increasing service performance to building occupants; (III)reducing environmental impacts; and
 (IV)establishing cybersecurity; and (B)any other information the Secretary determines to be appropriate.
 (7)AwardsThe Secretary may expand awards made under the Federal Energy Management Program and the Better Building Challenge to recognize specific agency achievements in accelerating the adoption of smart building technologies.
							(c)Survey of private sector smart buildings
 (1)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the United States, including commercial buildings, laboratory facilities, hospitals, multifamily residential buildings, and buildings owned by nonprofit organizations and institutions of higher education.
 (2)SelectionFrom among the smart buildings surveyed under paragraph (1), the Secretary shall select not fewer than 1 building each from an appropriate range of building sizes, types, and geographic locations.
 (3)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under paragraph (2), including an identification of—
 (A)which advanced building technologies and systems— (i)are most cost-effective; and
 (ii)show the most promise for— (I)increasing building energy savings;
 (II)increasing service performance to building occupants; (III)reducing environmental impacts; and
 (IV)establishing cybersecurity; and (B)any other information the Secretary determines to be appropriate.
								(d)Leveraging existing programs
 (1)Better building challengeAs part of the Better Building Challenge of the Department, the Secretary, in consultation with major private sector property owners, shall develop smart building accelerators to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings in the public, institutional, and commercial buildings sectors.
							(2)Research and development
 (A)In generalThe Secretary shall conduct research and development to address key barriers to the integration of advanced building technologies and to accelerate the transition to smart buildings.
 (B)InclusionThe research and development conducted under subparagraph (A) shall include research and development on—
 (i)achieving whole-building, systems-level efficiency through smart system and component integration; (ii)improving physical components, such as sensors and controls, to be adaptive, anticipatory, and networked;
 (iii)reducing the cost of key components to accelerate the adoption of smart building technologies; (iv)data management, including the capture and analysis of data and the interoperability of the energy systems;
 (v)protecting against cybersecurity threats and addressing security vulnerabilities of building systems or equipment;
 (vi)business models, including how business models may limit the adoption of smart building technologies and how to support transactive energy;
 (vii)integration and application of combined heat and power systems and energy storage for resiliency; (viii)characterization of buildings and components;
 (ix)consumer and utility protections; (x)continuous management, including the challenges of managing multiple energy systems and optimizing systems for disparate stakeholders; and
 (xi)other areas of research and development, as determined appropriate by the Secretary. (e)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until a total of 3 reports have been made, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives a report on—
 (1)the establishment of the Federal Smart Building Program and the evaluation of Federal smart buildings under subsection (b);
 (2)the survey and evaluation of private sector smart buildings under subsection (c); and (3)any recommendations of the Secretary to further accelerate the transition to smart buildings.
 1114.Repeal of fossil phase-outSection 305(a)(3) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)) is amended by striking subparagraph (D).
					1115.Federal building energy efficiency performance standards
 (a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) (as amended by section 1101(a)) is amended—
 (1)in paragraph (6), by striking to be constructed and inserting constructed or altered; and (2)by adding at the end the following:
								
 (19)Major renovationThe term major renovation means a modification of building energy systems sufficiently extensive that the whole building can meet energy standards for new buildings, based on criteria to be established by the Secretary through notice and comment rulemaking..
 (b)Federal building efficiency standardsSection 305(a)(3) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)) (as amended by section 1114) is amended—
 (1)by striking (3)(A) Not later than and all that follows through subparagraph (B) and inserting the following:  (3)Revised federal building energy efficiency performance standards (A)Revised federal building energy efficiency performance standards (i)In generalNot later than 1 year after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall establish, by rule, revised Federal building energy efficiency performance standards that require that—
 (I)new Federal buildings and alterations and additions to existing Federal buildings— (aa)meet or exceed the most recent revision of the International Energy Conservation Code (in the case of residential buildings) or ASHRAE Standard 90.1 (in the case of commercial buildings) as of the date of enactment of the Energy and Natural Resources Act of 2017; and
 (bb)meet or exceed the energy provisions of State and local building codes applicable to the building, if the codes are more stringent than the International Energy Conservation Code or ASHRAE Standard 90.1, as applicable;
 (II)unless demonstrated not to be life-cycle cost effective for new Federal buildings and Federal buildings with major renovations—
 (aa)the buildings be designed to achieve energy consumption levels that are at least 30 percent below the levels established in the version of the ASHRAE Standard or the International Energy Conservation Code, as appropriate, that is applied under subclause (I)(aa), including updates under subparagraph (B); and
 (bb)sustainable design principles are applied to the location, siting, design, and construction of all new Federal buildings and replacement Federal buildings;
 (III)if water is used to achieve energy efficiency, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost effective; and
 (IV)if life-cycle cost effective, as compared to other reasonably available technologies, not less than 30 percent of the hot water demand for each new Federal building or Federal building undergoing a major renovation be met through the installation and use of solar hot water heaters.
 (ii)LimitationClause (i)(I) shall not apply to unaltered portions of existing Federal buildings and systems that have been added to or altered.
 (B)UpdatesNot later than 1 year after the date of approval of each subsequent revision of the ASHRAE Standard or the International Energy Conservation Code, as appropriate, the Secretary shall determine whether the revised standards established under subparagraph (A) should be updated to reflect the revisions, based on the energy savings and life-cycle cost-effectiveness of the revisions.; and
 (2)in subparagraph (C), by striking (C) In the budget request and inserting the following:  (C)Budget requestIn the budget request.
 1116.Federal building energy intensity improvementBeginning in fiscal year 2018 and each fiscal year thereafter through fiscal year 2027, the head of each Federal agency shall, unless otherwise specified and where life-cycle cost-effective, promote building energy conservation, efficiency, and management by reducing, in Federal buildings of the agency, building energy intensity, as measured in British thermal units per gross square foot, by 2.5 percent each fiscal year, relative to the baseline of the building energy use of the applicable Federal buildings in fiscal year 2017 and after taking into account the progress of the Federal agency in preceding fiscal years.
 1117.Certification for green buildingsSection 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) (as amended by section 1115(b)) is amended—
 (1)in subsection (a)(3), by adding at the end the following:  (D)Certification for green buildings (i)Sustainable design principlesSustainable design principles shall be applied to the siting, design, and construction of buildings covered by this subparagraph.
 (ii)Selection of certification systemsThe Secretary, after reviewing the findings of the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)), in consultation with the Administrator of General Services, and in consultation with the Secretary of Defense relating to those facilities under the custody and control of the Department of Defense, shall determine those certification systems for green commercial and residential buildings that the Secretary determines to be the most likely to encourage a comprehensive and environmentally sound approach to certification of green buildings.
 (iii)Basis for selectionThe determination of the certification systems under clause (ii) shall be based on ongoing review of the findings of the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)) and the criteria described in clause (v).
 (iv)AdministrationIn determining certification systems under this subparagraph, the Secretary shall— (I)make a separate determination for all or part of each system; and
 (II)confirm that the criteria used to support the selection of building products, materials, brands, and technologies—
 (aa)are based on relevant technical data; (bb)use and reward evaluation of health, safety, and environmental risks and impacts across the lifecycle of the building product, material, brand, or technology, including methodologies generally accepted by the applicable scientific disciplines;
 (cc)as reasonably practicable, give a preference to performance standards instead of prescriptive measures; and
 (dd)reward continual improvements in the lifecycle management of health, safety, and environmental risks and impacts.
 (v)ConsiderationsIn determining the green building certification systems under this subparagraph, the Secretary shall take into consideration—
 (I)the ability and availability of assessors and auditors to independently verify the criteria and measurement of metrics at the scale necessary to implement this subparagraph;
 (II)the ability of the applicable certification organization to collect and reflect public comment; (III)the ability of the standard to be developed and revised through a consensus-based process;
 (IV)an evaluation of the robustness of the criteria for a high-performance green building, which shall give credit for promoting—
 (aa)efficient and sustainable use of water, energy, and other natural resources; (bb)the use of renewable energy sources;
 (cc)improved indoor environmental quality through enhanced indoor air quality, thermal comfort, acoustics, day lighting, pollutant source control, and use of low-emission materials and building system controls;
 (dd)(AA)respecting the sourcing of grown, harvested, or mined materials; and (BB)rewarding certifications of responsible sourcing, such as certifications provided by the Forest Stewardship Council, the Sustainable Forestry Initiative, the American Tree Farm System, and the Programme for the Endorsement of Forest Certification; and
 (ee)such other criteria as the Secretary determines to be appropriate; and (V)national recognition within the building industry.
 (vi)ReviewThe Secretary, in consultation with the Administrator of General Services and the Secretary of Defense, shall conduct an ongoing review to evaluate and compare private sector green building certification systems, taking into account—
 (I)the criteria described in clause (v); and (II)the identification made by the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)).
										(vii)Exclusions
 (I)In generalSubject to subclause (II), if a certification system fails to meet the review requirements of clause (v), the Secretary shall—
 (aa)identify the portions of the system, whether prerequisites, credits, points, or otherwise, that meet the review criteria of clause (v);
 (bb)determine the portions of the system that are suitable for use; and (cc)exclude all other portions of the system from identification and use.
 (II)Entire systemsThe Secretary shall exclude an entire system from use if an exclusion under subclause (I)— (aa)impedes the integrated use of the system;
 (bb)creates disparate review criteria or unequal point access for competing materials; or (cc)increases agency costs of the use.
 (viii)Internal certification processesThe Secretary may by rule allow Federal agencies to develop internal certification processes, using certified professionals, in lieu of certification by certification entities identified under clause (ii).
 (ix)Privatized military housingWith respect to privatized military housing, the Secretary of Defense, after consultation with the Secretary may, through rulemaking, develop alternative certification systems and levels than the systems and levels identified under clause (ii) that achieve an equivalent result in terms of energy savings, sustainable design, and green building performance.
 (x)Water conservation technologiesIn addition to any use of water conservation technologies otherwise required by this section, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost-effective.
									(xi)Effective date
 (I)Determinations made after december 31, 2017This subparagraph shall apply to any determination made by a Federal agency after December 31, 2017.
 (II)Determinations made on or before december 31, 2017This subparagraph (as in effect on the day before the date of enactment of the Energy and Natural Resources Act of 2017) shall apply to any use of a certification system for green commercial and residential buildings by a Federal agency on or before December 31, 2017.; and
 (2)by striking subsections (c) and (d) and inserting the following:  (c)Periodic reviewThe Secretary shall—
 (1)once every 5 years, review the Federal building energy standards established under this section; and
 (2)on completion of a review under paragraph (1), if the Secretary determines that significant energy savings would result, upgrade the standards to include all new energy efficiency and renewable energy measures that are technologically feasible and economically justified..
 1118.High-performance green Federal buildingsSection 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)) is amended— (1)in the subsection heading, by striking System and inserting Systems;
 (2)by striking paragraph (1) and inserting the following:  (1)In generalBased on an ongoing review, the Federal Director shall identify and shall provide to the Secretary pursuant to section 305(a)(3)(D) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)), a list of those certification systems that the Director identifies as the most likely to encourage a comprehensive and environmentally sound approach to certification of green buildings.; and
 (3)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking system and inserting systems;
 (B)by striking subparagraph (A) and inserting the following:  (A)an ongoing review provided to the Secretary pursuant to section 305(a)(3)(D) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)), which shall—
 (i)be carried out by the Federal Director to compare and evaluate standards; and (ii)allow any developer or administrator of a rating system or certification system to be included in the review;;
 (C)in subparagraph (E)(v), by striking and after the semicolon at the end; (D)in subparagraph (F), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (G)a finding that, for all credits addressing the sourcing of grown, harvested, or mined materials, the system rewards the use of products that have obtained certifications of responsible sourcing, such as the certifications provided by the Forest Stewardship Council, the Sustainable Forestry Initiative, the American Tree Farm System, and the Programme for the Endorsement of Forest Certification; and
 (H)a finding that the system incorporates life-cycle assessment as a credit pathway.. 1119.Evaluation of potentially duplicative green building programs (a)DefinitionsIn this section:
							(1)Administrative expenses
 (A)In generalThe term administrative expenses has the meaning given the term by the Director of the Office of Management and Budget under section 504(b)(2) of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (31 U.S.C. 1105 note; Public Law 111–85).
 (B)InclusionsThe term administrative expenses includes, with respect to an agency— (i)costs incurred by—
 (I)the agency; or (II)any grantee, subgrantee, or other recipient of funds from a grant program or other program administered by the agency; and
 (ii)expenses relating to personnel salaries and benefits, property management, travel, program management, promotion, reviews and audits, case management, and communication regarding, promotion of, and outreach for programs and program activities administered by the agency.
 (2)Applicable programThe term applicable program means any program that is— (A)listed in Table 9 (pages 348–350) of the report of the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue; and
 (B)administered by— (i)the Secretary;
 (ii)the Secretary of Agriculture; (iii)the Secretary of Defense;
 (iv)the Secretary of Education; (v)the Secretary of Health and Human Services;
 (vi)the Secretary of Housing and Urban Development; (vii)the Secretary of Transportation;
 (viii)the Secretary of the Treasury; (ix)the Administrator of the Environmental Protection Agency;
 (x)the Director of the National Institute of Standards and Technology; or (xi)the Administrator of the Small Business Administration.
 (3)Comptroller generalThe term Comptroller General means the Comptroller General of the United States. (4)Service (A)In generalSubject to subparagraph (B), the term service has the meaning given the term by the Director of the Office of Management and Budget.
 (B)RequirementsFor purposes of subparagraph (A), the term service shall be limited to activities, assistance, or other aid that provides a direct benefit to a recipient, such as—
 (i)the provision of technical assistance; (ii)assistance for housing or tuition; or
 (iii)financial support (including grants, loans, tax credits, and tax deductions). (b)Report (1)In generalNot later than January 1, 2018, the Comptroller General, in consultation with the agency heads described in clauses (i) through (xi) of subsection (a)(2)(B), shall submit to Congress and make available on the public Internet website of the Government Accountability Office a report that describes the applicable programs.
 (2)RequirementsIn preparing the report under paragraph (1), the Comptroller General shall— (A)determine the approximate annual total administrative expenses of each applicable program attributable to green buildings;
 (B)determine the approximate annual expenditures for services for each applicable program attributable to green buildings;
 (C)describe the intended market for each applicable program attributable to green buildings, including the—
 (i)estimated the number of clients served by each applicable program; and (ii)beneficiaries who received services or information under the applicable program (if applicable and if data is readily available);
 (D)estimate— (i)the number of full-time employees who administer activities attributable to green buildings for each applicable program; and
 (ii)the number of full-time equivalents (the salary of whom is paid in part or full by the Federal Government through a grant or contract, a subaward of a grant or contract, a cooperative agreement, or another form of financial award or assistance) who assist in administering activities attributable to green buildings for the applicable program;
 (E)briefly describe the type of services each applicable program provides attributable to green buildings, such as information, grants, technical assistance, loans, tax credits, or tax deductions;
 (F)identify the type of recipient who is intended to benefit from the services or information provided under the applicable program attributable to green buildings, such as individual property owners or renters, local governments, businesses, nonprofit organizations, or State governments; and
 (G)identify whether written program goals are available for each applicable program. (c)RecommendationsNot later than January 1, 2018, the Comptroller General, in consultation with the agency heads described in clauses (i) through (xi) of subsection (a)(2)(B), shall submit to Congress a report that includes—
 (1)a recommendation of whether any applicable program should be eliminated or consolidated, including any legislative changes that would be necessary to eliminate or consolidate applicable programs; and
 (2)methods to improve the applicable programs by establishing program goals or increasing collaboration to reduce any potential overlap or duplication, taking into account—
 (A)the 2011 report of the Government Accountability Office entitled Federal Initiatives for the NonFederal Sector Could Benefit from More Interagency Collaboration; and (B)the report of the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue.
 (d)AnalysesNot later than January 1, 2018, the Comptroller General, in consultation with the agency heads described in clauses (i) through (xi) of subsection (a)(2)(B), shall identify—
 (1)which applicable programs were specifically authorized by Congress; and (2)which applicable programs are carried out solely under the discretionary authority of the Secretary or any agency head described in clauses (ii) through (xi) of subsection (a)(2)(B).
							1120.Study and
		report on energy savings benefits of operational efficiency programs and
		services
						(a)Definition of
 operational efficiency programs and servicesIn this section, the term operational efficiency programs and services means programs and services that use information and communications technologies (including computer hardware, energy efficiency software, and power management tools) to operate buildings and equipment in the optimum manner at the optimum times.
						(b)Study and
 reportNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a study and issue a report that quantifies the potential energy savings of operational efficiency programs and services for commercial, institutional, industrial, and governmental entities, including Federal agencies.
						(c)Measurement and
 verification of energy savingsThe report required under this section shall include potential methodologies or protocols for utilities, utility regulators, and Federal agencies to evaluate, measure, and verify energy savings from operational efficiency programs and services.
						1121.Use of Federal disaster relief and emergency assistance for energy-efficient products and
			 structures
 (a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:
							
								328.Use of assistance for energy-efficient products and structures
 (a)DefinitionsIn this section— (1)the term energy-efficient product means a product that—
 (A)meets or exceeds the requirements for designation under an Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); or
 (B)meets or exceeds the requirements for designation as being among the highest 25 percent of equivalent products for energy efficiency under the Federal Energy Management Program; and
 (2)the term energy-efficient structure means a residential structure, a public facility, or a private nonprofit facility that meets or exceeds the requirements of Standard 90.1–2013 of the American Society of Heating, Refrigerating and Air-Conditioning Engineers or the 2015 International Energy Conservation Code, or any successor thereto.
 (b)Use of assistanceA recipient of assistance relating to a major disaster or emergency may use the assistance to replace or repair a damaged product or structure with an energy-efficient product or energy-efficient structure..
 (b)ApplicabilityThe amendment made by this section shall apply to assistance made available under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) before, on, or after the date of enactment of this Act that is expended on or after the date of enactment of this Act.
						1122.WaterSense
 (a)In generalPart B of title III of the Energy Policy and Conservation Act is amended by adding after section 324A (42 U.S.C. 6294a) the following:
							
								324B.WaterSense
									(a)Establishment of WaterSense program
 (1)In generalThere is established within the Environmental Protection Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall, consistent with this section, identify water-efficient products, buildings, landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use;
 (G)whole house humidifiers; and (H)water-efficient buildings or facilities.
 (b)DutiesThe Administrator, coordinating as appropriate with the Secretary, shall— (1)establish—
 (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label, minimizing unintended or negative impacts to wastewater treatment works, recycled water quality, or water quality in receiving water;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; (4)not more often than 6 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed; and
 (6)not later than December 31, 2019, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public the production and relative market shares and savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A, and WaterSense under this section, the Secretary and Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by inserting after the item relating to section 324A the following:
							Sec. 324B. WaterSense..
						BAppliances
					1201.Extended product system  rebate
			 program
 (a)DefinitionsIn this section: (1)Electric motorThe term electric motor has the meaning given the term in section 431.12 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Electronic controlThe term electronic control means— (A)a power converter; or
 (B)a combination of a power circuit and control circuit included on 1 chassis. (3)Extended product systemThe term extended product system means an electric motor and any required associated electronic control and driven load that—
 (A)offers variable speed or multispeed operation; (B)offers partial load control that reduces input energy requirements (as measured in kilowatt-hours) as compared to identified base levels set by the Secretary; and
 (C)(i)has greater than 1 horsepower; and (ii)uses an extended product system technology, as determined by the Secretary.
									(4)Qualified extended product system
 (A)In generalThe term qualified extended product system means an extended product system that— (i)includes an electric motor and an electronic control; and
 (ii)reduces the input energy (as measured in kilowatt-hours) required to operate the extended product system by not less than 5 percent, as compared to identified base levels set by the Secretary.
 (B)InclusionsThe term qualified extended product system includes commercial or industrial machinery or equipment that— (i)(I)did not previously make use of the extended product system prior to the redesign described in subclause (II); and
 (II)incorporates an extended product system that has greater than 1 horsepower into redesigned machinery or equipment; and
 (ii)was previously used prior to, and was placed back into service during, calendar year 2017 or 2018. (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide rebates for expenditures made by qualified entities for the purchase or installation of a qualified extended product system.
						(c)Qualified entities
 (1)Eligibility requirementsA qualified entity under this section shall be— (A)in the case of a qualified extended product system described in subsection (a)(4)(A), the purchaser of the qualified extended product that is installed; and
 (B)in the case of a qualified extended product system described in subsection (a)(4)(B), the manufacturer of the commercial or industrial machinery or equipment that incorporated the extended product system into that machinery or equipment.
 (2)ApplicationTo be eligible to receive a rebate under this section, a qualified entity shall submit to the Secretary—
 (A)an application in such form, at such time, and containing such information as the Secretary may require; and
 (B)a certification that includes demonstrated evidence— (i)that the entity is a qualified entity; and
 (ii)(I)in the case of a qualified entity described in paragraph (1)(A)— (aa)that the qualified entity installed the qualified extended product system during the 2 fiscal years following the date of enactment of this Act;
 (bb)that the qualified extended product system meets the requirements of subsection (a)(4)(A); and (cc)showing the serial number, manufacturer, and model number from the nameplate of the installed motor of the qualified entity on which the qualified extended product system was installed; or
 (II)in the case of a qualified entity described in paragraph (1)(B)— (aa)that the qualified extended product system meets the requirements of subsection (a)(4)(B); and
 (bb)showing the serial number, manufacturer, and model number from the nameplate of the installed motor of the qualified entity with which the extended product system is integrated.
											(d)Authorized amount of rebate
 (1)In generalThe Secretary may provide to a qualified entity a rebate in an amount equal to the product obtained by multiplying—
 (A)an amount equal to the sum of the nameplate rated horsepower of— (i)the electric motor to which the qualified extended product system is attached; and
 (ii)the electronic control; and (B)$25.
 (2)Maximum aggregate amountA qualified entity shall not be entitled to aggregate rebates under this section in excess of $25,000 per calendar year.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the first 2 full fiscal years following the date of enactment of this Act, to remain available until expended.
						1202.Energy
			 efficient transformer rebate program
 (a)DefinitionsIn this section: (1)Qualified energy efficient transformerThe term qualified energy efficient transformer means a transformer that meets or exceeds the applicable energy conservation standards described in the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Qualified energy inefficient transformerThe term qualified energy inefficient transformer means a transformer with an equal number of phases and capacity to a transformer described in any of the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act) that—
 (A)does not meet or exceed the applicable energy conservation standards described in paragraph (1); and
 (B)(i)was manufactured between January 1, 1985, and December 31, 2006, for a transformer with an equal number of phases and capacity as a transformer described in the table in subsection (b)(2) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act); or
 (ii)was manufactured between January 1, 1990, and December 31, 2009, for a transformer with an equal number of phases and capacity as a transformer described in the table in paragraph (1) or (2) of subsection (c) of that section (as in effect on the date of enactment of this Act).
 (3)Qualified entityThe term qualified entity means an owner of industrial or manufacturing facilities, commercial buildings, or multifamily residential buildings, a utility, or an energy service company that fulfills the requirements of subsection (d).
 (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program to provide rebates to qualified entities for expenditures made by the qualified entity for the replacement of a qualified energy inefficient transformer with a qualified energy efficient transformer.
 (c)RequirementsTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require, including demonstrated evidence—
 (1)that the entity purchased a qualified energy efficient transformer; (2)of the core loss value of the qualified energy efficient transformer;
 (3)of the age of the qualified energy inefficient transformer being replaced; (4)of the core loss value of the qualified energy inefficient transformer being replaced—
 (A)as measured by a qualified professional or verified by the equipment manufacturer, as applicable; or
 (B)for transformers described in subsection (a)(2)(B)(i), as selected from a table of default values as determined by the Secretary in consultation with applicable industry; and
 (5)that the qualified energy inefficient transformer has been permanently decommissioned and scrapped.
 (d)Authorized amount of rebateThe amount of a rebate provided under this section shall be— (1)for a 3-phase or single-phase transformer with a capacity of not less than 10 and not greater than 2,500 kilovolt-amperes, twice the amount equal to the difference in Watts between the core loss value (as measured in accordance with paragraphs (2) and (4) of subsection (c)) of—
 (A)the qualified energy inefficient transformer; and
 (B)the qualified energy efficient transformer; or (2)for a transformer described in subsection (a)(2)(B)(i), the amount determined using a table of default rebate values by rated transformer output, as measured in kilovolt-amperes, as determined by the Secretary in consultation with applicable industry.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2018 and 2019, to remain available until expended.
 (f)Termination of effectivenessThe authority provided by this section terminates on December 31, 2019. 1203.Third-party certification under Energy Star programSection 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the following:
						
							(e)Third-Party
		  Certification
								(1)In
 generalSubject to paragraph (2), not later than 180 days after the date of enactment of this subsection, the Administrator shall revise the certification requirements for the labeling of consumer, home, and office electronic products for program partners that have complied with all requirements of the Energy Star program for a period of at least 18 months.
 (2)AdministrationIn the case of a program partner described in paragraph (1), the new requirements under paragraph (1)—
 (A)shall not require third-party certification for a product to be listed; but
 (B)may require that test data and other product information be submitted to facilitate product listing and performance verification for a sample of products.
									(3)Third
 partiesNothing in this subsection prevents the Administrator from using third parties in the course of the administration of the Energy Star program.
								(4)Termination
									(A)In
 generalSubject to subparagraph (B), an exemption from third-party certification provided to a program partner under paragraph (1) shall terminate if the program partner is found to have violated program requirements with respect to at least 2 separate models during a 2-year period.
 (B)ResumptionA termination for a program partner under subparagraph (A) shall cease if the program partner complies with all Energy Star program requirements for a period of at least 3 years.. 
					1204.Application of energy conservation standards to certain external power supplies
 (a)Definition of external power supplySection 321(36)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6291(36)(A)) is amended— (1)by striking the subparagraph designation and all that follows through The term and inserting the following:
								
									(A)External power supply
 (i)In generalThe term; and (2)by adding at the end the following:
								
 (ii)ExclusionThe term external power supply does not include a power supply circuit, driver, or device that is designed exclusively to be connected to, and power—
 (I)light-emitting diodes providing illumination; (II)organic light-emitting diodes providing illumination; or
 (III)ceiling fans using direct current motors.. (b)Standards for lighting power supply circuits (1)DefinitionSection 340(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is amended by striking clause (v) and inserting the following:
								
 (v)electric lights and lighting power supply circuits;. (2)Energy conservation standard for certain equipmentSection 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by adding at the end the following:
								
 (g)Lighting power supply circuitsIf the Secretary, acting pursuant to section 341(b), includes as a covered equipment solid state lighting power supply circuits, drivers, or devices described in section 321(36)(A)(ii), the Secretary may prescribe under this part, not earlier than 1 year after the date on which a test procedure has been prescribed, an energy conservation standard for such equipment..
							(c)Technical corrections
 (1)Section 321(6)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6291(6)(B)) is amended by striking (19) and inserting (20).
 (2)Section 324 of the Energy Policy and Conservation Act (42 U.S.C. 6294) is amended by striking (19) each place it appears in each of subsections (a)(3), (b)(1)(B), (b)(3), and (b)(5) and inserting (20). (3)Section 325(l) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)) is amended by striking paragraph (19) each place it appears and inserting paragraph (20).
 1205.Clarification to effective date for regional standardsSection 325(o)(6)(E) of the Energy Policy and Conservation Act (42 U.S.C. 6295(o)(6)(E)) is amended by striking clause (ii) and inserting the following:
						
							(ii)Regional standards
 (I)In generalExcept as provided in subclause (II), any additional and more restrictive regional standard established for a product under this paragraph shall apply to the product if the product is installed on or after the effective date of the regional standard in any State in which the Secretary has designated the standard to apply.
 (II)ExceptionA regional standard shall not apply under subclause (I) to any product that is— (aa)manufactured before the effective date of the regional standard; and
 (bb)installed not later than 1 year after the effective date of the regional standard.. 1206.Modifying product definitions (a)Authority to modify definitions (1)Covered productsSection 322 of the Energy Policy and Conservation Act (42 U.S.C. 6292) is amended by adding at the end the following:
								
									(c)Modifying definitions of covered products
 (1)In generalFor any covered product for which a definition is provided in section 321, the Secretary may, by rule, unless prohibited herein, modify such definition in order to—
 (A)address significant changes in the product or the market occurring since the definition was established; or
 (B)better enable improvements in the energy efficiency of the product and related energy using systems.
 (2)Antibacksliding exemptionSection 325(o)(1) shall not apply to adjustments to covered product definitions made pursuant to this subsection.
										(3)Procedure for modifying definition
 (A)In generalNotice of any adjustment to the definition of a covered product and an explanation of the reasons therefor shall be published in the Federal Register and opportunity provided for public comment.
 (B)Consensus requiredAny amendment to the definition of a covered product under this subsection must have consensus support, as reflected in—
 (i)the outcome of negotiations conducted in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990); or
 (ii)the Secretary’s receipt of a statement that is submitted jointly by interested persons that are fairly representative of relevant points of view (including representatives of manufacturers of covered products, States, and efficiency advocates), as determined by the Secretary, which contains a recommended modified definition for a covered product.
												(4)Effect of a modified definition
 (A)In generalFor any type or class of consumer product which becomes a covered product pursuant to this subsection—
 (i)the Secretary may establish test procedures for such type or class of covered product pursuant to section 323 and energy conservation standards pursuant to subsections (o) and (p) of section 325;
 (ii)the Commission may prescribe labeling rules pursuant to section 324 if the Commission determines that labeling in accordance with that section is technologically and economically feasible and likely to assist consumers in making purchasing decisions;
 (iii)section 327 shall begin to apply to such type or class of covered product in accordance with section 325(ii)(1); and
 (iv)standards previously promulgated under section 325 shall not apply to such type or class of product.
 (B)ApplicabilityFor any type or class of consumer product which ceases to be a covered product pursuant to this subsection, the provisions of this part shall no longer apply to the type or class of consumer product..
 (2)Covered equipmentSection 341 of the Energy Policy and Conservation Act (42 U.S.C. 6312) is amended by adding at the end the following:
								
									(d)Modifying definitions of covered equipment
 (1)In generalFor any covered equipment for which a definition is provided in section 340, the Secretary may, by rule, unless prohibited herein, modify such definition in order to—
 (A)address significant changes in the product or the market occurring since the definition was established; or
 (B)better enable improvements in the energy efficiency of the equipment and related energy using systems.
 (2)Antibacksliding exemptionSection 325(o)(1) shall not apply to adjustments to covered product definitions made pursuant to this subsection
										(3)Procedure for modifying definition
 (A)In generalNotice of any adjustment to the definition of a type of covered equipment and an explanation of the reasons therefor shall be published in the Federal Register and opportunity provided for public comment.
 (B)Consensus requiredAny amendment to the definition of a type of covered equipment under this subsection must have consensus support, as reflected in—
 (i)the outcome of negotiations conducted in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990); or
 (ii)the Secretary’s receipt of a statement that is submitted jointly by interested persons that are fairly representative of relevant points of view (including representatives of manufacturers of covered equipment, States, and efficiency advocates), as determined by the Secretary, which contains a recommended modified definition for a type of covered equipment.
												(4)Effect of a modified definition
 (A)For any type or class of equipment which becomes covered equipment pursuant to this subsection— (i)the Secretary may establish test procedures for such type or class of covered equipment pursuant to section 343 and energy conservation standards pursuant to subsections (o) and (p) of section 325;
 (ii)the Secretary may prescribe labeling rules pursuant to section 344 if the Secretary determines that labeling in accordance with that section is technologically and economically feasible and likely to assist purchasers in making purchasing decisions;
 (iii)section 327 shall begin to apply to such type or class of covered equipment in accordance with section 325(ii)(1); and
 (iv)standards previously promulgated under section 325, 342, or 346 shall not apply to such type or class of covered equipment.
 (B)For any type or class of equipment which ceases to be covered equipment pursuant to this subsection the provisions of this part shall no longer apply to the type or class of equipment..
							(b)Conforming amendments providing for judicial review
 (1)Section 336 of the Energy Policy and Conservation Act (42 U.S.C. 6306) is amended by striking section 323, each place it appears and inserting section 322, 323,. (2)Section 345(a)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6316(a)(1)) is amended to read as follows:
								
 (1)the references to sections 322, 323, 324, and 325 of this Act shall be considered as references to sections 341, 343, 344, and 342 of this Act, respectively;.
							1207.Clarifying rulemaking procedures
 (a)Covered productsSection 325(p) of the Energy Policy and Conservation Act (42 U.S.C. 6295(p)) is amended— (1)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (5), and (6), respectively;
 (2)by inserting before paragraph (2) (as so redesignated by paragraph (1) of this subsection) the following:
								
 (1)Unless acting pursuant to paragraph (6), the Secretary shall provide an opportunity for public input prior to the issuance of a proposed rule, seeking information concerning the analysis the Department of Energy may undertake to develop a proposed rule.; and
 (3)by inserting after paragraph (3) (as so redesignated by paragraph (1) of this subsection) the following:
								
									(4)Restriction based on test procedures
 (A)In generalAny proposed rule to establish new or amended energy conservation standards shall be based on the final test procedure that shall be used to determine compliance with that product’s standard. The public comment period on such proposed energy conservation standards shall conclude no sooner than 180 days after the date of publication of a final rule revising the test procedure for that product.
 (B)ExceptionsSubparagraph (A) does not apply to— (i)rules, including test procedure rules, developed in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990);
 (ii)rules, including test procedure rules, adopted pursuant to the procedures in paragraph (6); or (iii)test procedure amendments that the Secretary determines will not alter the measured energy efficiency, measured energy use, or measured water use of any covered product, subject to the requirement that, if an amendment alters the product testing or compliance calculation, the determination shall be based on test data subject to public comment.
 (C)Savings clauseNothing in this paragraph— (i)limits the authority of the Secretary to amend test procedures under section 323 and use those modified test procedures for compliance with an existing or revised standard; or
 (ii)alters the deadline for completion of any action required under this section.. (b)Conforming amendmentSection 345(b)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(1)) is amended by striking section 325(p)(4), and inserting section 325(p)(3), (4), and (6),.
 (c)Effective dateThe amendments made by this section shall apply to rulemaking proceedings in which a notice of proposed rulemaking or supplemental notice of proposed rulemaking is issued on or after the date of enactment of this Act.
						1208.Extension of nonapplication of no-load mode energy efficiency standard to certain security or life
			 safety alarm or surveillance systems
 (a)Section 325(u)(3)(D)(ii) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)(D)(ii)) is amended—
 (1)in the clause heading, by striking 2015 and inserting 2021; (2)in subclause (I), by striking 2015 and inserting 2021,; and
 (3)in subclause (II)(bb), by striking 2017 and inserting 2023. (b)Section 325(u)(3)(E) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)(E)) is amended—
 (1)in clause (ii), by striking July 1, 2017, and inserting the effective date of the amendment under subparagraph (D)(ii); and (2)by adding at the end the following:
								
 (iv)Treatment in ruleIn the rule under subparagraph (D)(ii) and subsequent amendments the Secretary may treat some or all external power supplies designed to be connected to a security or life safety alarm or surveillance system as a separate product class or may extend the nonapplication under clause (ii)..
							CManufacturing
					1301.Manufacturing energy efficiency
 (a)PurposesThe purposes of this section are— (1)to reform and reorient the industrial efficiency programs of the Department;
 (2)to establish a clear and consistent authority for industrial efficiency programs of the Department;
 (3)to accelerate the deployment of technologies and practices that will increase industrial energy efficiency and improve productivity;
 (4)to accelerate the development and demonstration of technologies that will assist the deployment goals of the industrial efficiency programs of the Department and increase manufacturing efficiency;
 (5)to stimulate domestic economic growth and improve industrial productivity and competitiveness; and
 (6)to strengthen partnerships between Federal and State governmental agencies and the private and academic sectors.
							(b)Future of
			 Industry program
							(1)In
 generalSection 452 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended by striking the section heading and inserting the following: Future of Industry program.
							(2)Definition of
 energy service providerSection 452(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(a)) is amended—
 (A)in paragraph (2)— (i)by redesignating subparagraph (E) as subparagraph (F); and
 (ii)by inserting before subparagraph (F) (as so redesignated) the following:  (E)water and wastewater treatment facilities, including systems that treat municipal, industrial, and agricultural waste; and;
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (C)by inserting after paragraph (2) the following:
									
										(3)Energy service
 providerThe term energy service provider means any business providing technology or services to improve the energy efficiency, water efficiency, power factor, or load management of a manufacturing site or other industrial process in an energy-intensive industry, or any utility operating under a utility energy service project..
								(3)Industrial
 research and assessment centersSection 452(e) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(e)) is amended—
 (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (B)by striking The Secretary and inserting the following:
									
										(1)In
 generalThe Secretary;
 (C)in subparagraph (A) (as redesignated by subparagraph (A)), by inserting before the semicolon at the end the following: , including assessments of sustainable manufacturing goals and the implementation of information technology advancements for supply chain analysis, logistics, system monitoring, industrial and manufacturing processes, and other purposes; and
 (D)by adding at the end the following:
									
 (2)CoordinationTo increase the value and capabilities of the industrial research and assessment centers, the centers shall—
 (A)coordinate with Manufacturing Extension Partnership Centers of the National Institute of Standards and Technology;
 (B)coordinate with the Building Technologies Program of the Department of Energy to provide building assessment services to manufacturers;
 (C)increase partnerships with the National Laboratories of the Department of Energy to leverage the expertise and technologies of the National Laboratories for national industrial and manufacturing needs;
 (D)increase partnerships with energy service providers and technology providers to leverage private sector expertise and accelerate deployment of new and existing technologies and processes for energy efficiency, power factor, and load management;
 (E)identify opportunities for reducing greenhouse gas emissions; and
 (F)promote sustainable manufacturing practices for small- and medium-sized manufacturers.
 (3)OutreachThe Secretary shall provide funding for—
 (A)outreach activities by the industrial research and assessment centers to inform small- and medium-sized manufacturers of the information, technologies, and services available; and
 (B)coordination activities by each industrial research and assessment center to leverage efforts with—
 (i)Federal and State efforts;
 (ii)the efforts of utilities and energy service providers;
 (iii)the efforts of regional energy efficiency organizations; and
 (iv)the efforts of other industrial research and assessment centers.
												(4)Workforce
				training
											(A)In
 generalThe Secretary shall pay the Federal share of associated internship programs under which students work with or for industries, manufacturers, and energy service providers to implement the recommendations of industrial research and assessment centers.
											(B)Federal
 shareThe Federal share of the cost of carrying out internship programs described in subparagraph (A) shall be 50 percent.
											(5)Small business
 loansThe Administrator of the Small Business Administration shall, to the maximum extent practicable, expedite consideration of applications from eligible small business concerns for loans under the Small Business Act (15 U.S.C. 631 et seq.) to implement recommendations of industrial research and assessment centers established under paragraph (1).
										(6)Advanced
 manufacturing steering committeeThe Secretary shall establish an advisory steering committee to provide recommendations to the Secretary on planning and implementation of the Advanced Manufacturing Office of the Department of Energy.
 (7)Expansion of technical assistanceThe Secretary shall expand the institution of higher education-based industrial research and assessment centers, working across Federal agencies as necessary—
 (A)to provide comparable assessment services to water and wastewater treatment facilities, including systems that treat municipal, industrial, and agricultural waste; and
 (B)to equip the directors of the centers with the training and tools necessary to provide technical assistance on energy savings to the water and wastewater treatment facilities..
								(c)Sustainable
			 manufacturing initiative
							(1)In
 generalPart E of title III of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding at the end the following:
								
									376.Sustainable
				manufacturing initiative
										(a)In
 generalAs part of the Office of Energy Efficiency and Renewable Energy, the Secretary, on the request of a manufacturer, shall conduct on-site technical assessments to identify opportunities for—
 (1)maximizing the energy efficiency of industrial processes and cross-cutting systems;
 (2)preventing pollution and minimizing waste;
 (3)improving efficient use of water in manufacturing processes;
 (4)conserving natural resources; and
 (5)achieving such other goals as the Secretary determines to be appropriate.
 (b)CoordinationThe Secretary shall carry out the initiative in coordination with the private sector and appropriate agencies, including the National Institute of Standards and Technology, to accelerate adoption of new and existing technologies and processes that improve energy efficiency.
										(c)Research
				and development program for sustainable manufacturing and
			 industrial
 technologies and processesAs part of the industrial efficiency programs of the Department of Energy, the Secretary shall carry out a joint industry-government partnership program to research, develop, and demonstrate new sustainable manufacturing and industrial technologies and processes that maximize the energy efficiency of industrial plants, reduce pollution, and conserve natural resources..
							(2)Table of
 contentsThe table of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to part E of title III the following:
								Sec. 376. Sustainable
				manufacturing
				initiative..
							1302.Leveraging existing Federal agency programs to assist small and medium manufacturers
 (a)DefinitionsIn this section and section 1303: (1)Energy management systemThe term “energy management system” means a business management process based on standards of the American National Standards Institute that enables an organization to follow a systematic approach in achieving continual improvement of energy performance, including energy efficiency, security, use, and consumption.
 (2)Industrial assessment centerThe term “industrial assessment center” means a center located at an institution of higher education that—
 (A)receives funding from the Department; (B)provides an in-depth assessment of small- and medium-size manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant site; and
 (C)identifies opportunities for potential savings for small- and medium-size manufacturer plant sites from energy efficiency improvements, waste minimization, pollution prevention, and productivity improvement.
 (3)National laboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (4)Small and medium manufacturersThe term “small and medium manufacturers” means manufacturing firms—
 (A)classified in the North American Industry Classification System as any of sectors 31 through 33; (B)with gross annual sales of less than $100,000,000;
 (C)with fewer than 500 employees at the plant site; and (D)with annual energy bills totaling more than $100,000 and less than $2,500,000.
 (5)Smart manufacturingThe term smart manufacturing means advanced technologies in information, automation, monitoring, computation, sensing, modeling, and networking that—
 (A)digitally— (i)simulate manufacturing production lines;
 (ii)operate computer-controlled manufacturing equipment; (iii)monitor and communicate production line status; and
 (iv)manage and optimize energy productivity and cost throughout production;
 (B)model, simulate, and optimize the energy efficiency of a factory building; (C)monitor and optimize building energy performance;
 (D)model, simulate, and optimize the design of energy efficient and sustainable products, including the use of digital prototyping and additive manufacturing to enhance product design;
 (E)connect manufactured products in networks to monitor and optimize the performance of the networks, including automated network operations; and
 (F)digitally connect the supply chain network. (b)Expansion of Technical Assistance ProgramsThe Secretary shall expand the scope of technologies covered by the Industrial Assessment Centers of the Department—
 (1)to include smart manufacturing technologies and practices; and (2)to equip the directors of the Industrial Assessment Centers with the training and tools necessary to provide technical assistance in smart manufacturing technologies and practices, including energy management systems, to manufacturers.
 (c)FundingThe Secretary shall use unobligated funds of the Department to carry out this section. 1303.Leveraging smart manufacturing infrastructure at National Laboratories (a)Study (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a study on ways in which the Department can increase access to existing high-performance computing resources in the National Laboratories, particularly for small and medium manufacturers.
 (2)InclusionsIn identifying ways to increase access to National Laboratories under paragraph (1), the Secretary shall—
 (A)focus on increasing access to the computing facilities of the National Laboratories; and (B)ensure that—
 (i)the information from the manufacturer is protected; and (ii)the security of the National Laboratory facility is maintained.
 (3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study.
 (b)Actions for Increased AccessThe Secretary shall facilitate access to the National Laboratories studied under subsection (a) for small and medium manufacturers so that small and medium manufacturers can fully use the high-performance computing resources of the National Laboratories to enhance the manufacturing competitiveness of the United States.
						DVehicles
 1401.ObjectivesThe objectives of this subtitle are— (1)to establish a consistent and consolidated authority for the vehicle technology program at the Department;
 (2)to develop United States technologies and practices that—
 (A)improve the fuel efficiency and emissions of all vehicles produced in the United States; and
 (B)reduce vehicle reliance on petroleum-based fuels;
 (3)to support domestic research, development, engineering, demonstration, and commercial application and manufacturing of advanced vehicles, engines, and components;
 (4)to enable vehicles to move larger volumes of goods and more passengers with less energy and emissions;
 (5)to develop cost-effective advanced technologies for wide-scale utilization throughout the passenger, commercial, government, and transit vehicle sectors;
 (6)to allow for greater consumer choice of vehicle technologies and fuels;
 (7)shorten technology development and integration cycles in the vehicle industry;
 (8)to ensure a proper balance and diversity of Federal investment in vehicle technologies; and
 (9)to strengthen partnerships between Federal and State governmental agencies and the private and academic sectors.
 1402.Coordination and nonduplicationThe Secretary shall ensure, to the maximum extent practicable, that the activities authorized by this subtitle do not duplicate those of other programs within the Department or other relevant research agencies.
					1403.Authorization of
 appropriationsThere are authorized to be appropriated to the Secretary for research, development, engineering, demonstration, and commercial application of vehicles and related technologies in the United States, including activities authorized under this subtitle—
 (1)for fiscal year 2018, $313,567,000; (2)for fiscal year 2019, $326,109,000;
 (3)for fiscal year 2020, $339,154,000; (4)for fiscal year 2021, $352,720,000; and
 (5)for fiscal year 2022, $366,829,000. 1404.Reporting (a)Technologies developedNot later than 18 months after the date of enactment of this Act and annually thereafter through 2022, the Secretary shall submit to Congress a report regarding the technologies developed as a result of the activities authorized by this subtitle, with a particular emphasis on whether the technologies were successfully adopted for commercial applications, and if so, whether products relying on those technologies are manufactured in the United States.
 (b)Additional mattersAt the end of each fiscal year through 2022, the Secretary shall submit to the relevant Congressional committees of jurisdiction an annual report describing activities undertaken in the previous year under this Act, active industry participants, the status of public private partnerships, progress of the program in meeting goals and timelines, and a strategic plan for funding of activities across agencies.
						IVehicle Research
			 and Development
						1411.Program
 (a)ActivitiesThe Secretary shall conduct a program of basic and applied research, development, engineering, demonstration, and commercial application activities on materials, technologies, and processes with the potential to substantially reduce or eliminate petroleum use and the emissions of the Nation’s passenger and commercial vehicles, including activities in the areas of—
 (1)electrification of vehicle systems; (2)batteries, ultracapacitors, and other energy storage devices;
 (3)power electronics;
 (4)vehicle, component, and subsystem manufacturing technologies and processes;
 (5)engine efficiency and combustion optimization;
 (6)waste heat recovery;
 (7)transmission and drivetrains;
 (8)hydrogen vehicle technologies, including fuel cells and internal combustion engines, and hydrogen infrastructure, including hydrogen energy storage to enable renewables and provide hydrogen for fuel and power;
 (9)natural gas vehicle technologies;
 (10)aerodynamics, rolling resistance (including tires and wheel assemblies), and accessory power loads of vehicles and associated equipment;
 (11)vehicle weight reduction, including lightweighting materials and the development of manufacturing processes to fabricate, assemble, and use dissimilar materials;
 (12)friction and wear reduction;
 (13)engine and component durability;
 (14)innovative propulsion systems;
 (15)advanced boosting systems;
 (16)hydraulic hybrid technologies;
 (17)engine compatibility with and optimization for a variety of transportation fuels including natural gas and other liquid and gaseous fuels;
 (18)predictive engineering, modeling, and simulation of vehicle and transportation systems;
 (19)refueling and charging infrastructure for alternative fueled and electric or plug-in electric hybrid vehicles, including the unique challenges facing rural areas;
 (20)gaseous fuels storage systems and system integration and optimization;
 (21)sensing, communications, and actuation technologies for vehicle, electrical grid, and infrastructure;
 (22)efficient use, substitution, and recycling of potentially critical materials in vehicles, including rare earth elements and precious metals, at risk of supply disruption;
 (23)aftertreatment technologies; (24)thermal management of battery systems;
 (25)retrofitting advanced vehicle technologies to existing vehicles;
 (26)development of common standards, specifications, and architectures for both transportation and stationary battery applications;
 (27)advanced internal combustion engines;
 (28)mild hybrid;
 (29)engine down speeding;
 (30)vehicle-to-vehicle, vehicle-to-pedestrian, and vehicle-to-infrastructure technologies; and (31)other research areas as determined by the Secretary.
								(b)Transformational
 technologyThe Secretary shall ensure that the Department continues to support research, development, engineering, demonstration, and commercial application activities and maintains competency in mid- to long-term transformational vehicle technologies with potential to achieve reductions in emissions, including activities in the areas of—
 (1)hydrogen vehicle technologies, including fuel cells, hydrogen storage, infrastructure, and activities in hydrogen technology validation and safety codes and standards;
 (2)multiple battery chemistries and novel energy storage devices, including nonchemical batteries and electromechanical storage technologies such as hydraulics, flywheels, and compressed air storage;
 (3)communication and connectivity among vehicles, infrastructure, and the electrical grid; and
 (4)other innovative technologies research and development, as determined by the Secretary.
								(c)Industry
 participationTo the maximum extent practicable, activities under this Act shall be carried out in partnership or collaboration with automotive manufacturers, heavy commercial, vocational, and transit vehicle manufacturers, qualified plug-in electric vehicle manufacturers, compressed natural gas vehicle manufacturers, vehicle and engine equipment and component manufacturers, manufacturing equipment manufacturers, advanced vehicle service providers, fuel producers and energy suppliers, electric utilities, universities, national laboratories, and independent research laboratories. In carrying out this Act the Secretary shall—
 (1)determine whether a wide range of companies that manufacture or assemble vehicles or components in the United States are represented in ongoing public private partnership activities, including firms that have not traditionally participated in federally sponsored research and development activities, and where possible, partner with such firms that conduct significant and relevant research and development activities in the United States;
 (2)leverage the capabilities and resources of, and formalize partnerships with, industry-led stakeholder organizations, nonprofit organizations, industry consortia, and trade associations with expertise in the research and development of, and education and outreach activities in, advanced automotive and commercial vehicle technologies;
 (3)develop more effective processes for transferring research findings and technologies to industry;
 (4)support public-private partnerships, dedicated to overcoming barriers in commercial application of transformational vehicle technologies, that utilize such industry-led technology development facilities of entities with demonstrated expertise in successfully designing and engineering pre-commercial generations of such transformational technology; and
 (5)promote efforts to ensure that technology research, development, engineering, and commercial application activities funded under this Act are carried out in the United States.
								(d)Interagency and
 intraagency coordinationTo the maximum extent practicable, the Secretary shall coordinate research, development, demonstration, and commercial application activities among—
 (1)relevant programs within the Department, including—
 (A)the Office of Energy Efficiency and Renewable Energy;
 (B)the Office of Science;
 (C)the Office of Electricity Delivery and Energy Reliability;
 (D)the Office of Fossil Energy; (E)the Advanced Research Projects Agency—Energy; and
 (F)other offices as determined by the Secretary; and
 (2)relevant technology research and development programs within other Federal agencies, as determined by the Secretary.
								(e)Federal
 demonstration of technologiesThe Secretary shall make information available to procurement programs of Federal agencies regarding the potential to demonstrate technologies resulting from activities funded through programs under this Act.
							(f)Intergovernmental
 coordinationThe Secretary shall seek opportunities to leverage resources and support initiatives of State and local governments in developing and promoting advanced vehicle technologies, manufacturing, and infrastructure.
 (g)CriteriaWhen awarding grants under this program, the Secretary shall give priority to those technologies (either individually or as part of a system) that—
 (1)provide the greatest aggregate fuel savings based on the reasonable projected sales volumes of the technology; and
 (2)provide the greatest increase in United States employment.
								(h)Secondary use applications
 (1)In generalThe Secretary shall carry out a research, development, and demonstration program that— (A)builds on any work carried out under section 915 of the Energy Policy Act of 2005 (42 U.S.C. 16195);
 (B)identifies possible uses of a vehicle battery after the useful life of the battery in a vehicle has been exhausted;
 (C)conducts long-term testing to verify performance and degradation predictions and lifetime valuations for secondary uses;
 (D)evaluates innovative approaches to recycling materials from plug-in electric drive vehicles and the batteries used in plug-in electric drive vehicles;
 (E)(i)assesses the potential for markets for uses described in subparagraph (B) to develop; and (ii)identifies any barriers to the development of those markets; and
 (F)identifies the potential uses of a vehicle battery— (i)with the most promise for market development; and
 (ii)for which market development would be aided by a demonstration project. (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress an initial report on the findings of the program described in paragraph (1), including recommendations for stationary energy storage and other potential applications for batteries used in plug-in electric drive vehicles.
								(3)Secondary use demonstration
 (A)In generalBased on the results of the program described in paragraph (1), the Secretary shall develop guidelines for projects that demonstrate the secondary uses and innovative recycling of vehicle batteries.
 (B)Publication of guidelinesNot later than 18 months after the date of enactment of this Act, the Secretary shall— (i)publish the guidelines described in subparagraph (A); and
 (ii)solicit applications for funding for demonstration projects. (C)Pilot demonstration programNot later than 21 months after the date of enactment of this Act, the Secretary shall select proposals for grant funding under this section, based on an assessment of which proposals are mostly likely to contribute to the development of a secondary market for batteries.
 1412.ManufacturingThe Secretary shall carry out a research, development, engineering, demonstration, and commercial application program of advanced vehicle manufacturing technologies and practices, including innovative processes—
 (1)to increase the production rate and decrease the cost of advanced battery and fuel cell manufacturing;
 (2)to vary the capability of individual manufacturing facilities to accommodate different battery chemistries and configurations;
 (3)to reduce waste streams, emissions, and energy intensity of vehicle, engine, advanced battery and component manufacturing processes;
 (4)to recycle and remanufacture used batteries and other vehicle components for reuse in vehicles or stationary applications;
 (5)to develop manufacturing processes to effectively fabricate, assemble, and produce cost-effective lightweight materials such as advanced aluminum and other metal alloys, polymeric composites, and carbon fiber for use in vehicles;
 (6)to produce lightweight high pressure storage systems for gaseous fuels;
 (7)to design and manufacture purpose-built hydrogen fuel cell vehicles and components;
 (8)to improve the calendar life and cycle life of advanced batteries; and
 (9)to produce permanent magnets for advanced vehicles.
							IIMedium- and
			 Heavy-Duty Commercial and Transit Vehicles
 1421.ProgramThe Secretary, in partnership with relevant research and development programs in other Federal agencies, and a range of appropriate industry stakeholders, shall carry out a program of cooperative research, development, demonstration, and commercial application activities on advanced technologies for medium- to heavy-duty commercial, vocational, recreational, and transit vehicles, including activities in the areas of—
 (1)engine efficiency and combustion research;
 (2)onboard storage technologies for compressed and liquefied natural gas;
 (3)development and integration of engine technologies designed for natural gas operation of a variety of vehicle platforms;
 (4)waste heat recovery and conversion;
 (5)improved aerodynamics and tire rolling resistance;
 (6)energy and space-efficient emissions control systems;
 (7)mild hybrid, heavy hybrid, hybrid hydraulic, plug-in hybrid, and electric platforms, and energy storage technologies;
 (8)drivetrain optimization;
 (9)friction and wear reduction;
 (10)engine idle and parasitic energy loss reduction;
 (11)electrification of accessory loads;
 (12)onboard sensing and communications technologies;
 (13)advanced lightweighting materials and vehicle designs;
 (14)increasing load capacity per vehicle;
 (15)thermal management of battery systems;
 (16)recharging infrastructure;
 (17)compressed natural gas infrastructure;
 (18)advanced internal combustion engines;
 (19)complete vehicle and power pack modeling, simulation, and testing;
 (20)hydrogen vehicle technologies, including fuel cells and internal combustion engines, and hydrogen infrastructure, including hydrogen energy storage to enable renewables and provide hydrogen for fuel and power;
 (21)retrofitting advanced technologies onto existing truck fleets;
 (22)advanced boosting systems;
 (23)engine down speeding; and
 (24)integration of these and other advanced systems onto a single truck and trailer platform.
							1422.Class 8 truck
			 and trailer systems demonstration
 (a)In generalThe Secretary shall conduct a competitive grant program to demonstrate the integration of multiple advanced technologies on Class 8 truck and trailer platforms, including a combination of technologies listed in section 1421.
 (b)Applicant teamsApplicant teams may be comprised of truck and trailer manufacturers, engine and component manufacturers, fleet customers, university researchers, and other applicants as appropriate for the development and demonstration of integrated Class 8 truck and trailer systems.
							1423.Technology
 testing and metricsThe Secretary, in coordination with the partners of the interagency research program described in section 1421—
 (1)shall develop standard testing procedures and technologies for evaluating the performance of advanced heavy vehicle technologies under a range of representative duty cycles and operating conditions, including for heavy hybrid propulsion systems;
 (2)shall evaluate heavy vehicle performance using work performance-based metrics other than those based on miles per gallon, including those based on units of volume and weight transported for freight applications, and appropriate metrics based on the work performed by nonroad systems; and
 (3)may construct heavy duty truck and bus testing facilities.
							1424.Nonroad systems
 pilot programThe Secretary shall undertake a pilot program of research, development, demonstration, and commercial applications of technologies to improve total machine or system efficiency for nonroad mobile equipment including agricultural, construction, air, and sea port equipment, and shall seek opportunities to transfer relevant research findings and technologies between the nonroad and on-highway equipment and vehicle sectors.
						IIIAdministration
						1431.Repeal of existing authorities
 (a)In generalSections 706, 711, 712, and 933 of the Energy Policy Act of 2005 (42 U.S.C. 16051, 16061, 16062, 16233) are repealed.
 (b)Energy efficiencySection 911 of the Energy Policy Act of 2005 (42 U.S.C. 16191) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by striking vehicles, buildings, and inserting buildings; and (B)in paragraph (2)—
 (i)by striking subparagraph (A); and (ii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and
 (2)in subsection (c)— (A)by striking paragraph (3);
 (B)by redesignating paragraph (4) as paragraph (3); and (C)in paragraph (3) (as so redesignated), by striking (a)(2)(D) and inserting (a)(2)(C).
 1432.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2022. 1433.Gaseous fuel dual fueled automobilesSection 32905 of title 49, United States Code, is amended by striking subsection (d) and inserting the following:
							
								(d)Gaseous fuel dual fueled automobiles
 (1)Model years 1993 through 2017For any model of gaseous fuel dual fueled automobile manufactured by a manufacturer in model years 1993 through 2017, the Administrator shall measure the fuel economy for that model by dividing 1.0 by the sum of—
 (A).5 divided by the fuel economy measured under section 32904(c) of this title when operating the model on gasoline or diesel fuel; and
 (B).5 divided by the fuel economy measured under subsection (c) of this section when operating the model on gaseous fuel.
 (2)Subsequent model yearsFor any model of gaseous fuel dual fueled automobile manufactured by a manufacturer in model year 2018 or any subsequent model year, the Administrator shall calculate fuel economy in accordance with section 600.510–12 (c)(2)(vii) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this paragraph) if the vehicle qualifies under section 32901(c)..
						EHousing
 1501.DefinitionsIn this subtitle: (1)Covered loanThe term covered loan means a loan secured by a home that is insured by the Federal Housing Administration under title II of the National Housing Act (12 U.S.C. 1707 et seq.).
 (2)HomeownerThe term homeowner means the mortgagor under a covered loan.
 (3)MortgageeThe term mortgagee means an original lender under a covered loan or the holder of a covered loan at the time at which that mortgage transaction is consummated.
						1502.Enhanced energy
			 efficiency underwriting criteria
						(a)In
 generalNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall, in consultation with the advisory group established in section 1505(c), develop and issue guidelines for the Federal Housing Administration to implement enhanced loan eligibility requirements, for use when testing the ability of a loan applicant to repay a covered loan, that account for the expected energy cost savings for a loan applicant at a subject property, in the manner set forth in subsections (b) and (c).
						(b)Requirements to
			 account for energy cost savings
 (1)In generalThe enhanced loan eligibility requirements under subsection (a) shall require that, for all covered loans for which an energy efficiency report is voluntarily provided to the mortgagee by the homeowner, the Federal Housing Administration and the mortgagee shall take into consideration the estimated energy cost savings expected for the owner of the subject property in determining whether the loan applicant has sufficient income to service the mortgage debt plus other regular expenses.
 (2)Use as offsetTo the extent that the Federal Housing Administration uses a test such as a debt-to-income test that includes certain regular expenses, such as hazard insurance and property taxes—
 (A)the expected energy cost savings shall be included as an offset to these expenses; and
 (B)the Federal Housing Administration may not use the offset described in subparagraph (A) to qualify a loan applicant for insurance under title II of the National Housing Act (12 U.S.C. 1707 et seq.) with respect to a loan that would not otherwise meet the requirements for such insurance.
 (3)Types of energy costsEnergy costs to be assessed under this subsection shall include the cost of electricity, natural gas, oil, and any other fuel regularly used to supply energy to the subject property.
							(c)Determination
			 of estimated energy cost savings
							(1)In
 generalThe guidelines to be issued under subsection (a) shall include instructions for the Federal Housing Administration to calculate estimated energy cost savings using—
 (A)the energy efficiency report;
 (B)an estimate of baseline average energy costs; and
 (C)additional sources of information as determined by the Secretary of Housing and Urban Development.
								(2)Report
 requirementsFor the purposes of paragraph (1), an energy efficiency report shall—
 (A)estimate the expected energy cost savings specific to the subject property, based on specific information about the property;
 (B)be prepared in accordance with the guidelines to be issued under subsection (a); and
 (C)be prepared—
 (i)in accordance with the Residential Energy Service Network’s Home Energy Rating System (commonly known as HERS) by an individual certified by the Residential Energy Service Network, unless the Secretary of Housing and Urban Development finds that the use of HERS does not further the purposes of this subtitle;
 (ii)in accordance with the Alaska Housing Finance Corporation energy rating system by an individual certified by the Alaska Housing Finance Corporation as an authorized Energy Rater; or
 (iii)by other methods approved by the Secretary of Housing and Urban Development, in consultation with the Secretary and the advisory group established in section 1505(c), for use under this subtitle, which shall include a third-party quality assurance procedure.
									(3)Use by
 appraiserIf an energy efficiency report is used under subsection (b), the energy efficiency report shall be provided to the appraiser to estimate the energy efficiency of the subject property and for potential adjustments for energy efficiency.
							(d)Pricing of loans
 (1)In generalThe Federal Housing Administration may price covered loans originated under the enhanced loan eligibility requirements required under this section in accordance with the estimated risk of the loans.
 (2)Imposition of certain material costs, impediments, or penaltiesIn the absence of a publicly disclosed analysis that demonstrates significant additional default risk or prepayment risk associated with the loans, the Federal Housing Administration shall not impose material costs, impediments, or penalties on covered loans merely because the loan uses an energy efficiency report or the enhanced loan eligibility requirements required under this section.
							(e)Limitations
 (1)In generalThe Federal Housing Administration may price covered loans originated under the enhanced loan eligibility requirements required under this section in accordance with the estimated risk of those loans.
 (2)Prohibited actionsThe Federal Housing Administration shall not— (A)modify existing underwriting criteria or adopt new underwriting criteria that intentionally negate or reduce the impact of the requirements or resulting benefits that are set forth or otherwise derived from the enhanced loan eligibility requirements required under this section; or
 (B)impose greater buy back requirements, credit overlays, or insurance requirements, including private mortgage insurance, on covered loans merely because the loan uses an energy efficiency report or the enhanced loan eligibility requirements required under this section.
								(f)Applicability
 and implementation dateNot later than 3 years after the date of enactment of this Act, and before December 31, 2019, the enhanced loan eligibility requirements required under this section shall be implemented by the Federal Housing Administration to—
 (1)apply to any covered loan for the sale, or refinancing of any loan for the sale, of any home;
 (2)be available on any residential real property (including individual units of condominiums and cooperatives) that qualifies for a covered loan; and
 (3)provide prospective mortgagees with sufficient guidance and applicable tools to implement the required underwriting methods.
							1503.Enhanced energy
			 efficiency underwriting valuation guidelines
						(a)In
 generalNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall—
 (1)in consultation with the Federal Financial Institutions Examination Council and the advisory group established in section 1505(c), develop and issue guidelines for the Federal Housing Administration to determine the maximum permitted loan amount based on the value of the property for all covered loans made on properties with an energy efficiency report that meets the requirements of section 1502(c)(2); and
 (2)in consultation with the Secretary, issue guidelines for the Federal Housing Administration to determine the estimated energy savings under subsection (c) for properties with an energy efficiency report.
 (b)RequirementsThe enhanced energy efficiency underwriting valuation guidelines required under subsection (a) shall include—
 (1)a requirement that if an energy efficiency report that meets the requirements of section 1502(c)(2) is voluntarily provided to the mortgagee, such report shall be used by the mortgagee or the Federal Housing Administration to determine the estimated energy savings of the subject property; and
 (2)a requirement that the estimated energy savings of the subject property be added to the appraised value of the subject property by a mortgagee or the Federal Housing Administration for the purpose of determining the loan-to-value ratio of the subject property, unless the appraisal includes the value of the overall energy efficiency of the subject property, using methods to be established under the guidelines issued under subsection (a).
							(c)Determination
			 of estimated energy savings
							(1)Amount of
 energy savingsThe amount of estimated energy savings shall be determined by calculating the difference between the estimated energy costs for the average comparable houses, as determined in guidelines to be issued under subsection (a), and the estimated energy costs for the subject property based upon the energy efficiency report.
							(2)Duration of
 energy savingsThe duration of the estimated energy savings shall be based upon the estimated life of the applicable equipment, consistent with the rating system used to produce the energy efficiency report.
							(3)Present value
 of energy savingsThe present value of the future savings shall be discounted using the average interest rate on conventional 30-year mortgages, in the manner directed by guidelines issued under subsection (a).
							(d)Ensuring
 consideration of energy efficient featuresSection 1110 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is amended—
 (1)in paragraph (2), by striking ; and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (3) the following:
								
 (4)that State certified and licensed appraisers have timely access, whenever practicable, to information from the property owner and the lender that may be relevant in developing an opinion of value regarding the energy-saving improvements or features of a property, such as—
 (A)labels or ratings of buildings;
 (B)installed appliances, measures, systems or technologies;
 (C)blueprints; (D)construction costs;
 (E)financial or other incentives regarding energy-efficient components and systems installed in a property;
 (F)utility bills;
 (G)energy consumption and bench­marking data; and
 (H)third-party verifications or representations of energy and water efficiency performance of a property, observing all financial privacy requirements adhered to by certified and licensed appraisers, including section 501 of the Gramm-Leach-Bliley Act (15 U.S.C. 6801).
										Unless a
				property owner consents to a lender, an appraiser, in carrying out
			 the
				requirements of paragraph (4), shall not have access to the
			 commercial or
				financial information of the owner that is privileged or
				confidential..
							(e)Transactions
 requiring state certified appraisersSection 1113 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3342) is amended—
 (1)in paragraph (1), by inserting before the semicolon the following: , or any real property on which the appraiser makes adjustments using an energy efficiency report; and
 (2)in paragraph (2), by inserting after before the period at the end the following: , or an appraisal on which the appraiser makes adjustments using an energy efficiency report.
							(f)Protections
							(1)Authority to
 impose limitationsThe guidelines to be issued under subsection (a) shall include such limitations and conditions as determined by the Secretary of Housing and Urban Development to be necessary to protect against meaningful under or over valuation of energy cost savings or duplicative counting of energy efficiency features or energy cost savings in the valuation of any subject property that is used to determine a loan amount.
							(2)Additional
 authorityAt the end of the 7-year period following the implementation of enhanced eligibility and underwriting valuation requirements under this subtitle, the Secretary of Housing and Urban Development may modify or apply additional exceptions to the approach described in subsection (b), where the Secretary of Housing and Urban Development finds that the unadjusted appraisal will reflect an accurate market value of the efficiency of the subject property or that a modified approach will better reflect an accurate market value.
							(g)Applicability
 and implementation dateNot later than 3 years after the date of enactment of this Act, and before December 31, 2019, the Federal Housing Administration shall implement the guidelines required under this section, which shall—
 (1)apply to any covered loan for the sale, or refinancing of any loan for the sale, of any home; and
 (2)be available on any residential real property, including individual units of condominiums and cooperatives, that qualifies for a covered loan.
 1504.MonitoringNot later than 1 year after the date on which the enhanced eligibility and underwriting valuation requirements are implemented under this subtitle, and every year thereafter, the Federal Housing Administration shall issue and make available to the public a report that—
 (1)enumerates the number of covered loans of the Federal Housing Administration for which there was an energy efficiency report, and that used energy efficiency appraisal guidelines and enhanced loan eligibility requirements;
 (2)includes the default rates and rates of foreclosures for each category of loans; and
 (3)describes the risk premium, if any, that the Federal Housing Administration has priced into covered loans for which there was an energy efficiency report.
						1505.Rulemaking
						(a)In
 generalThe Secretary of Housing and Urban Development shall prescribe regulations to carry out this subtitle, in consultation with the Secretary and the advisory group established in subsection (c), which may contain such classifications, differentiations, or other provisions, and may provide for such proper implementation and appropriate treatment of different types of transactions, as the Secretary of Housing and Urban Development determines are necessary or proper to effectuate the purposes of this subtitle, to prevent circumvention or evasion thereof, or to facilitate compliance therewith.
 (b)Rule of constructionNothing in this subtitle shall be construed to authorize the Secretary of Housing and Urban Development to require any homeowner or other party to provide energy efficiency reports, energy efficiency labels, or other disclosures to the Federal Housing Administration or to a mortgagee.
						(c)Advisory
 groupTo assist in carrying out this subtitle, the Secretary of Housing and Urban Development shall establish an advisory group, consisting of individuals representing the interests of—
 (1)mortgage lenders;
 (2)appraisers; (3)energy raters and residential energy consumption experts;
 (4)energy efficiency organizations;
 (5)real estate agents;
 (6)home builders and remodelers;
 (7)consumer advocates; (8)State energy officials; and
 (9)others as determined by the Secretary of Housing and Urban Development.
							1506.Additional
			 study
						(a)In
 generalNot later than 18 months after the date of enactment of this Act, the Secretary of Housing and Urban Development shall reconvene the advisory group established in section 1505(c), in addition to water and locational efficiency experts, to advise the Secretary of Housing and Urban Development on the implementation of the enhanced energy efficiency underwriting criteria established in sections 1502 and 1503.
 (b)RecommendationsThe advisory group established in section 1505(c) shall provide recommendations to the Secretary of Housing and Urban Development on any revisions or additions to the enhanced energy efficiency underwriting criteria deemed necessary by the group, which may include alternate methods to better account for home energy costs and additional factors to account for substantial and regular costs of homeownership such as location-based transportation costs and water costs. The Secretary of Housing and Urban Development shall forward any legislative recommendations from the advisory group to Congress for its consideration.
						IIInfrastructure
				ACybersecurity
 2001.Sanctions for disclosure of critical electric infrastructure informationSection 215A(d)(2) of the Federal Power Act (16 U.S.C. 824o–1(d)(2)) is amended by striking subparagraph (C) and inserting the following:
						
 (C)(i)ensure there are appropriate sanctions in place for Commissioners and former Commissioners who knowingly and willfully disclose critical electric infrastructure information in a manner that is not authorized under this section, with such sanctions to include, at a minimum, the potential loss of access to critical electric infrastructure information and the potential public issuance of letters of reprimand; and
 (ii)ensure there are appropriate sanctions in place for officers, employees, or agents of the Commission or the Department of Energy who knowingly and willfully disclose critical electric infrastructure information in a manner that is not authorized under this section; and.
					2002.Enhanced grid security
 (a)DefinitionsIn this section: (1)Electric utilityThe term electric utility has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
 (2)ES–ISACThe term ES–ISAC means the Electricity Sector Information Sharing and Analysis Center. (3)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
							(b)Cybersecurity for the energy sector research, development, and demonstration program
 (1)In generalThe Secretary, in consultation with appropriate Federal agencies, the energy sector, the States, and other stakeholders, shall carry out a program—
 (A)to develop advanced cybersecurity applications and technologies for the energy sector— (i)to identify and mitigate vulnerabilities, including—
 (I)dependencies on other critical infrastructure; and (II)impacts from weather and fuel supply; and
 (ii)to advance the security of field devices and third-party control systems, including— (I)systems for generation, transmission, distribution, end use, and market functions;
 (II)specific electric grid elements including advanced metering, demand response, distributed generation, and electricity storage;
 (III)forensic analysis of infected systems; and (IV)secure communications;
 (B)to leverage electric grid architecture as a means to assess risks to the energy sector, including by implementing an all-hazards approach to communications infrastructure, control systems architecture, and power systems architecture;
 (C)to perform pilot demonstration projects with the energy sector to gain experience with new technologies; and
 (D)to develop workforce development curricula for energy sector-related cybersecurity. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $65,000,000 for each of fiscal years 2018 through 2026.
							(c)Energy sector component testing for cyberresilience program
 (1)In generalThe Secretary shall carry out a program— (A)to establish a cybertesting and mitigation program to identify vulnerabilities of energy sector supply chain products to known threats;
 (B)to collaborate with third-party cybertesting; and (C)to develop procurement guidelines for energy sector supply chain components.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2018 through 2026.
							(d)Energy sector operational support for cyberresilience program
 (1)In generalThe Secretary may carry out a program— (A)to enhance and periodically test—
 (i)the emergency response capabilities of the Department; and (ii)the coordination of the Department with other agencies, the National Laboratories, and private industry;
 (B)to expand cooperation of the Department with the intelligence communities for energy sector-related threat collection and analysis;
 (C)to enhance the tools of the Department and ES–ISAC for monitoring the status of the energy sector; (D)to expand industry participation in ES–ISAC; and
 (E)to provide technical assistance to small electric utilities for purposes of assessing cybermaturity level.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2026.
							(e)Modeling and assessing energy infrastructure risk
 (1)In generalThe Secretary shall develop an advanced energy security program to secure energy networks, including electric, natural gas, and oil exploration, transmission, and delivery.
 (2)Security and resiliency objectiveThe objective of the program developed under paragraph (1) is to increase the functional preservation of the electric grid operations or natural gas and oil operations in the face of natural and human-made threats and hazards, including electric magnetic pulse and geomagnetic disturbances.
 (3)Eligible activitiesIn carrying out the program developed under paragraph (1), the Secretary may— (A)develop capabilities to identify vulnerabilities and critical components that pose major risks to grid security if destroyed or impaired;
 (B)provide modeling at the national level to predict impacts from natural or human-made events; (C)develop a maturity model for physical security and cybersecurity;
 (D)conduct exercises and assessments to identify and mitigate vulnerabilities to the electric grid, including providing mitigation recommendations;
 (E)conduct research hardening solutions for critical components of the electric grid; (F)conduct research mitigation and recovery solutions for critical components of the electric grid; and
 (G)provide technical assistance to States and other entities for standards and risk analysis. (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2026.
 (f)Leveraging existing programsThe programs established under this section shall be carried out consistent with— (1)the report of the Department entitled Roadmap to Achieve Energy Delivery Systems Cybersecurity and dated 2011;
 (2)existing programs of the Department; and (3)any associated strategic framework that links together academic and National Laboratory researchers, electric utilities, manufacturers, and any other relevant private industry organizations, including the Electricity Sub-sector Coordinating Council.
							(g)Study
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Federal Energy Regulatory Commission and the North American Electric Reliability Corporation, shall conduct a study to explore alternative management structures and funding mechanisms to expand industry membership and participation in ES–ISAC.
 (2)ReportThe Secretary shall submit to the appropriate committees of Congress a report describing the results of the study conducted under paragraph (1).
							BStrategic Petroleum Reserve
 2101.Strategic petroleum reserve drawdown and saleSection 403 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 129 Stat. 589) is amended by adding at the end the following:
						
							(d)Increase; Limitation
 (1)IncreaseThe Secretary of Energy may increase the drawdown and sales under paragraphs (1) through (8) of subsection (a) as the Secretary of Energy determines to be appropriate to maximize the financial return to United States taxpayers.
 (2)LimitationThe Secretary of Energy shall not drawdown or conduct sales of crude oil under this section after the date on which a total of $5,050,000,000 has been deposited in the general fund of the Treasury from sales authorized under this section..
					CTrade
					2201.Action on applications to export liquefied natural gas
 (a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or the Maritime Administration to site, construct, expand, or operate liquefied natural gas export facilities, the Secretary shall issue a final decision on any application for the authorization to export natural gas under section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)) not later than 45 days after the later of—
 (1)the conclusion of the review to site, construct, expand, or operate the liquefied natural gas export facilities required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (2)the date of enactment of this Act. (b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be considered concluded when the lead agency—
 (1)for a project requiring an Environmental Impact Statement, publishes a Final Environmental Impact Statement;
 (2)for a project for which an Environmental Assessment has been prepared, publishes a Finding of No Significant Impact; or
 (3)determines that an application is eligible for a categorical exclusion pursuant to National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) implementing regulations.
							(c)Judicial review
 (1)In generalExcept for review in the Supreme Court, the United States Court of Appeals for the District of Columbia Circuit or the circuit in which the liquefied natural gas export facility will be located pursuant to an application described in subsection (a) shall have original and exclusive jurisdiction over any civil action for the review of—
 (A)an order issued by the Secretary with respect to such application; or (B)the failure of the Secretary to issue a final decision on such application.
 (2)OrderIf the Court in a civil action described in paragraph (1) finds that the Secretary has failed to issue a final decision on the application as required under subsection (a), the Court shall order the Secretary to issue the final decision not later than 30 days after the order of the Court.
 (3)Expedited considerationThe Court shall— (A)set any civil action brought under this subsection for expedited consideration; and
 (B)set the matter on the docket as soon as practicable after the filing date of the initial pleading. (4)TransfersIn the case of an application described in subsection (a) for which a petition for review has been filed—
 (A)upon motion by an applicant, the matter shall be transferred to the United States Court of Appeals for the District of Columbia Circuit or the circuit in which a liquefied natural gas export facility will be located pursuant to an application described in section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)); and
 (B)the provisions of this section shall apply. 2202.Public disclosure of liquefied natural gas export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:
						
							(g)Public Disclosure of LNG Export Destinations
 (1)In generalIn the case of any authorization to export liquefied natural gas, the Secretary of Energy shall require the applicant to report to the Secretary of Energy the names of the 1 or more countries of destination to which the exported liquefied natural gas is delivered.
 (2)TimingThe applicant shall file the report required under paragraph (1) not later than— (A)in the case of the first export, the last day of the month following the month of the first export; and
 (B)in the case of subsequent exports, the date that is 30 days after the last day of the applicable month concerning the activity of the previous month.
 (3)DisclosureThe Secretary of Energy shall publish the information reported under this subsection on the website of the Department of Energy and otherwise make the information available to the public.. 
					DElectricity 
					2301.Grid storage program
 (a)In generalThe Secretary shall conduct a program of research, development, and demonstration of electric grid energy storage that addresses the principal challenges identified in the 2013 Department of Energy Strategic Plan for Grid Energy Storage.
 (b)Areas of focusThe program under this section shall focus on— (1)materials, electric thermal, electromechanical, and electrochemical systems research;
 (2)power conversion technologies research; (3)developing—
 (A)empirical and science-based industry standards to compare the storage capacity, cycle length and capabilities, and reliability of different types of electricity storage; and
 (B)validation and testing techniques; (4)other fundamental and applied research critical to widespread deployment of electricity storage;
 (5)device development that builds on results from research described in paragraphs (1), (2), and (4), including combinations of power electronics, advanced optimizing controls, and energy storage as a general purpose element of the electric grid;
 (6)grid-scale testing and analysis of storage devices, including test-beds and field trials; (7)cost-benefit analyses that inform capital expenditure planning for regulators and owners and operators of components of the electric grid;
 (8)electricity storage device safety and reliability, including potential failure modes, mitigation measures, and operational guidelines;
 (9)standards for storage device performance, control interface, grid interconnection, and interoperability; and
 (10)maintaining a public database of energy storage projects, policies, codes, standards, and regulations.
 (c)Assistance to StatesThe Secretary may provide technical and financial assistance to States, Indian tribes, or units of local government to participate in or use research, development, or demonstration of technology developed under this section.
 (d)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2018 through 2027.
 (e)No effect on other provisions of lawNothing in this subtitle or an amendment made by this subtitle authorizes regulatory actions that would duplicate or conflict with regulatory requirements, mandatory standards, or related processes under section 215 of the Federal Power Act (16 U.S.C. 824o).
 (f)Use of fundsTo the maximum extent practicable, in carrying out this section, the Secretary shall ensure that the use of funds to carry out this section is coordinated among different offices within the Grid Modernization Initiative of the Department and other programs conducting energy storage research.
						2302.Electric grid architecture, scenario development, and modeling
						(a)Grid architecture and scenario development
 (1)In generalSubject to paragraph (2), the Secretary shall establish and facilitate a collaborative process to develop model grid architecture and a set of future scenarios for the electric grid to examine the impacts of different combinations of resources (including different quantities of distributed energy resources and large-scale, central generation) on the electric grid.
 (2)Market structureThe grid architecture and scenarios developed under paragraph (1) shall account for differences in market structure, including an examination of the potential for stranded costs in each type of market structure.
 (3)FindingsBased on the findings of grid architecture developed under paragraph (1), the Secretary shall— (A)determine whether any additional standards are necessary to ensure the interoperability of grid systems and associated communications networks; and
 (B)if the Secretary makes a determination that additional standards are necessary under subparagraph (A), make recommendations for additional standards, including, as may be appropriate, to the Electric Reliability Organization under section 215 of the Federal Power Act (16 U.S.C. 824o). The Electric Reliability Organization shall not be under any obligation to establish any process to consider such recommendations.
 (b)ModelingSubject to subsection (c), the Secretary shall— (1)conduct modeling based on the scenarios developed under subsection (a); and
 (2)analyze and evaluate the technical and financial impacts of the models to assist States, utilities, and other stakeholders in—
 (A)enhancing strategic planning efforts;
 (B)avoiding stranded costs; and (C)maximizing the cost-effectiveness of future grid-related investments.
 (c)InputThe Secretary shall develop the scenarios and conduct the modeling and analysis under subsections (a) and (b) with participation or input, as appropriate, from—
 (1)the National Laboratories; (2)States;
 (3)State regulatory authorities; (4)transmission organizations;
 (5)representatives of all sectors of the electric power industry; (6)academic institutions;
 (7)independent research institutes; and (8)other entities.
 (d)EffectNothing in this section grants any person a right to receive or review confidential, proprietary, or otherwise protected information concerning grid architecture or scenarios.
						2303.Hybrid micro-grid systems for isolated and resilient communities
 (a)DefinitionsIn this section: (1)Hybrid micro-grid systemThe term hybrid micro-grid system means a stand-alone electrical system that—
 (A)is comprised of conventional generation and at least 1 alternative energy resource; and
 (B)may use grid-scale energy storage. (2)Isolated communityThe term isolated community means a community that is powered by a stand-alone electric generation and distribution system without the economic and reliability benefits of connection to a regional electric grid.
 (3)Micro-grid systemThe term micro-grid system means a standalone electrical system that uses grid-scale energy storage. (4)StrategyThe term strategy means the strategy developed pursuant to subsection (b)(2)(B).
							(b)Program
 (1)EstablishmentThe Secretary shall establish a program to promote the development of— (A)hybrid micro-grid systems for isolated communities; and
 (B)micro-grid systems to increase the resilience of critical infrastructure. (2)PhasesThe program established under paragraph (1) shall be divided into the following phases:
 (A)Phase I, which shall consist of the development of a feasibility assessment for— (i)hybrid micro-grid systems in isolated communities; and
 (ii)micro-grid systems to enhance the resilience of critical infrastructure. (B)Phase II, which shall consist of the development of an implementation strategy, in accordance with paragraph (3), to promote the development of hybrid micro-grid systems for isolated communities, particularly for those communities exposed to extreme weather conditions and high energy costs, including electricity, space heating and cooling, and transportation.
 (C)Phase III, which shall be carried out in parallel with Phase II and consist of the development of an implementation strategy to promote the development of micro-grid systems that increase the resilience of critical infrastructure.
 (D)Phase IV, which shall consist of cost-shared demonstration projects, based upon the strategies developed under subparagraph (B) that include the development of physical and cybersecurity plans to take appropriate measures to protect and secure the electric grid.
 (E)Phase V, which shall establish a benefits analysis plan to help inform regulators, policymakers, and industry stakeholders about the affordability, environmental and resilience benefits associated with Phases II, III, and IV.
 (3)Requirements for strategyIn developing the strategy under paragraph (2)(B), the Secretary shall consider— (A)establishing future targets for the economic displacement of conventional generation using hybrid micro-grid systems, including displacement of conventional generation used for electric power generation, heating and cooling, and transportation;
 (B)the potential for renewable resources, including wind, solar, and hydropower, to be integrated into a hybrid micro-grid system;
 (C)opportunities for improving the efficiency of existing hybrid micro-grid systems; (D)the capacity of the local workforce to operate, maintain, and repair a hybrid micro-grid system;
 (E)opportunities to develop the capacity of the local workforce to operate, maintain, and repair a hybrid micro-grid system;
 (F)leveraging existing capacity within local or regional research organizations, such as organizations based at institutions of higher education, to support development of hybrid micro-grid systems, including by testing novel components and systems prior to field deployment;
 (G)the need for basic infrastructure to develop, deploy, and sustain a hybrid micro-grid system; (H)input of traditional knowledge from local leaders of isolated communities in the development of a hybrid micro-grid system;
 (I)the impact of hybrid micro-grid systems on defense, homeland security, economic development, and environmental interests;
 (J)opportunities to leverage existing interagency coordination efforts and recommendations for new interagency coordination efforts to minimize unnecessary overhead, mobilization, and other project costs; and
 (K)any other criteria the Secretary determines appropriate. (c)CollaborationThe program established under subsection (b)(1) shall be carried out in collaboration with relevant stakeholders, including, as appropriate—
 (1)States; (2)Indian tribes;
 (3)regional entities and regulators; (4)units of local government;
 (5)institutions of higher education; and (6)private sector entities.
 (d)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter until calendar year 2026, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the efforts to implement the program established under subsection (b)(1) and the status of the strategy developed under subsection (b)(2)(B).
						2304.Voluntary model pathways
						(a)Establishment of voluntary model pathways
 (1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the steering committee established under paragraph (3), shall initiate the development of voluntary model pathways for modernizing the electric grid through a collaborative, public-private effort that—
 (A)produces illustrative policy pathways encompassing a diverse range of technologies that can be adapted for State and regional applications by regulators and policymakers;
 (B)facilitates the modernization of the electric grid and associated communications networks to achieve the objectives described in paragraph (2);
 (C)ensures a reliable, resilient, affordable, safe, and secure electric grid; and (D)acknowledges and accounts for different priorities, electric systems, and rate structures across States and regions.
 (2)ObjectivesThe pathways established under paragraph (1) shall facilitate achievement of as many of the following objectives as practicable:
 (A)Near real-time situational awareness of the electric system. (B)Data visualization.
 (C)Advanced monitoring and control of the advanced electric grid. (D)Enhanced certainty of policies for investment in the electric grid.
 (E)Increased innovation. (F)Greater consumer empowerment.
 (G)Enhanced grid resilience, reliability, and robustness. (H)Improved—
 (i)integration of distributed energy resources; (ii)interoperability of the electric system; and
 (iii)predictive modeling and capacity forecasting. (I)Reduced cost of service for consumers.
 (J)Diversification of generation sources. (3)Steering committeeNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a steering committee to help develop the pathways under paragraph (1), to be composed of members appointed by the Secretary, consisting of persons with appropriate expertise representing a diverse range of interests in the public, private, and academic sectors, including representatives of—
 (A)the Federal Energy Regulatory Commission; (B)the National Laboratories;
 (C)States; (D)State regulatory authorities;
 (E)transmission organizations; (F)representatives of all sectors of the electric power industry;
 (G)institutions of higher education; (H)independent research institutes; and
 (I)other entities. (b)Technical assistanceThe Secretary may provide technical assistance to States, Indian tribes, or units of local government to adopt or implement 1 or more elements of the pathways developed under subsection (a)(1), including on a pilot basis.
						2305.Performance metrics for electricity infrastructure providers
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the steering committee established under section 2304(a)(3), shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes—
 (1)an evaluation of the performance of the electric grid as of the date of the report; and (2)a description of the projected range of measurable costs and benefits associated with the changes evaluated under the scenarios developed under section 2302.
 (b)Considerations for development of metricsIn developing metrics for the evaluation and projections under subsection (a), the Secretary shall consider—
 (1)standard methodologies for calculating improvements or deteriorations in the performance metrics, such as reliability, grid efficiency, power quality, consumer satisfaction, sustainability, and financial incentives;
 (2)standard methodologies for calculating potential costs and measurable benefits value to ratepayers, applying the performance metrics developed under paragraph (1);
 (3)identification of tools, resources, and deployment models that may enable improved performance through the adoption of emerging, commercially available or advanced grid technologies or solutions, including—
 (A)multicustomer micro-grids; (B)distributed energy resources;
 (C)energy storage; (D)electric vehicles;
 (E)electric vehicle charging infrastructure; (F)integrated information and communications systems;
 (G)transactive energy systems; and (H)advanced demand management systems; and
 (4)the role of States and local regulatory authorities in enabling a robust future electric grid to ensure that—
 (A)electric utilities remain financially viable; (B)electric utilities make the needed investments that ensure a reliable, secure, and resilient grid; and
 (C)costs incurred to transform to an integrated grid are allocated and recovered responsibly, efficiently, and equitably.
								2306.Voluntary State, regional, and local electricity distribution planning
 (a)In generalOn the request of a State, regional organization, or electric utility, the Secretary shall provide assistance to States, regional organizations, and electric utilities to facilitate the development of State, regional, and local electricity distribution plans by—
 (1)conducting a resource assessment and analysis of future demand and distribution requirements; and (2)developing open source tools for State, regional, and local planning and operations.
 (b)Risk and security analysisThe assessment under subsection (a)(1) shall include— (1)the evaluation of the physical security, cybersecurity, and associated communications needs of an advanced distribution management system and the integration of distributed energy resources; and
 (2)advanced use of grid architecture to analyze risks in an all-hazards approach that includes communications infrastructure, control systems architecture, and power systems architecture.
 (c)DesignationThe information collected for the assessment and analysis under subsection (a)(1)— (1)shall be considered to be critical electric infrastructure information under section 215A of the Federal Power Act (16 U.S.C. 824o–1); and
 (2)shall only be released in compliance with regulations implementing that section.
 (d)Technical assistanceFor the purpose of assisting in the development of State and regional electricity distribution plans, the Secretary shall provide technical assistance to—
 (1)States; (2)regional reliability entities; and
 (3)other distribution asset owners and operators. (e)WithdrawalA State or any entity that has requested technical assistance under this section may withdraw the request for technical assistance at any time, and on such withdrawal, the Secretary shall terminate all assistance efforts.
 (f)EffectNothing in this section authorizes the Secretary to require any State, regional organization, regional reliability entity, asset owner, or asset operator to adopt any model, tool, plan, analysis, or assessment.
 2307.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out section 2302 through this section $200,000,000 for each of fiscal years 2018 through 2027.
					2308.Power marketing administration agreements
 (a)In generalThe Secretary of the Interior, with respect to public lands (as defined in section 103(e) of the Federal Land Policy and Management Act (43 U.S.C. 1702(e)), and the Secretary of Agriculture, with respect to National Forest System land, shall provide for continuity of the existing use and occupancy for the transmission of electric energy by any Federal department or agency granted across public lands or National Forest System land.
 (b)AgreementsThe Secretary of the Interior or the Secretary of Agriculture, as applicable, within 30 days after receiving a request from the Federal department or agency administering the electric energy transmission facilities, shall, in consultation with that department or agency, initiate agreements regarding the use and occupancy or right-of-way (including vegetation management agreements, where applicable).
						2309.Report by transmission organizations on distributed energy resources and interconnected micro-grid
			 systems
 (a)DefinitionsIn this section: (1)Distributed energy resourceThe term distributed energy resource means an electricity supply resource that, as permitted by State law—
 (A)(i)is interconnected to the electric system at or below 69kV; and
 (ii)is subject to dispatch by the transmission organization; and (B)(i)generates electricity using any primary energy source, including solar energy and other renewable resources; or
 (ii)stores energy and is capable of supplying electricity to the electric system operated by the transmission organization from the storage reservoir.
 (2)Interconnected micro-grid systemThe term interconnected micro-grid system means an electrically distinct system under common control that is— (A)interconnected to the transmission organization; and
 (B)capable of operating in parallel with, or independently from, the bulk-power system. (3)Transmission organizationThe term transmission organization has the meaning given the term Transmission Organization in section 3 of the Federal Power Act (16 U.S.C. 796).
							(b)Report
 (1)NoticeNot later than 14 days after the date of enactment of this Act, the Commission shall submit to each transmission organization notice that the transmission organization is required to file with the Commission a report in accordance with paragraph (2).
 (2)ReportNot later than 180 days after the date on which a transmission organization receives a notice under paragraph (1), the transmission organization shall submit to the Commission a report that—
 (A)(i)identifies distributed energy resources and interconnected micro-grid systems; and (ii)describes the fuel sources and operational characteristics of such distributed energy resources and interconnected micro-grid systems, including, to the extent practicable, a discussion of the benefits and costs associated with the distributed energy resources and interconnected micro-grid systems identified under clause (i);
 (B)evaluates, with due regard for operational and economic benefits and costs, the potential for distributed energy resources and interconnected micro-grid systems to be deployed to the transmission organization over the short- and long-term periods in the planning cycle of the transmission organization; and
 (C)identifies— (i)over the short- and long-term periods in the planning cycle of the transmission organization, barriers to the availability to the transmission organization of distributed energy resources and interconnected micro-grid systems; and
 (ii)potential changes to the operational requirements for, or charges associated with, the availability of distributed energy resources and interconnected micro-grid systems to the transmission organization that would reduce the barriers identified under clause (i).
									2310.Vegetation management, facility inspection, and operation and maintenance on Federal land
			 containing electric transmission and distribution facilities
 (a)In generalTitle V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) is amended by adding at the end the following:
							
								512.Vegetation management, facility inspection, and operation and maintenance relating to electric
			 transmission and distribution facility rights-of-way
 (a)DefinitionsIn this section: (1)Owner; operatorThe terms owner and operator include contractors or other agents engaged by the owner or operator of an electric transmission or distribution facility.
 (2)PlanThe term plan means a vegetation management, facility inspection, and operation and maintenance plan that— (A)is prepared by the owner or operator of 1 or more electric transmission or distribution facilities to cover 1 or more electric transmission and distribution rights-of-way; and
 (B)provides for the long-term, cost-effective, efficient, and timely management of facilities and vegetation within the width of the right-of-way and adjacent Federal land to enhance electric reliability, promote public safety, and avoid fire hazards.
 (3)Secretary concernedThe term Secretary concerned means— (A)the Secretary, with respect to public lands; and
 (B)the Secretary of Agriculture, with respect to National Forest System land. (b)Guidance (1)In generalTo enhance the reliability of the electric grid and reduce the threat of wildfire damage to, and wildfire caused by vegetation-related conditions within, electric transmission and distribution rights-of-way and adjacent Federal land, the Secretary concerned shall issue and periodically update guidance to ensure that provisions are appropriately developed and implemented for utility vegetation management, facility inspection, and operation and maintenance of rights-of-way, regardless of the means by which the rights-of-way are established (including by grant, special use authorization, and easement).
 (2)LimitationThe guidance issued under paragraph (1) shall be compatible with mandatory reliability standards established by the Electric Reliability Organization.
 (3)RequirementsThe guidance issued under paragraph (1) shall take into account— (A)all applicable law, including fire safety and electric system reliability requirements (including reliability standards established by the Electric Reliability Organization under section 215 of the Federal Power Act (16 U.S.C. 824o)); and
 (B)the Memorandum of Understanding on Vegetation Management for Powerline Rights-of-Way between the Edison Electric Institute, Utility Arborist Association, the Department of the Interior, the Department of Agriculture, and the Environmental Protection Agency signed in 2016.
 (4)Required consultationThe guidance issued under paragraph (1) shall be developed in consultation with the owners of transmission and distribution facilities that hold rights-of-way.
										(c)Vegetation management, facility inspection, and operation and maintenance plans
 (1)Development and submissionConsistent with subsection (b), the Secretary concerned shall provide owners and operators of electric transmission or distribution facilities located on public lands and National Forest System land, as applicable, with the option to develop and submit a plan.
 (2)ERO standardsOwners and operators subject to mandatory reliability standards established by the Electric Reliability Organization (or superseding standards) may use those standards as part of the plan.
 (3)Plan requirementsA plan developed under paragraph (1) shall— (A)identify the applicable transmission or distribution facilities to be maintained;
 (B)take into account operations and maintenance plans for the applicable powerline; (C)describe the vegetation management, inspection, and operation and maintenance methods that may be used to comply with all applicable law, including fire safety requirements and reliability standards established by the Electric Reliability Organization;
 (D)include schedules for— (i)the applicable owner or operator to notify the Secretary concerned about routine and major maintenance;
 (ii)the applicable owner or operator to request approval from the Secretary concerned about undertaking routine and major maintenance; and
 (iii)the Secretary concerned to respond to a request by an owner or operator under clause (ii); and (E)describe processes for—
 (i)identifying changes in conditions; and (ii)modifying the approved plan, if necessary.
												(4)Review and approval process
 (A)In generalThe Secretary concerned shall develop a process for the review and approval of plans submitted under paragraph (1) that—
 (i)includes timelines and benchmarks for— (I)the submission of agency comments on the plans and schedules for final decision; and
 (II)the timely review of modifications of the plans in cases in which modifications are necessary;
 (ii)is consistent with applicable law; and (iii)includes a process for modifications to a plan in a prompt manner if changed conditions necessitate a modification to a plan.
 (B)Congressional intentIt is the intent of Congress that the process for review and approval of plans under this paragraph shall not exceed 180 days.
 (5)Categories of actions not requiring environmental analysisWith respect to actions carried out under plans submitted under paragraph (1), the Secretary concerned shall identify categories of actions for which neither an environmental impact statement nor an environmental assessment shall be required under section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
										(d)Certain owners and operators
 (1)In generalThe owner or operator of an electric transmission or distribution facility that is not subject to the mandatory reliability standards established by the Electric Reliability Organization or that sold less than or equal to 1,000,000 megawatt hours of electric energy for purposes other than resale during each of the 3 calendar years immediately preceding the date of enactment of the Energy and Natural Resources Act of 2017 may enter into a memorandum of understanding with the Secretary concerned in lieu of a plan under subsection (c).
 (2)Minimum requirementsThe Secretary concerned shall ensure that the minimum requirements for a memorandum of understanding under paragraph (1)—
 (A)reflect the relative financial resources of the applicable owner or operator compared to other owners or operators of an electric transmission or distribution facility;
 (B)include schedules as described in subsection (c)(3)(D); and (C)comply with applicable law.
 (e)Emergency conditionsIf vegetation has contacted or presents an imminent danger of falling into the electric transmission or distribution line from within or adjacent to an electric transmission or distribution right-of-way, the owner or operator of the electric transmission or distribution lines—
 (1)may prune or remove the vegetation— (A)to avoid the disruption of electric service; and
 (B)to eliminate immediate fire and safety hazards; and
 (2)shall notify the appropriate local agent of the Secretary concerned not later than 1 day after the date of the response to emergency conditions.
										(f)Activities that require approval
 (1)In generalExcept for a circumstance described in paragraph (2), the owner or operator of an electric transmission or distribution facility may conduct vegetation management activities that require approval of the Secretary concerned in accordance with a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d) only with the approval of the Secretary concerned.
 (2)Authorized activitiesThe owner or operator of an electric transmission or distribution facility may conduct vegetation management activities that require approval of the Secretary concerned in accordance with a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d) without the approval of the Secretary concerned if—
 (A)the owner or operator submitted a request to the Secretary concerned in accordance with the applicable schedule in a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d);
 (B)the vegetation management activities proposed in the request under subparagraph (A) are in accordance with a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d); and
 (C)the Secretary concerned fails to respond to the request under subparagraph (A) in accordance with the applicable schedule in a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d).
 (g)LiabilityThe Secretary concerned shall not impose strict liability for damages or injury resulting from the Secretary concerned—
 (1)unreasonably withholding or delaying— (A)approval of a plan under subsection (c); or
 (B)agreement to enter into a memorandum of understanding under subsection (d); or (2)unreasonably failing to adhere to an applicable schedule in a plan approved under subsection (c) or a memorandum of understanding entered into under subsection (d).
 (h)Reporting requirementThe Secretary concerned shall report requests and actions made under subsection (f) annually on the website of the Secretary concerned.
 (i)Training and guidanceIn consultation with the electric utility industry, the Secretary concerned is encouraged to develop a program to train personnel of the Department of the Interior and the Forest Service involved in vegetation management decisions relating to electric transmission and distribution facilities to ensure that the personnel—
 (1)understand electric system reliability requirements as the requirements relate to vegetation management of transmission and distribution rights-of-way on Federal land, including reliability standards established by the Electric Reliability Organization and fire safety requirements;
 (2)assist owners and operators of electric transmission and distribution facilities in complying with applicable electric reliability and fire safety requirements; and
 (3)encourage and assist willing owners and operators of electric transmission and distribution facilities to incorporate on a voluntary basis vegetation management practices to enhance habitats and forage for pollinators and for other wildlife if the practices are compatible with the integrated vegetation management practices necessary for reliability and safety.
 (j)ImplementationThe Secretary concerned shall— (1)not later than 1 year after the date of enactment of this section, propose regulations, or amended existing regulations, to implement this section; and
 (2)not later than 2 years after the date of enactment of this section, finalize regulations, or amended existing regulations, to implement this section.
 (k)Existing vegetation management, facility inspection, and operation and maintenance plansNothing in this section requires an owner or operator to develop and submit a new plan under this section if a plan consistent with this section has already been approved by the Secretary concerned before the date of enactment of this section.
									.
 (b)Clerical amendmentThe table of contents for the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.), is amended by inserting after the item relating to section 511 the following:
							Sec. 512. Vegetation management, facility inspection, and operation and maintenance relating to
			 electric transmission and distribution facility rights-of-way..
						2311.Study of combined heat and power systems and waste heat to power systems
 (a)DefinitionsIn this section: (1)Additional servicesThe term additional services means the provision of supplementary power, backup or standby power, maintenance power, or interruptible power to an electric consumer by an electric utility.
							(2)Waste heat to power system
 (A)In generalThe term waste heat to power system means a system that generates electricity through the recovery of waste energy. (B)ExclusionThe term waste heat to power system does not include a system that generates electricity through the recovery of a heat resource from a process the primary purpose of which is the generation of electricity using a fossil fuel.
								(3)Other terms
 (A)PurpaThe terms electric consumer, electric utility, and interconnection service have the meanings given those terms in the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), within the meaning of title I of that Act (16 U.S.C. 2611 et seq.).
 (B)EpcaThe terms combined heat and power system and waste energy have the meanings given those terms in section 371 of the Energy Policy and Conservation Act (42 U.S.C. 6341).
								(b)Study
 (1)In generalThe Secretary, in consultation with the Federal Energy Regulatory Commission and other appropriate entities, may conduct a study of existing rules and procedures relating to interconnection service and additional services throughout the United States for electric generation with nameplate capacity up to 20 megawatts to identify barriers to the deployment of combined heat and power systems and waste heat to power systems.
 (2)InclusionThe study under this subsection shall include a review of existing rules and procedures relating to—
 (A)determining and assigning costs of interconnection service and additional services; (B)determining the effectiveness of Federal and State requirements for interconnection service and additional services;
 (C)ensuring adequate cost recovery by an electric utility for interconnection service and additional services;
 (D)ensuring that electricity rates established for combined heat and power systems and waste heat to power systems are—
 (i)just and reasonable; and (ii)not unduly preferential or discriminatory; and
 (E)ensuring the safety and reliability of— (i)interconnected units; and
 (ii)the distribution and transmission networks to which the interconnected units connect.
 (3)Duplication of effortThe Secretary shall coordinate the study conducted under this subsection with existing and ongoing studies to avoid duplication of effort.
							(c)Report
 (1)In generalAs soon as practicable after the date on which the study is completed under subsection (b), the Secretary, in consultation with the Federal Energy Regulatory Commission, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the results of the study.
 (2)InclusionsThe report submitted under paragraph (1) shall include— (A)the findings of the Secretary and the Federal Energy Regulatory Commission with respect to the matters studied; and
 (B)any administrative and legislative recommendations to address any deployment barriers identified under the study.
								2312.Bulk-power system reliability impact statement
 Section 215 of the Federal Power Act (16 U.S.C. 824o) is amended by adding at the end the following:
						
							(l)Reliability impact statement
 (1)Solicitation by commissionNot later than 15 days after the date on which the head of a Federal agency proposes a major rule (as defined in section 804 of title 5, United States Code) that may significantly affect the reliable operation of the bulk-power system, the Commission shall solicit from the ERO, who shall coordinate with regional entities affected by the proposed rule, a reliability impact statement with respect to the proposed rule.
 (2)RequirementsA reliability impact statement under paragraph (1) shall include a detailed statement on— (A)the impact of the proposed rule on the reliable operation of the bulk-power system;
 (B)any adverse effects on the reliable operation of the bulk-power system if the proposed rule was implemented; and
 (C)alternatives to cure the identified adverse reliability impacts, including a no-action alternative.
 (3)Submission to commission and congressOn completion of a reliability impact statement under paragraph (1), the ERO shall submit to the Commission and Congress the reliability impact statement.
 (4)Transmittal to head of Federal agencyOn receipt of a reliability impact statement submitted to the Commission under paragraph (3), the Commission shall transmit to the head of the applicable Federal agency the reliability impact statement prepared under this subsection for inclusion in the public record.
 (5)Inclusion of detailed response in final ruleWith respect to a final major rule subject to a reliability impact statement prepared under paragraph (1), the head of the Federal agency shall—
 (A)consider the reliability impact statement; (B)give due weight to the technical expertise of the ERO with respect to matters that are the subject of the reliability impact statement; and
 (C)include in the final rule a detailed response to the reliability impact statement that reasonably addresses the detailed statements required under paragraph (2)..
					2313.Report by transmission organizations on diversity of supply
 (a)DefinitionsIn this section: (1)Electric generating capacity resource (A)In generalThe term electric generating capacity resource means an electric generating resource, as measured by the maximum load-carrying ability of the resource, exclusive of station use and planned, unplanned, or other outage or derating subject to dispatch by the transmission organization to meet the resource adequacy needs of the systems operated by the transmission organization.
 (B)EffectThe term electric generating capacity resource does not address non-electric generating resources that are qualified as capacity resources in the tariffs of various transmission organizations as of the date of enactment of this Act.
 (2)Transmission organizationThe term transmission organization has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796). (b)Report (1)NoticeNot later than 14 days after the date of enactment of this Act, the Commission (as the term is defined in section 3 of the Federal Power Act (16 U.S.C. 796)) shall submit to each transmission organization that has a tariff on file with the Commission that includes provisions addressing the procurement of electric generating capacity resources, a notice that the transmission organization is required to file with the Commission a report in accordance with paragraph (2).
 (2)ReportNot later than 180 days after the date on which a transmission organization receives a notice under paragraph (1), the transmission organization shall submit to the Commission a report that, to the maximum extent practicable—
 (A)(i)identifies electric generating capacity resources that are available to the transmission organization as of the date of the report; and
 (ii)describes the primary energy sources and operational characteristics of electric capacity resources available, in the aggregate, to the transmission organization;
 (B)evaluates, using generally accepted metrics, the current operational performance, in the aggregate, of electric capacity resources;
 (C)identifies, for the aggregate of electric generating capacity resources available to the transmission organization—
 (i)over the short- and long-term periods in the planning cycle of the transmission organization, reasonable projections concerning the operational and economic risk profile of electric generating capacity resources;
 (ii)the projected future needs of the transmission organization for electric generating capacity resources; and
 (iii)the availability of transmission facilities and transmission support services necessary to provide for the transmission organization reasonable assurances of essential reliability services, including adequate voltage support; and
 (D)assesses whether and to what extent the market rules of the transmission organization— (i)yield capacity auction clearing prices that promote necessary and prudent investment;
 (ii)yield energy market clearing prices that reflect the marginal cost of supply, taking into account transmission constraints and other factors needed to ensure reliable grid operation;
 (iii)produce meaningful price signals that clearly indicate where new supply and investment are needed; (iv)reduce uncertainty or instability resulting from changes to market rules, processes, or protocols;
 (v)promote transparency and communication by the market operator to market participants; (vi)support a diverse generation portfolio and the availability of transmission facilities and transmission support services on a short- and long-term basis necessary to provide reasonable assurances of a continuous supply of electricity for customers of the transmission organization at the proper voltage and frequency; and
 (vii)provide an enhanced opportunity for self-supply of electric generating capacity resources by electric cooperatives, Federal power marketing agencies, and State utilities with a service obligation (as those terms are defined in section 217(a)) of the Federal Power Act (16 U.S.C. 824q(a))) in a manner that is consistent with traditional utility business models and does not unduly affect wholesale market prices.
									2314.Technology demonstration on the distribution system
 (a)In generalThe Secretary shall establish a grant program to carry out eligible projects related to the modernization of the electric grid, including the application of technologies to improve observability, advanced controls, and prediction of system performance on the distribution system.
 (b)Eligible projectsTo be eligible for a grant under subsection (a), a project shall— (1)be designed to improve the performance and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power;
 (2)demonstrate— (A)secure integration and management of 2 or more energy resources, including distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles, energy efficiency, demand response, and intelligent loads; and
 (B)secure integration and interoperability of communications and information technologies; and (3)be subject to the requirements of section 545(a) of the Energy Security and Independence Act of 2007 (42 U.S.C. 17155(a)).IIISupply
				ARenewables
					IHydroelectric
						3001.Federal Power Act amendments
							(a)Hydropower regulatory improvements
 (1)Sense of Congress on use of hydropower renewable resourcesIt is the sense of Congress that— (A)hydropower is a renewable resource for purposes of all Federal programs and is an essential source of energy in the United States; and
 (B)the United States should increase substantially the capacity and generation of clean, renewable hydropower resources that would improve environmental quality in the United States.
 (2)Modifying definition of renewable energy to include hydropowerSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended— (A)in subsection (a), by striking the following amounts and all that follows through paragraph (3) and inserting not less than 15 percent in fiscal year 2018 and each fiscal year thereafter shall be renewable energy.; and
 (B)in subsection (b), by striking paragraph (2) and inserting the following:  (2)Renewable energyThe term renewable energy means energy produced from solar, wind, biomass, landfill gas, ocean (including tidal, wave, current, and thermal), geothermal, municipal solid waste, or hydropower..  
 (3)Licenses for constructionSection 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended in the first sentence by striking deem in the first proviso and all that follows through Provided further, That no license in the second proviso and inserting determine to be necessary for the adequate protection and utilization of such reservation: Provided further, That no license.
 (4)Preliminary permitsSection 5 of the Federal Power Act (16 U.S.C. 798) is amended— (A)in subsection (a), by striking three and inserting 4; and
 (B)in subsection (b)— (i)by striking Commission may extend the period of a preliminary permit once for not more than 2 additional years beyond the 3 years and inserting the following:
											
 Commission may—(1)extend the period of a preliminary permit once for not more than 4 additional years beyond the 4 years;
 (ii)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
											
 (2)after the end of an extension period granted under paragraph (1), issue an additional permit to the permittee if the Commission determines that there are extraordinary circumstances that warrant the issuance of the additional permit..
 (5)TransfersSection 7 of the Federal Power Act (16 U.S.C. 800) is amended by adding at the end the following:  (d)TransfersNotwithstanding section 5, and regardless of whether the holder of a preliminary permit for a closed-loop pumped storage project (as defined under section 6(e)) of the Hydropower Regulatory Efficiency Act of 2013 (16 U.S.C. 797 note; Public Law 113–23)) claimed municipal preference under subsection (a) when obtaining the permit, on request by a municipality, the Commission, to facilitate development of a closed-loop pumped storage project, may—
 (1)add entities as joint permittees following issuance of a preliminary permit; and (2)transfer a license in part to 1 or more nonmunicipal entities as co-licensees with a municipality..
 (6)Time limit for construction of project worksSection 13 of the Federal Power Act (16 U.S.C. 806) is amended in the second sentence by striking once but not longer than two additional years and inserting for not more than 8 additional years,. (7)Operation of navigation facilitiesSection 18 of the Federal Power Act (16 U.S.C. 811) is amended by striking the second, third, and fourth sentences.
 (8)Alternative conditions and prescriptionsSection 33 of the Federal Power Act (16 U.S.C. 823d) is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking deems and inserting determines; (ii)in paragraph (2)(B), in the matter preceding clause (i), by inserting determined to be necessary before by the Secretary;
 (iii)by striking paragraph (4); and (iv)by striking paragraph (5);
 (B)in subsection (b)— (i)by striking paragraph (4); and
 (ii)by striking paragraph (5); and (C)by adding at the end the following:
										
 (c)Further conditionsThis section applies to any further conditions or prescriptions proposed or imposed pursuant to section 4(e), 6, or 18..
									(b)Protection of private property rights in hydropower licensing
 (1)LicensesSection 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended, in the third sentence— (A)by striking and after recreational opportunities,; and
 (B)by inserting , and minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after aspects of environmental quality.
 (2)Private landownershipSection 10 of the Federal Power Act (16 U.S.C. 803) is amended— (A)in subsection (a)(1), by inserting , including minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after section 4(e); and
 (B)by adding at the end the following:  (k)Private landownershipIn developing any recreational resource within the project boundary, the licensee shall consider private landownership as a means to encourage and facilitate—
 (1)private investment; and (2)increased tourism and recreational use..
 (c)Licensing process improvements and coordinationPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:
								
									34.Licensing process improvements
										(a)License studies
 (1)In generalTo facilitate the timely and efficient completion of the license proceedings under this part, the Commission, in consultation with applicable Federal and State agencies and interested members of the public, shall—
 (A)compile current best practices in performing studies required in such license proceedings, including methodologies and the design of studies to assess the full range of environmental impacts of a project that reflect the best available science;
 (B)compile a comprehensive collection of studies and data accessible to the public that could be used to inform license proceedings; and
 (C)encourage license applicants and agencies to develop and use, for the purpose of fostering timely and efficient consideration of license applications, a limited number of open-source methodologies and tools applicable across a wide array of projects, including water balance models and streamflow analyses.
 (2)Use of existing studiesTo the maximum extent practicable and in accordance with the best available science, the Commission and other Federal and State agencies considering an aspect of an application for Federal authorization (as defined in section 35(a)) shall—
 (A)use relevant existing studies and data; and (B)avoid duplicating current, existing studies that are applicable to the relevant project.
 (3)Biological opinionsTo the maximum extent practicable, the Secretary of Commerce and the Secretary of the Interior shall ensure that relevant offices within the National Marine Fisheries Service and the United States Fish and Wildlife Service prepare any biological opinion under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) that forms the basis for a prescription under section 18 on a concurrent rather than sequential basis.
											(b)Interagency rotations
 (1)In generalBeginning not later than 1 year after the date of enactment of this section, the Commission, the Secretary of Agriculture, the Secretary of Commerce, and the Secretary of the Interior shall encourage greater interagency experience among executive branch personnel on matters involving implementation of this part.
 (2)Performance evaluations and hiring qualificationsThe encouragement provided by the Commission and the Secretaries under paragraph (1) may include adding, for appropriate categories of positions, as determined by the Commission and the Secretaries, participation and willingness to participate in interagency rotational service as—
 (A)factors in annual performance evaluations; and (B)hiring qualifications.
												(c)Considerations for relicensing terms
 (1)In generalIn determining the term of a new license issued when an existing license under this part expires, the Commission shall take into consideration, among other things—
 (A)project-related investments by the licensee under the new license; and
 (B)project-related investments by the licensee over the term of the existing license.
 (2)Equal weightThe determination of the Commission under paragraph (1) shall give equal weight to— (A)investments by the licensee to implement the new license under this part, including investments relating to redevelopment, new construction, new capacity, efficiency, modernization, rehabilitation, safety improvements, and environmental, recreation, and other protection, mitigation, or enhancement measures required or authorized by the new license; and
 (B)investments by the licensee over the term of the existing license (including any terms under annual licenses) beyond the investments required by the license on issuance of the license that—
 (i)resulted in redevelopment, new construction, new capacity, efficiency, modernization, rehabilitation, safety improvements, and environmental, recreation, and other protection, mitigation, or enhancement measures conducted over the term of the existing license; and
 (ii)did not result in the extension of the term of the license by the Commission.
													35.Licensing process coordination
 (a)Definition of Federal authorizationIn this section, the term Federal authorization means any authorization required under Federal law (including any license, permit, special use authorization, certification, opinion, consultation, determination, or other approval) with respect to—
 (1)a project licensed under section 4 or 15; or (2)a facility exempted under—
 (A)section 30; or (B)section 405(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705(d)).
												(b)Designation as lead agency
 (1)In generalThe Commission shall act as the lead agency for the purposes of coordinating all applicable Federal authorizations and for the purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a Federal authorization.
 (2)Other agenciesEach Federal and State agency considering an aspect of an application for Federal authorization shall cooperate with the Commission.
											(c)Schedule
 (1)Timing for issuanceIt is the sense of Congress that all Federal authorizations required for a project or facility, including a license of the Commission, should be issued by the date that is 3 years after the date on which an application is considered to be complete by the Commission.
											(2)Commission schedule
 (A)In generalThe Commission, in accordance with the rule issued under subparagraph (C), shall establish a case-by-case schedule for the issuance of all Federal authorizations.
 (B)RequirementsIn establishing the schedule under subparagraph (A), the Commission shall— (i)consult and cooperate with the Federal and State agencies responsible for a Federal authorization;
 (ii)ensure the expeditious completion of all proceedings relating to a Federal authorization; and (iii)comply with applicable schedules established by Federal law with respect to a Federal authorization.
													(C)Rulemaking
 (i)Commission rulemaking to establish process to set scheduleNot later than 180 days after the date of enactment of this section, the Commission, in consultation with the appropriate Federal and State agencies and after providing for notice and public comment, shall issue a rule establishing a process for setting a schedule, to be applied on a case-by-case basis, for applications for Federal authorization filed under this part.
 (ii)ConsiderationsIn issuing a rule under this subparagraph, the Commission shall consider including guidelines so that the schedule for each Federal authorization—
 (I)includes deadlines for actions by— (aa)any Federal or State agency that may consider an aspect of an application for the Federal authorization;
 (bb)the applicant; (cc)the Commission; and
 (dd)other participants in a proceeding; (II)is developed in consultation with the applicant and any Federal or State agency that may consider an aspect of an application for the applicable Federal authorization;
 (III)provides an opportunity for any Federal or State agency that may consider an aspect of an application for the applicable Federal authorization to identify and resolve issues of concern;
 (IV)complies with applicable schedules established under Federal and State law; (V)ensures expeditious completion of all proceedings required under Federal and State law, to the maximum extent practicable;
 (VI)facilitates completion of Federal and State agency studies, reviews, and any other procedures required prior to, or concurrent with, the preparation of the environmental document of the Commission required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), to the maximum extent practicable; and
 (VII)provides a procedure for any modification to the schedule. (3)Resolution of interagency disputesIf the Federal agency fails to adhere to the schedule established by the Commission under paragraph (2), or if the final condition of the Secretary of Agriculture under section 4(e) or prescription under section 18 has been unreasonably delayed in derogation of the schedule established under paragraph (2), or if a proposed alternative condition or prescription has been unreasonably denied, or if a final condition or prescription would be inconsistent with the purposes of this part or other applicable law, the Commission may refer the matter to the Director of the Office of Management and Budget, acting in consultation with the Chair of the Council on Environmental Quality, as appropriate—
 (A)to ensure timely participation; (B)to ensure a timely decision;
 (C)to mediate the dispute; or (D)to refer the matter to the President.
												(d)Application processing
 (1)In generalFederal and State agencies may allow an applicant seeking a Federal authorization to fund a third-party contractor selected by the Federal or State agency to assist in reviewing the application.
											(2)Direct funding for expedited consideration
 (A)In generalBeginning in fiscal year 2018, a Federal or State agency may accept and expend funds contributed by a license applicant seeking a Federal authorization to carry out an activity that directly and meaningfully contributes to expediting the consideration by the agency of the application.
 (B)Relation to existing discretionary fundsAny funds received by an agency under this paragraph may be used only to carry out activities that would not otherwise occur within the same timeframe using discretionary funds provided in appropriations Acts.
 (3)Consideration of costsAny costs associated with a third-party contractor under paragraph (1), and any expenditure of funds received by an agency under paragraph (2), shall not be considered costs of the United States for the administration of this part under section 10(e).
 (4)Effect on application considerationIn carrying out this subsection, the Commission or an applicable agency shall ensure that the use of license applicant funds under paragraph (1) or (2) will not impact impartial decisionmaking with respect to the responsibilities of the agency, either substantively or procedurally, under this part or any other Federal law, consistent with the regulations for implementing the procedural provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) under parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (5)Voluntary fundingNothing in this subsection requires or compels a license applicant— (A)to fund a third-party contractor under paragraph (1); or
 (B)to contribute direct funding for expedited consideration under paragraph (2). (6)Existing third-party contractsNothing in this section affects any third-party contract in effect as of the date of enactment of this section under section 2403 of the Energy Policy Act of 1992 (16 U.S.C. 797d) (as in effect on the day before the date of enactment of this section).
											(7)Accountability
 (A)ReportsA Federal or State agency shall submit to the Commission for each fiscal year a report that describes the manner in which the agency used funds under this subsection during that fiscal year.
 (B)AuditsThe Comptroller General of the United States shall conduct periodic audits to ensure that Federal and State agencies use funds in accordance with this subsection.
												(e)Consolidated record
 (1)In generalThe Commission shall maintain official consolidated records of all license proceedings under this part.
 (2)Submission of recommendationsAny Federal or State agency that is providing recommendations with respect to a license proceeding under this part shall submit to the Commission for inclusion in the consolidated record relating to the license proceeding maintained under paragraph (1)—
 (A)the recommendations; (B)the rationale for the recommendations; and
 (C)any supporting materials relating to the recommendations. (3)Written statement (A)In generalIn a case in which a Federal agency is making a determination with respect to a covered measure (as defined in section 36(a)), the head of the Federal agency shall include in the consolidated record a written statement demonstrating that the Federal agency gave equal consideration to the effects of the covered measure on—
 (i)energy supply, distribution, cost, and use; (ii)flood control;
 (iii)navigation; (iv)water supply; and
 (v)air quality and the preservation of other aspects of environmental quality. (B)Information from other agenciesIn preparing a written statement under subparagraph (A), the head of a Federal agency may make use of information produced or made available by other agencies with relevant expertise in the factors described in clauses (i) through (v) of that subparagraph.
 (f)ConditionsThe Secretary of Agriculture shall not delegate the authority to require a condition under section 4(e), other than to the Chief of the Forest Service or the Under Secretary for Natural Resources and Environment.
										(g)Interagency communications
 (1)In generalInteragency cooperation in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and interagency communications relating to licensing process coordination under this section shall not—
 (A)be considered to be ex parte communications under Commission rules; or (B)preclude an agency from participating in a licensing proceeding under this part.
 (2)Separation of staffNotwithstanding paragraph (1), to the extent the Commission determines necessary, the Commission may require Federal and State agencies participating as cooperating agencies under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to demonstrate a separation of staff cooperating with the Commission and staff that may participate in an intervention in the applicable proceeding under this part.
											36.Trial-type hearings
 (a)Definition of covered measureIn this section, the term covered measure means— (1)a condition prescribed under section 4(e), including an alternative condition proposed under section 33(a);
 (2)fishways prescribed under section 18, including an alternative prescription proposed under section 33(b); or
 (3)any further condition or prescription pursuant to section 4(e), 6, or 18. (b)Authorization of trial-type hearingThe license applicant (including an applicant for a license under section 15) and any party to the proceeding shall be entitled to a determination on the record, after opportunity for a trial-type hearing of not more than 120 days, on any disputed issues of material fact with respect to an applicable covered measure.
 (c)Deadline for requestA request for a trial-type hearing under this section shall be submitted not later than 60 days after the date on which, as applicable—
 (1)the Secretary submits the condition under section 4(e) or prescription under section 18; or (2)(A)the Commission publishes notice of the intention to use the reserved authority of the Commission to order a further condition under section 6; or
 (B)the Secretary exercises reserved authority under the license to prescribe, submit, or revise any condition to a license under the first proviso of section 4(e) or fishway prescribed under section 18, as appropriate.
 (d)No requirement to exhaustBy electing not to request a trial-type hearing under subsection (c), a license applicant and any other party to a license proceeding shall not be considered to have waived the right of the applicant or other party to raise any issue of fact or law in a non-trial-type proceeding, but no issue may be raised for the first time on rehearing or judicial review of the license decision of the Commission.
										(e)Administrative Law Judge
 (1)In generalAll disputed issues of material fact raised by a party in a request for a trial-type hearing submitted under subsection (c) shall be determined in a single trial-type hearing to be conducted by an Administrative Law Judge within the Office of Administrative Law Judges and Dispute Resolution of the Commission, in accordance with the Commission rules of practice and procedure under part 385 of title 18, Code of Federal Regulations (or successor regulations), and within the timeframe established by the Commission for each license proceeding (including a proceeding for a license under section 15) under section 35(c).
 (2)RequirementThe trial-type hearing shall include the opportunity— (A)to undertake discovery; and
 (B)to cross-examine witnesses. (f)StayThe Administrative Law Judge may impose a stay of a trial-type hearing under this section for a period of not more than 120 days to facilitate settlement negotiations relating to resolving the disputed issues of material fact with respect to the covered measure.
										(g)Decision of Administrative Law Judge
 (1)ContentsThe decision of the Administrative Law Judge shall contain— (A)findings of fact on all disputed issues of material fact;
 (B)conclusions of law necessary to make the findings of fact, including rulings on materiality and the admissibility of evidence; and
 (C)reasons for the findings and conclusions. (2)LimitationThe decision of the Administrative Law Judge shall not contain conclusions as to whether—
 (A)any condition or prescription should be adopted, modified, or rejected; or (B)any alternative condition or prescription should be adopted, modified, or rejected.
 (3)FinalityA decision of an Administrative Law Judge under this section with respect to a disputed issue of material fact shall not be subject to further administrative review.
 (4)ServiceThe Administrative Law Judge shall serve the decision on each party to the hearing and forward the complete record of the hearing to the Commission and the Secretary that proposed the original condition or prescription.
											(h)Secretarial determination
 (1)In generalNot later than 60 days after the date on which the Administrative Law Judge issues the decision under subsection (g) and in accordance with the schedule established by the Commission under section 35(c), the Secretary proposing a condition under section 4(e) or a prescription under section 18 shall file with the Commission a final determination to adopt, modify, or withdraw any condition or prescription that was the subject of a hearing under this section, based on the decision of the Administrative Law Judge.
 (2)Record of determinationThe final determination of the Secretary filed with the Commission shall identify the reasons for the decision and any considerations taken into account that were not part of, or inconsistent with, the findings of the Administrative Law Judge and shall be included in the consolidated record in section 35(e).
 (i)Licensing decision of CommissionNotwithstanding sections 4(e) and 18, if the Commission finds that the final condition or prescription of the Secretary is inconsistent with the purposes of this part or other applicable law, the Commission may refer the matter to the Director of the Office of Management and Budget, acting in consultation with the Chair of the Council on Environmental Quality, as appropriate, under section 35(c)(3).
 (j)Judicial reviewThe decision of the Administrative Law Judge and the record of determination of the Secretary shall be included in the record of the applicable licensing proceeding and subject to judicial review of the final licensing decision of the Commission under section 313(b).
										.
							3002.Evaluation of expedited licensing for qualified project upgrades
 (a)Definition of projectIn this section, the term project has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
 (b)EvaluationThe Federal Energy Regulatory Commission (referred to in this part as the Commission) shall evaluate the potential to implement part I of the Federal Power Act (16 U.S.C. 792 et seq.) more expeditiously for qualified project upgrades described in subsection (c).
							(c)Qualified project upgrade described
 A qualified project upgrade under subsection (b) shall be an amendment to the existing license of a project that involves changes that—
 (1)(A)are limited to the powerhouse equipment of the project; or (B)would result in environmental protection, mitigation, or enhancement measures to benefit fish and wildlife resources or other natural and cultural resources; and
 (2)(A)if carried out, would be unlikely— (i)to adversely affect any species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (ii)to result in the destruction or adverse modification of critical habitat in accordance with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)would be consistent with any applicable comprehensive plan under section 10(a) of the Federal Power Act (16 U.S.C. 803(a));
 (C)would result in insignificant environmental effects; and (D)would be unlikely to adversely affect water quality and water supply.
									(d)Changes to policies and regulations
 (1)In generalIn carrying out the evaluation under subsection (b), the Commission may make the following changes to applicable policies and regulations:
 (A)With respect to each type of qualified project upgrade described in subsection (c), establishing a qualifying determination process consisting of the following steps:
 (i)A license applicant shall file a notice of intent to amend an existing license of a project if the project is a qualified project upgrade described in subsection (c).
 (ii)Not later than 15 days after receipt of a notice of intent filed under clause (i), the Commission shall make an initial determination of whether the project is a qualified project upgrade under subsection (c).
 (iii)If the Commission makes an affirmative initial determination under clause (ii), the Commission shall make available to the public the notice of intent filed under clause (i).
 (iv)If any person contests the initial determination of the Commission under clause (ii) during the 45-day period following the date on which the notice of intent is made publicly available under clause (iii), the Commission shall promptly issue a written determination as to whether the project is a qualified project upgrade under subsection (c).
 (v)If no person contests the initial determination of the Commission under clause (ii) during the 45-day period following the date on which the notice of intent is made publicly available under clause (iii), the project shall be considered to be a qualified project upgrade under subsection (c).
 (B)With respect to a qualified project upgrade described in subsection (c), making the following changes to the application process, as applicable:
 (i)If an application for an amendment to the existing license provides for the addition of a new generating unit, not automatically considering that addition by itself to be an amendment that involves additional capacity, as described in sections 4.201(b) and 4.38(a)(6)(iv) of title 18, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (ii)Requiring fewer exhibits as part of the amendment application, as described in section 4.201(b) of title 18, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (iii)Reviewing and updating, as necessary, the existing categorical exclusions described in section 380.4 of title 18, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (C)Such other changes with respect to qualified project upgrades as the Commission determines to be appropriate and in accordance with applicable law.
									(2)Public input
 (A)EvaluationIn carrying out paragraph (1), the Commission shall hold— (i)1 or more public workshops; and
 (ii)a public comment period. (B)Policy or regulatory changesIn carrying out paragraph (1), the Commission shall consider public comments before finalizing any change to policy or regulation.
 (e)ScheduleIn carrying out this section, the Commission shall comply with the following schedule: (1)Not later than 60 days after the date of enactment of this Act, initiate the evaluation under subsection (b).
 (2)Not later than 90 days after the date on which the evaluation is initiated under paragraph (1), hold 1 or more public workshops, as described in subsection (d)(2)(A).
 (3)Not later than 120 days after the date on which the first public workshop is held under paragraph (2), complete a public comment period.
 (4)Not later than 90 days after the date on which the public comment period is completed under paragraph (3), propose any changes to existing policy or regulations.
 (5)Not later than 90 days after the date on which any changes are proposed under paragraph (4), finalize any policy changes resulting from the evaluation under subsection (b).
 (6)Not later than 1 year after proposing any changes to existing regulations under paragraph (4), finalize any changes to existing regulations resulting from the evaluation under subsection (b).
 (f)Effect of changesAny changes to policy or regulations finalized by the Commission under this section shall seek to reduce the time required, as of the date of enactment of this Act, for a qualified project upgrade described in subsection (c) to receive a license amendment under part I of the Federal Power Act (16 U.S.C. 792 et seq.).
							3003.Regulations to establish a 2-year process for certain nonpowered dams and closed-loop pumped
 storage projectsSection 6 of the Hydropower Regulatory Efficiency Act of 2013 (16 U.S.C. 797 note; Public Law 113–23) is amended by adding at the end the following:
							
 (e)Regulations to establish 2-year processNot later than 180 days after the date of enactment of the Energy and Natural Resources Act of 2017, the Commission shall initiate proceedings to promulgate revised regulations relating to the integrated licensing process, alternative licensing process, or traditional licensing process of the Commission, as the Commission determines to be appropriate, to establish, based on the report issued under subsection (d)(2), a 2-year process for original licenses at nonpowered dams in existence on the date of enactment of the Energy and Natural Resources Act of 2017 or closed-loop pumped storage projects (as defined by the Commission after the consideration of public comments)..
						3004.Regionwide pilot program
 (a)In generalThe Commission (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) shall establish a voluntary pilot program covering at least 1 region in which the Commission, in consultation with the heads of other applicable Federal agencies, shall direct regionwide studies to inform subsequent project-level studies within each region.
 (b)DesignationNot later than 2 years after the date of enactment of this Act, if the conditions under subsection (c) are met, the Commission, in consultation with the heads of other applicable Federal agencies, shall designate 1 or more regions to be studied under this section.
 (c)Voluntary basisThe Commission may only designate regions under subsection (b) in which every licensee, on a voluntary basis and in writing, agrees—
 (1)to be included in the pilot program; and (2)to any cost-sharing arrangement with other licensees, to the extent the region contains projects owned or operated by more than 1 licensee, and applicable Federal and State agencies with respect to conducting regionwide studies.
 (d)Single licenseeThe Commission may designate regions under subsection (b) that contain only projects owned or operated by a single licensee.
 (e)ScaleThe regions designated under subsection (b) shall— (1)be at an adequately large scale to cover at least 3 existing projects that—
 (A)are licensed under part I of the Federal Power Act (16 U.S.C. 792 et seq.); and (B)the licenses of which shall expire not later than 15 years after the date of enactment of this Act; and
 (2)be likely to yield regionwide studies and information that will significantly reduce the need for and scope of subsequent project-level studies and information.
 (f)Regionwide study scopeThe Commission shall ensure that regionwide studies conducted under this section concentrate on information specifically relevant to license applications under part I of the Federal Power Act (16 U.S.C. 792 et seq.).
 (g)Project license termsThe Commission may extend the term of any existing license within a region designated under subsection (b) by up to 8 years to provide sufficient time for relevant regionwide studies to inform subsequent project-level studies.
							3005.Pumped storage hydropower
							(a)Report on pumped storage hydropower barriers
 (1)In generalNot later than 270 days after the date of enactment of this Act, the Commission shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report—
 (A)(i)describing any barriers to the development and proper compensation of pumped storage hydropower projects and other energy storage facilities caused by—
 (I)rules of Transmission Organizations (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)); or
 (II)regulations or policies— (aa)of the Commission; or
 (bb)under the Federal Power Act (16 U.S.C. 791a et seq.); and (ii)containing recommendations of the Commission for reducing those barriers;
 (B)identifying and determining any market, procurement, or cost recovery mechanisms that would— (i)encourage development of pumped storage hydropower projects; and
 (ii)properly compensate pumped storage hydropower projects for the full range of services provided to the electric grid, including—
 (I)balancing electricity supply and demand; (II)ensuring grid reliability; and
 (III)integrating intermittent power sources into the grid in a cost-effective manner; and (C)identifying ownership and development models that could reduce barriers to the development of pumped storage hydropower projects, including—
 (i)opportunities for risk-sharing mechanisms and partnerships, including co-ownership models; and (ii)opportunities to foster lease sale and lease-back arrangements with publicly owned electric utilities.
 (2)Current proceedingThe Commission shall base the report under paragraph (1) on the findings of the Commission in— (A)Docket No. AD16-20-000; and
 (B)any other relevant proceedings. (b)Traditional licensing process timelineIt is the sense of Congress that a license order of the Commission under part I of the Federal Power Act (16 U.S.C. 792 et seq.) for a pumped storage project should be issued by the date that is 1 year after the date on which the Commission considers the application for the project to be complete if—
 (1)the license applicant has filed a license application in accordance with subpart D of part 4 of title 18, Code of Federal Regulations (or successor regulations); and
 (2)after carrying out an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the project, the Commission concludes that no environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for the project.
 3006.Annual reportsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) (as amended by section 3001(c)) is amended by adding at the end the following:
							
								37.Annual reports
									(a)Commission annual report
 (1)In generalThe Commission shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives an annual report that—
 (A)describes and quantifies, for each licensed, exempted, or proposed project under this part or section 405(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705(d)) (referred to in this subsection as the covered project), the quantity of energy and capacity authorized for new development and reauthorized for continued operation during the reporting year, including an assessment of the economic, climactic, air quality, and other environmental benefits achieved by the new and reauthorized energy and capacity;
 (B)describes and quantifies the loss of energy, capacity, or ancillary services as a result of any licensing action under this part or other requirement under Federal law during the reporting year;
 (C)identifies any application to license, relicense, or expand a covered project pending as of the date of the annual report, including a quantification of the new energy and capacity with the potential to be gained or lost by action relating to the covered project; and
 (D)lists all proposed covered projects that, as of the date of the annual report, are subject to a preliminary permit issued under section 4(f), including a description of the quantity of new energy and capacity that would be achieved through the development of each proposed covered project.
 (2)AvailabilityThe Commission shall establish and maintain a publicly available website or comparable resource that tracks all information required for the annual report under paragraph (1).
										(b)Resource agency annual report
 (1)In generalAny Federal resource agency that is participating in any Commission proceeding under this part or that has responsibilities for any Federal authorization shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
 (A)describes each term, condition, or other requirement prepared by the resource agency during the reporting year with respect to a Commission proceeding under this part, including—
 (i)an assessment of whether implementation of the term, condition, or other requirement would result in the loss of energy, capacity, or ancillary services at the project, including a quantification of the losses;
 (ii)an analysis of economic, air quality, climactic, and other environmental effects associated with implementation of the term, condition, or other requirement;
 (iii)a demonstration, based on evidence in the record of the Commission, that the resource agency prepared the term, condition, or other requirement in a manner that meets the policy established by this part while discharging the responsibilities of the resource agency under this part or any other applicable requirement under Federal law; and
 (iv)a statement of whether the head of the applicable Federal agency has rendered final approval of the term, condition, or other requirement, or whether the term, condition, or other requirement remains a preliminary recommendation of staff of the resource agency; and
 (B)identifies all pending, scheduled, and anticipated proceedings under this part that, as of the date of the annual report, the resource agency expects to participate in, or has any approval or participatory responsibilities for under Federal law, including—
 (i)an accounting of whether the resource agency met all deadlines or other milestones established by the resource agency or the Commission during the reporting year; and
 (ii)the specific plans of the resource agency for allocating sufficient resources for each project during the upcoming year.
 (2)AvailabilityAny resource agency preparing an annual report to Congress under paragraph (1) shall establish and maintain a publicly available website or comparable resource that tracks all information required for the annual report..
						3007.Synchronization of hydroelectric licensing processes of the Bureau of Reclamation and the Federal
			 Energy Regulatory Commission
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Bureau of Reclamation and the Commission shall enter into a memorandum of understanding to synchronize, to the maximum extent practicable, the lease of power and privilege process and regulations of the Bureau and the licensing requirements of the Commission, relating to hydroelectric power for any project (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that is subject, in whole or in part, to the jurisdiction of the Bureau of Reclamation and the Commission.
 (b)Memorandum of understandingIn entering into the memorandum of understanding required under subsection (a), the Bureau of Reclamation and the Commission shall, to the maximum extent practicable—
 (1)establish a process to facilitate timely licensing and permitting of hydropower projects, including pumped storage hydroelectric projects;
 (2)include a public workshop and comment period; (3)consider a phased approach to synchronize processes for authorizing non-Federal pumped storage hydropower projects with an environmental review phase followed by an engineering and technical analysis phase; and
 (4)consider a phased approach that allows incremental funding of a project by a developer. 3008.Federal Energy Regulatory Commission projects (a)Gibson Dam (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12478–003, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence construction of the project for not more than 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
								(2)Reinstatement of expired license
 (A)In generalIf the period required for the commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.
 (B)ExtensionIf the Commission reinstates the license under subparagraph (A), the first extension authorized under paragraph (1) shall take effect on the date of that expiration.
									(b)Cannonsville Dam
 (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 13287, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for up to 4 consecutive 2-year periods after the required date of the commencement of construction described in Article 301 of the license.
								(2)Reinstatement of expired license
 (A)In generalIf the period required for the commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.
 (B)ExtensionIf the Commission reinstates the license under subparagraph (A), the first extension authorized under paragraph (1) shall take effect on the date of that expiration.
									(c)W. Kerr Scott
			 Dam
 (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 12642, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence the construction of the project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (2)Reinstatement of expired licenseIf the period required for commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act—
 (A)the Commission may reinstate the license effective as of the date of the expiration of the license; and
 (B)the first extension authorized under paragraph (1) shall take effect on that expiration date.
									(d)Gathright Dam
 (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 12737, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence the construction of the project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (2)Reinstatement of expired licenseIf the period required for commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act—
 (A)the Commission may reinstate the license for the project effective as of the date of the expiration of the license; and
 (B)the first extension authorized under paragraph (1) shall take effect on that expiration.
									(e)Flannagan Dam
 (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 12740, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence the construction of the project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (2)Reinstatement of expired licenseIf the period required for commencement of construction of a project described in paragraph (1) has expired prior to the date of enactment of this Act—
 (A)the Commission may reinstate the license for the project effective as of the date of the expiration of the license; and
 (B)the first extension authorized under paragraph (1) shall take effect on that expiration.
									(f)Jennings
			 Randolph Dam
 (1)Extension of timeNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 12715 (referred to in this subsection as the project), the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods that begin on the date of the expiration of the extension originally issued by the Commission.
								(2)Reinstatement of expired license
 (A)In generalIf the period required for the commencement of construction of the project has expired before the date of enactment of this Act, the Commission may reinstate the license effective as of the date of the expiration of the license.
 (B)ExtensionIf the Commission reinstates the license under subparagraph (A), the first extension authorized under paragraph (1) shall take effect on the date of that expiration.
									(g)Mahoney Lake Hydroelectric Project
 (1)DefinitionsIn this subsection: (A)LicenseThe term license means the license for the Commission project numbered 11393.
 (B)LicenseeThe term licensee means the holder of the license. (2)Stay of licenseOn the request of the licensee, the Commission shall issue an order continuing the stay of the license.
 (3)Lifting of stayOn the request of the licensee, but not later than 10 years after the date of enactment of this Act, the Commission shall—
 (A)issue an order lifting the stay of the license under paragraph (2); and (B)make the effective date of the license the date on which the stay is lifted under subparagraph (A).
									(4)Extension of license
 (A)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 11393, the Commission may, at the request of the licensee, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
									(B)Reinstatement of expired license
 (i)In generalIf the period required for the commencement of construction of the project described in subparagraph (A) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of the date of the expiration of the license.
 (ii)ExtensionIf the Commission reinstates the license under clause (i), the first extension authorized under subparagraph (A) shall take effect on the date of that expiration.
 (5)EffectNothing in this subsection prioritizes, or creates any advantage or disadvantage to, Commission project numbered 11393 under Federal law, including the Federal Power Act (16 U.S.C. 791a et seq.) or the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), as compared to—
 (A)any electric generating facility in existence on the date of enactment of this Act; or (B)any electric generating facility that may be examined, proposed, or developed during the period of any stay or extension of the license under this subsection.
									(h)Terror Lake Hydroelectric Project Upper Hidden Basin Diversion
 (1)DefinitionsIn this subsection: (A)Terror Lake Hydroelectric ProjectThe term Terror Lake Hydroelectric Project means the project identified in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212), and which is the Commission project numbered 2743.
 (B)Upper Hidden Basin Diversion ExpansionThe term Upper Hidden Basin Diversion Expansion means the expansion of the Terror Lake Hydroelectric Project as generally described in exhibit E to the Upper Hidden Basin Grant Application dated July 2, 2014, and submitted to the Alaska Energy Authority Renewable Energy Fund Round VIII by Kodiak Electric Association, Inc.
 (2)AuthorizationThe licensee for the Terror Lake Hydroelectric Project may occupy not more than 20 acres of Federal land to construct, operate, and maintain the Upper Hidden Basin Diversion Expansion without further authorization of the Secretary of the Interior or under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
 (3)Savings clauseThe Upper Hidden Basin Diversion Expansion shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)), following an environmental review by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 3009.Study of surrender or transfer of licenses for nonpowered sitesNot later than 180 days after the date of enactment of this Act, the Commission shall prepare and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)identifies the hydropower projects licensed by the Commission that are located at a nonpowered site that serves as storage to support downstream power generation;
 (2)analyzes the value of electric power generation associated with the projects identified under paragraph (1) relative to the value of nonpower generation functions associated with the same projects, including recreational and environmental functions;
 (3)describes the range of options that exist under law in effect on the date of enactment of this Act with respect to the surrender or transfer of a license, including a representative range of actual measures required by the Commission of project owners that have surrendered or transferred a license;
 (4)identifies any barriers to the surrender or transfer of the licenses for the identified projects; and
 (5)identifies costs incurred by licensees of the identified projects resulting from requirements imposed by a Commission license, including applicable costs broken down by categories related to—
 (A)the environment, including fish and wildlife measures; (B)human safety;
 (C)electric reliability; (D)recreation;
 (E)cultural resources; (F)flood control;
 (G)navigation; (H)irrigation; and
 (I)any other relevant category as determined by the Commission. 3010.Hydroelectric production incentives and efficiency improvements (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—
 (1)in subsection (c), by striking 10 and inserting 20; (2)in subsection (f), by striking 20 and inserting 30; and
 (3)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027. (b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027.
							IIGeothermal
						3011.Geothermal energy
 (a)Sense of Congress regarding national goals for production and site identificationIt is the sense of Congress that, not later than 10 years after the date of enactment of this Act— (1)the Secretary of the Interior shall seek to approve a significant increase in new geothermal energy capacity on public land across a geographically diverse set of States using the full range of available technologies; and
 (2)the Secretary, acting through the Director of the United States Geological Survey, should identify sites capable of producing a total of 50,000 megawatts of geothermal power, using the full range of available technologies, through a program conducted in collaboration with industry, including cost-shared exploration drilling.
 (b)Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
								
 (4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under this section to the holder of the oil and gas lease—
 (A)on a determination that— (i)geothermal energy will be produced from a well producing or capable of producing oil and gas; and
 (ii)national energy security will be improved by the issuance of such a lease; and (B)to provide for the coproduction of geothermal energy with oil and gas..
 (c)Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) (as amended by subsection (b)) is amended by adding at the end the following:
								
									(5)Adjoining
				land
 (A)DefinitionsIn this paragraph: (i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—
 (I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land), as determined by the Secretary under regulations issued under this paragraph;
 (II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and
 (III)shall be not less than the greater of—
 (aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or
 (bb)$50. (ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.
											(iii)Qualified
 Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act.
											(iv)Qualified
 geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.
											(v)Qualified
 lesseeThe term qualified lessee means a person that is eligible to hold a geothermal lease under this Act (including applicable regulations).
											(vi)Valid
 discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.
 (B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if—
 (i)the area of qualified Federal land—
 (I)consists of not less than 1 acre and not more than 640 acres; and
 (II)is not already leased under this Act or nominated to be leased under subsection (a);
 (ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and
 (iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that—
 (I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and
 (II)that thermal feature extends into the adjoining areas.
												(C)Determination of
				fair market value
											(i)In
 generalThe Secretary shall— (I)publish a notice of any request to lease land under this paragraph;
 (II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;
 (III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and
 (IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).
												(ii)Limitation on
 nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.
											(iii)Annual
 rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.
 (D)RegulationsNot later than 270 days after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall issue regulations to carry out this paragraph..
 (d)Report to CongressNot later than 3 years after the date of enactment of this Act and not less frequently than once every 5 years thereafter, the Secretary of the Interior and the Secretary shall submit to Congress a report describing the progress made towards achieving the goals described in subsection (a).
 (e)Reauthorization of the Advanced Geothermal Energy Research and Development Act of 2007Section 623 of the Advanced Geothermal Energy Research and Development Act of 2007 (42 U.S.C. 17202) is amended by striking 2012 each place it appears and inserting 2022.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out subsections (a) through (d) and the amendments made by those subsections $5,000,000 for each of fiscal years 2018 through 2022.
 3012.Geothermal exploration test projectsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:
							
								30.Geothermal exploration test projects
 (a)DefinitionsIn this section: (1)Covered landThe term covered land means land that is—
 (A)subject to geothermal leasing in accordance with section 3; and (B)not excluded from the development of geothermal energy under—
 (i)a final land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (ii)a final land and resource management plan established under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.); or
 (iii)any other applicable law. (2)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary, with respect to land managed by the Bureau of Land Management (including land held for the benefit of an Indian tribe).
											(b)NEPA review of geothermal exploration test projects
 (1)In generalAn eligible activity described in paragraph (2) carried out on covered land shall be considered an action categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation), if—
 (A)the action is for the purpose of geothermal resource exploration operations; and (B)the action is conducted pursuant to this Act.
 (2)Eligible activityAn eligible activity referred to in paragraph (1) is— (A)a geophysical exploration activity that does not require drilling, including a seismic survey;
 (B)the drilling of a well to test or explore for geothermal resources on land leased by the Secretary concerned for the development and production of geothermal resources that—
 (i)is carried out by the holder of the lease; (ii)causes—
 (I)fewer than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
 (II)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the project site;
 (iii)is completed in fewer than 90 days, including the removal of any surface infrastructure from the project site; and
 (iv)requires the restoration of the project site not later than 3 years after the date of completion of the project to approximately the condition that existed at the time the project began, unless—
 (I)the project site is subsequently used as part of energy development on the lease; or (II)the project—
 (aa)yields geothermal resources; and (bb)the use of the geothermal resources will be carried out under another geothermal generation project in existence at the time of the discovery of the geothermal resources; or
 (C)the drilling of a well to test or explore for geothermal resources on land leased by the Secretary concerned for the development and production of geothermal resources that—
 (i)causes an individual surface disturbance of fewer than 5 acres if— (I)the total surface disturbance on the leased land is not more than 150 acres; and
 (II)a site-specific analysis has been prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)involves the drilling of a geothermal well at a location or well pad site at which drilling has occurred within 5 years before the date of spudding the well; or
 (iii)involves the drilling of a geothermal well in a developed field for which— (I)an approved land use plan or any environmental document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed the drilling as a reasonably foreseeable activity; and
 (II)the land use plan or environmental document was approved within 10 years before the date of spudding the well.
 (3)Limitation based on extraordinary circumstancesThe categorical exclusion established under paragraph (1) shall be subject to extraordinary circumstances in accordance with the Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions).
										(c)Notice of intent; review and determination
 (1)Requirement to provide noticeNot later than 30 days before the date on which drilling begins, a leaseholder intending to carry out an eligible activity shall provide notice to the Secretary concerned.
 (2)Review of projectNot later than 10 days after receipt of a notice of intent provided under paragraph (1), the Secretary concerned shall—
 (A)review the project described in the notice and determine whether the project is an eligible activity; and
 (B)(i)if the project is an eligible activity, notify the leaseholder that under subsection (b), the project is considered a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation); or
 (ii)if the project is not an eligible activity— (I)notify the leaseholder that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the project;
 (II)include in that notification clear and detailed findings on any deficiencies in the project that prevent the application of subsection (b) to the project; and
 (III)provide an opportunity to the leaseholder to remedy the deficiencies described in the notification before the date on which the leaseholder plans to begin the project under paragraph (1)..
						IIIMarine Hydrokinetic
						3021.Definition of
 marine and hydrokinetic renewable energySection 632 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211) is amended in the matter preceding paragraph (1) by striking electrical.
						3022.Marine and
 hydrokinetic renewable energy research and developmentSection 633 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:
							
								633.Marine and
 hydrokinetic renewable energy research and developmentThe Secretary, in consultation with the Secretary of the Interior, the Secretary of Commerce, and the Federal Energy Regulatory Commission, shall carry out a program of research, development, and demonstration to accelerate the introduction of marine and hydrokinetic renewable energy production into the United States energy supply, giving priority to technologies most likely to lead to commercial utilization, while fostering accelerated research, development, and demonstration of technology, including programs—
 (1)to assist technology development to improve the components, processes, and systems used for power generation from marine and hydrokinetic renewable energy resources;
 (2)to establish critical testing infrastructure necessary—
 (A)to cost effectively and efficiently test and prove marine and hydrokinetic renewable energy devices; and
 (B)to accelerate the technological readiness and commercialization of those devices;
 (3)to support efforts to increase the efficiency of energy conversion, lower the cost, increase the use, improve the reliability, and demonstrate the applicability of marine and hydrokinetic renewable energy technologies by participating in demonstration projects;
 (4)to investigate variability issues and the efficient and reliable integration of marine and hydrokinetic renewable energy with the utility grid;
 (5)to identify and study critical short- and long-term needs to create a sustainable marine and hydrokinetic renewable energy supply chain based in the United States;
 (6)to increase the reliability and survivability of marine and hydrokinetic renewable energy technologies;
 (7)to verify the performance, reliability, maintainability, and cost of new marine and hydrokinetic renewable energy device designs and system components in an operating environment, and consider the protection of critical infrastructure, such as adequate separation between marine and hydrokinetic devices and projects and submarine telecommunications cables, including consideration of established industry standards;
 (8)(A)to coordinate the programs carried out under this section with, and avoid duplication of activities across, programs of the Department and other applicable Federal agencies, including National Laboratories; and
 (B)to coordinate public-private collaboration in carrying out the programs under this section; (9)to identify opportunities for joint research and development programs and the development of economies of scale between—
 (A)marine and hydrokinetic renewable technologies; and (B)other renewable energy and fossil energy programs, offshore oil and gas production activities, and activities of the Department of Defense;
 (10)to identify, in conjunction with the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, and other Federal agencies as appropriate, the potential environmental impacts, including potential impacts on fisheries and other marine resources, of marine and hydrokinetic renewable energy technologies, measures to prevent adverse impacts, and technologies and other means available for monitoring and determining environmental impacts;
 (11)to identify, in conjunction with the Secretary of the Department in which the United States Coast Guard is operating, acting through the Commandant of the United States Coast Guard, the potential navigational impacts of marine and hydrokinetic renewable energy technologies and measures to prevent adverse impacts on navigation; and
 (12)to support in-water technology development with international partners using existing cooperative procedures (including memoranda of understanding)—
 (A)to allow cooperative funding and other support of value to be exchanged and leveraged; and
 (B)to encourage international research centers and international companies to participate in the development of water technology in the United States and to encourage United States research centers and companies to participate in water technology projects abroad..
						3023.National
			 Marine Renewable Energy Research, Development, and Demonstration
 CentersSection 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is amended by striking subsection (b) and inserting the following:
							
 (b)PurposesThe Centers (including each Center that has been established as of the date of enactment of the Energy and Natural Resources Act of 2017) shall coordinate with the Department and the National Laboratories— (1)to advance research, development, and demonstration of marine and hydrokinetic renewable energy technologies;
 (2)to support in-water testing and demonstration of marine and hydrokinetic renewable energy technologies, including facilities capable of testing—
 (A)marine and hydrokinetic renewable energy systems of various technology readiness levels and scales;
 (B)a variety of technologies in multiple test berths at a single location; and
 (C)arrays of technology devices; and
 (3)to serve as information clearinghouses for the marine and hydrokinetic renewable energy industry by collecting and disseminating information on best practices in all areas relating to developing and managing marine and hydrokinetic renewable energy resources and energy systems..
						3024.Authorization
 of appropriationsSection 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is amended by striking $50,000,000 for each of the fiscal years 2008 through 2012 and inserting $55,000,000 for each of fiscal years 2018 and 2019 and $60,000,000 for each of fiscal years 2020 through 2022.
						IVThermal Energy
						3031.Modifying the definition of renewable energy to include thermal energy
 (a)In generalSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) (as amended by section 3001(a)(2)) is amended—
 (1)in subsection (a), by inserting a number equivalent to before the total amount of electric energy; (2)in subsection (b)—
 (A)by redesignating paragraph (2) as paragraph (3); (B)by inserting after paragraph (1) the following:
										
 (2)Qualified Waste Heat ResourceThe term qualified waste heat resource means— (A)exhaust heat or flared gas from any industrial process;
 (B)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented; (C)a pressure drop in any gas for an industrial or commercial process; or
 (D)such other forms of waste heat as the Secretary determines appropriate. ; and (C)in paragraph (3) (as redesignated by subparagraph (A))—
 (i)by striking produced from and inserting produced or, if resulting from a thermal energy project placed in service after December 31, 2014, thermal energy generated from, or avoided by,; and
 (ii)by inserting qualified waste heat resource, after municipal solid waste,; and (3)in subsection (c)—
 (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking For purposes and inserting the following:  (1)In generalFor purposes; and
 (C)by adding at the end the following:  (2)Separate calculation (A)In generalFor purposes of determining compliance with the requirements of this section, any energy consumption that is avoided through the use of renewable energy shall be considered to be renewable energy produced.
 (B)Denial of double benefitAvoided energy consumption that is considered to be renewable energy produced under subparagraph (A) shall not also be counted for purposes of achieving compliance with another Federal energy efficiency goal..
 (b)Conforming amendmentSection 2410q(a) of title 10, United States Code, is amended by striking section 203(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)) and inserting section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)). BOil and Gas 3101.Methane hydrate research and developmentSection 7 of the Methane Hydrate Research and Development Act of 2000 (30 U.S.C. 2006) is amended to read as follows:
						
							7.Authorization of
 appropriationsThere is authorized to be appropriated to carry out this Act $35,000,000 for each of fiscal years 2018 through 2022.. 
					3102.Liquefied natural gas study
						(a)Study
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the National Association of Regulatory Utility Commissioners and the National Association of State Energy Officials, shall conduct a study of the State, regional, and national implications of exporting liquefied natural gas with respect to consumers and the economy.
 (2)ContentsThe study conducted under paragraph (1) shall include an analysis of— (A)the economic impact that exporting liquefied natural gas will have in regions that currently import liquefied natural gas;
 (B)job creation in the manufacturing sectors; and (C)such other issues as the Secretary considers appropriate.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted under subsection (a).
						3103.FERC process coordination
 (a)In generalSection 15 of the Natural Gas Act (15 U.S.C. 717n) is amended— (1)in subsection (a), by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking the section designation and heading and all that follows through Federal authorization— and inserting the following:  15.Process coordination; hearings; rules of procedure (a)DefinitionsIn this section:
 (1)Environmental reviewThe term environmental review means the agency procedures and processes for applying a categorical exclusion or for preparing an environmental assessment, an environmental impact statement, or other document required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Federal authorizationThe term Federal authorization—; (3)in subsection (b), by striking paragraph (2) and inserting the following:
								
									(2)Other agencies
 (A)In generalEach Federal agency and State agency considering an aspect of an application for Federal authorization shall cooperate with the Commission and comply with the deadlines established by the Commission.
 (B)IdentificationThe Commission shall identify, as early as practicable after it is notified by a prospective applicant of a potential project requiring Commission authorization, any Federal or State agency, local government, or Indian tribe that may consider an aspect of an application for that Federal authorization.
										(C)Notification
 (i)In generalThe Commission shall notify any agency identified under subparagraph (B) of the opportunity to cooperate or participate in the review process.
 (ii)DeadlineA notification issued under clause (i) shall establish a deadline by which a response to the notification shall be submitted, which may be extended by the Commission for good cause.;
 (4)in subsection (c)— (A)in paragraph (1)—
 (i)by striking and at the end of subparagraph (A); (ii)by redesignating subparagraph (B) as subparagraph (C); and
 (iii)by inserting after subparagraph (A) the following:  (B)set schedules for all such Federal authorizations; and;
 (B)by striking paragraph (2); and (C)by adding at the end the following:
									
 (2)Deadline for federal authorizationsUnless a schedule is otherwise established by Federal law, a final decision on a Federal authorization shall be due not later than 90 days after the agency has determined that an application is categorically excluded under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the notice of availability of the final environmental impact statement or finding of no significant impact is made available to the affected public.
 (3)Deference to commissionIn making a decision with respect to a Federal authorization, each agency shall give deference, to the maximum extent authorized by law, to the scope of environmental review that the Commission determines to be appropriate.
 (4)Concurrent reviewsPursuant to the schedule established under paragraph (1), each agency considering an aspect of an application for Federal authorization shall—
 (A)to the maximum extent authorized by law, carry out the obligations of that agency under applicable law concurrently and in conjunction with the environmental review, unless doing so would impair the ability of the agency to conduct needed analysis or otherwise carry out those obligations;
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to complete the required Federal authorizations in accordance with the schedule described in paragraph (1); and
 (C)transmit to the Commission a statement— (i)acknowledging receipt of the schedule described in paragraph (1); and
 (ii)describing the plan formulated under subparagraph (B). (5)Issue identification (A)Federal and State agencies that may consider an aspect of an application for Federal authorization shall identify, as early as possible, any issues of concern that may delay or prevent an agency from working with the Commission to resolve such issues and granting or denying such authorization.
 (B)The Commission may forward any issue of concern identified under subparagraph (A) to the heads of the relevant agencies (including, in the case of a failure by the State agency, the Federal agency overseeing the delegated authority) for resolution.
 (6)Failure to meet scheduleIf a Federal or State agency does not complete a proceeding required for a Federal authorization in accordance with the schedule established by the Commission under paragraph (1)—
 (A)the applicant may pursue remedies under section 19(d); and (B)the head of the relevant Federal agency (including, in the case of a failure by a State agency, the Federal agency overseeing the delegated authority) shall notify Congress and the Commission of such failure and set forth a recommended implementation plan to ensure completion of the proceeding.;
 (5)by redesignating subsections (d) through (f) as subsections (f) through (h), respectively; and (6)by inserting after subsection (c) the following:
								
									(d)Geomatic data
 (1)In generalIf a Federal or State department or agency considering an aspect of an application for Federal authorization requires the applicant to submit environmental data, the department or agency shall consider any such data submitted by the applicant which was gathered by geomatic techniques, including tools and techniques used in land surveying, remote sensing, cartography, geographic information systems, global navigation satellite systems, photogrammetry, geophysics, geography, or other remote means. The applicable agency may grant conditional approval for Federal authorization, conditioned on the verification of such data by subsequent onsite inspection.
 (2)Applicable lawAny geomatic data submitted as part of a Federal authorization shall have been gathered in compliance with all applicable laws (including regulations).
										(e)Accountability; transparency; efficiency
 (1)In generalFor applications requiring multiple Federal authorizations, the Commission, in consultation with any agency considering an aspect of the application, shall track and make available to the public on the website of the Commission information relating to the actions required to complete permitting, reviews, and other requirements.
 (2)InclusionsInformation tracked under paragraph (1) shall include the following: (A)The schedule described in subsection (c).
 (B)A list of all the actions required by each applicable agency to complete permitting, reviews, and other requirements necessary to obtain a final decision on the Federal authorization.
 (C)The expected completion date for each action listed under subparagraph (B). (D)A point of contact at the agency accountable for each action listed under subparagraph (B).
 (E)In the event that an action is still pending as of the expected date of completion, a brief explanation of the reason for the delay..
 (b)EffectNothing in this section or the amendments made by this section prohibits the participation of an applicant in any other expedited permitting program.
						3104.Department of the Interior pilot program
 (a)EstablishmentThe Secretary of the Interior, acting through the Director of the Bureau of Land Management (referred to in this section as the Director), shall establish a pilot program in 1 State with at least 2,000 oil and gas drilling spacing units (as defined under State law), in which—
 (1)25 percent or less of the minerals are owned or held in trust by the Federal Government; and
 (2)there is no surface land owned or held in trust by the Federal Government. (b)ActivitiesIn carrying out the pilot program, the Director shall identify and implement ways to streamline the review and approval of Applications for Permits to Drill for oil and gas drilling spacing units of the State in order to achieve a processing time for those oil and gas drilling spacing units similar to that of spacing units that require an Application for Permit to Drill and are not part of the pilot program in the same State.
 (c)FundingBeginning in fiscal year 2018, and for a period of 3 years thereafter, to carry out the pilot program efficiently, the Director may fund up to 10 full-time equivalents at appropriate field offices.
 (d)ReportNot later than 4 years after the date of enactment of this Act, the Director shall submit to Congress a report on the results of the pilot program.
 (e)WaiverThe Secretary of the Interior may waive the requirement for an Application for Permit to Drill if the Director determines that the mineral interest of the United States in the spacing units in land covered by this section is adequately protected, if otherwise in accordance with applicable laws, regulations, and lease terms.
						3105.GAO review and report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 2 years, the Comptroller General of the United States shall conduct a review of—
 (1)energy production in the United States; and (2)the effects, if any, of crude oil exports from the United States on consumers, independent refiners, and shipbuilding and ship repair yards.
 (b)Contents of reportNot later than 1 year after commencing each review under subsection (a), the Comptroller General of the United States shall submit to the Committees on Energy and Natural Resources, Banking, Housing, and Urban Affairs, Commerce, Science, and Transportation, and Foreign Relations of the Senate and the Committees on Natural Resources, Energy and Commerce, Financial Services, and Foreign Affairs of the House of Representatives a report that includes—
 (1)a statement of the principal findings of the review; and (2)recommendations for Congress and the President to address any job loss in the shipbuilding and ship repair industry or adverse impacts on consumers and refiners that the Comptroller General of the United States attributes to unencumbered crude oil exports in the United States.
							3106.Ethane storage study
 (a)In generalThe Secretary and the Secretary of Commerce, in consultation with other relevant Federal departments and agencies and stakeholders, shall conduct a study of the feasibility of establishing an ethane storage and distribution hub in the Marcellus, Utica, and Rogersville shale plays in the United States.
 (b)ContentsThe study conducted under subsection (a) shall include— (1)an examination of, with respect to the proposed ethane storage and distribution hub—
 (A)potential locations; (B)economic feasibility;
 (C)economic benefits; (D)geological storage capacity capabilities;
 (E)above-ground storage capabilities; (F)infrastructure needs; and
 (G)other markets and trading hubs, particularly hubs relating to ethane; and (2)the identification of potential additional benefits of the proposed hub to energy security.
 (c)Publication of resultsNot later than 2 years after the date of enactment of this Act, the Secretary and the Secretary of Commerce shall—
 (1)submit to the Committee on Energy and Commerce of the House of Representatives and the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate a report describing the results of the study under subsection (a); and
 (2)publish those results on the Internet websites of the Departments of Energy and Commerce, respectively.
 3107.Report on incorporating Internet-based lease salesNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall submit to Congress a report containing recommendations for the incorporation of Internet-based lease sales at the Bureau of Land Management in accordance with section 17(b)(1)(C) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(C)) in the event of an emergency or other disruption causing a disruption to a sale.
					CHelium 
					3201.Rights to helium
 (a)Definition of helium-related projectThe term helium-related project means a project— (1)to explore or produce crude helium; and
 (2)to sell crude or refined helium. (b)Expedited completionNotwithstanding any other provision of law, applicable environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for helium-related projects shall be completed on an expeditious basis and the shortest existing applicable process under that Act shall be used for such projects.
 (c)Repeal of reservation of helium rightsThe first section of the Mineral Leasing Act (30 U.S.C. 181) is amended by striking the flush text that follows the last undesignated subsection.
 (d)Rights to helium under leases under Mineral Leasing Act for Acquired LandsThe Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) is amended by adding at the end the following:
							
 12.Rights to heliumAny lease issued under this Act that authorizes exploration for, or development or production of, gas shall be considered to grant to the lessee a right of first refusal to engage in exploration for, and development and production of, helium on land that is subject to the lease in accordance with regulations issued by the Secretary.. 
						DCritical Minerals
 3301.DefinitionsIn this subtitle: (1)Critical mineral (A)In generalThe term critical mineral means any mineral, element, substance, or material designated as critical pursuant to section 3303.
 (B)ExclusionsThe term critical mineral does not include—
 (i)fuel minerals, including oil, natural gas, or any other fossil fuels; or
 (ii)water, ice, or snow.
 (2)Critical mineral manufacturingThe term critical mineral manufacturing means—
 (A)the exploration, development, mining, production, processing, refining, alloying, separation, concentration, magnetic sintering, melting, or beneficiation of critical minerals within the United States;
 (B)the fabrication, assembly, or production, within the United States, of equipment, components, or other goods with energy technology-, defense-, agriculture-, consumer electronics-, or health care-related applications; or
 (C)any other value-added, manufacturing-related use of critical minerals undertaken within the United States.
							(3)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means—
 (A)a State;
 (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico;
 (D)Guam; (E)American Samoa;
 (F)the Commonwealth of the Northern Mariana Islands; and
 (G)the United States Virgin Islands.
							3302.Policy
 (a)In generalSection 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602) is amended in the second sentence—
 (1)by striking paragraph (3) and inserting the following:  (3)establish an analytical and forecasting capability for identifying critical mineral demand, supply, and other factors to allow informed actions to be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts;;
 (2)in paragraph (6), by striking and after the semicolon at the end; and (3)by striking paragraph (7) and inserting the following:
								
 (7)facilitate the availability, development, and environmentally responsible production of domestic resources to meet national material or critical mineral needs;
 (8)avoid duplication of effort, prevent unnecessary paperwork, and minimize delays in the administration of applicable laws (including regulations) and the issuance of permits and authorizations necessary to explore for, develop, and produce critical minerals and to construct critical mineral manufacturing facilities in accordance with applicable environmental and land management laws;
 (9)strengthen— (A)educational and research capabilities at not lower than the secondary school level; and
 (B)workforce training for exploration and development of critical minerals and critical mineral manufacturing;
 (10)bolster international cooperation through technology transfer, information sharing, and other means;
 (11)promote the efficient production, use, and recycling of critical minerals; (12)develop alternatives to critical minerals; and
 (13)establish contingencies for the production of, or access to, critical minerals for which viable sources do not exist within the United States..
 (b)Conforming amendmentSection 2(b) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1601(b)) is amended by striking (b) As used in this Act, the term and inserting the following:
							
 (b)DefinitionsIn this Act: (1)Critical mineralThe term critical mineral means any mineral or element designated as a critical mineral pursuant to section 3303 of the Energy and Natural Resources Act of 2017.
 (2)MaterialsThe term. 3303.Critical mineral designations (a)Draft methodologyNot later than 90 days after the date of enactment of this Act, the Secretary (acting through the Director of the United States Geological Survey) (referred to in this section as the Secretary), in consultation with relevant Federal agencies and entities, shall publish in the Federal Register for public comment a draft methodology for determining which minerals qualify as critical minerals based on an assessment of whether the minerals are—
 (1)subject to potential supply restrictions (including restrictions associated with foreign political risk, abrupt demand growth, military conflict, violent unrest, anti-competitive or protectionist behaviors, and other risks throughout the supply chain); and
 (2)important in use (including energy technology-, defense-, currency-, agriculture-, consumer electronics-, and health care-related applications).
 (b)Availability of dataIf available data is insufficient to provide a quantitative basis for the methodology developed under this section, qualitative evidence may be used to the extent necessary.
 (c)Final methodologyAfter reviewing public comments on the draft methodology under subsection (a) and updating the draft methodology as appropriate, not later than 270 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a description of the final methodology for determining which minerals qualify as critical minerals.
						(d)Designations
 (1)In generalFor purposes of carrying out this subtitle, the Secretary shall maintain a list of minerals and elements designated as critical, pursuant to the methodology under subsection (c).
 (2)Initial listSubject to paragraph (1), not later than 1 year after the date of enactment of this Act, the Secretary shall publish in the Federal Register an initial list of minerals designated as critical pursuant to the final methodology under subsection (c) for the purpose of carrying out this subtitle.
 (3)InclusionsNotwithstanding the criteria under subsection (c), the Secretary may designate and include on the list any mineral or element determined by another Federal agency to be strategic and critical to the defense or national security of the United States.
							(e)Subsequent review
 (1)In generalThe Secretary shall review the methodology and designations under subsections (c) and (d) at least every 3 years, or more frequently as the Secretary considers to be appropriate.
 (2)RevisionsSubject to subsection (d)(1), the Secretary may— (A)revise the methodology described in this section;
 (B)determine that minerals or elements previously determined to be critical minerals are no longer critical minerals; and
 (C)designate additional minerals or elements as critical minerals. (f)NoticeOn finalization of the methodology under subsection (c), the list under subsection (d), or any revision to the methodology or list under subsection (e), the Secretary shall submit to Congress written notice of the action.
						3304.Resource assessment
 (a)In generalNot later than 4 years after the date of enactment of this Act, in consultation with applicable State (including geological surveys), local, academic, industry, and other entities, the Secretary shall complete a comprehensive national assessment of each critical mineral that—
 (1)identifies and quantifies known critical mineral resources, using all available public and private information and datasets, including exploration histories; and
 (2)provides a quantitative and qualitative assessment of undiscovered critical mineral resources throughout the United States, including probability estimates of tonnage and grade, using all available public and private information and datasets, including exploration histories.
 (b)Supplementary informationIn carrying out this section, the Secretary may carry out surveys and field work (including drilling, remote sensing, geophysical surveys, geological mapping, and geochemical sampling and analysis) to supplement existing information and datasets available for determining the existence of critical minerals in the United States.
 (c)Technical assistanceAt the request of the Governor of a State or the head of an Indian tribe, the Secretary may provide technical assistance to State governments and Indian tribes conducting critical mineral resource assessments on non-Federal land.
						(d)Prioritization
 (1)In generalThe Secretary may sequence the completion of resource assessments for each critical mineral such that critical minerals considered to be most critical under the methodology established under section 3303 are completed first.
 (2)ReportingDuring the period beginning not later than 1 year after the date of enactment of this Act and ending on the date of completion of all of the assessments required under this section, the Secretary shall submit to Congress on an annual basis an interim report that—
 (A)identifies the sequence and schedule for completion of the assessments if the Secretary sequences the assessments; or
 (B)describes the progress of the assessments if the Secretary does not sequence the assessments. (e)UpdatesThe Secretary may periodically update the assessments conducted under this section based on—
 (1)the generation of new information or datasets by the Federal Government; or (2)the receipt of new information or datasets from critical mineral producers, State geological surveys, academic institutions, trade associations, or other persons.
 (f)Additional surveysThe Secretary shall complete a resource assessment for each additional mineral or element subsequently designated as a critical mineral under section 3303(e)(2) not later than 2 years after the designation of the mineral or element.
 (g)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the status of geological surveying of Federal land for any mineral commodity—
 (1)for which the United States was dependent on a foreign country for more than 25 percent of the United States supply, as depicted in the report issued by the United States Geological Survey entitled Mineral Commodity Summaries 2017; but
 (2)that is not designated as a critical mineral under section 3303. 3305.Permitting (a)Performance improvementsTo improve the quality and timeliness of decisions, the Secretary (acting through the Director of the Bureau of Land Management) and the Secretary of Agriculture (acting through the Chief of the Forest Service) (referred to in this section as the Secretaries) shall, to the maximum extent practicable, with respect to critical mineral production on Federal land, complete Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by—
 (1)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for mineral-related activities on Federal land;
 (2)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals;
 (3)engaging in early collaboration among agencies, project sponsors, and affected stakeholders— (A)to incorporate and address the interests of those parties; and
 (B)to minimize delays; (4)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance;
 (5)engaging in early and active consultation with State, local, and Indian tribal governments to avoid conflicts or duplication of effort, resolve concerns, and allow for concurrent, rather than sequential, reviews;
 (6)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions;
 (7)expanding and institutionalizing permitting and review process improvements that have proven effective;
 (8)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and
 (9)developing other practices, such as preapplication procedures. (b)Review and reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that—
 (1)identifies additional measures (including regulatory and legislative proposals, as appropriate) that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals;
 (2)identifies options (including cost recovery paid by permit applicants) for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;
 (3)quantifies the amount of time typically required (including range derived from minimum and maximum durations, mean, median, variance, and other statistical measures or representations) to complete each step (including those aspects outside the control of the executive branch, such as judicial review, applicant decisions, or State and local government involvement) associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, which shall serve as a baseline for the performance metric under subsection (c); and
 (4)describes actions carried out pursuant to subsection (a). (c)Performance metricNot later than 90 days after the date of submission of the report under subsection (b), the Secretaries, after providing public notice and an opportunity to comment, shall develop and publish a performance metric for evaluating the progress made by the executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards.
 (d)Annual reportsBeginning with the first budget submission by the President under section 1105 of title 31, United States Code, after publication of the performance metric required under subsection (c), and annually thereafter, the Secretaries shall submit to Congress a report that—
 (1)summarizes the implementation of recommendations, measures, and options identified in paragraphs (1) and (2) of subsection (b);
 (2)using the performance metric under subsection (c), describes progress made by the executive branch, as compared to the baseline established pursuant to subsection (b)(3), on expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and
 (3)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry.
 (e)Individual projectsUsing data from the Secretaries generated under subsection (d), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code.
 (f)Report of Small Business AdministrationNot later than 1 year and 300 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the applicable committees of Congress a report that assesses the performance of Federal agencies with respect to—
 (1)complying with chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), in promulgating regulations applicable to the critical minerals industry; and (2)performing an analysis of regulations applicable to the critical minerals industry that may be outmoded, inefficient, duplicative, or excessively burdensome.
 (g)ApplicationSection 41001(6)(A) of the FAST Act (42 U.S.C. 4370m(6)(A)) is amended in the matter preceding clause (i) by inserting (including critical mineral manufacturing (as defined in section 3301 of the Energy and Natural Resources Act of 2017)) after manufacturing.
						3306.Federal Register process
 (a)Departmental reviewAbsent any extraordinary circumstance, and except as otherwise required by law, the Secretary and the Secretary of Agriculture shall ensure that each Federal Register notice described in subsection (b) shall be—
 (1)subject to any required reviews within the Department of the Interior or the Department of Agriculture; and
 (2)published in final form in the Federal Register not later than 45 days after the date of initial preparation of the notice.
 (b)PreparationThe preparation of Federal Register notices required by law associated with the issuance of a critical mineral exploration or mine permit shall be delegated to the organizational level within the agency responsible for issuing the critical mineral exploration or mine permit.
 (c)TransmissionAll Federal Register notices regarding official document availability, announcements of meetings, or notices of intent to undertake an action shall be originated in, and transmitted to the Federal Register from, the office in which, as applicable—
 (1)the documents or meetings are held; or (2)the activity is initiated.
							3307.Recycling, efficiency, and alternatives
 (a)EstablishmentThe Secretary of Energy (referred to in this section as the Secretary) shall conduct a program of research and development—
 (1)to promote the efficient production, use, and recycling of critical minerals throughout the supply chain; and
 (2)to develop alternatives to critical minerals that do not occur in significant abundance in the United States.
 (b)CooperationIn carrying out the program, the Secretary shall cooperate with appropriate— (1)Federal agencies and National Laboratories;
 (2)critical mineral producers; (3)critical mineral processors;
 (4)critical mineral manufacturers; (5)trade associations;
 (6)academic institutions; (7)small businesses; and
 (8)other relevant entities or individuals. (c)ActivitiesUnder the program, the Secretary shall carry out activities that include the identification and development of—
 (1)advanced critical mineral extraction, production, separation, alloying, or processing technologies that decrease the energy consumption, environmental impact, and costs of those activities, including—
 (A)efficient water and wastewater management strategies; (B)technologies and management strategies to control the environmental impacts of radionuclides in ore tailings; and
 (C)technologies for separation and processing; (2)technologies or process improvements that minimize the use, or lead to more efficient use, of critical minerals across the full supply chain;
 (3)technologies, process improvements, or design optimizations that facilitate the recycling of critical minerals, and options for improving the rates of collection of products and scrap containing critical minerals from post-consumer, industrial, or other waste streams;
 (4)commercial markets, advanced storage methods, energy applications, and other beneficial uses of critical minerals processing byproducts;
 (5)alternative minerals, metals, and materials, particularly those available in abundance within the United States and not subject to potential supply restrictions, that lessen the need for critical minerals; and
 (6)alternative energy technologies or alternative designs of existing energy technologies, particularly those that use minerals that—
 (A)occur in abundance in the United States; and (B)are not subject to potential supply restrictions.
 (d)ReportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report summarizing the activities, findings, and progress of the program.
						3308.Analysis and forecasting
 (a)CapabilitiesIn order to evaluate existing critical mineral policies and inform future actions that may be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts, the Secretary, in consultation with the Energy Information Administration, academic institutions, and others in order to maximize the application of existing competencies related to developing and maintaining computer-models and similar analytical tools, shall conduct and publish the results of an annual report that includes—
 (1)as part of the annually published Mineral Commodity Summaries from the United States Geological Survey, a comprehensive review of critical mineral production, consumption, and recycling patterns, including—
 (A)the quantity of each critical mineral domestically produced during the preceding year; (B)the quantity of each critical mineral domestically consumed during the preceding year;
 (C)market price data or other price data for each critical mineral; (D)an assessment of—
 (i)critical mineral requirements to meet the national security, energy, economic, industrial, technological, and other needs of the United States during the preceding year;
 (ii)the reliance of the United States on foreign sources to meet those needs during the preceding year; and
 (iii)the implications of any supply shortages, restrictions, or disruptions during the preceding year; (E)the quantity of each critical mineral domestically recycled during the preceding year;
 (F)the market penetration during the preceding year of alternatives to each critical mineral; (G)a discussion of international trends associated with the discovery, production, consumption, use, costs of production, prices, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and
 (H)such other data, analyses, and evaluations as the Secretary finds are necessary to achieve the purposes of this section; and
 (2)a comprehensive forecast, entitled the Annual Critical Minerals Outlook, of projected critical mineral production, consumption, and recycling patterns, including— (A)the quantity of each critical mineral projected to be domestically produced over the subsequent 1-year, 5-year, and 10-year periods;
 (B)the quantity of each critical mineral projected to be domestically consumed over the subsequent 1-year, 5-year, and 10-year periods;
 (C)an assessment of— (i)critical mineral requirements to meet projected national security, energy, economic, industrial, technological, and other needs of the United States;
 (ii)the projected reliance of the United States on foreign sources to meet those needs; and (iii)the projected implications of potential supply shortages, restrictions, or disruptions;
 (D)the quantity of each critical mineral projected to be domestically recycled over the subsequent 1-year, 5-year, and 10-year periods;
 (E)the market penetration of alternatives to each critical mineral projected to take place over the subsequent 1-year, 5-year, and 10-year periods;
 (F)a discussion of reasonably foreseeable international trends associated with the discovery, production, consumption, use, costs of production, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and
 (G)such other projections relating to each critical mineral as the Secretary determines to be necessary to achieve the purposes of this section.
 (b)Proprietary informationIn preparing a report described in subsection (a), the Secretary shall ensure, consistent with section 5(f) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(f)), that—
 (1)no person uses the information and data collected for the report for a purpose other than the development of or reporting of aggregate data in a manner such that the identity of the person or firm who supplied the information is not discernible and is not material to the intended uses of the information;
 (2)no person discloses any information or data collected for the report unless the information or data has been transformed into a statistical or aggregate form that does not allow the identification of the person or firm who supplied particular information; and
 (3)procedures are established to require the withholding of any information or data collected for the report if the Secretary determines that withholding is necessary to protect proprietary information, including any trade secrets or other confidential information.
							3309.Education and workforce
 (a)Workforce assessmentNot later than 1 year and 300 days after the date of enactment of this Act, the Secretary of Labor (in consultation with the Secretary, the Director of the National Science Foundation, institutions of higher education with substantial expertise in mining, institutions of higher education with significant expertise in minerals research, including fundamental research into alternatives, and employers in the critical minerals sector) shall submit to Congress an assessment of the domestic availability of technically trained personnel necessary for critical mineral exploration, development, assessment, production, manufacturing, recycling, analysis, forecasting, education, and research, including an analysis of—
 (1)skills that are in the shortest supply as of the date of the assessment; (2)skills that are projected to be in short supply in the future;
 (3)the demographics of the critical minerals industry and how the demographics will evolve under the influence of factors such as an aging workforce;
 (4)the effectiveness of training and education programs in addressing skills shortages; (5)opportunities to hire locally for new and existing critical mineral activities;
 (6)the sufficiency of personnel within relevant areas of the Federal Government for achieving the policies described in section 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602); and
 (7)the potential need for new training programs to have a measurable effect on the supply of trained workers in the critical minerals industry.
							(b)Curriculum study
 (1)In generalThe Secretary and the Secretary of Labor shall jointly enter into an arrangement with the National Academy of Sciences and the National Academy of Engineering under which the Academies shall coordinate with the National Science Foundation on conducting a study—
 (A)to design an interdisciplinary program on critical minerals that will support the critical mineral supply chain and improve the ability of the United States to increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;
 (B)to address undergraduate and graduate education, especially to assist in the development of graduate level programs of research and instruction that lead to advanced degrees with an emphasis on the critical mineral supply chain or other positions that will increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;
 (C)to develop guidelines for proposals from institutions of higher education with substantial capabilities in the required disciplines for activities to improve the critical mineral supply chain and advance the capacity of the United States to increase domestic, critical mineral exploration, research, development, production, manufacturing, and recycling; and
 (D)to outline criteria for evaluating performance and recommendations for the amount of funding that will be necessary to establish and carry out the program described in subsection (c).
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a description of the results of the study required under paragraph (1).
							(c)Program
 (1)EstablishmentThe Secretary and the Secretary of Labor shall jointly conduct a competitive grant program under which institutions of higher education may apply for and receive 4-year grants for—
 (A)startup costs for newly designated faculty positions in integrated critical mineral education, research, innovation, training, and workforce development programs consistent with subsection (b);
 (B)internships, scholarships, and fellowships for students enrolled in programs related to critical minerals;
 (C)equipment necessary for integrated critical mineral innovation, training, and workforce development programs; and
 (D)research of critical minerals and their applications, particularly concerning the manufacture of critical components vital to national security.
 (2)RenewalA grant under this subsection shall be renewable for up to 2 additional 3-year terms based on performance criteria outlined under subsection (b)(1)(D).
 3310.National geological and geophysical data preservation programSection 351(k) of the Energy Policy Act of 2005 (42 U.S.C. 15908(k)) is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $5,000,000 for each of fiscal years 2018 through 2027, to remain available until expended. 3311.Administration (a)In generalThe National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.) is repealed.
						(b)Conforming
 amendmentSection 3(d) of the National Superconductivity and Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first sentence by striking , with the assistance of the National Critical Materials Council as specified in the National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.),.
						(c)Savings clauses
 (1)In generalNothing in this subtitle or an amendment made by this subtitle modifies any requirement or authority provided by—
 (A)the matter under the heading GEOLOGICAL SURVEY of the first section of the Act of March 3, 1879 (43 U.S.C. 31(a)); or
 (B)the first section of Public Law 87–626 (43 U.S.C. 31(b)). (2)Secretarial order not affectedThis subtitle shall not apply to any mineral described in Secretarial Order No. 3324, issued by the Secretary of the Interior on December 3, 2012, in any area to which the order applies.
 3312.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $50,000,000 for each of fiscal years 2018 through 2027.
					EFossil Energy
 3401.Fossil energySection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended by adding at the end the following:
						
 (8)Improving the conversion, use, and storage of carbon dioxide produced from fossil fuels..  3402.Establishment of coal technology program The Energy Policy Act of 2005 is amended by striking section 962 (42 U.S.C. 16292) and inserting the following:
						
							962.Coal technology program
 (a)DefinitionsIn this section: (1)Large-scale pilot projectThe term large-scale pilot project means a pilot project that—
 (A)represents the scale of technology development beyond laboratory development and bench scale testing, but not yet advanced to the point of being tested under real operational conditions at commercial scale;
 (B)represents the scale of technology necessary to gain the operational data needed to understand the technical and performance risks of the technology before the application of that technology at commercial scale or in commercial-scale demonstration; and
 (C)is large enough— (i)to validate scaling factors; and
 (ii)to demonstrate the interaction between major components so that control philosophies for a new process can be developed and enable the technology to advance from large-scale pilot plant application to commercial-scale demonstration or application.
 (2)Net-negative carbon dioxide emissions projectThe term net-negative carbon dioxide emissions project means a project— (A)that employs a technology for thermochemical coconversion of coal and biomass fuels that—
 (i)uses a carbon capture system; and (ii)with carbon dioxide removal, the Secretary determines can provide electricity, fuels, or chemicals with net-negative carbon dioxide emissions from production and consumption of the end products, while removing atmospheric carbon dioxide;
 (B)that will proceed initially through a large-scale pilot project for which front-end engineering will be performed for bituminous, subbituminous, and lignite coals; and
 (C)through which each use of coal will be combined with the use of a regionally indigenous form of biomass energy, provided on a renewable basis, that is sufficient in quantity to allow for net-negative emissions of carbon dioxide (in combination with a carbon capture system), while avoiding impacts on food production activities.
 (3)ProgramThe term program means the program established under subsection (b)(1). (4)Transformational technology (A)In generalThe term transformational technology means a power generation technology that represents an entirely new way to convert energy that will enable a step change in performance, efficiency, and cost of electricity as compared to the technology in existence on the date of enactment of the Energy and Natural Resources Act of 2017.
 (B)InclusionsThe term transformational technology includes a broad range of technology improvements, including— (i)thermodynamic improvements in energy conversion and heat transfer, including—
 (I)oxygen combustion; (II)chemical looping; and
 (III)the replacement of steam cycles with supercritical carbon dioxide cycles; (ii)improvements in turbine technology;
 (iii)improvements in carbon capture systems technology; and (iv)any other technology the Secretary recognizes as transformational technology.
											(b)Coal technology program
 (1)In generalThe Secretary shall establish a coal technology program to ensure the continued use of the abundant, domestic coal resources of the United States through the development of technologies that will significantly improve the efficiency, effectiveness, costs, and environmental performance of coal use.
 (2)RequirementsThe program shall include— (A)a research and development program;
 (B)large-scale pilot projects; (C)demonstration projects; and
 (D)net-negative carbon dioxide emissions projects. (3)Program goals and objectivesIn consultation with the interested entities described in paragraph (4)(C), the Secretary shall develop goals and objectives for the program to be applied to the technologies developed within the program, taking into consideration the following objectives:
 (A)Ensure reliable, low-cost power from new and existing coal plants. (B)Achieve high conversion efficiencies.
 (C)Address emissions of carbon dioxide through high-efficiency platforms and carbon capture from new and existing coal plants.
 (D)Support small-scale and modular technologies to enable incremental capacity additions and load growth and large-scale generation technologies.
 (E)Support flexible baseload operations for new and existing applications of coal generation. (F)Further reduce emissions of criteria pollutants and reduce the use and manage the discharge of water in power plant operations.
 (G)Accelerate the development of technologies that have transformational energy conversion characteristics.
 (H)Validate geological storage of large volumes of anthropogenic sources of carbon dioxide and support the development of the infrastructure needed to support a carbon dioxide use and storage industry.
 (I)Examine methods of converting coal to other valuable products and commodities in addition to electricity.
 (4)Consultations requiredIn carrying out the program, the Secretary shall— (A)undertake international collaborations, taking into consideration the recommendations of the National Coal Council;
 (B)use existing authorities to encourage international cooperation; and (C)consult with interested entities, including—
 (i)coal producers; (ii)industries that use coal;
 (iii)organizations that promote coal and advanced coal technologies; (iv)environmental organizations;
 (v)organizations representing workers; and (vi)organizations representing consumers.
											(c)Report
 (1)In generalNot later than 18 months after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall submit to Congress a report describing the performance standards adopted under subsection (b)(3).
 (2)UpdateNot less frequently than once every 2 years after the initial report is submitted under paragraph (1), the Secretary shall submit to Congress a report describing the progress made towards achieving the objectives and performance standards adopted under subsection (b)(3).
									(d)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section, to remain available until expended—
 (A)for activities under the research and development program component described in subsection (b)(2)(A)—
 (i)$275,000,000 for each of fiscal years 2018 through 2021; and (ii)$200,000,000 for fiscal year 2022;
 (B)for activities under the demonstration projects program component described in subsection (b)(2)(C)—
 (i)$50,000,000 for each of fiscal years 2018 through 2021; and (ii)$75,000,000 for fiscal year 2022;
 (C)subject to paragraph (2), for activities under the large-scale pilot projects program component described in subsection (b)(2)(B), $285,000,000 for each of fiscal years 2018 through 2022; and
 (D)for activities under the net-negative carbon dioxide emissions projects program component described in subsection (b)(2)(D), $22,000,000 for each of fiscal years 2018 through 2022.
 (2)Cost sharing for large-scale pilot projectsActivities under subsection (b)(2)(B) shall be subject to the cost-sharing requirements of section 988(b).
									.
 3403.Report on carbon dioxide capture contracting authoritySection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended by adding at the end the following:
						
							(e)Report on carbon dioxide capture contracting authority
 (1)Definition of electric generation unitIn this subsection, the term electric generation unit means an electric generation unit that— (A)uses coal-based generation technology; and
 (B)is capable of capturing carbon dioxide emissions from the unit. (2)ReportNot later than 180 days after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall prepare and submit to the appropriate committees of Congress a report that—
 (A)describes the costs and benefits of entering into long-term binding contracts on behalf of the Federal Government with qualified parties to provide support for capturing carbon dioxide from electricity generated at an electric generation unit or carbon dioxide captured from an electric generation unit and sold to a purchaser for—
 (i)the recovery of crude oil; or (ii)other purposes for which a commercial market exists;
 (B)contains an analysis of how the Department would establish, implement, and maintain a contracting program described in subparagraph (A); and
 (C)outlines options for how contracts may be structured, and regulations that would be necessary, to implement a contracting program described in subparagraph (A)..
					FNuclear
					3501.Nuclear energy innovation capabilities
 (a)Nuclear energySection 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is amended to read as follows:  951.Nuclear energy (a)Mission (1)In generalThe Secretary shall carry out programs of civilian nuclear research, development, demonstration, and commercial application, including activities under this subtitle.
 (2)ConsiderationsThe programs carried out under paragraph (1) shall take into consideration the following objectives:
 (A)Providing research infrastructure to promote scientific progress and enable users from academia, the National Laboratories, and the private sector to make scientific discoveries relevant for nuclear, chemical, and materials science engineering.
 (B)Maintaining nuclear energy research and development programs at the National Laboratories and institutions of higher education, including infrastructure at the National Laboratories and institutions of higher education.
 (C)Providing the technical means to reduce the likelihood of nuclear proliferation. (D)Increasing confidence margins for public safety of nuclear energy systems.
 (E)Reducing the environmental impact of activities relating to nuclear energy. (F)Supporting technology transfer from the National Laboratories to the private sector.
 (G)Enabling the private sector to partner with the National Laboratories to demonstrate novel reactor concepts for the purpose of resolving technical uncertainty associated with the objectives described in subparagraphs (A) through (F).
 (b)DefinitionsIn this subtitle: (1)Advanced nuclear reactorThe term advanced nuclear reactor means—
 (A)a nuclear fission reactor with significant improvements over the most recent generation of nuclear fission reactors, which may include—
 (i)inherent safety features; (ii)lower waste yields;
 (iii)greater fuel utilization; (iv)superior reliability;
 (v)resistance to proliferation;
 (vi)increased thermal efficiency; and (vii)the ability to integrate into electric and nonelectric applications; or
 (B)a nuclear fusion reactor. (2)CommissionThe term Commission means the Nuclear Regulatory Commission.
 (3)Fast neutronThe term fast neutron means a neutron with kinetic energy above 100 kiloelectron volts. (4)National Laboratory (A)In generalExcept as provided in subparagraph (B), the term National Laboratory has the meaning given the term in section 2.
 (B)LimitationWith respect to the Lawrence Livermore National Laboratory, the Los Alamos National Laboratory, and the Sandia National Laboratories, the term National Laboratory means only the civilian activities of the laboratory.
 (5)Neutron fluxThe term neutron flux means the intensity of neutron radiation measured as a rate of flow of neutrons applied over an area.
 (6)Neutron sourceThe term neutron source means a research machine that provides neutron irradiation services for— (A)research on materials sciences and nuclear physics; and
 (B)testing of advanced materials, nuclear fuels, and other related components for reactor systems.
											.
						(b)Nuclear energy research programs
 (1)In generalSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended— (A)by striking subsection (c); and
 (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. (2)Conforming amendmentSection 641(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16021(b)(1)) is amended by striking section 942(d) and inserting section 952(c).
 (c)Advanced fuel cycle initiativeSection 953(a) of the Energy Policy Act of 2005 (42 U.S.C. 16273(a)) is amended by striking , acting through the Director of the Office of Nuclear Energy, Science and Technology,. (d)University nuclear science and engineering supportSection 954(d)(4) of the Energy Policy Act of 2005 (42 U.S.C. 16274(d)(4)) is amended by striking as part of a taking into consideration effort that emphasizes and inserting that emphasize.
 (e)Department of Energy civilian nuclear infrastructure and facilitiesSection 955 of the Energy Policy Act of 2005 (42 U.S.C. 16275) is amended— (1)by striking subsections (c) and (d); and
 (2)by adding at the end the following:  (c)Versatile neutron source (1)Mission need (A)In generalNot later than December 31, 2017, the Secretary shall determine the mission need for a versatile reactor-based fast neutron source, which shall operate as a national user facility.
 (B)Consultations requiredIn carrying out subparagraph (A), the Secretary shall consult with the private sector, institutions of higher education, the National Laboratories, and relevant Federal agencies to ensure that the user facility described in subparagraph (A) will meet the research needs of the largest practicable majority of prospective users.
 (2)EstablishmentAs soon as practicable after determining the mission need under paragraph (1)(A), the Secretary shall submit to the appropriate committees of Congress a detailed plan for the establishment of the user facility.
										(3)Facility requirements
 (A)CapabilitiesThe Secretary shall ensure that the user facility will provide, at a minimum, the following capabilities:
 (i)Fast neutron spectrum irradiation capability. (ii)Capacity for upgrades to accommodate new or expanded research needs.
 (B)ConsiderationsIn carrying out the plan submitted under paragraph (2), the Secretary shall consider the following: (i)Capabilities that support experimental high-temperature testing.
 (ii)Providing a source of fast neutrons at a neutron flux, higher than that at which current research facilities operate, sufficient to enable research for an optimal base of prospective users.
 (iii)Maximizing irradiation flexibility and irradiation volume to accommodate as many concurrent users as possible.
 (iv)Capabilities for irradiation with neutrons of a lower energy spectrum. (v)Multiple loops for fuels and materials testing in different coolants.
 (vi)Additional pre-irradiation and post-irradiation examination capabilities. (vii)Lifetime operating costs and lifecycle costs.
 (4)Deadline for establishmentThe Secretary shall, to the maximum extent practicable, complete construction of, and approve the start of operations for, the user facility by not later than December 31, 2026.
 (5)ReportingThe Secretary shall include in the annual budget request of the Department an explanation for any delay in the progress of the Department in completing the user facility by the deadline described in paragraph (4).
 (6)CoordinationThe Secretary shall leverage the best practices for management, construction, and operation of national user facilities from the Office of Science..
 (f)Security of nuclear facilitiesSection 956 of the Energy Policy Act of 2005 (42 U.S.C. 16276) is amended by striking , acting through the Director of the Office of Nuclear Energy, Science and Technology,. (g)High-performance computation and supportive researchSection 957 of the Energy Policy Act of 2005 (42 U.S.C. 16277) is amended to read as follows:
							
								957.High-performance computation and supportive research
 (a)Modeling and simulationThe Secretary shall carry out a program to enhance the capabilities of the United States to develop new reactor technologies through high-performance computation modeling and simulation techniques.
 (b)CoordinationIn carrying out the program under subsection (a), the Secretary shall coordinate with relevant Federal agencies as described by the National Strategic Computing Initiative established by Executive Order 13702 (80 Fed. Reg. 46177 (July 29, 2015)), while taking into account the following objectives:
 (1)Using expertise from the private sector, institutions of higher education, and the National Laboratories to develop computational software and capabilities that prospective users may access to accelerate research and development of advanced nuclear reactor systems and reactor systems for space exploration.
 (2)Developing computational tools to simulate and predict nuclear phenomena that may be validated through physical experimentation.
 (3)Increasing the utility of the research infrastructure of the Department by coordinating with the Advanced Scientific Computing Research program within the Office of Science.
 (4)Leveraging experience from the Energy Innovation Hub for Modeling and Simulation. (5)Ensuring that new experimental and computational tools are accessible to relevant research communities, including private sector entities engaged in nuclear energy technology development.
 (c)Supportive research activitiesThe Secretary shall consider support for additional research activities to maximize the utility of the research facilities of the Department, including physical processes—
 (1)to simulate degradation of materials and behavior of fuel forms; and
 (2)for validation of computational tools..
 (h)Enabling nuclear energy innovationSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following:
							
								958.Enabling nuclear energy innovation
 (a)National reactor innovation centerThere is authorized a program to enable the testing and demonstration of reactor concepts to be proposed and funded by the private sector.
 (b)Technical expertiseIn carrying out the program under subsection (a), the Secretary shall leverage the technical expertise of relevant Federal agencies and the National Laboratories in order to minimize the time required to enable construction and operation of privately funded experimental reactors at National Laboratories or other Department-owned sites.
 (c)ObjectivesThe reactors described in subsection (b) shall operate to meet the following objectives:
 (1)Enabling physical validation of advanced nuclear reactor concepts. (2)Resolving technical uncertainty and increasing practical knowledge relevant to safety, resilience, security, and functionality of advanced nuclear reactor concepts.
 (3)General research and development to improve nascent technologies. (d)Sharing technical expertiseIn carrying out the program under subsection (a), the Secretary may enter into a memorandum of understanding with the Chairman of the Commission in order to share technical expertise and knowledge through—
 (1)enabling the testing and demonstration of advanced nuclear reactor concepts to be proposed and funded by the private sector;
 (2)operating a database to store and share data and knowledge relevant to nuclear science and engineering between Federal agencies and the private sector;
 (3)developing and testing electric and nonelectric integration and energy conversion systems relevant to advanced nuclear reactors;
 (4)leveraging expertise from the Commission with respect to safety analysis; and (5)enabling technical staff of the Commission to actively observe and learn about technologies developed under the program.
 (e)Agency coordinationThe Chairman of the Commission and the Secretary shall enter into a memorandum of understanding regarding the following:
 (1)Ensuring that— (A)the Department has sufficient technical expertise to support the timely research, development, demonstration, and commercial application by the civilian nuclear industry of safe and innovative advanced nuclear reactor technology; and
 (B)the Commission has sufficient technical expertise to support the evaluation of applications for licenses, permits, and design certifications and other requests for regulatory approval for advanced nuclear reactors.
 (2)The use of computers and software codes to calculate the behavior and performance of advanced nuclear reactors based on mathematical models of the physical behavior of advanced nuclear reactors.
 (3)Ensuring that— (A)the Department maintains and develops the facilities necessary to enable the timely research, development, demonstration, and commercial application by the civilian nuclear industry of safe and innovative reactor technology; and
 (B)the Commission has access to the facilities described in subparagraph (A), as needed. (f)Reporting requirements (1)In generalNot later than 180 days after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary, in consultation with the National Laboratories, relevant Federal agencies, and other stakeholders, shall submit to the appropriate committees of Congress a report assessing the capabilities of the Department to authorize, host, and oversee privately funded experimental advanced nuclear reactors as described in subsection (b).
 (2)ContentsThe report submitted under paragraph (1) shall address— (A)the safety review and oversight capabilities of the Department, including options to leverage expertise from the Commission and the National Laboratories;
 (B)options to regulate privately proposed and funded experimental reactors hosted by the Department; (C)potential sites capable of hosting privately funded experimental advanced nuclear reactors;
 (D)the efficacy of the available contractual mechanisms of the Department to partner with the private sector and Federal agencies, including cooperative research and development agreements, strategic partnership projects, and agreements for commercializing technology;
 (E)the liability of the Federal Government with respect to the disposal of low-level radioactive waste, spent nuclear fuel, or high-level radioactive waste (as those terms are defined in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101));
 (F)the impact on the aggregate inventory in the United States of low-level radioactive waste, spent nuclear fuel, or high-level radioactive waste (as those terms are defined in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101));
 (G)potential cost structures relating to physical security, decommissioning, liability, and other long-term project costs; and
 (H)other challenges or considerations identified by the Secretary. (3)UpdatesOnce every 2 years, the Secretary shall update relevant provisions of the report submitted under paragraph (1) and submit to the appropriate committees of Congress the update.
										(g)Savings clauses
 (1)Licensing requirementNothing in this section authorizes the Secretary or any person to construct or operate a nuclear reactor for the purpose of demonstrating the suitability for commercial application of the nuclear reactor unless licensed by the Commission in accordance with section 202 of the Energy Reorganization Act of 1974 (42 U.S.C. 5842).
 (2)Financial protectionAny activity carried out under this section that involves the risk of public liability shall be subject to the financial protection or indemnification requirements of section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210) (commonly known as the Price-Anderson Act).
										.
						(i)Budget plan
 (1)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) (as amended by subsection (h)) is amended by adding at the end the following:
								
									959.Budget plan
 (a)In generalNot later than 1 year after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives 2 alternative 10-year budget plans for civilian nuclear energy research and development by the Secretary, as described in subsections (b) through (d).
 (b)Budget plan alternative 1One of the budget plans submitted under subsection (a) shall assume constant annual funding for 10 years at the appropriated level for the civilian nuclear energy research and development of the Department for fiscal year 2017.
 (c)Budget plan alternative 2One of the budget plans submitted under subsection (a) shall be an unconstrained budget. (d)InclusionsEach alternative budget plan submitted under subsection (a) shall include—
 (1)a prioritized list of the programs, projects, and activities of the Department to best support the development of advanced nuclear reactor technologies;
 (2)realistic budget requirements for the Department to implement sections 955(c), 957, and 958; and (3)the justification of the Department for continuing or terminating existing civilian nuclear energy research and development programs..
							(2)Report on Fusion Innovation
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report identifying engineering designs for innovative fusion energy systems that have the potential to demonstrate net energy production not later than 15 years after the start of construction.
 (B)InclusionsThe report submitted under subparagraph (A) shall identify budgetary requirements that would be necessary for the Department to carry out a fusion innovation initiative to accelerate research and development of the engineering designs identified in the report.
 (3)Conforming amendmentsThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 957 and inserting the following:
								
									
										957. High-performance computation and supportive research.
										958. Enabling nuclear energy innovation.
										959. Budget plan..
							(j)Advanced nuclear reactor regulatory framework
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Nuclear Regulatory Commission (referred to in this subsection as the Commission) shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a plan for developing an efficient, risk-informed, and technology-neutral framework for licensing advanced nuclear reactors (as defined in subsection (b) of section 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271) (as amended by subsection (a))).
 (2)RequirementsConsistent with the role of the Commission in protecting public health and safety and common defense and security, the plan submitted under paragraph (1) shall evaluate the following:
 (A)The unique aspects of advanced nuclear reactor licensing and any associated legal, regulatory, and policy issues the Commission will need to address to develop a framework for licensing advanced nuclear reactors.
 (B)Options for licensing advanced nuclear reactors under— (i)regulations of the Commission under title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act);
 (ii)a proposed new regulatory framework; or (iii)a combination of the approaches described in clauses (i) and (ii).
 (C)Options to expedite and streamline the licensing of advanced nuclear reactors, including opportunities—
 (i)to minimize the time from the date of the application submission to the date of the final Commission licensing decision; and
 (ii)to minimize the delays that may result from any necessary amendments or supplements to applications.
 (D)Options to expand the incorporation of consensus-based codes and standards into the advanced nuclear reactor regulatory framework—
 (i)to minimize the time to completion of licensing; and (ii)to provide flexibility in implementation of the framework.
 (E)Options to make the advanced nuclear reactor licensing framework more predictable, including considering opportunities to improve the process by which application review milestones are established and maintained.
 (F)Options to allow applicants to use phased review processes under which the Commission issues approvals that do not require the Commission to rereview previously approved information, including considering the ability of the Commission to review and conditionally approve partial applications, early design information, and submissions that contain design criteria and processes to be used to develop information to support a later phase of the design review.
 (G)The extent to which action by, or modifications of policies of, the Commission are needed to implement any part of the plan required under paragraph (1).
 (H)The role of licensing advanced nuclear reactors within long-term strategic resource planning, staffing, and funding levels of the Commission.
 (I)Options to provide cost-sharing financial structures for license applicants in a phased licensing process.
 (3)Coordination and Stakeholder Input RequiredIn developing the plan under paragraph (1), the Commission shall seek input from the Department, the nuclear industry, and other public stakeholders.
 (4)Cost and Schedule EstimateThe plan required under paragraph (1) shall include proposed cost estimates, budgets, and specific milestones for implementing the advanced nuclear reactor regulatory framework by September 30, 2019.
							(5)Design Certification Status
 (A)In generalIn the first budget request of the Commission after the date of acceptance of any design certification application for an advanced nuclear reactor, and annually thereafter, the Commission shall provide the status of performance metrics and milestone schedules for the advanced nuclear reactor.
 (B)RequirementA budget request under subparagraph (A) shall include a plan to correct or recover from any milestone schedule delays for the advanced nuclear reactor, including any delays because of the inability of the Commission to commit resources for the review by the Commission of the design certification applications.
 (k)User fees and annual chargesSection 6101(c)(2)(A) of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C. 2214(c)(2)(A)) is amended—
 (1)in clause (iii), by striking and at the end; (2)in clause (iv), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (v)for fiscal years ending before October 1, 2020, amounts appropriated to the Commission for activities related to the development of regulatory infrastructure for advanced nuclear reactor technologies (as defined in subsection (b) of section 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271))..
 3502.Next generation nuclear plant projectSection 642(b) of the Energy Policy Act of 2005 (42 U.S.C. 16022(b)) is amended— (1)by striking paragraph (3); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. GWorkforce Development 3601.21st Century Energy Workforce Advisory Board (a)EstablishmentThe Secretary shall establish the 21st Century Energy Workforce Advisory Board (referred to in this section as the Board), to develop a strategy for the support and development of a skilled energy workforce that—
 (1)meets the current and future industry and labor needs of the energy sector; (2)provides opportunities for students to become qualified for placement in traditional energy sector and clean energy sector jobs;
 (3)aligns apprenticeship programs and workforce development programs to provide industry recognized certifications and credentials;
 (4)encourages leaders in the education system of the United States to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the energy- and manufacturing-related industries of the United States;
 (5)appropriately supports other Federal agencies; (6)strengthens and more fully engages workforce training programs of the Department and the National Laboratories in carrying out the Minorities in Energy Initiative of the Department and other Department workforce priorities;
 (7)supports the design and replication of existing model energy curricula, particularly in new and emerging technologies, that leads to industry-wide credentials;
 (8)develops plans to support and retrain displaced and unemployed energy sector workers; and (9)makes a Department priority to provide education and job training to underrepresented groups, including ethnic minorities, Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), women, veterans, and socioeconomically disadvantaged individuals.
							(b)Membership
 (1)In generalThe Board shall be composed of 9 members, with the initial members of the Board to be appointed by the Secretary not later than 1 year after the date of enactment of this Act.
 (2)NominationsNot later than 1 year after the date of enactment of this Act, the President's Council of Advisors on Science and Technology shall nominate for appointment to the Board under paragraph (1) not less than 18 individuals who meet the qualifications described in paragraph (3).
 (3)QualificationsEach individual nominated for appointment to the Board under paragraph (1) shall— (A)be eminent in the field of economics or workforce development;
 (B)have expertise in relevant traditional energy industries and clean energy industries; (C)have expertise in secondary and postsecondary education;
 (D)have expertise in energy workforce development or apprentice programs of States and units of local government;
 (E)have expertise in relevant organized labor organizations; or (F)have expertise in bringing underrepresented groups, including ethnic minorities, women, veterans, and socioeconomically disadvantaged individuals, into the workforce.
 (4)RepresentationThe membership of the Board shall be representative of the broad range of the energy industry, labor organizations, workforce development, education, minority participation, cybersecurity, and economics disciplines related to activities carried out under this section.
 (5)LimitationNo individual shall be nominated for appointment to the Board who is an employee of an entity applying for a grant under section 3602.
							(c)Advisory Board Review and Recommendations
 (1)Determination by boardIn developing the strategy required under subsection (a), the Board shall— (A)determine whether there are opportunities to more effectively and efficiently use the capabilities of the Department in the development of a skilled energy workforce;
 (B)identify ways in which the Department could work with other relevant Federal agencies, States, units of local government, educational institutions, labor, and industry in the development of a skilled energy workforce;
 (C)identify ways in which the Department and National Laboratories can— (i)increase outreach to minority-serving institutions; and
 (ii)make resources available to increase the number of skilled minorities and women trained to go into the energy- and manufacturing-related sectors;
 (D)identify ways in which the Department and National Laboratories can— (i)increase outreach to displaced and unemployed energy sector workers; and
 (ii)make resources available to provide training to displaced and unemployed energy sector workers to reenter the energy workforce; and
 (E)identify the energy sectors in greatest need of workforce training and develop guidelines for the skills necessary to develop a workforce trained to work in those energy sectors.
 (2)Required analysisIn developing the strategy required under subsection (a), the Board shall analyze the effectiveness of—
 (A)existing Department directed support; and (B)developing energy workforce training programs.
 (3)ReportNot later than 1 year after the date on which the Board is established under this section, and each year thereafter, the Board shall submit to the Secretary and Congress, and make public, a report containing the findings of the Board and model energy curricula with respect to the strategy required to be developed under subsection (a).
 (d)Report by SecretaryNot later than 18 months after the date on which the Board is established under this section, the Secretary shall submit to the Committees on Appropriations of Senate and the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)describes whether the Secretary approves or disapproves the recommendations of the Board under subsection (c)(3); and
 (2)provides an implementation plan for recommendations approved by the Board under paragraph (1). (e)ClearinghouseBased on the recommendations of the Board, the Secretary shall establish a clearinghouse—
 (1)to maintain and update information and resources on training and workforce development programs for energy- and manufacturing-related jobs; and
 (2)to act as a resource, and provide guidance, for secondary schools, institutions of higher education (including community colleges and minority-serving institutions), workforce development organizations, labor management organizations, and industry organizations that would like to develop and implement energy- and manufacturing-related training programs.
 (f)Outreach to minority-serving institutionsIn developing the strategy under subsection (a), the Board shall— (1)give special consideration to increasing outreach to minority-serving institutions (including historically black colleges and universities, predominantly black institutions, Hispanic serving institutions, and tribal institutions);
 (2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained to go into the energy and manufacturing sectors; and
 (3)encourage industry to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs.
 (g)SunsetThe Board established under this section shall remain in effect until September 30, 2021. 3602.Energy workforce pilot grant program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall establish a pilot program to award grants on a competitive basis to eligible entities for job training programs that lead to an industry-recognized credential.
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall be a public or nonprofit organization or a consortium of public or nonprofit organizations that—
 (1)includes an advisory board of proportional participation, as determined by the Secretary, of relevant organizations, including—
 (A)relevant energy industry organizations, including public and private employers; (B)labor organizations;
 (C)postsecondary education organizations; and (D)workforce development boards;
 (2)demonstrates experience in implementing and operating job training and education programs; (3)demonstrates the ability to recruit and support individuals who plan to work in the energy industry in the successful completion of relevant job training and education programs; and
 (4)provides students who complete the job training and education program with an industry-recognized credential.
 (c)ApplicationsEligible entities desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize applicants that—
 (1)house the job training and education programs in— (A)a community college or institution of higher education that includes basic science and math education in the curriculum of the community college, institution of higher education; or
 (B)an apprenticeship program registered with the Department of Labor or a State (as defined in 202 of the Energy Conservation and Production Act (42 U.S.C. 6802)) (referred to in this section as the State);
 (2)work with the Secretary of Defense and the Secretary of Veterans Affairs or veteran service organizations recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code, to transition members of the Armed Forces and veterans to careers in the energy sector;
 (3)work with Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), tribal organizations (as defined in section 3765 of title 38, United States Code), and Native American veterans (as defined in section 3765 of title 38, United States Code), including veterans who are a descendant of a Native (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602);
 (4)apply as a State or regional consortia to leverage best practices already available in the State or region in which the community college or institution of higher education is located;
 (5)have a State-supported entity included in the consortium applying for the grant; (6)include an apprenticeship program registered with the Department of Labor or a State as part of the job training and education program;
 (7)provide support services and career coaching; (8)provide introductory energy workforce development training;
 (9)work with minority-serving institutions to provide job training to increase the number of skilled minorities and women in the energy sector;
 (10)provide job training for displaced and unemployed workers in the energy sector; (11)establish a community college or 2-year technical college-based Center of Excellence for an energy and maritime workforce technical training program; or
 (12)are located in close proximity to marine or port facilities in the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, Arctic Ocean, Bering Sea, Gulf of Alaska, or Great Lakes.
 (e)Additional considerationIn making grants under this section, the Secretary shall consider regional diversity. (f)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.
 (g)Limitations on amount of grantThe amount of an individual grant for any 1 year shall not exceed $1,000,000. (h)Cost sharing (1)Federal shareThe Federal share of the cost of a job training and education program carried out using a grant under this section shall be not greater than 65 percent.
							(2)Non-Federal share
 (A)In generalThe non-Federal share of the cost of a job training and education program carried out using a grant under this section shall consist of not less than 50 percent cash.
 (B)LimitationNot greater than 50 percent of the non-Federal contribution of the total cost of a job training and education program carried out using a grant under this section shall be in the form of in-kind contributions of goods or services fairly valued.
 (i)Reduction of duplicationPrior to submitting an application for a grant under this section, each applicant shall consult with the appropriate agencies of the Federal Government and coordinate the proposed activities of the applicant with existing State and local programs.
 (j)Direct assistanceIn awarding grants under this section, the Secretary shall provide direct assistance (including technical expertise, wraparound services, career coaching, mentorships, internships, and partnerships) to entities that receive a grant under this section.
 (k)Technical assistanceThe Secretary shall provide technical assistance and capacity building to national and State energy partnerships, including the entities described in subsection (b)(1), to leverage the existing job training and education programs of the Department.
 (l)ReportThe Secretary shall submit to Congress and make publicly available on the website of the Department an annual report on the program established under this section, including a description of—
 (1)the entities receiving grants; (2)the activities carried out using the grants;
 (3)best practices used to leverage the investment of the Federal Government; (4)the rate of employment for participants after completing a job training and education program carried out using a grant; and
 (5)an assessment of the results achieved by the program. (m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2021.
						HRecycling
					3701.Recycled carbon fiber
						(a)Study
 (1)In generalThe Secretary shall conduct a study on— (A)the technology of recycled carbon fiber and production waste carbon fiber; and
 (B)the potential lifecycle energy savings and economic impact of recycled carbon fiber. (2)Factors for considerationIn conducting the study under paragraph (1), the Secretary shall consider—
 (A)the quantity of recycled carbon fiber or production waste carbon fiber that would make the use of recycled carbon fiber or production waste carbon fiber economically viable;
 (B)any existing or potential barriers to recycling carbon fiber or using recycled carbon fiber; (C)any financial incentives that may be necessary for the development of recycled carbon fiber or production waste carbon fiber;
 (D)the potential lifecycle savings in energy from producing recycled carbon fiber, as compared to producing new carbon fiber;
 (E)the best uses for recycled carbon fiber; (F)the potential reduction in carbon dioxide emissions from producing recycled carbon fiber, as compared to producing new carbon fiber;
 (G)the economic benefits gained from using recycled carbon fiber or production waste carbon fiber; (H)workforce training and skills needed to address labor demands in the development of recycled carbon fiber or production waste carbon fiber; and
 (I)how the Department can leverage existing efforts in the industry on the use of production waste carbon fiber.
 (3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under paragraph (1).
 (b)Recycled carbon fiber demonstration projectOn completion of the study required under subsection (a)(1), the Secretary shall consult with the aviation and automotive industries and existing programs of the Advanced Manufacturing Office of the Department to develop a carbon fiber recycling demonstration project.
 (c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000, to remain available until expended.
						3702.Energy generation and regulatory relief study regarding recovery and conversion of nonrecycled
			 mixed plastics
 (a)DefinitionsIn this section: (1)Engineered fuelThe term engineered fuel means a solid fuel that is manufactured from nonrecycled constituents of municipal solid waste or other secondary materials.
 (2)GasificationThe term gasification means a process through which nonrecycled waste is heated and converted to synthesis gas in an oxygen-deficient atmosphere, which can be converted into fuels such as ethanol or other chemical feedstocks.
 (3)Nonrecycled plasticsThe term nonrecycled plastics means post-use plastics that are not recycled in commercial markets. (4)PyrolysisThe term pyrolysis means a process through which nonrecycled plastics are heated in the absence of oxygen until melted and thermally decomposed, and are then cooled, condensed, and converted into synthetic crude oil or refined into synthetic fuels and feedstocks such as diesel or naphtha.
 (b)StudyWith respect to nonrecycled mixed plastics that are part of municipal solid waste or other secondary materials in the United States (and are often deposited in landfills), the Secretary shall conduct a study to determine the manner in which the United States can make progress toward a cost-effective system (including with respect to environmental issues) through which pyrolysis, gasification, and other innovative technologies such as engineered fuels are used to convert such plastics, alone or in combination with other municipal solid waste or secondary materials, into materials that can be used to generate electric energy or fuels or as chemical feedstocks.
 (c)Completion of studyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete the study described in subsection (b) and submit to the appropriate committees of Congress reports providing findings and recommendations developed through the study.
 (d)FundingThe Secretary may use unobligated funds of the Department to carry out this section. 3703.Eligible projectsSection 1703(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)(1)) is amended by inserting (excluding the burning of commonly recycled paper that has been segregated from solid waste to generate electricity) after systems.IVAccountability
				ALoan programs
					4001.Terms and conditions for incentives for innovative technologies
						(a)Borrower payment of subsidy cost
 (1)In generalSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the following:
								
									(l)Borrower payment of subsidy cost
 (1)In generalIn addition to the requirement in subsection (b)(1), no guarantee shall be made unless the Secretary has received from the borrower not less than 25 percent of the cost of the guarantee.
 (2)EstimateThe Secretary shall provide to the borrower, as soon as practicable, an estimate or range of the cost of the guarantee under paragraph (1)..
 (2)Conforming amendmentSection 1702(b) of the Energy Policy Act of 2005 (42 U.S.C. 16512(b)) is amended— (A)by striking (1) In general.—No guarantee and inserting the following: Subject to subsection (l), no guarantee;
 (B)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively, and indenting appropriately; and
 (C)in paragraph (3) (as so redesignated)— (i)by striking subparagraph (A) and inserting paragraph (1); and
 (ii)by striking subparagraph (B) and inserting paragraph (2). (3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on October 1, 2019.
 (b)Prohibition on subordination of debtSection 1702(d)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16512(d)(3)) is amended by striking is not subordinate and inserting (including any reorganization, restructuring, or termination of the obligation) shall not at any time be subordinate.
 (c)Loan program transparencySection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended by adding at the end the following:
							
								(f)Loan status
 (1)RequestIf the Secretary does not make a final decision on an application for a loan guarantee under this section by the date that is 270 days after receipt of the application by the Secretary, on that date and every 90 days thereafter until the final decision is made, the applicant may request that the Secretary provide to the applicant a description of the status of the application.
 (2)ResponseNot later than 10 days after receiving a request from an applicant under paragraph (1), the Secretary shall provide to the applicant a response that includes—
 (A)a summary of any factors that are delaying a final decision on the application; and (B)an estimate of when review of the application will be completed..
						(d)Temporary program for rapid deployment of renewable energy and electric power transmission projects
 (1)RepealSection 1705 of the Energy Policy Act of 2005 (42 U.S.C. 16516) is repealed. (2)RescissionThere is rescinded the unobligated balance of amounts made available to carry out the loan guarantee program established under section 1705 of the Energy Policy Act of 2005 (42 U.S.C. 16516) (before the amendment made by paragraph (1)).
 (3)ManagementThe Secretary shall ensure rigorous continued management and oversight of all outstanding loans guaranteed under the program described in subsection (b) until those loans have been repaid in full.
							4002.State loan eligibility
 (a)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following:
							
 (6)StateThe term State has the meaning given the term in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802).
								(7)State energy financing institution
 (A)In generalThe term State energy financing institution means a quasi-independent entity or an entity within a State agency or financing authority established by a State—
 (i)to provide financing support or credit enhancements, including loan guarantees and loan loss reserves, for eligible projects; and
 (ii)to create liquid markets for eligible projects, including warehousing and securitization, or take other steps to reduce financial barriers to the deployment of existing and new eligible projects.
 (B)InclusionThe term State energy financing institution includes an entity or organization established to achieve the purposes described in clauses (i) and (ii) of subparagraph (A) by an Indian tribal entity or an Alaska Native Corporation..
 (b)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) (as amended by section 4001(a)(1)) is amended—
 (1)in subsection (a), by inserting or to a State energy financing institution after for projects; and (2)by adding at the end the following:
								
									(m)State energy financing institutions
 (1)EligibilityTo be eligible for a guarantee under this title, a State energy financing institution— (A)shall meet the requirements of section 1703(a)(1); and
 (B)shall not be required to meet the requirements of section 1703(a)(2). (2)Partnerships authorizedIn carrying out a project receiving a loan guarantee under this title, State energy financing institutions may enter into partnerships with private entities, tribal entities, and Alaska Native corporations.
 (3)Prohibition on use of appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this subsection shall not be available to be used for the cost of loan guarantees made to State energy financing institutions under this subsection..
							4003.Fees for loans
 Section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended by striking subsection (f) and inserting the following:
						
							(f)Fees
 (1)In generalThe Secretary shall charge and collect fees for loans provided under this section in amounts that the Secretary determines are sufficient to cover applicable administrative expenses associated with the loans, including reasonable closing fees on the loans.
 (2)AvailabilityFees collected under paragraph (1) shall— (A)be deposited by the Secretary into the Treasury; and
 (B)remain available until expended, subject to such other conditions as are contained in annual appropriations Acts.. 
 4004.Department of Energy Indian energy education planning and management assistance programSection 2602(b)(6) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(6)) is amended by striking 2016 and inserting 2027. BEnergy-Water nexus 4101.Nexus of energy and water for sustainability (a)DefinitionsIn this section:
 (1)Energy-water nexusThe term energy-water nexus means the links between— (A)the water needed to produce fuels, electricity, and other forms of energy; and
 (B)the energy needed to transport, reclaim, and treat water and wastewater. (2)Interagency coordination committeeThe term Interagency Coordination Committee means the Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) established under subsection (b)(1).
 (3)Nexus of energy and water sustainability office; NEWS OfficeThe term Nexus of Energy and Water Sustainability Office or the NEWS Office means an office located at the Department and managed in cooperation with the Department of the Interior pursuant to an agreement between the 2 agencies to carry out leadership and administrative functions for the Interagency Coordination Committee.
 (4)RD&D activitiesThe term RD&D activities means research, development, and demonstration activities. (b)Interagency coordination committee (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary and the Secretary of the Interior shall establish the joint NEWS Office and Interagency Coordination Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) to carry out the duties described in paragraph (3).
							(2)Administration
 (A)ChairsThe Secretary and the Secretary of the Interior shall jointly manage the NEWS Office and serve as co-chairs of the Interagency Coordination Committee.
 (B)Membership; staffingMembership and staffing shall be determined by the co-chairs. (3)DutiesThe Interagency Coordination Committee shall—
 (A)serve as a forum for developing common Federal goals and plans on energy-water nexus RD&D activities in coordination with the National Science and Technology Council; (B)not later than 1 year after the date of enactment of this Act, and biannually thereafter, issue a strategic plan on energy-water nexus RD&D activities priorities and objectives;
 (C)convene and promote coordination of the activities of Federal departments and agencies on energy-water nexus RD&D activities, including the activities of—
 (i)the Department; (ii)the Department of the Interior;
 (iii)the Corps of Engineers; (iv)the Department of Agriculture;
 (v)the Department of Defense; (vi)the Department of State;
 (vii)the Environmental Protection Agency; (viii)the Council on Environmental Quality;
 (ix)the National Institute of Standards and Technology; (x)the National Oceanic and Atmospheric Administration;
 (xi)the National Science Foundation; (xii)the Office of Management and Budget;
 (xiii)the Office of Science and Technology Policy; (xiv)the National Aeronautics and Space Administration; and
 (xv)such other Federal departments and agencies as the Interagency Coordination Committee considers appropriate;
 (D)(i)coordinate and develop capabilities and methodologies for data collection, management, and dissemination of information related to energy-water nexus RD&D activities from and to other Federal departments and agencies; and
 (ii)promote information exchange between Federal departments and agencies— (I)to identify and document Federal and non-Federal programs and funding opportunities that support basic and applied research, development, and demonstration proposals to advance energy-water nexus related science and technologies;
 (II)to leverage existing programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and
 (III)to identify opportunities for domestic and international public-private partnerships, innovative financing mechanisms, information and data exchange;
 (E)promote the integration of energy-water nexus considerations into existing Federal water, energy, and other natural resource, infrastructure, and science programs at the national and regional levels and with programs administered in partnership with non-Federal entities; and
 (F)not later than 1 year after the date of enactment of this Act, issue a report on the potential benefits and feasibility of establishing an energy-water center of excellence within the National Laboratories (as that term is defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).
 (4)No regulationNothing in this subsection grants to the Interagency Coordination Committee the authority to promulgate regulations or set standards.
 (5)Review; reportAt the end of the 5-year period beginning on the date on which the Interagency Coordination Committee and NEWS Office are established, the NEWS Office shall—
 (A)review the activities, relevance, and effectiveness of the Interagency Coordination Committee; and (B)submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives a report that—
 (i)describes the results of the review conducted under subparagraph (A); and (ii)includes a recommendation on whether the Interagency Coordination Committee should continue.
 (c)Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under section 1105 of title 31, United States Code, the co-chairs of the Interagency Coordination Committee (acting through the NEWS Office) shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives, an interagency budget crosscut report that displays at the program-, project-, and activity-level for each of the Federal agencies that carry out or support (including through grants, contracts, interagency and intraagency transfers, and multiyear and no-year funds) basic and applied RD&D activities to advance the energy-water nexus related science and technologies—
 (1)the budget proposed in the budget request of the President for the upcoming fiscal year; (2)expenditures and obligations for the prior fiscal year; and
 (3)estimated expenditures and obligations for the current fiscal year. 4102.Smart energy and water efficiency pilot programSubtitle A of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16191 et seq.) is amended by adding at the end the following:
						
							918.Smart energy and water efficiency pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a utility; (B)a municipality;
 (C)a water district; (D)an Indian tribe or Alaska Native village; and
 (E)any other authority that provides water, wastewater, or water reuse services. (2)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b).
									(b)Smart energy and water efficiency pilot program
 (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate unique, advanced, or innovative technology-based solutions that will—
 (A)improve the net energy balance of water, wastewater, and water reuse systems; (B)improve the net energy balance of water, wastewater, and water reuse systems to help communities across the United States make measurable progress in conserving water, saving energy, and reducing costs;
 (C)support the implementation of innovative and unique processes and the installation of established advanced automated systems that provide real-time data on energy and water; and
 (D)improve energy-water conservation and quality and predictive maintenance through technologies that utilize internet connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
										(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings; (ii)the uniqueness, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors software, analytics, and management tools;
 (iv)the anticipated cost-effectiveness of the pilot project through measurable energy savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented in a wide range of applications ranging in scale from small towns to large cities, including tribal communities;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology was sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; (VII)a description of the ways in which the proposal would meet performance measures established by the Secretary; and
 (VIII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient.
												(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this section, the Secretary shall select grant recipients under this section.
										(B)Evaluations
 (i)Annual evaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that meets performance measures and benchmarks developed by the Secretary, consistent with the purposes of this section.
 (ii)RequirementsConsistent with the performance measures and benchmarks developed under clause (i), in carrying out an evaluation under that clause, the Secretary shall—
 (I)evaluate the progress and impact of the project; and (II)assesses the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance. (D)Best practicesThe Secretary shall make available to the public through the Internet and other means the Secretary considers to be appropriate—
 (i)a copy of each evaluation carried out under subparagraph (B); and (ii)a description of any best practices identified by the Secretary as a result of those evaluations.
 (E)Report to congressThe Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000, to remain available until expended..
					CInnovation and Office of Science
					IInnovation
 4201.Inclusion of early stage technology demonstration in authorized technology transfer activitiesSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g)Early stage technology demonstrationThe Secretary shall permit the directors of the National Laboratories to use funds authorized to support technology transfer within the Department to carry out early stage and precommercial technology demonstration activities to remove technology barriers that limit private sector interest and demonstrate potential commercial applications of any research and technologies arising from National Laboratory activities..
 4202.Sense of Congress on accelerating energy innovationIt is the sense of Congress that— (1)although important progress has been made in cost reduction and deployment of clean energy technologies, accelerating clean energy innovation will help meet critical competitiveness, energy security, and environmental goals;
 (2)accelerating the pace of clean energy innovation in the United States calls for— (A)supporting existing research and development programs at the Department and the world-class National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));
 (B)exploring and developing new pathways for innovators, investors, and decision-makers to leverage the resources of the Department for addressing the challenges and comparative strengths of geographic regions; and
 (C)recognizing the financial constraints of the Department, regularly reviewing clean energy programs to ensure that taxpayer investments are maximized;
 (3)the energy supply, demand, policies, markets, and resource options of the United States vary by geographic region;
 (4)a regional approach to innovation can bridge the gaps between local talent, institutions, and industries to identify opportunities and convert United States investment into domestic companies; and
 (5)Congress, the Secretary, and energy industry participants should advance efforts that promote international, domestic, and regional cooperation on the research and development of energy innovations that—
 (A)provide clean, affordable, and reliable energy for everyone; (B)promote economic growth;
 (C)are critical for energy security; and (D)are sustainable without government support.
 4203.Restoration of laboratory directed research and development programThe Secretary shall ensure that laboratory operating contractors do not allocate costs of general and administrative overhead to laboratory directed research and development.
						4204.Research grants database
 (a)In GeneralThe Secretary shall establish and maintain a public database, accessible on the website of the Department, that contains a searchable listing of each unclassified research and development project contract, grant, cooperative agreement, task order for a federally funded research and development center, or other transaction administered by the Department.
 (b)Classified ProjectsEach year, the Secretary shall submit to the appropriate committees of Congress a report that contains a listing of each classified research and development project contract, grant, cooperative agreement, task order for a federally funded research and development center, or other transaction administered by the Department, including all relevant details of the projects.
 (c)RequirementsEach listing described in subsections (a) and (b) shall include, at a minimum, for each listed project, the Department office carrying out the project, the project name, an abstract or summary of the project, funding levels, project duration, contractor or grantee name (including the names of any subcontractors), and expected objectives and milestones.
 (d)Relevant literature and patentsThe Secretary shall provide information through the public database established under subsection (a) on relevant literature and patents that are associated with each research and development project contract, grant, or cooperative agreement, or other transaction, of the Department.
 4205.Technology transfer and transitions assessmentNot later than 1 year after the date of enactment of this Act, and as often as the Secretary determines to be necessary thereafter, the Secretary shall transmit to the appropriate committees of Congress a report that includes recommended changes to the policy of the Department and legislative changes to section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) to improve the ability of the Department to successfully transfer new energy technologies to the private sector.
						4206.Agreements for commercializing technology pilot program
 (a)In generalThe Secretary shall carry out the Agreements for Commercializing Technology pilot program of the Department, as announced by the Secretary on December 8, 2011, in accordance with this section.
 (b)TermsEach agreement entered into pursuant to the pilot program referred to in subsection (a) shall provide to the contractor of the applicable National Laboratory, to the maximum extent determined to be appropriate by the Secretary, increased authority to negotiate contract terms, such as intellectual property rights, payment structures, performance guarantees, and multiparty collaborations.
							(c)Eligibility
 (1)In generalAny director of a National Laboratory may enter into an agreement pursuant to the pilot program referred to in subsection (a).
 (2)Agreements with non-federal entitiesTo carry out paragraph (1) and subject to paragraph (3), the Secretary shall permit the directors of the National Laboratories to execute agreements with a non-Federal entity, including a non-Federal entity already receiving Federal funding that will be used to support activities under agreements executed pursuant to paragraph (1), provided that such funding is solely used to carry out the purposes of the Federal award.
 (3)RestrictionThe requirements of chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act), shall apply if— (A)the agreement is a funding agreement (as that term is defined in section 201 of that title); and
 (B)at least one of the parties to the funding agreement is eligible to receive rights under that chapter.
 (d)Submission to secretaryEach affected director of a National Laboratory shall submit to the Secretary, with respect to each agreement entered into under this section—
 (1)a summary of information relating to the relevant project; (2)the total estimated costs of the project;
 (3)estimated commencement and completion dates of the project; and (4)other documentation determined to be appropriate by the Secretary.
 (e)CertificationThe Secretary shall require the contractor of the affected National Laboratory to certify that each activity carried out under a project for which an agreement is entered into under this section—
 (1)is not in direct competition with the private sector; and (2)does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.
 (f)ExtensionThe pilot program referred to in subsection (a) shall be extended until September 30, 2019. (g)Reports (1)Overall assessmentNot later than 60 days after the date described in subsection (f), the Secretary, in coordination with directors of the National Laboratories, shall submit to the appropriate committees of Congress a report that—
 (A)assesses the overall effectiveness of the pilot program referred to in subsection (a); (B)identifies opportunities to improve the effectiveness of the pilot program;
 (C)assesses the potential for program activities to interfere with the responsibilities of the National Laboratories to the Department; and
 (D)provides a recommendation regarding the future of the pilot program. (2)TransparencyThe Secretary, in coordination with directors of the National Laboratories, shall submit to the appropriate committees of Congress an annual report that accounts for all incidences of, and provides a justification for, non-Federal entities using funds derived from a Federal contract or award to carry out agreements pursuant to this section.
								4207.Short-term cost-share pilot program
 (a)In generalSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended— (1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3), (4), and (5); and
 (2)by adding at the end the following:  (4)Exemption for institutions of higher education and other nonprofit institutions (A)In generalParagraph (1) shall not apply to a research or development activity performed by an institution of higher education or nonprofit institution (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)).
 (B)Termination dateThe exemption under subparagraph (A) shall apply during the 2-year period beginning on the date of enactment of this paragraph.
											(5)Reduced cost-sharing requirement for small business concerns
 (A)In generalThe non-Federal share required under this subsection for a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) shall be 10 percent.
 (B)TimingA small business concern shall not be required to make the non-Federal contribution applicable to the small business concern under subparagraph (A) before the date that is 180 days after the date on which the award is provided to the small business concern..
								(b)Reports
 (1)Initial reportAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that describes the use of cost-sharing waivers by the Department under section 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) during the 2-year period ending on the date of enactment of this Act.
 (2)Annual reportsAnnually during the 2-year period beginning on the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that describes the use of cost-sharing waivers by the Department under section 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) during the period covered by the report.
								4208.Quadrennial energy review
 (a)In generalSection 801 of the Department of Energy Organization Act (42 U.S.C. 7321) is amended to read as follows:
								
									801.Quadrennial energy review
										(a)Quadrennial energy review task force
 (1)EstablishmentThe President shall establish a Quadrennial Energy Review Task Force (referred to in this section as the Task Force) to coordinate the Quadrennial Energy Review.
 (2)CochairpersonsThe President shall designate appropriate senior Federal Government officials to be cochairpersons of the Task Force.
 (3)MembershipThe Task Force may be comprised of representatives at level I or II of the Executive Schedule of— (A)the Department;
 (B)the Department of Commerce; (C)the Department of Defense;
 (D)the Department of State; (E)the Department of the Interior;
 (F)the Department of Agriculture; (G)the Department of the Treasury;
 (H)the Department of Transportation; (I)the Department of Homeland Security;
 (J)the Office of Management and Budget; (K)the National Science Foundation;
 (L)the Environmental Protection Agency; and (M)such other Federal agencies, and entities within the Executive Office of the President, as the President considers to be appropriate.
												(b)Conduct of review
 (1)In generalEach Quadrennial Energy Review shall be conducted to— (A)provide an integrated view of important national energy objectives and Federal energy policy; and
 (B)identify the maximum practicable alignment of research programs, incentives, regulations, and partnerships.
 (2)ElementsA Quadrennial Energy Review shall— (A)establish integrated, governmentwide national energy objectives in the context of economic, environmental, and security priorities;
 (B)recommend coordinated actions across Federal agencies; (C)assess and recommend priorities for research, development, and demonstration;
 (D)provide a strong analytical base for Federal energy policy decisions; (E)consider reasonable estimates of future Federal budgetary resources when making recommendations; and
 (F)be conducted with substantial input from— (i)Congress;
 (ii)the energy industry; (iii)academia;
 (iv)State, local, and tribal governments; (v)nongovernmental organizations; and
 (vi)the public. (c)Submission of quadrennial energy review to congress (1)In generalThe President—
 (A)shall publish and submit to Congress a report on the Quadrennial Energy Review once every 4 years; and
 (B)more frequently than once every 4 years, as the President determines to be appropriate, may prepare and publish interim reports as part of the Quadrennial Energy Review.
 (2)InclusionsThe reports described in paragraph (1) shall address or consider, as appropriate— (A)an integrated view of short-term, intermediate-term, and long-term objectives for Federal energy policy in the context of economic, environmental, and security priorities;
 (B)potential executive actions (including programmatic, regulatory, and fiscal actions) and resource requirements—
 (i)to achieve the objectives described in subparagraph (A); and (ii)to be coordinated across multiple agencies;
 (C)analysis of the existing and prospective roles of parties (including academia, industry, consumers, the public, and Federal agencies) in achieving the objectives described in subparagraph (A), including—
 (i)an analysis by energy use sector, including— (I)commercial and residential buildings;
 (II)the industrial sector; (III)transportation; and
 (IV)electric power; (ii)requirements for invention, adoption, development, and diffusion of energy technologies as they relate to each of the energy use sectors; and
 (iii)other research that informs strategies to incentivize desired actions; (D)assessment of policy options to increase domestic energy supplies and energy efficiency;
 (E)evaluation of national and regional energy storage, transmission, and distribution requirements, including requirements for renewable energy;
 (F)portfolio assessments that describe the optimal deployment of resources, including prioritizing financial resources for energy-relevant programs;
 (G)mapping of the linkages among basic research and applied programs, demonstration programs, and other innovation mechanisms across the Federal agencies;
 (H)identification of demonstration projects; (I)identification of public and private funding needs for various energy technologies, systems, and infrastructure, including consideration of public-private partnerships, loans, and loan guarantees;
 (J)assessment of global competitors and an identification of programs that can be enhanced with international cooperation;
 (K)identification of policy gaps that need to be filled to accelerate the adoption and diffusion of energy technologies, including consideration of—
 (i)Federal tax policies; and (ii)the role of Federal agencies as early adopters and purchasers of new energy technologies;
 (L)priority listing for implementation of objectives and actions taking into account estimated Federal budgetary resources;
 (M)analysis of— (i)points of maximum leverage for policy intervention to achieve outcomes; and
 (ii)areas of energy policy that can be most effective in meeting national goals for the energy sector; and
 (N)recommendations for executive branch organization changes to facilitate the development and implementation of Federal energy policies.
 (d)Report developmentThe Secretary shall provide such support for the Quadrennial Energy Review with the necessary analytical, financial, and administrative support for the conduct of each Quadrennial Energy Review required under this section as may be requested by the cochairpersons designated under subsection (a)(2).
 (e)CooperationThe heads of applicable Federal agencies shall cooperate with the Secretary and provide such assistance, information, and resources as the Secretary may require to assist in carrying out this section..
 (b)Table of contents amendmentThe item relating to section 801 in the table of contents of such Act is amended to read as follows:
								Sec. 801. Quadrennial Energy Review..
 (c)AdministrationNothing in this section or an amendment made by this section supersedes, modifies, amends, or repeals any provision of Federal law not expressly superseded, modified, amended, or repealed by this section.
							4209.Crosscutting research and development
 (a)In generalThe Secretary shall use the capabilities of the Department to identify strategic opportunities for collaborative research, development, demonstration, and commercial application of innovative science and technologies.
 (b)Existing programs; coordination of activitiesTo the maximum extent practicable, the Secretary shall seek—
 (1)to leverage existing programs of the Department; and (2)to consolidate and coordinate activities throughout the Department to promote collaboration and crosscutting approaches within programs of the Department.
 (c)Additional actionsThe Secretary shall— (1)prioritize activities that use all affordable domestic resources;
 (2)develop a planning, evaluation, and technical assessment framework for setting objective long-term strategic goals and evaluating progress that—
 (A)ensures integrity and independence; and (B)provides the flexibility to adapt to market dynamics;
 (3)ensure that activities shall be undertaken in a manner that does not duplicate other activities within the Department or other Federal Government activities; and
 (4)identify programs that may be more effectively left to the States, industry, nongovernmental organizations, institutions of higher education, or other stakeholders.
 4210.Strategic research portfolio analysis and coordination planThe Energy Policy Act of 2005 is amended by striking section 994 (42 U.S.C. 16358) and inserting the following:
							
								994.Strategic research portfolio analysis and coordination plan
 (a)In generalThe Secretary shall periodically review all of the science and technology activities of the Department in a strategic framework that takes into account—
 (1)the frontiers of science to which the Department can contribute;
 (2)the national needs relevant to the statutory missions of the Department; and
 (3)global energy dynamics.
										(b)Coordination analysis and plan
 (1)In generalAs part of the review under subsection (a), the Secretary shall develop a plan to improve coordination and collaboration in research, development, demonstration, and commercial application activities across organizational boundaries of the Department.
 (2)Plan contentsThe plan developed under paragraph (1) shall describe— (A)crosscutting scientific and technical issues and research questions that span more than 1 program or major office of the Department;
 (B)ways in which the applied technology programs of the Department are coordinating activities and addressing the questions referred to in subparagraph (A);
 (C)ways in which the technical interchange within the Department, particularly between the Office of Science and the applied technology programs, could be enhanced, including ways in which the research agendas of the Office of Science and the applied programs could better interact and assist each other;
 (D)ways in which the Secretary would ensure that the overall research agenda of the Department includes, in addition to fundamental, curiosity-driven research, fundamental research related to topics of concern to the applied programs, and applications in Departmental technology programs of research results generated by fundamental, curiosity-driven research;
 (E)critical assessments of any ongoing programs that have experienced subpar performance or cost overruns of 10 percent or more over 1 or more years;
 (F)any activities that may be more effectively left to the States, industry, nongovernmental organizations, institutions of higher education, or other stakeholders; and
 (G)detailed evaluations and proposals for innovation hubs, institutes, and research centers of the Department, including—
 (i)an affirmation that the hubs, institutes, and research centers will— (I)advance the mission of the Department; and
 (II)prioritize research, development, and demonstration; and (ii)an affirmation that any hubs, institutes, or research centers that are established or renewed within the Office of Science are consistent with the mission of the Office of Science described in subsection (c) of section 209 of the Department of Energy Organization Act (42 U.S.C. 7139).
 (c)Submission to CongressEvery 4 years, the Secretary shall submit to Congress—
 (1)the results of the review under subsection (a); and (2)the coordination plan under subsection (b)..
						4211.Strategy for facilities and infrastructure
 (a)AmendmentsSection 993 of the Energy Policy Act of 2005 (42 U.S.C. 16357) is amended— (1)by striking the section heading and inserting the following: Strategy for Facilities and Infrastructure; and
 (2)in subsection (b)(1), by striking 2008 and inserting 2019. (b)Clerical amendmentThe table of contents in section 1(b) of the Energy Policy Act of 2005 is amended by striking the item relating to section 993 and inserting the following:
								Sec. 993. Strategy for facilities and infrastructure..
							4212.Energy Innovation Hubs
 (a)DefinitionsIn this section: (1)Advanced energy technologyThe term advanced energy technology means—
 (A)an innovative technology— (i)that produces energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or other renewable energy resources;
 (ii)that produces nuclear energy; (iii)for carbon capture and sequestration;
 (iv)that enables advanced vehicles, vehicle components, and related technologies that result in significant energy savings;
 (v)that generates, transmits, distributes, uses, or stores energy more efficiently than conventional technologies, including through Smart Grid technologies; or
 (vi)that enhances the energy independence and security of the United States by enabling improved or expanded supply and production of domestic energy resources, including coal, oil, and natural gas;
 (B)a research, development, demonstration, or commercial application activity necessary to ensure the long-term, secure, and sustainable supply of an energy-critical element; or
 (C)any other innovative energy technology area identified by the Secretary. (2)Hub (A)In generalThe term Hub means an Energy Innovation Hub established under this section.
 (B)InclusionThe term Hub includes any Energy Innovation Hub in existence on the date of enactment of this Act. (3)Qualifying entityThe term qualifying entity means—
 (A)an institution of higher education; (B)an appropriate State or Federal entity, including a federally funded research and development center of the Department;
 (C)a nongovernmental organization with expertise in advanced energy technology research, development, demonstration, or commercial application; or
 (D)any other relevant entity the Secretary determines appropriate. (b)Authorization of program (1)In generalThe Secretary shall carry out a program to enhance the economic, environmental, and energy security of the United States by making awards to consortia for establishing and operating hubs, to be known as Energy Innovation Hubs, to conduct and support at, if practicable, 1 centralized location, multidisciplinary, collaborative research, development, demonstration, and commercial application of advanced energy technologies.
 (2)Technology development focusThe Secretary shall designate for each Hub a unique advanced energy technology or basic research focus.
 (3)CoordinationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the activities of each Hub with the activities of—
 (A)other research entities of the Department, including the National Laboratories, the Advanced Research Projects Agency—Energy, and Energy Frontier Research Centers; and
 (B)industry. (c)Application process (1)EligibilityTo be eligible to receive an award for the establishment and operation of a Hub under subsection (b)(1), a consortium shall—
 (A)be composed of not fewer than 2 qualifying entities; (B)operate subject to a binding agreement, entered into by each member of the consortium, that documents—
 (i)the proposed partnership agreement, including the governance and management structure of the Hub; (ii)measures the consortium will undertake to enable cost-effective implementation of activities under the program described in subsection (b)(1); and
 (iii)a proposed budget, including financial contributions from non-Federal sources; and (C)operate as a nonprofit organization.
									(2)Application
 (A)In generalA consortium seeking to establish and operate a Hub under subsection (b)(1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a detailed description of each element of the consortium agreement required under paragraph (1)(B).
 (B)RequirementIf the consortium members will not be located at 1 centralized location, the application under subparagraph (A) shall include a communications plan that ensures close coordination and integration of Hub activities.
									(3)Selection
 (A)In generalThe Secretary shall select consortia for awards for the establishment and operation of Hubs through a competitive selection process.
 (B)ConsiderationsIn selecting consortia under subparagraph (A), the Secretary shall consider— (i)the information disclosed by the consortium under this subsection; and
 (ii)any existing facilities a consortium will provide for Hub activities. (d)Term (1)In generalAn award made to a Hub under this section shall be for a period of not more than 5 years, subject to the availability of appropriations, after which the award may be renewed for 1 or more additional 5-year periods, subject to a rigorous merit review.
 (2)Existing HubsA Hub already in existence on, or undergoing a renewal process on, the date of enactment of this Act—
 (A)may continue to receive support during the 5-year period beginning on the date of establishment of that Hub; and
 (B)shall be eligible for renewal of that support at the end of that 5-year period for 1 or more additional 5-year periods, subject to a rigorous merit review.
									(e)Hub Operations
 (1)In generalEach Hub shall conduct or provide for multidisciplinary, collaborative research, development, demonstration, and commercial application of advanced energy technologies within the technology development focus designated under subsection (b)(2).
 (2)ActivitiesEach Hub shall— (A)encourage collaboration and communication among the member qualifying entities of the consortium and awardees;
 (B)develop and publish proposed plans and programs on a publicly accessible website; (C)submit an annual report to the Department summarizing the activities of the Hub, including—
 (i)detailing organizational expenditures; and (ii)describing each project undertaken by the Hub; and
 (D)monitor project implementation and coordination. (3)Conflicts of InterestEach Hub shall maintain conflict of interest procedures, consistent with the conflict of interest procedures of the Department.
								(4)Prohibition on construction
 (A)In generalExcept as provided in subparagraph (B)— (i)no funds provided under this section may be used for construction of new buildings or facilities for Hubs; and
 (ii)construction of new buildings or facilities shall not be considered as part of the non-Federal share of a Hub cost-sharing agreement.
 (B)Test bed and renovation exceptionNothing in this paragraph prohibits the use of funds provided under this section or non-Federal cost share funds for the construction of a test bed or renovations to existing buildings or facilities for the purposes of research if the Secretary determines that the test bed or renovations are limited to a scope and scale necessary for the research to be conducted.
 4213.Advanced Research Projects Agency–EnergySection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended— (1)in subsection (a)(3), by striking subsection (n)(1) and inserting subsection (o)(1);
 (2)in subsection (i), by striking paragraph (1) and inserting the following:  (1)In generalTo the maximum extent practicable, the Director shall ensure that—
 (A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and
 (B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable.;
 (3)by redesignating subsection (n) as subsection (o); (4)by inserting after subsection (m) the following:
								
 (n)Protection of informationThe following types of information collected by the ARPA–E from recipients of financial assistance awards shall be considered commercial and financial information obtained from a person and privileged or confidential and not subject to disclosure under section 552(b)(4) of title 5, United States Code:
 (1)Plans for commercialization of technologies developed under the award, including business plans, technology-to-market plans, market studies, and cost and performance models.
 (2)Investments provided to an awardee from third parties (such as venture capital firms, hedge funds, and private equity firms), including amounts and the percentage of ownership of the awardee provided in return for the investments.
 (3)Additional financial support that the awardee— (A)plans to or has invested into the technology developed under the award; or
 (B)is seeking from third parties. (4)Revenue from the licensing or sale of new products or services resulting from research conducted under the award.; and
 (5)in subsection (o) (as redesignated by paragraph (3))— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking paragraphs (4) and (5) and inserting paragraph (4); (ii)in subparagraph (D), by striking and at the end;
 (iii)in subparagraph (E), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following:
										
 (F)$325,000,000 for each of fiscal years 2018 through 2020; and (G)$375,000,000 for each of fiscal years 2021 and 2022.; and
 (B)in paragraph (4)(B), by striking (c)(2)(D) and inserting (c)(2)(C). IIOffice of Science 4221.Mission of the Office of Science Section 209 of the Department of Energy Organization Act (42 U.S.C. 7139) is amended by adding at the end the following:
							
 (c)MissionThe mission of the Office of Science shall be the delivery of scientific discoveries, capabilities, and major scientific tools to transform the understanding of nature and to advance the energy, economic, and national security of the United States.
								. 
						4222.Basic energy sciences
							(a)Energy Frontier Research Centers
 (1)In generalThe Director of the Office of Science of the Department (referred to in this subtitle as the Director) shall carry out a program to provide awards, on a competitive, merit-reviewed basis, to multi-institutional collaborations or other appropriate entities to conduct fundamental and use-inspired energy research to accelerate scientific breakthroughs.
 (2)CollaborationsA collaboration receiving an award under this subsection may include multiple types of institutions and private sector entities.
								(3)Selection and duration
 (A)In generalA collaboration under this subsection shall be selected for a period of 4 years. (B)Existing centersAn Energy Frontier Research Center in existence and supported by the Director on the date of enactment of this Act may continue to receive support for a period of 4 years beginning on the date of establishment of that center.
 (C)ReapplicationAfter the end of the period described in subparagraph (A) or (B), as applicable, a recipient of an award may reapply for selection on a competitive, merit-reviewed basis.
 (D)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period.
 (4)No funding for constructionNo funding provided pursuant to this subsection may be used for the construction of new buildings or facilities.
								(b)Basic energy sciences user facilities
 (1)In generalThe Director shall carry out a program for the development, construction, operation, and maintenance of national user facilities.
 (2)RequirementsTo the maximum extent practicable, the national user facilities developed, constructed, operated, or maintained under paragraph (1) shall serve the needs of the Department, industry, the academic community, and other relevant entities to create and examine materials and chemical processes for the purpose of improving the competitiveness of the United States.
 (3)Included facilitiesThe national user facilities developed, constructed, operated, or maintained under paragraph (1) shall include—
 (A)x-ray light sources; (B)neutron sources;
 (C)nanoscale science research centers; and (D)such other facilities as the Director considers appropriate, consistent with section 209 of the Department of Energy Organization Act (42 U.S.C. 7139).
 (c)Accelerator research and developmentThe Director shall carry out research and development on advanced accelerator and storage ring technologies relevant to the development of basic energy sciences user facilities, in consultation with the High Energy Physics and Nuclear Physics programs of the Office of Science.
							(d)Solar fuels research initiative
 (1)In generalSection 973 of the Energy Policy Act of 2005 (42 U.S.C. 16313) is amended to read as follows:  973.Solar fuels research initiative (a)Initiative (1)In generalThe Secretary shall carry out a research initiative, to be known as the Solar Fuels Research Initiative (referred to in this section as the Initiative) to expand theoretical and fundamental knowledge of photochemistry, electrochemistry, biochemistry, and materials science useful for the practical development of experimental systems to convert solar energy to chemical energy.
 (2)LeveragingIn carrying out programs and activities under the Initiative, the Secretary shall leverage expertise and resources from—
 (A)the Basic Energy Sciences Program and the Biological and Environmental Research Program of the Office of Science; and
 (B)the Office of Energy Efficiency and Renewable Energy. (3)Teams (A)In generalIn carrying out the Initiative, the Secretary shall organize activities among multidisciplinary teams to leverage, to the maximum extent practicable, expertise from the National Laboratories, institutions of higher education, and the private sector.
 (B)GoalsThe multidisciplinary teams described in subparagraph (A) shall pursue aggressive, milestone-driven, basic research goals.
 (C)ResourcesThe Secretary shall provide sufficient resources to the multidisciplinary teams described in subparagraph (A) to achieve the goals described in subparagraph (B) over a period of time to be determined by the Secretary.
 (4)Additional activitiesThe Secretary may organize additional activities under this subsection through Energy Frontier Research Centers, Energy Innovation Hubs, or other organizational structures.
												(b)Artificial photosynthesis
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to bridge scientific barriers to, and discover knowledge relevant to, artificial photosynthetic systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall support basic research to pursue distinct lines of scientific inquiry, including—
 (i)photoinduced production of hydrogen and oxygen from water; and (ii)the sustainable photoinduced reduction of carbon dioxide to fuel products including hydrocarbons, alcohols, carbon monoxide, and natural gas; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
 (4)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
												(c)Biochemistry, replication of natural photosynthesis, and related processes
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to replicate natural photosynthetic processes by use of artificial photosynthetic components and materials.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall support basic research to expand fundamental knowledge to replicate natural synthesis processes, including—
 (i)the photoinduced reduction of dinitrogen to ammonia; (ii)the absorption of carbon dioxide from ambient air;
 (iii)molecular-based charge separation and storage; (iv)photoinitiated electron transfer; and
 (v)catalysis in biological or biomimetic systems; (B)the Associate Director of Biological and Environmental Research shall support systems biology and genomics approaches to understand genetic and physiological pathways connected to photosynthetic mechanisms; and
 (C)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
 (4)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology..
 (2)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 973 and inserting the following:
									Sec. 973. Solar fuels research initiative..
								(e)Electricity storage research initiative
 (1)In generalSection 975 of the Energy Policy Act of 2005 (42 U.S.C. 16315) is amended to read as follows:  975.Electricity storage research initiative (a)Initiative (1)In generalThe Secretary shall carry out a research initiative, to be known as the Electricity Storage Research Initiative (referred to in this section as the Initiative)—
 (A)to expand theoretical and fundamental knowledge to control, store, and convert— (i)electrical energy to chemical energy; and
 (ii)chemical energy to electrical energy; and (B)to support scientific inquiry into the practical understanding of chemical and physical processes that occur within systems involving crystalline and amorphous solids, polymers, and organic and aqueous liquids.
 (2)LeveragingIn carrying out programs and activities under the Initiative, the Secretary shall leverage expertise and resources from—
 (A)the Basic Energy Sciences Program, the Advanced Scientific Computing Research Program, and the Biological and Environmental Research Program of the Office of Science; and
 (B)the Office of Energy Efficiency and Renewable Energy. (3)Teams (A)In generalIn carrying out the Initiative, the Secretary shall organize activities among multidisciplinary teams to leverage, to the maximum extent practicable, expertise from the National Laboratories, institutions of higher education, and the private sector.
 (B)GoalsThe multidisciplinary teams described in subparagraph (A) shall pursue aggressive, milestone-driven, basic research goals.
 (C)ResourcesThe Secretary shall provide sufficient resources to the multidisciplinary teams described in subparagraph (A) to achieve the goals described in subparagraph (B) over a period of time to be determined by the Secretary.
 (4)Additional activitiesThe Secretary may organize additional activities under this subsection through Energy Frontier Research Centers, Energy Innovation Hubs, or other organizational structures.
												(b)Multivalent systems
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to bridge scientific barriers to, and discover knowledge relevant to, multivalent ion materials in electric energy storage systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall investigate electrochemical properties and the dynamics of materials, including charge transfer phenomena and mass transport in materials; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
 (4)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
												(c)Electrochemistry modeling and simulation
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research to model and simulate organic electrolytes, including the static and dynamic electrochemical behavior and phenomena of organic electrolytes at the molecular and atomic level in monovalent and multivalent systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences, in coordination with the Associate Director of Advanced Scientific Computing Research, shall support the development of high performance computational tools through a joint development process to maximize the effectiveness of current and projected high performance computing systems; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
 (4)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
												(d)Mesoscale electrochemistry
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to reveal electrochemistry in confined mesoscale spaces, including scientific discoveries relevant to—
 (A)bio-electrochemistry and electrochemical energy conversion and storage in confined spaces; and (B)the dynamics of the phenomena described in subparagraph (A).
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences and the Associate Director of Biological and Environmental Research shall investigate phenomena of mesoscale electrochemical confinement for the purpose of replicating and controlling new electrochemical behavior; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
 (4)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
												.
 (2)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 975 and inserting the following:
									Sec. 975. Electricity storage research initiative..
								4223.Advanced scientific computing research
							(a)American super computing leadership
								(1)Renaming of Act
 (A)In generalSection 1 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5501 note; Public Law 108–423) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting American Super Computing Leadership Act of 2017.
 (B)Conforming amendmentSection 976(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16316(1)) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting American Super Computing Leadership Act of 2017. (2)DefinitionsSection 2 of the American Super Computing Leadership Act of 2017 (15 U.S.C. 5541) is amended—
 (A)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; (B)by striking paragraph (1) and inserting the following:
										
 (1)DepartmentThe term Department means the Department of Energy. (2)Exascale computingThe term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power operations per second.; and
 (C)in paragraph (6) (as redesignated by subparagraph (A)), by striking , acting through the Director of the Office of Science of the Department of Energy. (3)Department of Energy High-End computing research and development programSection 3 of the American Super Computing Leadership Act of 2017 (15 U.S.C. 5542) is amended—
 (A)in subsection (a)(1), by striking program and inserting coordinated program across the Department; (B)in subsection (b)(2), by striking , which may and all that follows through architectures; and
 (C)by striking subsection (d) and inserting the following:  (d)Exascale computing program (1)In generalThe Secretary shall conduct a research program (referred to in this subsection as the Program) for exascale computing, including the development of 2 or more exascale computing machine architectures, to promote the missions of the Department.
												(2)Execution
 (A)In generalIn carrying out the Program, the Secretary shall— (i)establish 2 or more National Laboratory partnerships with industry partners and institutions of higher education for the research and development of 2 or more exascale computing architectures across all applicable organizations of the Department;
 (ii)conduct mission-related codesign activities in developing the exascale computing architectures under clause (i);
 (iii)develop such advancements in hardware and software technology as are required to fully realize the potential of an exascale production system in addressing Department target applications and solving scientific problems involving predictive modeling and simulation and large scale data analytics and management;
 (iv)explore the use of exascale computing technologies to advance a broad range of science and engineering; and
 (v)provide, as appropriate, on a competitive, merit-reviewed basis, access for researchers in industries in the United States, institutions of higher education, National Laboratories, and other Federal agencies to the exascale computing systems developed pursuant to clause (i).
 (B)Selection of partnersThe Secretary shall select the partnerships for the computing facilities of the Department under subparagraph (A) through a competitive, peer-review process.
													(3)Codesign and application development
 (A)In generalThe Secretary shall— (i)carry out the Program through an integration of applications, computer science, applied mathematics, and computer hardware architecture using the partnerships established pursuant to paragraph (2) to ensure that, to the maximum extent practicable, 2 or more exascale computing machine architectures are capable of solving Department target applications and broader scientific problems, including predictive modeling and simulation and large scale data analytics and management; and
 (ii)conduct outreach programs to increase the readiness for the use of such platforms by domestic industries, including manufacturers.
 (B)ReportThe Secretary shall submit to Congress a report describing— (i)how the integration under subparagraph (A) is furthering application science data and computational workloads across application interests, including national security, material science, physical science, cybersecurity, biological science, the Materials Genome and BRAIN Initiatives of the President, advanced manufacturing, and the national electric grid; and
 (ii)the roles and responsibilities of National Laboratories and industry, including the definition of the roles and responsibilities within the Department to ensure an integrated program across the Department.
														(4)Project review
 (A)In generalThe exascale architectures developed pursuant to partnerships established pursuant to paragraph (2) shall be reviewed through a project review process.
 (B)ReportNot later than 90 days after the date of enactment of this subsection, the Secretary shall submit to Congress a report on—
 (i)the results of the review conducted under subparagraph (A); and (ii)the coordination and management of the Program to ensure an integrated research program across the Department.
 (5)Annual reportsAt the time of the budget submission of the Department for each fiscal year, the Secretary, in consultation with the members of the partnerships established pursuant to paragraph (2), shall submit to Congress a report that describes funding for the Program as a whole by functional element of the Department and critical milestones.. 
 (b)High-performance computing and networking researchThe Director shall support research in high-performance computing and networking relevant to energy applications, including modeling, simulation, and advanced data analytics for basic and applied energy research programs carried out by the Secretary.
 (c)Applied mathematics and software development for high-end computing systemsThe Director shall carry out activities to develop, test, and support— (1)mathematics, models, and algorithms for complex systems and programming environments; and
 (2)tools, languages, and operating systems for high-end computing systems (as defined in section 2 of the American Super Computing Leadership Act of 2017 (15 U.S.C. 5541)).
								4224.High-energy physics
 (a)Sense of congressIt is the sense of Congress that— (1)the Director should incorporate the findings and recommendations of the report of the Particle Physics Project Prioritization Panel entitled Building for Discovery: Strategic Plan for U.S. Particle Physics in the Global Context into the planning process of the Department; and
 (2)the nations that lead in particle physics by hosting international teams dedicated to a common scientific goal attract the world’s best talent and inspire future generations of physicists and technologists.
 (b)International collaborationThe Director, as practicable and in coordination with other appropriate Federal agencies as necessary, shall ensure the access of United States researchers to the most advanced accelerator facilities and research capabilities in the world, including the Large Hadron Collider.
 (c)Neutrino researchThe Director shall carry out research activities on rare decay processes and the nature of the neutrino, which may include collaborations with the National Science Foundation or international collaborations.
 (d)Dark energy and dark matter researchThe Director shall carry out research activities on the nature of dark energy and dark matter, which may include collaborations with the National Aeronautics and Space Administration or the National Science Foundation; or international collaborations.
							4225.Biological and environmental research
 (a)Biological systemsThe Director shall carry out research and development activities in fundamental, structural, computational, and systems biology to increase systems-level understanding of the complex biological systems, which may include activities—
 (1)to accelerate breakthroughs and new knowledge that would enable the cost-effective, sustainable production of—
 (A)biomass-based liquid transportation fuels; (B)bioenergy; and
 (C)biobased materials; (2)to improve understanding of the global carbon cycle, including processes for removing carbon dioxide from the atmosphere, through photosynthesis and other biological processes, for sequestration and storage; and
 (3)to understand the biological mechanisms used to transform, immobilize, or remove contaminants from subsurface environments.
 (b)Limitation for research fundsThe Director shall not approve new climate science-related initiatives without making a determination that such work is well-coordinated with any relevant work carried out by other Federal agencies.
							(c)Low-dose radiation research program
 (1)In generalThe Director shall carry out a research program on low-dose radiation. (2)PurposeThe purpose of the program is to enhance the scientific understanding of, and reduce uncertainties associated with, the effects of exposure to low-dose radiation to inform improved risk-management methods.
								4226.Fusion energy
 (a)Fusion materials research and developmentAs part of the activities authorized in section 978 of the Energy Policy Act of 2005 (42 U.S.C. 16318)—
 (1)the Director, in coordination with the Assistant Secretary for Nuclear Energy of the Department, shall carry out research and development activities to identify, characterize, and demonstrate materials that can endure the neutron, plasma, and heat fluxes expected in a fusion power system; and
 (2)the Director shall provide an assessment of— (A)the need for 1 or more facilities that can examine and test potential fusion and next generation fission materials and other enabling technologies relevant to the development of fusion power; and
 (B)whether a single new facility that substantially addresses magnetic fusion and next generation fission materials research needs is feasible, in conjunction with the expected capabilities of facilities operational as of the date of enactment of this Act.
 (b)Tokamak research and developmentThe Director shall support research and development activities and facility operations to optimize the tokamak approach to fusion energy.
 (c)Inertial fusion energy research and developmentThe Director shall support research and development activities for inertial fusion for energy applications.
 (d)Alternative and enabling conceptsThe Director shall support research and development activities and facility operations at institutions of higher education, National Laboratories, and private facilities in the United States for a portfolio of alternative and enabling fusion energy concepts that may provide solutions to significant challenges to the establishment of a commercial magnetic fusion power plant, prioritized based on the ability of the United States to play a leadership role in the international fusion research community.
 (e)Coordination with ARPA–EThe Director shall coordinate with the Director of the Advanced Research Projects Agency–Energy (referred to in this subsection as ARPA–E) to—
 (1)assess the potential for any fusion energy project supported by ARPA–E to represent a promising approach to a commercially viable fusion power plant;
 (2)determine whether the results of any fusion energy project supported by ARPA–E merit the support of follow-on research activities carried out by the Office of Science; and
 (3)avoid the unintentional duplication of activities. (f)Fairness in competition for solicitations for international project activitiesSection 33 of the Atomic Energy Act of 1954 (42 U.S.C. 2053) is amended by inserting before the first sentence the following: In this section, with respect to international research projects, the term private facilities or laboratories means facilities or laboratories located in the United States..
							(g)Identification of priorities
								(1)Report
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the fusion energy research and development activities that the Department proposes to carry out over the 10-year period following the date of the report under not fewer than 3 realistic budget scenarios, including a scenario based on 3-percent annual growth in the non-ITER portion of the budget for fusion energy research and development activities.
 (B)InclusionsThe report required under subparagraph (A) shall— (i)identify specific areas of fusion energy research and enabling technology development in which the United States can and should establish or solidify a lead in the global fusion energy development effort;
 (ii)identify priorities for initiation of facility construction and facility decommissioning under each of the 3 budget scenarios described in subparagraph (A); and
 (iii)assess the ability of the fusion workforce of the United States to carry out the activities identified under clauses (i) and (ii), including the adequacy of programs at institutions of higher education in the United States to train the leaders and workers of the next generation of fusion energy researchers.
 (2)ProcessIn order to develop the report required under paragraph (1)(A), the Secretary shall leverage best practices and lessons learned from the process used to develop the most recent report of the Particle Physics Project Prioritization Panel of the High Energy Physics Advisory Panel.
 (3)RequirementNo member of the Fusion Energy Sciences Advisory Committee shall be excluded from participating in developing or voting on final approval of the report required under paragraph (1)(A).
								4227.Nuclear physics
 (a)Isotope Development and Production for Research ApplicationsThe Director— (1)may carry out a program for the production of isotopes, including the development of techniques to produce isotopes, that the Secretary determines are needed for research, medical, industrial, or related purposes; and
 (2)shall ensure that isotope production activities carried out under the program under this paragraph do not compete with private industry unless the Director determines that critical national interests require the involvement of the Federal Government.
 (b)Renaming of the Rare Isotope AcceleratorSection 981 of the Energy Policy Act of 2005 (42 U.S.C. 16321) is amended— (1)in the section heading, by striking rare isotope accelerator and inserting facility for rare isotope beams; and
 (2)by striking Rare Isotope Accelerator each place it appears and inserting Facility for Rare Isotope Beams. 4228.Science laboratories infrastructure program (a)In generalThe Director shall carry out a program to improve the safety, efficiency, and mission readiness of infrastructure at laboratories of the Office of Science.
 (b)InclusionsThe program under subsection (a) shall include projects—
 (1)to renovate or replace space that does not meet research needs; (2)to replace facilities that are no longer cost effective to renovate or operate;
 (3)to modernize utility systems to prevent failures and ensure efficiency; (4)to remove excess facilities to allow safe and efficient operations; and
 (5)to construct modern facilities to conduct advanced research in controlled environmental conditions. (c)ApproachIn carrying out this section, the Director shall use all available approaches and mechanisms, including capital line items, minor construction projects, energy savings performance contracts, utility energy service contracts, alternative financing, and expense funding, as appropriate.
 4229.Basic researchSection 971(b) of the Energy Policy Act of 2005 (42 U.S.C. 16311(b)) is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
								
 (8)$5,423,000,000 for fiscal year 2018; (9)$5,808,000,000 for fiscal year 2019;
 (10)$6,220,000,000 for fiscal year 2020; (11)$6,661,000,000 for fiscal year 2021; and
 (12)$7,134,000,000 for fiscal year 2022.. DManagement 4301.Bureau of Land Management cooperation with States on rules and processesOn request of the Governor of a State, the Secretary of the Interior shall establish a program under which the Director of the Bureau of Land Management shall enter into a memorandum of understanding with the State to consider the costs and benefits of consistent rules and processes for the measurement of oil and gas production activities, inspection of meters or other measurement methodologies, and other operational activities, as determined by the Secretary of the Interior.
					4302.Under Secretary for Science and Energy
 (a)In generalSection 202(b) of the Department of Energy Organization Act (42 U.S.C. 7132(b)) is amended— (1)in paragraph (1), by striking for Science and inserting for Science and Energy (referred to in this subsection as the Under Secretary);
 (2)in paragraph (3), in the matter preceding subparagraph (A), by striking for Science; and (3)in paragraph (4)—
 (A)in the matter preceding subparagraph (A), by striking for Science; (B)in subparagraph (F), by striking and at the end;
 (C)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (D)by inserting after subparagraph (G) the following:
									
 (H)establish appropriate linkages between offices under the jurisdiction of the Under Secretary; and (I)perform such functions and duties as the Secretary shall prescribe, consistent with this section..
 (b)Conforming amendmentSection 641(h)(2) of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231(h)(2)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
						4303.Energy emergency response efforts of the Department
 (a)Congressional declaration of purposeSection 102 of the Department of Energy Organization Act (42 U.S.C. 7112) is amended by adding at the end the following:
							
 (20)To facilitate the development and implementation of a strategy for responding to energy infrastructure and supply emergencies through—
 (A)continuously monitoring and publishing information on the energy delivery and supply infrastructure of the United States, including electricity, liquid fuels, natural gas, and coal;
 (B)managing Federal strategic energy reserves; (C)advising national leadership during emergencies on ways to respond to and minimize energy disruptions; and
 (D)working with Federal agencies and State and local governments— (i)to enhance energy emergency preparedness; and
 (ii)to respond to and mitigate energy emergencies.. (b)Under Secretary for Science and EnergySection 202(b)(4) of the Department of Energy Organization Act (42 U.S.C. 7132(b)(4)) (as amended by section 4302(a)(3)) is amended, in subparagraph (B), by inserting and applied energy before programs of the.
 (c)Responsibilities of assistant secretariesSection 203(a) of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended by adding at the end the following:
							
 (12)Emergency response functions, including assistance in the prevention of, or in the response to, an emergency disruption of energy supply, transmission, and distribution..
 4304.Program to reduce the potential impacts of solar energy facilities on certain speciesIn carrying out a program of the Department relating to solar energy or the conduct of solar energy projects using funds provided by the Department, the Secretary shall establish a program to undertake research that—
 (1)identifies baseline avian populations and mortality; and (2)quantifies the impacts of solar energy projects on birds, as compared to other threats to birds.
						EMarkets
					4401.Enhanced
			 information on critical energy supplies
						(a)In
 generalSection 205 of the Department of Energy Organization Act (42 U.S.C. 7135) is amended by adding at the end the following:
							
								(n)Collection of
				information on critical energy supplies
									(1)In
 generalTo ensure transparency of information relating to energy infrastructure and product ownership in the United States and improve the ability to evaluate the energy security of the United States, the Administrator, in consultation with other Federal agencies (as necessary), shall—
 (A)not later than 120 days after the date of enactment of this subsection, develop and provide notice of a plan to collect information identifying all oil inventories, and other physical oil assets (including all petroleum-based products and the storage of such products in off-shore tankers), that are owned by the 50 largest traders of oil contracts (including derivative contracts); and
 (B)not later than 90 days after the date on which notice is provided under subparagraph (A), implement the plan described in that subparagraph.
 (2)InformationThe plan required under paragraph (1) shall include a description of the plan of the Administrator for collecting company-specific data, including—
 (A)volumes of product under ownership; and
 (B)storage and transportation capacity (including owned and leased capacity).
										(3)Protection of
 proprietary informationSection 12(f) of the Federal Energy Administration Act of 1974 (15 U.S.C. 771(f)) shall apply to information collected under this subsection.
									(o)Collection of
				information on storage capacity for oil and natural gas
									(1)In
 generalNot later than 90 days after the date of enactment of this subsection, the Administrator of the Energy Information Administration shall collect information quantifying the commercial storage capacity for oil and natural gas in the United States.
 (2)UpdatesThe Administrator shall update annually the information required under paragraph (1).
									(3)Protection of
 proprietary informationSection 12(f) of the Federal Energy Administration Act of 1974 (15 U.S.C. 771(f)) shall apply to information collected under this subsection.
									(p)Financial
				market analysis office
 (1)EstablishmentThere shall be within the Energy Information Administration a Financial Market Analysis Office.
 (2)DutiesThe Office shall—
 (A)be responsible for analysis of the financial aspects of energy markets;
 (B)review the reports required by section 4403(c) of the Energy and Natural Resources Act of 2017 in advance of the submission of the reports to Congress; and
 (C)not later than 1 year after the date of enactment of this subsection—
 (i)make recommendations to the Administrator of the Energy Information Administration that identify and quantify any additional resources that are required to improve the ability of the Energy Information Administration to more fully integrate financial market information into the analyses and forecasts of the Energy Information Administration;
 (ii)conduct a review of implications of policy changes (including changes in export or import policies) and changes in how crude oil and refined petroleum products are transported with respect to price formation of crude oil and refined petroleum products; and
 (iii)notify the Committees on Energy and Natural Resources, Appropriations, and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Energy and Commerce, Appropriations, and Agriculture of the House of Representatives of the recommendations described in clause (i).
 (3)AnalysesThe Administrator of the Energy Information Administration shall take analyses by the Office into account in conducting analyses and forecasting of energy prices..
						(b)Conforming
 amendmentSection 645 of the Department of Energy Organization Act (42 U.S.C. 7255) is amended by inserting (15 U.S.C. 3301 et seq.) and the Natural Gas Act (15 U.S.C. 717 et seq.) after Natural Gas Policy Act of 1978.
						4402.Working Group
			 on Energy Markets
 (a)EstablishmentThere is established a Working Group on Energy Markets (referred to in this section as the Working Group).
 (b)CompositionThe Working Group shall be composed of—
 (1)the Secretary;
 (2)the Secretary of the Treasury;
 (3)the Chairman of the Federal Energy Regulatory Commission;
 (4)the Chairman of Federal Trade Commission;
 (5)the Chairman of the Securities and Exchange Commission; and
 (6)the Administrator of the Energy Information Administration.
 (c)ChairpersonThe Secretary shall serve as the Chairperson of the Working Group.
 (d)CompensationA member of the Working Group shall serve without additional compensation for the work of the member of the Working Group.
						(e)Purpose and
 functionThe Working Group shall— (1)investigate the effect of increased financial investment in energy commodities on energy prices and the energy security of the United States;
 (2)recommend to the President and Congress laws (including regulations) that may be needed to prevent excessive speculation in energy commodity markets in order to prevent or minimize the adverse impact of excessive speculation on energy prices on consumers and the economy of the United States; and
 (3)review energy security implications of developments in international energy markets.
 (f)AdministrationThe Secretary shall provide the Working Group with such administrative and support services as may be necessary for the performance of the functions of the Working Group.
						(g)Cooperation of
 other agenciesThe heads of Executive departments, agencies, and independent instrumentalities shall, to the extent permitted by law, provide the Working Group with such information as the Working Group requires to carry out this section.
 (h)ConsultationThe Working Group shall consult, as appropriate, with representatives of the various exchanges, clearinghouses, self-regulatory bodies, other major market participants, consumers, and the general public.
						4403.Study of
			 regulatory framework for energy markets
 (a)StudyThe Working Group shall conduct a study—
 (1)to identify the factors that affect the pricing of crude oil and refined petroleum products, including an examination of the effects of market speculation on prices; and
 (2)to review and assess—
 (A)existing statutory authorities relating to the oversight and regulation of markets critical to the energy security of the United States; and
 (B)the need for additional statutory authority for the Federal Government to effectively oversee and regulate markets critical to the energy security of the United States.
								(b)Elements of
 studyThe study shall include— (1)an examination of price formation of crude oil and refined petroleum products;
 (2)an examination of relevant international regulatory regimes; and
 (3)an examination of the degree to which changes in energy market transparency, liquidity, and structure have influenced or driven abuse, manipulation, excessive speculation, or inefficient price formation.
							(c)Report and
 recommendationsThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives quarterly progress reports during the conduct of the study under this section, and a final report not later than 1 year after the date of enactment of this Act, that—
 (1)describes the results of the study; and
 (2)provides options and the recommendations of the Working Group for appropriate Federal coordination of oversight and regulatory actions to ensure transparency of crude oil and refined petroleum product pricing and the elimination of excessive speculation, including recommendations on data collection and analysis to be carried out by the Financial Market Analysis Office established by subsection (p)(1) of section 205 of the Department of Energy Organization Act (42 U.S.C. 7135) (as added by section 4401(a)).
							FAffordability
 4501.E-prize competition pilot programSection 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended by adding at the end the following:
						
							(g)E-prize competition pilot program
 (1)DefinitionsIn this section: (A)Eligible entityThe term eligible entity means—
 (i)a private sector for-profit or nonprofit entity; (ii)a public-private partnership; or
 (iii)a local, municipal, or tribal governmental entity. (B)High-cost regionThe term high-cost region means a region in which the average annual unsubsidized costs of electrical power retail rates or household space heating costs per square foot exceed 150 percent of the national average, as determined by the Secretary.
									(2)E-prize competition pilot program
 (A)In generalThe Secretary shall establish an e-prize competition or challenge pilot program to broadly implement sustainable community and regional energy solutions that seek to reduce energy costs through increased efficiency, conservation, and technology innovation in high-cost regions.
 (B)SelectionIn carrying out the pilot program under subparagraph (A), the Secretary shall award a prize purse, in amounts to be determined by the Secretary, to each eligible entity selected through 1 or more of the following competitions or challenges:
 (i)A point solution competition that rewards and spurs the development of solutions for a particular, well-defined problem.
 (ii)An exposition competition that helps identify and promote a broad range of ideas and practices that may not otherwise attract attention, facilitating further development of the idea or practice by third parties.
 (iii)A participation competition that creates value during and after the competition by encouraging contestants to change their behavior or develop new skills that may have beneficial effects during and after the competition.
 (iv)Such other types of prizes or challenges as the Secretary, in consultation with relevant heads of Federal agencies, considers appropriate to stimulate innovation that has the potential to advance the mission of the applicable Federal agency.
 (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000, to remain available until expended.. 
					4502.Carbon dioxide
 capture technology prizeSection 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396) (as amended by section 4501) is amended by adding at the end the following:
						
							(h)Carbon dioxide capture technology
				prize
 (1)DefinitionsIn this subsection: (A)BoardThe term Board means the Carbon Dioxide Capture Technology Advisory Board established by paragraph (6).
 (B)DiluteThe term dilute means a concentration of less than 1 percent by volume.
									(C)Intellectual
 propertyThe term intellectual property means—
 (i)an invention that is patentable under title 35, United States Code; and
 (ii)any patent on an invention described in clause (i).
 (D)SecretaryThe term Secretary means the Secretary of Energy or designee, in consultation with the Board.
 (2)AuthorityNot later than 1 year after the date of enactment of this subsection, as part of the program carried out under this section, the Secretary shall establish and award competitive technology financial awards for carbon dioxide capture from media in which the concentration of carbon dioxide is dilute.
 (3)DutiesIn carrying out this subsection, the Secretary shall—
 (A)subject to paragraph (4), develop specific requirements for—
 (i)the competition process;
 (ii)minimum performance standards for qualifying projects; and
 (iii)monitoring and verification procedures for approved projects;
 (B)establish minimum levels for the capture of carbon dioxide from a dilute medium that are required to be achieved to qualify for a financial award described in subparagraph (C);
 (C)offer financial awards for—
 (i)a design for a promising capture technology;
 (ii)a successful bench-scale demonstration of a capture technology;
 (iii)a design for a technology described in clause (i) that will—
 (I)be operated on a demonstration scale; and
 (II)achieve significant reduction in the level of carbon dioxide; and
 (iv)an operational capture technology on a commercial scale that meets the minimum levels described in subparagraph (B); and
 (D)submit to Congress—
 (i)an annual report that describes the progress made by the Board and recipients of financial awards under this subsection in achieving the demonstration goals established under subparagraph (C); and
 (ii)not later than 1 year after the date of enactment of this subsection, a report on the adequacy of authorized funding levels in this subsection.
										(4)Public
 participationIn carrying out paragraph (3)(A), the Board shall—
 (A)provide notice of and, for a period of at least 60 days, an opportunity for public comment on, any draft or proposed version of the requirements described in paragraph (3)(A); and
 (B)take into account public comments received in developing the final version of those requirements.
									(5)Peer
 reviewNo financial awards may be provided under this subsection until the proposal for which the award is sought has been peer reviewed in accordance with such standards for peer review as are established by the Secretary.
								(6)Carbon Dioxide
				Capture Technology Advisory Board
 (A)EstablishmentThere is established an advisory board to be known as the Carbon Dioxide Capture Technology Advisory Board.
 (B)CompositionThe Board shall be composed of 9 members appointed by the President, who shall provide expertise in—
 (i)climate science;
 (ii)physics; (iii)chemistry;
 (iv)biology; (v)engineering;
 (vi)economics; (vii)business management; and
 (viii)such other disciplines as the Secretary determines to be necessary to achieve the purposes of this subsection.
										(C)Term;
				vacancies
 (i)TermA member of the Board shall serve for a term of 6 years.
 (ii)VacanciesA vacancy on the Board—
 (I)shall not affect the powers of the Board; and
 (II)shall be filled in the same manner as the original appointment was made.
											(D)Initial
 meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.
 (E)MeetingsThe Board shall meet at the call of the Chairperson.
 (F)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.
									(G)Chairperson and
 vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board.
 (H)CompensationEach member of the Board may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule for each day during which the member is engaged in the actual performance of the duties of the Board.
 (I)DutiesThe Board shall advise the Secretary on carrying out the duties of the Secretary under this subsection.
									(7)Intellectual
				property
									(A)In
 generalAs a condition of receiving a financial award under this subsection, an applicant shall agree to vest the intellectual property of the applicant derived from the technology in 1 or more entities that are incorporated in the United States.
									(B)Reservation of
 licenseThe United States— (i)may reserve a nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced for or on behalf of the United States, in connection with any intellectual property described in subparagraph (A); but
 (ii)shall not, in the exercise of a license reserved under clause (i), publicly disclose proprietary information relating to the license.
										(C)Transfer of
 titleTitle to any intellectual property described in subparagraph (A) shall not be transferred or passed, except to an entity that is incorporated in the United States, until the expiration of the first patent obtained in connection with the intellectual property.
									(8)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection $50,000,000, to remain available until expended.
								(9)Termination of
 authorityThe Board and all authority provided under this subsection shall terminate on December 31, 2026..
					GCode maintenance
					4601.Repeal of off-highway motor vehicles study
 (a)RepealPart I of title III of the Energy Policy and Conservation Act (42 U.S.C. 6373) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 871) is amended—
 (1)by striking the item relating to part I of title III; and (2)by striking the item relating to section 385.
 4602.Repeal of methanol studySection 400EE of the Energy Policy and Conservation Act (42 U.S.C. 6374d) is amended— (1)by striking subsection (a); and
 (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. 4603.Repeal of authorization of appropriations provision (a)RepealSection 208 of the Energy Conservation and Production Act (42 U.S.C. 6808) is repealed.
 (b)Conforming amendmentThe table of contents for the Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1126) is amended by striking the item relating to section 208.
						4604.Repeal of residential energy efficiency standards study
 (a)RepealSection 253 of the National Energy Conservation Policy Act (42 U.S.C. 8232) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 253.
						4605.Repeal of weatherization study
 (a)RepealSection 254 of the National Energy Conservation Policy Act (42 U.S.C. 8233) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 254.
						4606.Repeal of report to Congress
 (a)RepealSection 273 of the National Energy Conservation Policy Act (42 U.S.C. 8236b) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 273.
						4607.Repeal of report by General Services Administration
 (a)RepealSection 154 of the Energy Policy Act of 1992 (42 U.S.C. 8262a) is repealed. (b)Conforming amendments (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 154.
 (2)Section 159 of the Energy Policy Act of 1992 (42 U.S.C. 8262e) is amended by striking subsection (c).
							4608.Repeal of intergovernmental energy management planning and coordination workshops
 (a)RepealSection 156 of the Energy Policy Act of 1992 (42 U.S.C. 8262b) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 156.
						4609.Repeal of Inspector General  audit survey and President's Council on Integrity and Efficiency
			 report to Congress
 (a)RepealSection 160 of the Energy Policy Act of 1992 (42 U.S.C. 8262f) is amended by striking the section designation and heading and all that follows through (c) Inspector general review.—Each Inspector General and inserting the following:
							
 160.Inspector general reviewEach Inspector General. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 160 and inserting the following:
							Sec. 160. Inspector General review..
						4610.Repeal of procurement and identification of energy efficient products program
 (a)RepealSection 161 of the Energy Policy Act of 1992 (42 U.S.C. 8262g) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 161.
						4611.Repeal of national action plan for demand response
 (a)RepealPart 5 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8279 et seq.) is repealed.
 (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206; 121 Stat. 1665) is amended—
 (1)by striking the item relating to part 5 of title V; and (2)by striking the item relating to section 571.
							4612.Repeal of national coal policy study
 (a)RepealSection 741 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8451) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 741.
						4613.Repeal of study on compliance problem of small electric utility systems
 (a)RepealSection 744 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8454) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 744.
						4614.Repeal of study of socioeconomic impacts of increased coal production and other energy development
 (a)RepealSection 746 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8456) is repealed.
 (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 746.
						4615.Repeal of study of the use of petroleum and natural gas in combustors
 (a)RepealSection 747 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8457) is repealed.
 (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 747.
						4616.Repeal of submission of reports
 (a)RepealSection 807 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8483) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 807.
						4617.Repeal of electric utility conservation plan
 (a)RepealSection 808 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8484) is repealed. (b)Conforming amendments (1)Table of contentsThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 808.
 (2)Report on implementationSection 712 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8422) is amended— (A)by striking (a) Generally.—; and
 (B)by striking subsection (b). 4618.Emergency Energy Conservation repeals (a)Repeals (1)Section 201 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8501) is amended—
 (A)in the section heading, by striking findings and; and (B)by striking subsection (a).
 (2)Section 221 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8521) is repealed. (3)Section 222 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8522) is repealed.
 (4)241 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8531) is repealed. (b)Conforming amendmentThe table of contents for the Emergency Energy Conservation Act of 1979 (Public Law 96–102; 93 Stat. 749) is amended—
 (1)by striking the item relating to section 201 and inserting the following: Sec. 201. Purposes.; and (2)by striking the items relating to sections 221, 222, and 241.
							4619.Energy Security Act repeals
 (a)Biomass energy development plansSubtitle A of title II of the Energy Security Act (42 U.S.C. 8811 et seq.) is repealed. (b)Municipal waste biomass energySubtitle B of title II of the Energy Security Act (42 U.S.C. 8831 et seq.) is repealed.
 (c)Use of gasohol in Federal motor vehiclesSection 271 of the Energy Security Act (42 U.S.C. 8871) is repealed. (d)Conforming amendments (1)The table of contents for the Energy Security Act (Public Law 96–294; 94 Stat. 611) is amended—
 (A)by striking the items relating to subtitle A and B of title II; (B)by striking the item relating to section 204 and inserting the following:
									Sec. 204. Funding. ; and
 (C)by striking the item relating to section 271. (2)Section 203 of the Biomass Energy and Alcohol Fuels Act of 1980 (42 U.S.C. 8802) is amended—
 (A)by striking paragraph (16); and (B)by redesignating paragraphs (17) through (19) as paragraphs (16) through (18), respectively.
 (3)Section 204 of the Energy Security Act (42 U.S.C. 8803) is amended— (A)in the section heading, by striking for subtitles A and B; and
 (B)in subsection (a)— (i)in paragraph (1), by adding and after the semicolon at the end;
 (ii)in paragraph (2), by striking ; and at the end and inserting a period; and (iii)by striking paragraph (3).
 4620.Nuclear Safety Research, Development, and Demonstration Act of 1980 repealsSections 5 and 6 of the Nuclear Safety Research, Development, and Demonstration Act of 1980 (42 U.S.C. 9704, 9705) are repealed.
					4621.Elimination and consolidation of certain America COMPETES programs
						(a)Elimination of
			 program authorities
 (1)Nuclear science talent expansion program for institutions of higher educationSection 5004 of the America COMPETES Act (42 U.S.C. 16532) is repealed. (2)Hydrocarbon Systems Science Talent Expansion Program for Institutions of Higher Education (A)In generalSection 5005(e) of the America COMPETES Act (42 U.S.C. 16533(e)) is repealed.
 (B)Conforming amendmentsSection 5005(f) of the America COMPETES Act (42 U.S.C. 16533(f)) is amended— (i)by striking paragraph (2);
 (ii)by striking the subsection designation and heading and all that follows through There are in paragraph (1) and inserting the following:  (e)Authorization of appropriationsThere are; and
 (iii)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and indenting appropriately.
									(3)Discovery
 Science and Engineering Innovation InstitutesSection 5008 of the America COMPETES Act (42 U.S.C. 16535) is repealed.
 (4)Elimination of duplicative authority for education programsSections 3181 and 3185 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381l, 42 U.S.C. 7381n) are repealed.
 (5)Mentoring programSection 3195 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381r) is repealed.
							(b)Repeal of authorizations
 (1)Department of Energy Early Career Awards for science, engineering, and mathematics researchersSection 5006 of the America COMPETES Act (42 U.S.C. 16534) is amended by striking subsection (h). (2)Distinguished Scientist ProgramSection 5011 of the America COMPETES Act (42 U.S.C. 16537) is amended by striking subsection (j).
 (3)Protecting America’s Competitive Edge (PACE) Graduate Fellowship ProgramSection 5009 of the America COMPETES Act (42 U.S.C. 16536) is amended by striking subsection (f). (c)Consolidation of duplicative program authorities (1)University nuclear science and engineering supportSection 954 of the Energy Policy Act of 2005 (42 U.S.C. 16274) is amended—
 (A)in subsection (a), by inserting nuclear chemistry, after nuclear engineering,; and (B)in subsection (b)—
 (i)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (ii)by inserting after paragraph (2) the following:
										
 (3)award grants, not to exceed 5 years in duration, to institutions of higher education with existing academic degree programs in nuclear sciences and related fields—
 (A)to increase the number of graduates in nuclear science and related fields; (B)to enhance the teaching and research of advanced nuclear technologies;
 (C)to undertake collaboration with industry and National Laboratories; and (D)to bolster or sustain nuclear infrastructure and research facilities of institutions of higher education, such as research and training reactors and laboratories;.
									(2)Consolidation
			 of Department of Energy early career awards for science, engineering, and
			 mathematics researchers program and distinguished scientist program
 (A)FundingSection 971(c) of the Energy Policy Act of 2005 (42 U.S.C. 16311(c)) is amended by adding at the end the following:
									
 (8)For the Department of Energy early career awards for science, engineering, and mathematics researchers program under section 5006 of the America COMPETES Act (42 U.S.C. 16534) and the distinguished scientist program under section 5011 of that Act (42 U.S.C. 16537), $150,000,000 for each of fiscal years 2018 through 2022, of which not more than 65 percent of the amount made available for a fiscal year under this paragraph may be used to carry out section 5006 or 5011 of that Act..
								(B)Department of
			 Energy early career awards for science, engineering, and mathematics
 researchersSection 5006 of the America COMPETES Act (42 U.S.C. 16534) is amended—
 (i)in subsection (b)(1)— (I)in the matter preceding subparagraph (A)—
 (aa)by inserting average before amount; and
 (bb)by inserting for each year before shall; (II)in subparagraph (A), by striking $80,000 and inserting $190,000; and
 (III)in subparagraph (B), by striking $125,000 and inserting $490,000; (ii)in subsection (c)(1)(C)—
 (I)in clause (i)—
 (aa)by striking assistant professor or equivalent title and inserting untenured assistant or associate professor; and
 (bb)by inserting or after the semicolon at the end;
 (II)by striking clause (ii); and
 (III)by redesignating clause (iii) as clause (ii);
 (iii)in subsection (d), by striking on a competitive, merit-reviewed basis and inserting through a competitive process using merit-based peer review.; (iv)in subsection (e)—
 (I)by striking (e) and all that follows through To be eligible and inserting the following:  (e)Selection process and criteriaTo be eligible; and
 (II)by striking paragraph (2); and (v)in subsection (f)(1), by striking nonprofit, nondegree-granting research organizations and inserting National Laboratories.
									(3)Science
 education programsSection 3164 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381a) is amended—
 (A)in subsection (b)— (i)by striking paragraphs (1) and (2) and inserting the following:
										
											(1)In
 generalThe Director of the Office of Science (referred to in this subsection as the Director) shall provide for appropriate coordination of science, technology, engineering, and mathematics education programs across all functions of the Department.
 (2)AdministrationIn carrying out paragraph (1), the Director shall—
 (A)consult with—
 (i)the Assistant Secretary of Energy with responsibility for energy efficiency and renewable energy programs; and
 (ii)the Deputy Administrator for Defense Programs of the National Nuclear Security Administration; and
 (B)seek to increase the participation and advancement of women and underrepresented minorities at every level of science, technology, engineering, and mathematics education.;
				and
 (ii)in paragraph (3)—
 (I)in subparagraph (D), by striking and at the end;
 (II)by redesignating subparagraph (E) as subparagraph (F); and
 (III)by inserting after subparagraph (D) the following:
											
 (E)represent the Department as the principal interagency liaison for all coordination activities under the President for science, technology, engineering, and mathematics education programs; and;
				and
 (B)in subsection (d)—
 (i)by striking The Secretary and inserting the following:
										
											(1)In
 generalThe Secretary; and (ii)by adding at the end the following:
										
 (2)ReportNot later than 180 days after the date of enactment of this subparagraph, the Director shall submit a report describing the impact of the activities assisted with the Fund established under paragraph (1) to—
 (A)the Committee on Science, Space, and Technology of the House of Representatives; and
 (B)the Committee on Energy and Natural Resources of the Senate.. (4)Protecting America's Competitive Edge (PACE) Graduate Fellowship ProgramSection 5009 of the America COMPETES Act (42 U.S.C. 16536) is amended—
 (A)in subsection (c)— (i)in paragraph (1) by striking , involving and all that follows through Secretary; and
 (ii)in paragraph (2), by striking subparagraph (B) and inserting the following:  (B)to demonstrate excellent academic performance and understanding of scientific or technical subjects; and;
 (B)in subsection (d)(1)(B)(i), by inserting full or partial before graduate tuition; and (C)in subsection (e), in the matter preceding paragraph (1), by striking Director of Science, Engineering, and Mathematics Education and inserting Director of the Office of Science..
 (d)Conforming amendmentsThe table of contents for the America COMPETES ACT (Public Law 110–69; 121 Stat. 573) is amended by striking the items relating to sections 5004 and 5008.
						4622.Repeal of state utility regulatory assistance
 (a)RepealSection 207 of the Energy Conservation and Production Act (42 U.S.C. 6807) is repealed. (b)Conforming amendmentThe table of contents for the Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1126) is amended by striking the item relating to section 207.
						4623.Repeal of survey of energy saving potential
 (a)RepealSection 550 of the National Energy Conservation Policy Act (42 U.S.C. 8258b) is repealed. (b)Conforming amendments (1)The table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206; 106 Stat. 2851) is amended by striking the item relating to section 550.
 (2)Section 543(d)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8253(d)(2)) is amended by striking , incorporating any relevant information obtained from the survey conducted pursuant to section 550.
							4624.Repeal of photovoltaic energy program
 (a)RepealPart 4 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8271 et seq.) is repealed.
 (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended—
 (1)by striking the item relating to part 4 of title V; and (2)by striking the items relating to sections 561 through 569.
							4625.Repeal of energy auditor training and certification
 (a)RepealSubtitle F of title V of the Energy Security Act (42 U.S.C. 8285 et seq.) is repealed. (b)Conforming amendmentThe table of contents for the Energy Security Act (Public Law 96–294; 94 Stat. 611) is amended by striking the items relating to subtitle F of title V.
						4626.Repeal of authorization of appropriations
 (a)RepealSubtitle F of title VII of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8461) is repealed.
 (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to subtitle F of title VII.
						4627.Repeal of Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989
 (a)RepealThe Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12001 et seq.) is repealed.
						(b)Conforming amendments
 (1)Section 6(b)(3) of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5905(b)(3)) is amended—
 (A)in subparagraph (Q), by adding and after the semicolon; (B)by striking subparagraph (R); and
 (C)by redesignating subparagraph (S) as subparagraph (R). (2)Section 1204 of the Energy Policy Act of 1992 (42 U.S.C. 13313) is amended—
 (A)in subsection (b), in the matter preceding paragraph (1), in the first sentence, by striking , in consultation with and all that follows through under section 6 of the Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989,; and
 (B)in subsection (c), by striking , in consultation with the Advisory Committee,. 4628.Repeal of hydrogen research, development, and demonstration programThe Spark M. Matsunaga Hydrogen Research, Development, and Demonstration Act of 1990 (42 U.S.C. 12401 et seq.) is repealed.
					4629.Repeal of study on alternative fuel use in nonroad vehicles and engines
 (a)In generalSection 412 of the Energy Policy Act of 1992 (42 U.S.C. 13238) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 412.
						4630.Repeal of low interest loan program for small business fleet purchases
 (a)In generalSection 414 of the Energy Policy Act of 1992 (42 U.S.C. 13239) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 414.
						4631.Repeal of technical and policy analysis for replacement fuel demand and supply information
 (a)In generalSection 506 of the Energy Policy Act of 1992 (42 U.S.C. 13256) is repealed. (b)Conforming amendments (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 506.
 (2)Section 507(m) of the Energy Policy Act of 1992 (42 U.S.C. 13257(m)) is amended by striking and section 506. 4632.Repeal of 1992 Report on Climate Change (a)In generalSection 1601 of the Energy Policy Act of 1992 (42 U.S.C. 13381) is repealed.
						(b)Conforming amendments
 (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 1601.
 (2)Section 1602(a) of the Energy Policy Act of 1992 (42 U.S.C. 13382(a)) is amended, in the matter preceding paragraph (1), in the third sentence, by striking the report required under section 1601 and.
							4633.Repeal of Director of Climate Protector establishment
 (a)In generalSection 1603 of the Energy Policy Act of 1992 (42 U.S.C. 13383) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 1603.
						4634.Repeal of 1994 report on global climate change emissions
 (a)In generalSection 1604 of the Energy Policy Act of 1992 (42 U.S.C. 13384) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 1604.
						4635.Repeal of telecommuting study
 (a)In generalSection 2028 of the Energy Policy Act of 1992 (42 U.S.C. 13438) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 2028.
						4636.Repeal of advanced buildings for 2005 program
 (a)In generalSection 2104 of the Energy Policy Act of 1992 (42 U.S.C. 13454) is repealed. (b)Conforming amendments (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 2104.
 (2)Section 2101(a) of the Energy Policy Act of 1992 (42 U.S.C. 13451(a)) is amended, in the third sentence, by striking 2104,.
							4637.Repeal of Energy Research, Development, Demonstration, and Commercial Application Advisory Board
 (a)In generalSection 2302 of the Energy Policy Act of 1992 (42 U.S.C. 13522) is repealed. (b)Conforming amendments (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 2302.
 (2)Section 6 of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5905) is amended—
 (A)in subsection (a), in the matter preceding paragraph (1), in the first sentence, by striking , in consultation with the Advisory Board established under section 2302 of the Energy Policy Act of 1992,;
 (B)in subsection (b)— (i)in paragraph (1), in the first sentence, by striking , in consultation with the Advisory Board established under section 2302 of the Energy Policy Act of 1992,; and
 (ii)in paragraph (2), in the second sentence, by striking , in consultation with the Advisory Board established under section 2302 of the Energy Policy Act of 1992,; and
 (C)in subsection (c), in the first sentence, by striking , in consultation with the Advisory Board established under section 2302 of the Energy Policy Act of 1992,.
 (3)Section 2011(c) of the Energy Policy Act of 1992 (42 U.S.C. 13411(c)) is amended, in the second sentence, by striking , and with the Advisory Board established under section 2302.
 (4)Section 2304 of the Energy Policy Act of 1992 (42 U.S.C. 13523), is amended— (A)in subsection (a), by striking , in consultation with the Advisory Board established under section 2302,; and
 (B)in subsection (c), in the matter preceding paragraph (1), in the first sentence, by striking , with the advice of the Advisory Board established under section 2302 of this Act,. 4638.Repeal of study on use of energy futures for fuel purchase (a)In generalSection 3014 of the Energy Policy Act of 1992 (42 U.S.C. 13552) is repealed.
 (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 3014.
						4639.Repeal of energy subsidy study
 (a)In generalSection 3015 of the Energy Policy Act of 1992 (42 U.S.C. 13553) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 3015.
						4640.Repeal of prior limitation on compensation of the Secretary of the Interior
 (a)In generalThe Joint Resolution entitled Joint Resolution ensuring that the compensation and other emoluments attached to the office of Secretary of the Interior are those which were in effect on January 1, 2005 (Public Law 111–1; 5 U.S.C. 5312 note) is repealed.
 (b)Effective dateThis section shall take effect as though enacted on March 2, 2017.BNatural resources 5001.DefinitionsIn this division:
 (1)DepartmentThe term Department means the Department of the Interior. (2)SecretaryThe term Secretary means the Secretary of the Interior.
				VConservation authorizations
				5101.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:  104908.National Park Service Maintenance and Revitalization Conservation Fund (a)In generalThere is established in the Treasury a fund, to be known as the National Park Service Critical Maintenance and Revitalization Conservation Fund (referred to in this section as the Fund).
 (b)Deposits to fundNotwithstanding any provision of law providing that the proceeds shall be credited to miscellaneous receipts of the Treasury, for each fiscal year, there shall be deposited in the Fund, from revenues due and payable to the United States under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) $150,000,000.
								(c)Use and availability
 (1)In generalAmounts deposited in the Fund shall— (A)be used only for the purposes described in subsection (d); and
 (B)be available for expenditure only after the amounts are appropriated for those purposes. (2)AvailabilityAny amounts in the Fund not appropriated shall remain available in the Fund until appropriated.
 (3)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation. (d)National park system critical deferred maintenanceThe Secretary shall use amounts appropriated from the Fund for high-priority deferred maintenance needs of the Service that support critical infrastructure and visitor services.
 (e)Land acquisition prohibitionAmounts in the Fund shall not be used for land acquisition.. (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
						§104908. National Park Service Maintenance and Revitalization Conservation Fund..
					5102.Land and Water Conservation Fund
 (a)ReauthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2018. (b)Allocation of fundsSection 200304 of title 54, United States Code, is amended—
 (1)by striking There and inserting the following:  (a)In generalThere
								; and
 (2)by striking the second sentence and inserting the following:  (b)AllocationOf the appropriations from the Fund—
 (1)not less than 40 percent shall be used collectively for Federal purposes under section 200306; (2)not less than 40 percent shall be used collectively—
 (A)to provide financial assistance to States under section 200305; (B)for the Forest Legacy Program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c);
 (C)for cooperative endangered species grants authorized under section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535); and
 (D)for the American Battlefield Protection Program established under chapter 3081; and (3)not less than 1.5 percent or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to Federal public land for hunting, fishing, or other recreational purposes..
 (c)Conservation easementsSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Conservation easementsThe Secretary and the Secretary of Agriculture shall consider the acquisition of conservation easements and other similar interests in land where appropriate and feasible..
 (d)Acquisition considerationsSection 200306 of title 54, United States Code (as amended by subsection (c)), is amended by adding at the end the following:
						
 (d)Acquisition ConsiderationsThe Secretary and the Secretary of Agriculture shall take into account the following in determining the land or interests in land to acquire:
 (1)Management efficiencies. (2)Management cost savings.
 (3)Geographic distribution. (4)Significance of the acquisition.
 (5)Urgency of the acquisition. (6)Threats to the integrity of the land to be acquired.
 (7)The recreational value of the land.. 5103.Historic Preservation FundSection 303102 of title 54, United States Code, is amended by striking of fiscal years 2012 to 2023 and inserting fiscal year.
				5104.Conservation incentives landowner education program
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a conservation incentives landowner education program (referred to in this section as the program).
 (b)Purpose of programThe program shall provide information on Federal conservation programs available to landowners interested in undertaking conservation actions on the land of the landowners, including options under each conservation program available to achieve the conservation goals of the program, such as—
 (1)fee title land acquisition; (2)donation; and
 (3)perpetual and term conservation easements or agreements. (c)AvailabilityThe Secretary shall ensure that the information provided under the program is made available to—
 (1)interested landowners; and (2)the public.
 (d)NotificationIn any case in which the Secretary contacts a landowner directly about participation in a Federal conservation program, the Secretary shall, in writing—
 (1)notify the landowner of the program; and (2)make available information on the conservation program options that may be available to the landowner.
						VILand conveyances and related matters
				ALand conveyances
					6001.Arapaho National Forest boundary adjustment
 (a)In generalThe boundary of the Arapaho National Forest in the State of Colorado is adjusted to incorporate the approximately 92.95 acres of land generally depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots three, four, eight, and nine of section 13, T. 4 N., R. 76 W., Sixth Principal Meridian, Colorado. A lot described in this subsection may be included in the boundary adjustment only after the Secretary of Agriculture obtains written permission for such action from the lot owner or owners.
 (b)Bowen Gulch Protection AreaThe Secretary of Agriculture shall include all Federal land within the boundary described in subsection (a) in the Bowen Gulch Protection Area established under section 6 of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j).
 (c)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Arapaho National Forest, as modified under subsection (a), shall be considered to be the boundaries of the Arapaho National Forest as in existence on January 1, 1965.
 (d)Public motorized useNothing in this section opens privately owned land within the boundary described in subsection (a) to public motorized use.
 (e)Access to non-Federal landsNotwithstanding the provisions of section 6(f) of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j(f)) regarding motorized travel, the owners of any non-Federal lands within the boundary described in subsection (a) who historically have accessed their land through land now or hereafter owned by the United States within the boundary described in subsection (a) shall have the continued right of motorized access to their land across the existing roadway.
						6002.Land conveyance, Elkhorn Ranch and White River National Forest, Colorado
 (a)In generalConsistent with the purpose of the Act of March 3, 1909 (43 U.S.C. 772), all right, title, and interest of the United States (subject to subsection (b)) in and to a parcel of land consisting of approximately 148 acres as generally depicted on the map entitled Elkhorn Ranch Land Parcel–White River National Forest and dated March 2015 shall be conveyed by patent to the Gordman-Leverich Partnership, a Colorado Limited Liability Partnership (in this section referred to as GLP).
 (b)Existing rightsThe conveyance under subsection (a)— (1)is subject to the valid existing rights of the lessee of Federal oil and gas lease COC–75070 and any other valid existing rights; and
 (2)shall reserve to the United States the right to collect rent and royalty payments on the lease referred to in paragraph (1) for the duration of the lease.
 (c)Existing boundariesThe conveyance under subsection (a) does not modify the exterior boundary of the White River National Forest or the boundaries of sections 18 and 19 of T. 7 S., R. 93 W., Sixth Principal Meridian, Colorado, as such boundaries are in effect on the date of the enactment of this Act.
 (d)Time for conveyance; payment of costsThe conveyance directed under subsection (a) shall be completed not later than 180 days after the date of the enactment of this Act. The conveyance shall be without consideration, except that all costs incurred by the Secretary relating to any survey, platting, legal description, or other activities carried out to prepare and issue the patent shall be paid by GLP to the Secretary prior to the land conveyance.
						6003.Crags, Colorado land exchange
 (a)PurposesThe purposes of this section are— (1)to authorize, direct, expedite, and facilitate the land exchange set forth herein; and
 (2)to promote enhanced public outdoor recreational and natural resource conservation opportunities in the Pike National Forest near Pikes Peak, Colorado, through acquisition of the non-Federal land and trail easement.
 (b)DefinitionsIn this section: (1)BHIThe term BHI means Broadmoor Hotel, Inc., a Colorado corporation.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 83 acres of land within the Pike National Forest, El Paso County, Colorado, together with a non-exclusive perpetual access easement to BHI to and from such land on Forest Service Road 371, as generally depicted on the map entitled Proposed Crags Land Exchange–Federal Parcel–Emerald Valley Ranch, dated March 2015.
 (3)Non-Federal landThe term non-Federal land means the land and trail easement to be conveyed to the Secretary by BHI in the exchange and is— (A)approximately 320 acres of land within the Pike National Forest, Teller County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Non-Federal Parcel–Crags Property, dated March 2015; and
 (B)a permanent trail easement for the Barr Trail in El Paso County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Barr Trail Easement to United States, dated March 2015, and which shall be considered as a voluntary donation to the United States by BHI for all purposes of law.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture, unless otherwise specified. (c)Land exchange (1)In generalIf BHI offers to convey to the Secretary all right, title, and interest of BHI in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to BHI the Federal land.
 (2)Land titleTitle to the non-Federal land conveyed and donated to the Secretary under this section shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (3)Perpetual access easement to BHIThe nonexclusive perpetual access easement to be granted to BHI as shown on the map referred to in subsection (b)(2) shall allow—
 (A)BHI to fully maintain, at BHI’s expense, and use Forest Service Road 371 from its junction with Forest Service Road 368 in accordance with historic use and maintenance patterns by BHI; and
 (B)full and continued public and administrative access and use of FSR 371 in accordance with the existing Forest Service travel management plan, or as such plan may be revised by the Secretary.
 (4)Route and condition of roadBHI and the Secretary may mutually agree to improve, relocate, reconstruct, or otherwise alter the route and condition of all or portions of such road as the Secretary, in close consultation with BHI, may determine advisable.
 (5)Exchange costsBHI shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange directed by this section, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
							(d)Equal value exchange and appraisals
 (1)AppraisalsThe values of the land to be exchanged under this section shall be determined by the Secretary through appraisals performed in accordance with—
 (A)the Uniform Appraisal Standards for Federal Land Acquisitions; (B)the Uniform Standards of Professional Appraisal Practice;
 (C)appraisal instructions issued by the Secretary; and (D)shall be performed by an appraiser mutually agreed to by the Secretary and BHI.
 (2)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (A)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land parcel identified in subsection (b)(3)(A), BHI shall make a cash equalization payment to the United States as necessary to achieve equal value, including, if necessary, an amount in excess of that authorized pursuant to section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)).
 (B)Use of fundsAny cash equalization moneys received by the Secretary under subparagraph (A) shall be— (i)deposited in the fund established under Public Law 90–171 (16 U.S.C. 484a) (commonly known as the Sisk Act); and
 (ii)made available to the Secretary for the acquisition of land or interests in land in Region 2 of the Forest Service.
 (C)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land parcel identified in subsection (b)(3)(A) exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to BHI, and surplus value of the non-Federal land shall be considered a donation by BHI to the United States for all purposes of law.
								(3)Appraisal exclusions
 (A)Special Use PermitThe appraised value of the Federal land parcel shall not reflect any increase or diminution in value due to the special use permit existing on the date of the enactment of this Act to BHI on the parcel and improvements thereunder.
 (B)Barr Trail easementThe Barr Trail easement donation identified in subsection (c)(3)(B) shall not be appraised for purposes of this section.
								(e)Miscellaneous provisions
							(1)Withdrawal provisions
 (A)WithdrawalLand acquired by the Secretary under this section shall, without further action by the Secretary, be permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.).
 (B)Withdrawal revocationAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the Federal land parcel to BHI.
 (C)Withdrawal of Federal landAll Federal land authorized to be exchanged under this section, if not already withdrawn or segregated from appropriation or disposal under the public lands laws upon enactment of this Act, is hereby so withdrawn, subject to valid existing rights, until the date of conveyance of the Federal land to BHI.
 (2)Postexchange land managementLand acquired by the Secretary under this section shall become part of the Pike-San Isabel National Forest and be managed in accordance with the laws, rules, and regulations applicable to the National Forest System.
 (3)Exchange timetableIt is the intent of Congress that the land exchange directed by this section be consummated no later than 1 year after the date of enactment of this Act.
							(4)Maps, estimates, and descriptions
 (A)Minor errorsThe Secretary and BHI may by mutual agreement make minor boundary adjustments to the Federal and non-Federal land involved in the exchange, and may correct any minor errors in any map, acreage estimate, or description of any land to be exchanged.
 (B)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this section, the map shall control unless the Secretary and BHI mutually agree otherwise.
 (C)AvailabilityUpon enactment of this Act, the Secretary shall file and make available for public inspection in the headquarters of the Pike-San Isabel National Forest a copy of all maps referred to in this section.
								6004.Clarification relating to a certain land description under the Northern Arizona Land Exchange and
 Verde River Basin Partnership Act of 2005Section 104(a)(5) of the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 (Public Law 109–110; 119 Stat. 2356) is amended by inserting before the period at the end , which, notwithstanding section 102(a)(4)(B), includes the N1/2 NE1/4 SW1/4 SW1/4, the N1/2, N1/2, SE1/4 SW1/4, and the N1/2 N1/2 SW1/4 SE1/4, sec. 34, T. 22 N., R. 2 E., Gila and Salt River Meridian, Coconino County, comprising approximately 25 acres.
 6005.Cooper Spur land exchange clarification amendmentsSection 1206(a) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1018) is amended—
 (1)in paragraph (1)— (A)in subparagraph (C), by striking 120 acres and inserting 107 acres; and
 (B)in subparagraph (E)(ii), by inserting improvements, after buildings,; and (2)in paragraph (2)—
 (A)in subparagraph (D)— (i)in clause (i), by striking As soon as practicable after the date of enactment of this Act, the Secretary and Mt. Hood Meadows shall select and inserting Not later than 120 days after the date of the enactment of the Energy and Natural Resources Act of 2017, the Secretary and Mt. Hood Meadows shall jointly select;
 (ii)in clause (ii), in the matter preceding subclause (I), by striking An appraisal under clause (i) shall and inserting Except as provided under clause (iii), an appraisal under clause (i) shall assign a separate value to each tax lot to allow for the equalization of values and; and
 (iii)by adding at the end the following:  (iii)Final appraised value (I)In generalSubject to subclause (II), after the final appraised value of the Federal land and the non-Federal land are determined and approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised value for a period of up to 3 years, beginning on the date of the approval by the Secretary of the final appraised value.
 (II)ExceptionSubclause (I) shall not apply if the condition of either the Federal land or the non-Federal land referred to in subclause (I) is significantly and substantially altered by fire, windstorm, or other events.
 (iv)Public reviewBefore completing the land exchange under this Act, the Secretary shall make available for public review the complete appraisals of the land to be exchanged.; and
 (B)by striking subparagraph (G) and inserting the following:  (G)Required conveyance conditionsPrior to the exchange of the Federal and non-Federal land—
 (i)the Secretary and Mt. Hood Meadows may mutually agree for the Secretary to reserve a conservation easement to protect the identified wetland in accordance with applicable law, subject to the requirements that—
 (I)the conservation easement shall be consistent with the terms of the September 30, 2015, mediation between the Secretary and Mt. Hood Meadows; and
 (II)in order to take effect, the conservation easement shall be finalized not later than 120 days after the date of enactment of the Energy and Natural Resources Act of 2017; and
 (ii)the Secretary shall reserve a 24-foot-wide nonexclusive trail easement at the existing trail locations on the Federal land that retains for the United States existing rights to construct, reconstruct, maintain, and permit nonmotorized use by the public of existing trails subject to the right of the owner of the Federal land—
 (I)to cross the trails with roads, utilities, and infrastructure facilities; and (II)to improve or relocate the trails to accommodate development of the Federal land.
											(H)Equalization of values
 (i)In generalNotwithstanding subparagraph (A), in addition to or in lieu of monetary compensation, a lesser area of Federal land or non-Federal land may be conveyed if necessary to equalize appraised values of the exchange properties, without limitation, consistent with the requirements of this Act and subject to the approval of the Secretary and Mt. Hood Meadows.
 (ii)Treatment of certain compensation or conveyances as donationIf, after payment of compensation or adjustment of land area subject to exchange under this Act, the amount by which the appraised value of the land and other property conveyed by Mt. Hood Meadows under subparagraph (A) exceeds the appraised value of the land conveyed by the Secretary under subparagraph (A) shall be considered a donation by Mt. Hood Meadows to the United States..
							6006.Black Hills National Cemetery boundary modification
 (a)DefinitionsIn this section: (1)CemeteryThe term Cemetery means the Black Hills National Cemetery in Sturgis, South Dakota.
 (2)Federal landThe term Federal land means the approximately 200 acres of Bureau of Land Management land adjacent to the Cemetery, generally depicted as Proposed National Cemetery Expansion on the map entitled Proposed Expansion of Black Hills National Cemetery-South Dakota and dated June 16, 2016.
							(b)Transfer and withdrawal of Bureau of Land Management land for Cemetery use
							(1)Conduct of due diligence activities by the Secretary of Veterans Affairs
 (A)In generalBefore the transfer of administrative jurisdiction and withdrawal of the Federal land under paragraphs (2) and (3), respectively, and subject to subparagraph (B), the Secretary of Veterans Affairs shall complete any appropriate environmental, cultural resource, and other due diligence activities on the Federal land that would enable the Secretary of Veterans Affairs to confirm that the Federal land is suitable for cemetery purposes.
 (B)Notice; Required coordinationThe Secretary of Veterans Affairs shall— (i)before conducting any due diligence activities under subparagraph (A), notify the Secretary of the activities to be conducted;
 (ii)as the Secretary of Veterans Affairs determines to be necessary in the conduct of the due diligence activities under subparagraph (A), coordinate the activities with the Secretary; and
 (iii)if the Secretary of Veterans Affairs determines, on completion of the due diligence activities under subparagraph (A), that the Federal land is suitable for cemetery purposes, submit written notice of the determination to the Secretary.
									(2)Transfer of administrative jurisdiction
								(A)Transfer
 (i)In generalOn receipt by the Secretary of written notice of a determination that the Federal land is suitable for cemetery purposes under paragraph (1)(B)(iii), except as provided in clause (ii), and subject to valid existing rights, administrative jurisdiction over the Federal land is transferred from the Secretary to the Secretary of Veterans Affairs for use as a national cemetery in accordance with chapter 24 of title 38, United States Code.
 (ii)ExclusionThe transfer of administrative jurisdiction over the Federal land under clause (i) shall not include the land located within 100 feet of the center of the Centennial Trail, as generally depicted on the map entitled Proposed Expansion of Black Hills National Cemetery-South Dakota and dated June 16, 2016.
									(B)Legal descriptions
 (i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice containing a legal description of the Federal land.
 (ii)EffectA legal description published under clause (i) shall have the same force and effect as if included in this section, except that the Secretary may correct any clerical and typographical errors in the legal description.
 (iii)AvailabilityCopies of the legal description published under clause (i) shall be available for public inspection in the appropriate offices of—
 (I)the Bureau of Land Management; and (II)the National Cemetery Administration.
 (iv)CostsThe Secretary of Veterans Affairs shall reimburse the Secretary for the costs incurred by the Secretary in carrying out this subparagraph, including the costs of any surveys and other reasonable costs.
 (3)WithdrawalOn receipt by the Secretary of written notice of a determination that the Federal land is suitable for cemetery purposes under paragraph (1)(B)(iii) and subject to valid existing rights, the Federal land—
 (A)is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws; and
 (B)shall be treated as property as defined under section 102(9) of title 40, United States Code. (4)Boundary modificationThe boundary of the Cemetery is modified to include the Federal land.
 (5)Modification of public land orderPublic Land Order 2112, dated June 6, 1960 (25 Fed. Reg. 5243), is modified to exclude the Federal land.
							6007.Cow Creek Umpqua land conveyance
 (a)DefinitionsIn this section: (1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated May 24, 2016.
 (2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians. (b)Land to be held in trust (1)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Council Creek land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (A)held in trust by the United States for the benefit of the Tribe; and (B)part of the reservation of the Tribe.
 (2)SurveyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a survey to establish the boundaries of the land taken into trust under paragraph (1).
 (3)Effective dateParagraph (1) shall take effect on the day after the date on which the Secretary records the agreement entered into under subsection (d)(4)(A).
							(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Council Creek land with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force and effectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Office of the Secretary.
							(d)Administration
 (1)In generalUnless expressly provided in this section, nothing in this section affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.
							(2)Prohibitions
 (A)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Council Creek land.
 (B)Non-permissible use of landAny real property taken into trust under subsection (b) shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (3)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in accordance with all applicable Federal laws.
							(4)Agreements
 (A)Memorandum of agreement for administrative accessNot later than 180 days after the date of enactment of this Act, the Secretary shall seek to enter into an agreement with the Tribe that secures existing administrative access by the Secretary to the Council Creek land.
								(B)Reciprocal right-of-way agreements
 (i)In generalOn the date on which the agreement is entered into under subparagraph (A), the Secretary shall provide to the Tribe all reciprocal right-of-way agreements to the Council Creek land in existence as of the date of enactment of this Act.
 (ii)Continued accessBeginning on the date on which the Council Creek land is taken into trust under subsection (b), the Tribe shall continue the access provided by the agreements referred to in clause (i) in perpetuity.
 (5)Land use planning requirementsExcept as provided in paragraph (3), once the Council Creek land is taken into trust under subsection (b), the Council Creek land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
							(e)Land reclassification
 (1)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Tribe under subsection (b).
 (2)Identification of public domain landNot later than 2 years after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (A)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under paragraph (1); and
 (B)is located within the 18 western Oregon and California Railroad grant land counties (other than Klamath County, Oregon).
 (3)MapsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register 1 or more maps depicting the land identified in paragraphs (1) and (2).
							(4)Reclassification
 (A)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in paragraph (2) as Oregon and California Railroad grant land.
 (B)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under subparagraph (A).
								6008.Oregon coastal land
 (a)DefinitionsIn this section: (1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
 (2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,742 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated July 11, 2016. (b)Land to be held in trust (1)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Oregon Coastal land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (A)held in trust by the United States for the benefit of the Confederated Tribes; and (B)part of the reservation of the Confederated Tribes.
 (2)SurveyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a survey to establish the boundaries of the land taken into trust under paragraph (1).
 (3)Effective dateParagraph (1) shall take effect on the day after the date on which the Secretary records the agreement entered into under subsection (d)(4)(A).
							(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Oregon Coastal land with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force and effectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Office of the Secretary.
							(d)Administration
 (1)In generalUnless expressly provided in this section, nothing in this section affects any right or claim of the Confederated Tribes existing on the date of enactment of this Act to any land or interest in land.
							(2)Prohibitions
 (A)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Oregon Coastal land taken into trust under subsection (b).
 (B)Non-permissible use of landAny real property taken into trust under subsection (b) shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (3)Forest managementAny forest management activity that is carried out on the Oregon Coastal land shall be managed in accordance with all applicable Federal laws.
							(4)Agreements
 (A)Memorandum of agreement for administrative accessNot later than 180 days after the date of enactment of this Act, the Secretary shall seek to enter into an agreement with the Confederated Tribes that secures existing administrative access by the Secretary to the Oregon Coastal land and that provides for—
 (i)access for certain activities, including— (I)forest management;
 (II)timber and rock haul; (III)road maintenance;
 (IV)wildland fire protection and management;
 (V)cadastral surveys; (VI)wildlife, cultural, and other surveys; and
 (VII)law enforcement activities; (ii)the management of the Oregon Coastal land that is acquired or developed under chapter 2003 of title 54, United States Code, consistent with section 200305(f)(3) of that title; and
 (iii)the terms of public vehicular transit across the Oregon Coastal land to and from the Hult Log Storage Reservoir located in T. 15 S., R. 7 W., as generally depicted on the map described in subsection (a)(2), subject to the requirement that if the Bureau of Land Management discontinues maintenance of the public recreation site known as Hult Reservoir, the terms of any agreement in effect on that date that provides for public vehicular transit to and from the Hult Log Storage Reservoir shall be void.
									(B)Reciprocal right-of-way agreements
 (i)In generalOn the date on which the agreement is entered into under subparagraph (A), the Secretary shall provide to the Confederated Tribes all reciprocal right-of-way agreements to the Oregon Coastal land in existence on the date of enactment of this Act.
 (ii)Continued accessBeginning on the date on which the Oregon Coastal land is taken into trust under subsection (b), the Confederated Tribes shall continue the access provided by the reciprocal right-of-way agreements referred to in clause (i) in perpetuity.
 (5)Land use planning requirementsExcept as provided in paragraph (3), once the Oregon Coastal land is taken into trust under subsection (b), the Oregon Coastal land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
							(e)Land reclassification
 (1)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Confederated Tribes under subsection (b).
 (2)Identification of public domain landNot later than 2 years after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (A)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under paragraph (1); and
 (B)is located within the 18 western Oregon and California Railroad grant land counties (other than Klamath County, Oregon).
 (3)MapsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register 1 or more maps depicting the land identified in paragraphs (1) and (2).
							(4)Reclassification
 (A)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in paragraph (2) as Oregon and California Railroad grant land.
 (B)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under subparagraph (A).
 6009.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (Public Law 101–42; 103 Stat. 92, 110 Stat. 3009–537) is amended—
 (1)by striking paragraph (5) and inserting the following:  (5)Management (A)In generalSubject to subparagraph (B), the Secretary, acting through the Assistant Secretary for Indian Affairs, shall manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust land.
									(B)Administration
 (i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory restrictions on export to foreign nations that apply to unprocessed logs harvested from Federal land.
 (ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this subsection shall be advertised, offered, and awarded according to competitive bidding practices, with sales being awarded to the highest responsible bidder.;
 (2)by striking paragraph (9); and (3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.
 6010.Conveyance of Federal land within the Swan Lake hydroelectric project boundaryNot later than 18 months after the date of enactment of this Act, the Secretary, after consultation with the Secretary of Agriculture, shall—
 (1)survey the exterior boundaries of the tract of Federal land within the project boundary of the Swan Lake Hydroelectric Project (FERC No. 2911) as generally depicted and labeled Lost Creek on the map entitled Swan Lake Project Boundary—Lot 2 and dated February 1, 2016; and
 (2)issue a patent to the State of Alaska for the tract described in paragraph (1) in accordance with— (A)the survey authorized under paragraph (1);
 (B)section 6(a) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); and (C)section 24 of the Federal Power Act (16 U.S.C. 818).
							6011.Pascua Yaqui Tribe land conveyance
 (a)DefinitionsIn this section: (1)DistrictThe term District means the Tucson Unified School District No. 1, a school district recognized as such under the laws of the State of Arizona.
 (2)MapThe term Map means the map titled ‘Pascua Yaqui Tribe Land Conveyance Act, dated March 14, 2016, and on file and available for public inspection in the local office of the Bureau of Land Management.
 (3)Recreation and Public Purposes ActThe term Recreation and Public Purposes Act means the Act of June 14, 1926 (43 U.S.C. 869 et seq.). (4)TribeThe term Tribe means the Pascua Yaqui Tribe of Arizona, a federally recognized Indian tribe.
							(b)Land to be held in trust
 (1)Parcel ASubject to paragraph (2) and to valid existing rights, all right, title, and interest of the United States in and to the approximately 39.65 acres of Federal lands generally depicted on the map as Parcel A are declared to be held in trust by the United States for the benefit of the Tribe.
 (2)Effective dateParagraph (1) shall take effect on the day after the date on which the District relinquishes all right, title, and interest of the District in and to the approximately 39.65 acres of land described in paragraph (1).
							(c)Lands to be conveyed to the district
							(1)Parcel B
 (A)In generalSubject to valid existing rights and payment to the United States of the fair market value, the United States shall convey to the District all right, title, and interest of the United States in and to the approximately 13.24 acres of Federal lands generally depicted on the map as Parcel B.
 (B)Determination of fair market valueThe fair market value of the property to be conveyed under subparagraph (A) shall be determined by the Secretary in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (C)Costs of conveyanceAs a condition of the conveyance under this paragraph, all costs associated with the conveyance shall be paid by the District.
								(2)Parcel C
 (A)In generalIf, not later than 1 year after the completion of the appraisal required by subparagraph (C), the District submits to the Secretary an offer to acquire the Federal reversionary interest in all of the approximately 27.5 acres of land conveyed to the District under Recreation and Public Purposes Act and generally depicted on the map as Parcel C, the Secretary shall convey to the District such reversionary interest in the lands covered by the offer. The Secretary shall complete the conveyance not later than 30 days after the date of the offer.
 (B)SurveyNot later than 90 days after the date of the enactment of this Act, the Secretary shall complete a survey of the lands described in this paragraph to determine the precise boundaries and acreage of the lands subject to the Federal reversionary interest.
 (C)AppraisalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal reversionary interest in the lands identified by the survey required by subparagraph (B). The appraisal shall be completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (D)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under this paragraph, the District shall pay to the Secretary an amount equal to the appraised value of the Federal interest, as determined under subparagraph (C). The consideration shall be paid not later than 30 days after the date of the conveyance.
 (E)Costs of conveyanceAs a condition of the conveyance under this paragraph, all costs associated with the conveyance, including the cost of the survey required by subparagraph (B) and the appraisal required by subparagraph (C), shall be paid by the District.
 (d)Gaming prohibitionThe Tribe may not conduct gaming activities on lands taken into trust pursuant to this section, either as a matter of claimed inherent authority, under the authority of any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), or under regulations promulgated by the Secretary or the National Indian Gaming Commission.
						(e)Water rights
 (1)In generalThere shall be no Federal reserved right to surface water or groundwater for any land taken into trust by the United States for the benefit of the Tribe under this section.
 (2)State water rightsThe Tribe retains any right or claim to water under State law for any land taken into trust by the United States for the benefit of the Tribe under this section.
 (3)Forfeiture or abandonmentAny water rights that are appurtenant to land taken into trust by the United States for the benefit of the Tribe under this section may not be forfeited or abandoned.
 (4)AdministrationNothing in this section affects or modifies any right of the Tribe or any obligation of the United States under Public Law 95–375 (92 Stat. 712; 108 Stat. 3418).
							BLand management
					6101.Cadastre of Federal real property
 (a)Definition of cadastreIn this section, the term cadastre means a geospatially enabled inventory of buildings and other real property (including associated infrastructure such as roads and utility transmission lines and pipelines) located on land administered by the Secretary, which is developed through collecting, storing, retrieving, or disseminating graphical or digital data and any information related to the data, including surveys, maps, charts, images, and services.
						(b)Cadastre of federal real property
 (1)In generalThe Secretary is authorized— (A)to develop and maintain a current and accurate multipurpose cadastre to support Federal land management activities for the Department and the Forest Service;
 (B)to incorporate any related inventories of Federal real property, including any inventories prepared under applicable land or resource management plans; and
 (C)to enter into discussions with other Federal agencies, including the Forest Service, to make the cadastre available for use by the Department, the Forest Service, and other Federal agencies to support agency management activities.
								(2)Cost-sharing agreements
 (A)In generalThe Secretary may enter into cost-sharing agreements with other Federal agencies, and with States, Indian tribes, and local governments, to include any non-Federal land in the cadastre.
 (B)Cost shareThe Federal share of any cost agreement described in subparagraph (A) shall not exceed 50 percent of the total cost required to make the cadastre available to non-Federal entities.
 (3)Consolidation and reportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the real property inventories or any components of any cadastre or related inventories that—
 (A)exist as of the date of enactment of this Act; (B)are authorized by law or conducted by the Secretary; and
 (C)are of sufficient accuracy to be included in the cadastre authorized under paragraph (1). (4)CoordinationIn carrying out this subsection, the Secretary—
 (A)shall participate (in accordance with section 216 of the E–Government Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)) in the establishment of such standards and common protocols as are necessary to ensure the interoperability of geospatial information pertaining to the cadastre for all users of the information;
 (B)shall coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order 12906 (43 U.S.C. 1457 note; relating to coordinating geographic data acquisition and access: the National Spatial Data Infrastructure) for the implementation of and compliance with such standards as may be applicable to the cadastre;
 (C)shall make the cadastre interoperable with the Federal Real Property Profile established pursuant to Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management);
 (D)shall integrate with and leverage, to the maximum extent practicable, cadastre activities of units of State and local government; and
 (E)may use contracts with the private sector, if practicable, to provide such products and services as are necessary to develop the cadastre.
 (c)Transparency and public accessThe Secretary shall— (1)make the cadastre required under this section publicly available on the Internet in a graphically geoenabled and searchable format; and
 (2)in consultation with the Secretary of Defense and the Secretary of Homeland Security, prevent the disclosure of the identity of any buildings or facilities, or information related to the buildings or facilities, if the disclosure would impair or jeopardize the national security or homeland defense of the United States.
 (d)EffectNothing in this section— (1)creates any substantive or procedural right or benefit;
 (2)authorizes any new surveying or mapping of Federal real property, except that a Federal agency may conduct a new survey to update the accuracy of the inventory data of the agency before storage on a cadaster; or
 (3)authorizes— (A)the evaluation of any real property owned by the United States for disposal; or
 (B)new appraisals or assessments of the value of— (i)real property; or
 (ii)cultural or archaeological resources on any parcel of Federal land or other real property. 6102.Additional authority for sale or exchange of small parcels of National Forest System land Section 3 of Public Law 97–465 (commonly known as the Small Tracts Act) (16 U.S.C. 521e) is amended—
 (1)in the matter preceding paragraph (1), by striking $150,000 and inserting $500,000; and (2)in paragraph (1)—
 (A)by striking under the mining laws; and (B)by striking the semicolon at the end and inserting , or have lost their National Forest character;.
							6103.Bolts ditch access
 (a)Access grantedThe Secretary of Agriculture shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations, of the Bolts Ditch Headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, as designated by Public Law 96–560, for the purposes of the diversion of water and use, maintenance, and repair of such ditch and headgate by the Town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referenced in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment, dated November, 2015.
						6104.Designation of Alex Diekmann Peak, Montana
 (a)In generalThe unnamed 9,765-foot peak located 2.2 miles west-northwest of Finger Mountain on the western boundary of the Lee Metcalf Wilderness, Montana (UTM coordinates Zone 12, 457966 E., 4982589 N.), shall be known and designated as Alex Diekmann Peak.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Alex Diekmann Peak.
						6105.Methow Valley, Washington, Federal land withdrawal
 (a)Definition of MapIn this section, the term Map means the Forest Service map entitled Methow Headwaters Withdrawal Proposal Legislative Map and dated May 24, 2016. (b)WithdrawalSubject to valid existing rights, the approximately 340,079 acres of Federal land and interests in the land located in the Okanogan-Wenatchee National Forest within the area depicted on the Map as Proposed Withdrawal is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing and geothermal leasing laws. (c)Acquired landAny land or interest in land within the area depicted on the Map as Proposed Withdrawal that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.
 (d)Availability of mapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
						6106.Frank and Jeanne Moore Wild Steelhead Special Management Area, Oregon
 (a)FindingsCongress finds that— (1)Frank Moore has committed his life to family, friends, his country, and fly fishing;
 (2)Frank Moore is a World War II veteran who stormed the beaches of Normandy along with 150,000 troops during the D-Day Allied invasion and was awarded the Chevalier of the French Legion of Honor for his bravery;
 (3)Frank Moore returned home after the war, started a family, and pursued his passion of fishing on the winding rivers in Oregon;
 (4)as the proprietors of the Steamboat Inn along the North Umpqua River in Oregon for nearly 20 years, Frank and Jeanne Moore shared their love of fishing, the flowing river, and the great outdoors with visitors from all over the United States and the world;
 (5)Frank Moore has spent most of his life fishing the vast rivers of Oregon, during which time he has contributed significantly to efforts to conserve fish habitats and protect river health, including serving on the State of Oregon Fish and Wildlife Commission;
 (6)Frank Moore has been recognized for his conservation work with the National Wildlife Federation Conservationist of the Year award, the Wild Steelhead Coalition Conservation Award, and his 2010 induction into the Fresh Water Fishing Hall of Fame;
 (7)Jeanne Moore has dedicated many years to studying, documenting, and bringing attention to rare and native plants and flowers in the Umpqua National Forest;
 (8)the work and dedication of Jeanne Moore led to the establishment of the Limpy Rock Research Natural Area in the Umpqua National Forest and the protection of unique native plant species; and
 (9)in honor of the many accomplishments of Frank and Jeanne Moore, both on and off the river, approximately 99,653 acres of Forest Service land in the State of Oregon should be designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
 (b)DefinitionsIn this section: (1)MapThe term Map means the map entitled Frank Moore Wild Steelhead Special Management Area Designation Act and dated June 23, 2016.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (3)Special management areaThe term Special Management Area means the Frank and Jeanne Moore Wild Steelhead Special Management Area designated by subsection (c).
 (4)StateThe term State means the State of Oregon. (c)DesignationThe approximately 99,653 acres of Forest Service land in the State, as generally depicted on the Map, is designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
						(d)Map; legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Special Management Area.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (e)AdministrationSubject to valid existing rights, the Special Management Area shall be administered by the Secretary—
 (1)in accordance with all laws (including regulations) applicable to the National Forest System; and
 (2)in a manner that— (A)conserves and enhances the natural character, scientific use, and the botanical, recreational, ecological, fish and wildlife, scenic, drinking water, and cultural values of the Special Management Area;
 (B)maintains and seeks to enhance the wild salmonid habitat of the Special Management Area; (C)maintains or enhances the watershed as a thermal refuge for wild salmonids; and
 (D)preserves opportunities for recreation, including primitive recreation.
 (f)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
 (g)Adjacent managementNothing in this section— (1)creates any protective perimeter or buffer zone around the Special Management Area; or
 (2)modifies the applicable travel management plan for the Special Management Area. (h)Wildfire managementNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Special Management Area, consistent with the purposes of this section, including the use of aircraft, machinery, mechanized equipment, fire breaks, backfires, and retardant.
 (i)Vegetation managementNothing in this section prohibits the Secretary from conducting vegetation management projects within the Special Management Area in a manner consistent with—
 (1)the purposes described in subsection (e); and
 (2)the applicable forest plan. (j)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.
 (k)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the Special Management Area river segments designated by subsection (c) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 6107.Expedited access to certain Federal land (a)DefinitionsIn this section:
 (1)EligibleThe term eligible, with respect to an organization or individual, means that the organization or individual, respectively, is—
 (A)acting in a not-for-profit capacity; and (B)composed entirely of members who, at the time of the good Samaritan search-and-recovery mission, have attained the age of majority under the law of the State where the mission takes place.
 (2)Good Samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search conducted by an eligible organization or individual for 1 or more missing individuals believed to be deceased at the time that the search is initiated.
 (3)SecretaryThe term Secretary means the Secretary or the Secretary of Agriculture, as applicable. (b)Process (1)In generalEach Secretary shall develop and implement a process to expedite access to Federal land under the administrative jurisdiction of the Secretary for eligible organizations and individuals to request access to Federal land to conduct good Samaritan search-and-recovery missions.
 (2)InclusionsThe process developed and implemented under this subsection shall include provisions to clarify that—
 (A)an eligible organization or individual granted access under this section— (i)shall be acting for private purposes; and
 (ii)shall not be considered to be a Federal volunteer; (B)an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered to be a volunteer under section 102301(c) of title 54, United States Code;
 (C)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), shall not apply to an eligible organization or individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and
 (D)chapter 81 of title 5, United States Code (commonly known as the Federal Employees Compensation Act), shall not apply to an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section, and the conduct of the good Samaritan search-and-recovery mission shall not constitute civilian employment.
 (c)Release of Federal Government from liabilityThe Secretary shall not require an eligible organization or individual to have liability insurance as a condition of accessing Federal land under this section, if the eligible organization or individual—
 (1)acknowledges and consents, in writing, to the provisions described in subparagraphs (A) through (D) of subsection (b)(2); and
 (2)signs a waiver releasing the Federal Government from all liability relating to the access granted under this section and agrees to indemnify and hold harmless the United States from any claims or lawsuits arising from any conduct by the eligible organization or individual on Federal land.
							(d)Approval and denial of requests
 (1)In generalThe Secretary shall notify an eligible organization or individual of the approval or denial of a request by the eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section by not later than 48 hours after the request is made.
 (2)DenialsIf the Secretary denies a request from an eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or individual of—
 (A)the reason for the denial of the request; and (B)any actions that the eligible organization or individual can take to meet the requirements for the request to be approved.
 (e)PartnershipsEach Secretary shall develop search-and-recovery-focused partnerships with search-and-recovery organizations—
 (1)to coordinate good Samaritan search-and-recovery missions on Federal land under the administrative jurisdiction of the Secretary; and
 (2)to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of the Secretary.
 (f)ReportNot later than 180 days after the date of enactment of this Act, the Secretaries shall submit to Congress a joint report describing—
 (1)plans to develop partnerships described in subsection (e)(1); and (2)efforts carried out to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of each Secretary pursuant to subsection (e)(2).
 6108.Maintenance or replacement of facilities and structures at Smith GulchThe authorization of the Secretary of Agriculture to maintain or replace facilities or structures for commercial recreation services at Smith Gulch under section 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D))—
 (1)may include improvements or replacements that the Secretary of Agriculture determines— (A)are consistent with section 9(b) of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1281 note; Public Law 96–312); and
 (B)would reduce the impact of the commercial recreation facilities or services on wilderness or wild and scenic river resources and values; and
 (2)authorizes the Secretary of Agriculture to consider including, as appropriate— (A)hydroelectric generators and associated electrical transmission facilities;
 (B)water pumps for fire suppression; (C)transitions from propane to electrical lighting;
 (D)solar energy systems; (E)6-volt or 12-volt battery banks for power storage; and
 (F)other improvements or replacements which are consistent with this section that the Secretary of Agriculture determines appropriate.
							6109.Cerro del
			 Yuta and  Río
			 San Antonio Wilderness Areas
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Río Grande del Norte National Monument Proposed Wilderness Areas and dated July 28, 2015.
							(2)Wilderness
 areaThe term wilderness area means a wilderness area designated by subsection (b)(1).
							(b)Designation of Cerro del
			 Yuta and  Río
			 San Antonio Wilderness Areas
							(1)In
 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the Río Grande del Norte National Monument are designated as wilderness and as components of the National Wilderness Preservation System:
								(A)Cerro del yuta
 wildernessCertain land administered by the Bureau of Land Management in Taos County, New Mexico, comprising approximately 13,420 acres as generally depicted on the map, which shall be known as the Cerro del Yuta Wilderness.
								(B)Río san antonio
 wildernessCertain land administered by the Bureau of Land Management in Río Arriba County, New Mexico, comprising approximately 8,120 acres, as generally depicted on the map, which shall be known as the Río San Antonio Wilderness.
								(2)Management of
 wilderness areasSubject to valid existing rights, the wilderness areas shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this section, except that with respect to the wilderness areas designated by this subsection—
 (A)any reference to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act; and
 (B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
								(3)Incorporation of
 acquired land and interests in landAny land or interest in land within the boundary of the wilderness areas that is acquired by the United States shall—
 (A)become part of the wilderness area in which the land is located; and
 (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.);
 (ii)this section; and (iii)any other applicable laws.
 (4)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
 (B)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
								(5)Buffer zones
								(A)In
 generalNothing in this section creates a protective perimeter or buffer zone around the wilderness areas.
								(B)Activities outside
 wilderness areasThe fact that an activity or use on land outside a wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
								(6)Release of wilderness
 study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land within the San Antonio Wilderness Study Area not designated as wilderness by this subsection—
 (A)has been adequately studied for wilderness designation;
 (B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (C)shall be managed in accordance with this section.
								(7)Maps and legal
			 descriptions
								(A)In
 generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file the map and legal descriptions of the wilderness areas with—
 (i)the Committee on Energy and Natural Resources of the Senate; and
 (ii)the Committee on Natural Resources of the House of Representatives.
									(B)Force of
 lawThe map and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the legal description and map.
								(C)Public
 availabilityThe map and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
								(8)National landscape
 conservation systemThe wilderness areas shall be administered as components of the National Landscape Conservation System.
							(9)Fish and
 wildlifeNothing in this section affects the jurisdiction of the State of New Mexico with respect to fish and wildlife located on public land in the State.
 (10)WithdrawalsSubject to valid existing rights, any Federal land within the wilderness areas designated by paragraph (1), including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from—
 (A)entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
								(11)Treaty
 rightsNothing in this section enlarges, diminishes, or otherwise modifies any treaty rights.
							6110.Additions to
			 Cherokee National Forest Wilderness Areas
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture.
 (3)StateThe term State means the State of Tennessee.
							(b)Designation of
 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State of Tennessee are designated as wilderness and as additions to the National Wilderness Preservation System:
 (1)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map and which shall be known as the Upper Bald River Wilderness.
 (2)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Frog Wilderness.
 (3)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (4)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (5)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness.
 (6)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness.
 (7)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
							(c)Maps and legal
			 descriptions
							(1)In
 generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by subsection (b) with the appropriate committees of Congress.
							(2)Public
 availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
							(3)Force of
 lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the maps and descriptions.
							(d)Administration
 (1)In generalSubject to valid existing rights, the Federal land designated as wilderness by subsection (b) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act.
 (2)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction of the State with respect to fish and wildlife management (including the regulation of hunting, fishing, and trapping) in the wilderness areas designated by subsection (b).VIINational Park System Management, Studies, and Related Matters
				ASpecial Resource Studies
					7001.Special resource study of James K. Polk presidential home
 (a)Definition of study areaIn this section, the term study area means the President James K. Polk Home in Columbia, Tennessee, and adjacent property. (b)Special resource study (1)StudyThe Secretary shall conduct a special resource study of the study area.
 (2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;
 (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
								7002.Special resource study of Fort Ontario
 (a)Definition of study areaIn this section, the term study area means Fort Ontario in Oswego, New York.
						(b)Special resource study
 (1)StudyThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
								BNational Park Service Management and Related Matters
					7101.Ocmulgee Mounds National Historical Park boundary revision
 (a)DefinitionsIn this section: (1)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated in subsection (b).
 (2)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (b)Ocmulgee mounds national historical park (1)RedesignationOcmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958), shall be known and designated as Ocmulgee Mounds National Historical Park.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument, other than in this section, shall be deemed to be a reference to Ocmulgee Mounds National Historical Park. (c)Boundary adjustment (1)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres, as generally depicted on the map.
 (2)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
							(d)Land acquisition
 (1)In generalThe Secretary may acquire land and interests in land within the boundaries of the Historical Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
 (2)LimitationThe Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park.
 (e)AdministrationThe Secretary shall administer any land acquired under subsection (d) as part of the Historical Park in accordance with applicable laws and regulations.
						(f)Ocmulgee river corridor special resource study
 (1)In generalThe Secretary shall conduct a special resource study of the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
 (A)the national significance of the study area; (B)the suitability and feasibility of adding lands in the study area to the National Park System; and
 (C)the methods and means for the protection and interpretation of the study area by the National Park Service, other Federal, State, local government entities, affiliated federally recognized Indian tribes, or private or nonprofit organizations.
 (2)CriteriaThe Secretary shall conduct the study authorized by this section in accordance with section 100507 of title 54, United States Code.
 (3)Results of studyNot later than 3 years after the date on which funds are made available to carry out this subsection, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (A)the results of the study; and (B)any findings, conclusions, and recommendations of the Secretary.
								7102.John Muir National Historic Site land acquisition
 (a)AcquisitionThe Secretary may acquire by donation the approximately 44 acres of land, and interests in such land, that are identified on the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November, 2014.
 (b)BoundaryUpon the acquisition of the land authorized by subsection (a), the Secretary shall adjust the boundaries of the John Muir Historic Site in Martinez, California, to include the land identified on the map referred to in subsection (a).
 (c)AdministrationThe land and interests in land acquired under subsection (a) shall be administered as part of the John Muir National Historic Site established by Public Law 88–547 (78 Stat. 753).
 7103.Amendment to Coltsville National Historical Park donation siteSection 3032(b)(2)(B) of Public Law 113–291 (16 U.S.C. 410qqq(b)(2)(B)) is amended by striking East Armory and inserting Colt Armory Complex. 7104.Kennesaw Mountain National Battlefield Park boundary adjustment; land acquisition; administration (a)Boundary adjustmentThe boundary of the Kennesaw Mountain National Battlefield Park is modified to include the approximately 8 acres identified as Wallis House and Harriston Hill, and generally depicted on the map titled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.
 (b)MapThe map referred to in subsection (a) shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (c)Land acquisitionThe Secretary may acquire land or interests in land described in subsection (a) by donation, purchase from willing sellers, or exchange.
 (d)Administration of acquired landThe Secretary shall administer land and interests in land acquired under this section as part of the Kennesaw Mountain National Battlefield Park in accordance with applicable laws and regulations.
						7105.Designation of existing wilderness area in Lake Clark National Park as the
				Jay S. Hammond Wilderness
 (a)DesignationThe approximately 2,600,000 acres of National Wilderness Preservation System land located within the Lake Clark National Park and Preserve designated by section 701(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487) shall be known and designated as the Jay S. Hammond Wilderness.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the wilderness area referred to in subsection (a) shall be deemed to be a reference to the Jay S. Hammond Wilderness.
						7106.Sky Point mountain designation
 (a)DesignationThe mountain in the John Muir Wilderness of the Sierra National Forest in California, located at 37°15′16.10091″N 118°43′39.54102″W, shall be known and designated as Sky Point.
 (b)ReferenceAny reference in a law, map, regulation, document, record, or other paper of the United States to the mountain described in subsection (a) shall be considered to be a reference to Sky Point.
						7107.Eligibility of Hispanic-serving institutions and Asian American and Native American Pacific
			 Islander-serving institutions for assistance for preservation education
 and training programsSection 303903(3) of title 54, United States Code, is amended by inserting to Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))) and Asian American and Native American Pacific Islander-serving institutions (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))), after universities,.
					7108.Martin Luther King, Jr. National Historical Park
 (a)AmendmentPublic Law 96–428 (54 U.S.C. 320101 note; 94 Stat. 1839) is amended— (1)in subsection (a) of the first section, by striking the map entitled Martin Luther King, Junior, National Historic Site Boundary Map, number 489/80,013B, and dated September 1992 and inserting the map entitled Martin Luther King, Jr. National Historical Park Proposed Boundary Revision, numbered 489/128,786 and dated June 2015;
 (2)by striking Martin Luther King, Junior, National Historic Site each place it appears and inserting Martin Luther King, Jr. National Historical Park; (3)by striking national historic site each place it appears and inserting national historical park;
 (4)by striking historic site each place it appears and inserting historical park; and (5)by striking historic sites in section 2(a) and inserting historical parks.
 (b)ReferencesAny reference in a law (other than this section), map, regulation, document, paper, or other record of the United States to Martin Luther King, Junior, National Historic Site shall be deemed to be a reference to Martin Luther King, Jr. National Historical Park.
						7109.Vehicular access and fees at Delaware Water Gap National Recreation Area
 (a)In generalSection 4 of the Delaware Water Gap National Recreation Area Improvement Act (Public Law 109–156; 119 Stat. 2948) is amended to read as follows:
							
								4.Use of certain roads within the Recreation Area
 (a)In generalExcept as otherwise provided in this section, Highway 209, a federally owned road within the boundaries of the Recreation Area, shall be closed to all commercial vehicles.
 (b)Exception for local business useUntil September 30, 2021, subsection (a) shall not apply with respect to the use of commercial vehicles that have four or fewer axles and are—
 (1)owned and operated by a business physically located in— (A)the Recreation Area; or
 (B)one or more adjacent municipalities; or (2)necessary to provide services to businesses or persons located in—
 (A)the Recreation Area; or (B)one of more adjacent municipalities.
 (c)FeeThe Secretary shall establish a fee and permit program for the use by commercial vehicles of Highway 209 under subsection (b). The program shall include an annual fee not to exceed $200 per vehicle. All fees received under the program shall be set aside in a special account and be available, without further appropriation, to the Secretary for the administration and enforcement of the program, including registering vehicles, issuing permits and vehicle identification stickers, and personnel costs.
 (d)ExceptionsThe following vehicles may use Highway 209 and shall not be subject to a fee or permit requirement under subsection (c):
 (1)Local school buses. (2)Fire, ambulance, and other safety and emergency vehicles.
 (3)Commercial vehicles using Federal Road Route 209, from— (A)Milford to the Delaware River Bridge leading to U.S. Route 206 in New Jersey; and
 (B)mile 0 of Federal Road Route 209 to Pennsylvania State Route 2001.. (b)DefinitionsSection 2 of the Delaware Water Gap National Recreation Area Improvement Act (Public Law 109–156; 119 Stat. 2946) is amended—
 (1)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and (2)by inserting before paragraph (2) (as so redesignated by paragraph (1)) the following:
								
 (1)Adjacent municipalitiesThe term adjacent municipalities means Delaware Township, Dingman Township, Lehman Township, Matamoras Borough, Middle Smithfield Township, Milford Borough, Milford Township, Smithfield Township and Westfall Township, in Pennsylvania..
 (c)Conforming amendmentSection 702 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4185) is repealed.
						7110.Denali National Park and Preserve natural gas pipeline
 (a)PermitSection 3(b)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended by striking within, along, or near the approximately 7-mile segment of the George Parks Highway that runs through the Park.
 (b)Terms and conditionsSection 3(c)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended—
 (1)in subparagraph (A), by inserting and after the semicolon; (2)by striking subparagraph (B); and
 (3)by redesignating subparagraph (C) as subparagraph (B). (c)Applicable lawSection 3 of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 515) is amended by adding at the end the following:
							
 (d)Applicable lawA high pressure gas transmission pipeline (including appurtenances) in a nonwilderness area within the boundary of the Park, shall not be subject to title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.)..
						7111.Wild horses in and around the Currituck National Wildlife Refuge
 (a)Genetic diversityThe Secretary, in consultation with the North Carolina Department of Environment and Natural Resources, Currituck County, North Carolina, and the Corolla Wild Horse Fund, shall allow for the introduction of a small number of free-roaming wild horses from the Cape Lookout National Seashore as necessary to ensure the genetic diversity and viability of the wild horse population currently found in and around the Currituck National Wildlife Refuge, consistent with—
 (1)the laws (including regulations) applicable to the Currituck National Wildlife Refuge and the Cape Lookout National Seashore; and
 (2)the December 2014 Wild Horse Management Agreement approved by the United States Fish and Wildlife Service, the North Carolina Department of Environment and Natural Resources, Currituck County, North Carolina, and the Corolla Wild Horse Fund.
							(b)Agreement
 (1)In generalThe Secretary may enter into an agreement with the Corolla Wild Horse Fund to provide for the cost-effective management of the horses in and around the Currituck National Wildlife Refuge while ensuring that natural resources within the Currituck National Wildlife Refuge are not adversely impacted.
 (2)RequirementsThe agreement entered into under paragraph (1) shall specify that the Corolla Wild Horse Fund shall pay the costs associated with—
 (A)coordinating and conducting a periodic census, and inspecting the health, of the horses; (B)maintaining records of the horses living in the wild and in confinement;
 (C)coordinating and conducting the removal and placement of horses and monitoring of any horses removed from the Currituck County Outer Banks; and
 (D)administering a viable population control plan for the horses, including auctions, adoptions, contraceptive fertility methods, and other viable options.
								7112.Lower Farmington and Salmon Brook recreational rivers
 (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new paragraph:
							
 (213)Lower farmington river and salmon brook, connecticutSegments of the main stem and its tributary, Salmon Brook, totaling approximately 62 miles, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 27.2-mile segment of the Farmington River beginning 0.2 miles below the tailrace of the Lower Collinsville Dam and extending to the site of the Spoonville Dam in Bloomfield and East Granby as a recreational river.
 (B)The approximately 8.1-mile segment of the Farmington River extending from 0.5 miles below the Rainbow Dam to the confluence with the Connecticut River in Windsor as a recreational river.
 (C)The approximately 2.4-mile segment of the main stem of Salmon Brook extending from the confluence of the East and West Branches to the confluence with the Farmington River as a recreational river.
 (D)The approximately 12.6-mile segment of the West Branch of Salmon Brook extending from its headwaters in Hartland, Connecticut to its confluence with the East Branch of Salmon Brook as a recreational river.
 (E)The approximately 11.4-mile segment of the East Branch of Salmon Brook extending from the Massachusetts-Connecticut State line to the confluence with the West Branch of Salmon Brook as a recreational river..
						(b)Management
 (1)In generalThe river segments designated by subsection (a) shall be managed in accordance with the management plan and such amendments to the management plan as the Secretary determines are consistent with this section. The management plan shall be deemed to satisfy the requirements for a comprehensive management plan pursuant to section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (2)CommitteeThe Secretary shall coordinate the management responsibilities of the Secretary under this section with the Lower Farmington River and Salmon Brook Wild and Scenic Committee, as specified in the management plan.
							(3)Cooperative agreements
 (A)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segment designated by subsection (a), the Secretary may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1))with—
 (i)the State of Connecticut; (ii)the towns of Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut; and
 (iii)appropriate local planning and environmental organizations. (B)ConsistencyAll cooperative agreements provided for under this section shall be consistent with the management plan and may include provisions for financial or other assistance from the United States.
								(4)Land management
 (A)Zoning ordinancesFor the purposes of the segments designated in subsection (a), the zoning ordinances adopted by the towns in Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut, including provisions for conservation of floodplains, wetlands and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)Acquisition of landThe provisions of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)) that prohibit Federal acquisition of lands by condemnation shall apply to the segments designated in subsection (a). The authority of the Secretary to acquire lands for the purposes of the segments designated in subsection (a) shall be limited to acquisition by donation or acquisition with the consent of the owner of the lands, and shall be subject to the additional criteria set forth in the management plan.
 (5)Rainbow damThe designation made by subsection (a) shall not be construed to— (A)prohibit, pre-empt, or abridge the potential future licensing of the Rainbow Dam and Reservoir (including any and all aspects of its facilities, operations and transmission lines) by the Federal Energy Regulatory Commission as a federally licensed hydroelectric generation project under the Federal Power Act, provided that the Commission may, in the discretion of the Commission and consistent with this section, establish such reasonable terms and conditions in a hydropower license for Rainbow Dam as are necessary to reduce impacts identified by the Secretary as invading or unreasonably diminishing the scenic, recreational, and fish and wildlife values of the segments designated by subsection (a); or
 (B)affect the operation of, or impose any flow or release requirements on, the unlicensed hydroelectric facility at Rainbow Dam and Reservoir.
 (6)Relation to national park systemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the Lower Farmington River shall not be administered as part of the National Park System or be subject to regulations which govern the National Park System.
 (c)Farmington river, connecticut, designation revisionSection 3(a)(156) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(156)) is amended in the first sentence—
 (1)by striking 14-mile and inserting 15.1-mile; and (2)by striking to the downstream end of the New Hartford-Canton, Connecticut town line and inserting to the confluence with the Nepaug River.
 (d)Definition of management planIn this section, the term management plan means the management plan prepared by the Salmon Brook Wild and Scenic Study Committee entitled the Lower Farmington River and Salmon Brook Management Plan and dated June 2011.
						7113.East Rosebud Wild and Scenic Rivers designation
						(a)Purpose
 The purpose of this section is to designate East Rosebud Creek in the State of Montana as a component of the National Wild and Scenic Rivers System to preserve and protect for present and future generations the outstandingly remarkable scenic, recreational, and geologic values of the Creek.
						(b)Designation of wild and scenic river segments
 (1)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 7112(a)) is amended by adding at the end the following:
								
 (214)East Rosebud Creek, MontanaThe portions of East Rosebud Creek in the State of Montana, consisting of— (A)the 13-mile segment exclusively on public land within the Custer National Forest from the source in the Absaroka-Beartooth Wilderness downstream to the point at which the Creek enters East Rosebud Lake, including the stream reach between Twin Outlets Lake and Fossil Lake, to be administered by the Secretary of Agriculture as a wild river; and
 (B)the 7-mile segment exclusively on public land within the Custer National Forest from immediately below, but not including, the outlet of East Rosebud Lake downstream to the point at which the Creek enters private property for the first time, to be administered by the Secretary of Agriculture as a recreational river..
							(2)Adjacent management
 (A)In generalNothing in paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) creates a protective perimeter or buffer zone outside the designated boundary of the river segment designated by that paragraph.
 (B)Outside activitiesThe fact that an otherwise authorized activity or use can be seen or heard within the boundary of the river segment designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) shall not preclude the activity or use outside the boundary of the river segment.
 7114.Arlington Ridge Visitor Services FacilityNotwithstanding subsection (g) of section 2863 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1332), the Secretary may construct a structure for visitor services to include a public restroom facility on the Arlington Ridge tract (as defined in that section) in the area of the United States Marine Corps War Memorial.
 7115.Rockingham County, Virginia, removal of use restrictionPublic Law 101–479 (104 Stat. 1158) is amended— (1)by striking section 2(d); and
 (2)by adding at the end the following:  4.Removal of use restriction (a)The approximately 1-acre portion of the land referred to in section 3 that is used for purposes of a child care center, as authorized by this Act, shall not be subject to the use restriction imposed in the deed referred to in section 3.
 (b)Upon enactment of this section, the Secretary of the Interior shall execute an instrument to carry out subsection (a).. 
						7116.Interagency transfer of land along George Washington Memorial Parkway
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled George Washington Memorial Parkway—Claude Moore Farm Proposed Boundary Adjustment, numbered 850_130815, and dated February 2016.
 (2)Research centerThe term Research Center means the Turner-Fairbank Highway Research Center of the Federal Highway Administration. (b)Administrative jurisdiction transfer (1)Transfer of jurisdiction (A)George Washington Memorial Parkway landAdministrative jurisdiction over the approximately 0.342 acres of Federal land under the jurisdiction of the Secretary within the boundary of the George Washington Memorial Parkway, as generally depicted as B on the Map, is transferred from the Secretary to the Secretary of Transportation.
 (B)Research Center landAdministration jurisdiction over the approximately 0.479 acres of Federal land within the boundary of the Research Center land under the jurisdiction of the Secretary of Transportation adjacent to the boundary of the George Washington Memorial Parkway, as generally depicted as A on the Map, is transferred from the Secretary of Transportation to the Secretary.
 (2)Use restrictionThe Secretary shall restrict the use of 0.139 acres of Federal land within the boundary of the George Washington Memorial Parkway immediately adjacent to part of the perimeter fence of the Research Center, generally depicted as C on the Map, by prohibiting the storage, construction, or installation of any item that may interfere with the access of the Research Center to the restricted land for security and maintenance purposes.
 (3)Reimbursement or considerationThe transfers of administrative jurisdiction under this subsection shall not be subject to reimbursement or consideration.
							(4)Compliance with agreement
 (A)AgreementThe National Park Service and the Federal Highway Administration shall comply with all terms and conditions of the agreement entered into by the parties on September 11, 2002, regarding the transfer of administrative jurisdiction, management, and maintenance of the land described in the agreement.
								(B)Access to restricted land
 (i)In generalSubject to the terms of the agreement described in subparagraph (A), the Secretary shall allow the Research Center—
 (I)to access the Federal land described in paragraph (1)(B) for purposes of transportation to and from the Research Center; and
 (II)to access the Federal land described in paragraphs (1)(B) and (2) for purposes of maintenance in accordance with National Park Service standards, including grass mowing, weed control, tree maintenance, fence maintenance, and maintenance of the visual appearance of the Federal land.
										(c)Management of transferred land
 (1)Interior landThe Federal land transferred to the Secretary under subsection (b)(1)(B) shall be— (A)included in the boundary of the George Washington Memorial Parkway; and
 (B)administered by the Secretary as part of the George Washington Memorial Parkway, subject to applicable laws (including regulations).
 (2)Transportation landThe Federal land transferred to the Secretary of Transportation under subsection (b)(1)(A) shall be—
 (A)included in the boundary of the Research Center land; and (B)removed from the boundary of the George Washington Memorial Parkway.
 (3)Restricted-use landThe Federal land that the Secretary has designated for restricted use under subsection (b)(2) shall be maintained by the Research Center.
 (d)Map on fileThe Map shall be available for public inspection in the appropriate offices of the National Park Service.
						7117.Shiloh National Military Park boundary modification
 (a)DefinitionsIn this section: (1)Affiliated areaThe term affiliated area means the Parker’s Crossroads Battlefield established as an affiliated area of the National Park System by subsection (c)(1).
 (2)ParkThe term Park means Shiloh National Military Park, a unit of the National Park System.
							(b)Areas to be added
			 to shiloh national military park
							(1)Additional
 areasThe boundary of the Park is modified to include the areas that are generally depicted on the map entitled Shiloh National Military Park, Proposed Boundary Adjustment, numbered 304/80,011, and dated July 2014, and which are comprised of the following:
 (A)Fallen Timbers Battlefield.
 (B)Russell House Battlefield.
 (C)Davis Bridge Battlefield.
								(2)Acquisition
 authorityThe Secretary may acquire the land described in paragraph (1) by donation, purchase from willing sellers with donated or appropriated funds, or exchange.
 (3)AdministrationAny land acquired under this subsection shall be administered as part of the Park.
							(c)Establishment of
			 affiliated area
							(1)In
 generalParker’s Crossroads Battlefield in the State of Tennessee is established as an affiliated area of the National Park System.
 (2)Description of affiliated areaThe affiliated area shall consist of the area generally depicted within the Proposed Boundary on the map entitled Parker’s Crossroads Battlefield, Proposed Boundary, numbered 903/80,073, and dated July 2014.
 (3)AdministrationThe affiliated area shall be managed in accordance with—
 (A)this section; and (B)any law generally applicable to units of the National Park System.
								(4)Management
 entityThe City of Parkers Crossroads and the Tennessee Historical Commission shall jointly be the management entity for the affiliated area.
							(5)Cooperative
 agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the management entity for the purpose of providing financial assistance for the marketing, marking, interpretation, and preservation of the affiliated area.
							(6)Limited role of
 the secretaryNothing in this section authorizes the Secretary to acquire property at the affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of the affiliated area.
							(7)General
			 management plan
								(A)In
 generalThe Secretary, in consultation with the management entity, shall develop a general management plan for the affiliated area in accordance with section 100502 of title 54, United States Code.
 (B)TransmittalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan developed under subparagraph (A).
 7118.Historically Black Colleges and Universities Historic Preservation Program reauthorizedSection 507(d)(2) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note; Public Law 104–333) is amended by striking the period at the end and inserting and each of fiscal years 2018 through 2024..
					7119.Fort Frederica National Monument boundary adjustment
 (a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g), is amended by striking two hundred and fifty acres and inserting 305 acres. (b)Boundary expansion (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/132,469, and dated April 2016.
 (2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Acquisition of landThe Secretary may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only.
 (4)No use of condemnation or eminent domainThe Secretary may not acquire by condemnation or eminent domain any land or interests in land under this section or for the purposes of this section.
							7120.Redesignation of Robert Emmet Park
 (a)RedesignationThe small triangular property designated by the National Park Service as reservation 302, shall be known as Robert Emmet Park.
 (b)ReferenceAny reference in any law, regulation, document, record, map, paper, or other record of the United States to the property referred to in subsection (a) is deemed to be a reference to Robert Emmet Park.
 (c)SignageThe Secretary may post signs on or near Robert Emmet Park that include 1 or more of the following:
 (1)Information on Robert Emmet, his contribution to Irish independence, and his respect for the United States and the American Revolution.
 (2)Information on the history of the statue of Robert Emmet located in Robert Emmet Park. 7121.Designation of the National Memorial to Fallen Educators (a)In generalThe memorial to fallen educators located at the National Teachers Hall of Fame in Emporia, Kansas, is designated as the National Memorial to Fallen Educators.
 (b)Effect of DesignationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Memorial to Fallen Educators shall not require or permit Federal funds to be expended for any purpose related to that national memorial.
						7122.African American Civil Rights Network
 (a)PurposesThe purposes of this section are— (1)to recognize—
 (A)the importance of the African American civil rights movement; and (B)the sacrifices made by the people who fought against discrimination and segregation; and
 (2)to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret—
 (A)the history of the African American civil rights movement; (B)the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and
 (C)the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation.
								(b)African American Civil Rights Network Program
 (1)In generalSubdivision 1 of Division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3083 the following:
								
									3084African American Civil Rights Network 
										Sec. 
											308401. Definition of Network.
											308402. African American Civil Rights Network.
											308403. Cooperative agreements and memoranda of understanding.
										
 308401.Definition of NetworkIn this chapter, the term Network means the African American Civil Rights Network established under section 308402(a). 308402.African American Civil Rights Network (a)In generalThe Secretary shall establish, within the Service, a program to be known as the African American Civil Rights Network.
 (b)Duties of SecretaryIn carrying out the Network, the Secretary shall— (1)review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study;
 (2)produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and
 (4)(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A).
 (c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968.
 (2)Other Federal, State, local, and privately owned properties that— (A)relate to the African American civil rights movement;
 (B)have a verifiable connection to the African American civil rights movement; and (C)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (3)Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement.
 308403.Cooperative agreements and memoranda of understandingTo achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities..
 (2)Clerical amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3083 the following:
								3084.African American Civil Rights Network308401.
							7123.400 Years of African-American History Commission
 (a)DefinitionsIn this section: (1)CommemorationThe term commemoration means the commemoration of the 400th anniversary of the arrival of Africans in the English colonies, at Point Comfort, Virginia, in 1619.
 (2)CommissionThe term Commission means the 400 Years of African-American History Commission established by subsection (b)(1).
							(b)Establishment
							(1)In
 generalThere is established a commission, to be known as the 400 Years of African-American History Commission.
							(2)Membership
 (A)CompositionThe Commission shall be composed of 15 members, of whom— (i)3 members shall be appointed by the Secretary, after considering the recommendations of Governors of States, including the Governor of Virginia;
 (ii)6 members shall be appointed by the Secretary, after considering the recommendations of civil rights organizations and historical organizations;
 (iii)1 member shall be an employee of the National Park Service having experience relating to the historical and cultural resources related to the commemoration, to be appointed by the Secretary;
 (iv)2 members shall be appointed by the Secretary, after considering the recommendations of the Secretary of the Smithsonian Institution; and
 (v)3 members shall be individuals who have an interest in, support for, and expertise appropriate to the commemoration, to be appointed by the Secretary, after considering the recommendations of Members of Congress.
									(B)Time of
 appointmentEach appointment of an initial member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act.
								(C)Term;
		vacancies
 (i)TermA member of the Commission shall be appointed for the life of the Commission.
									(ii)Vacancies
										(I)In
 generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made.
										(II)Partial
 termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.
										(iii)Continuation of
 membershipIf a member of the Commission was appointed to the Commission as an employee of the National Park Service, and ceases to be an employee of the National Park Service, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date on which that member ceases to be an employee of the National Park Service.
 (3)DutiesThe Commission shall—
 (A)plan, develop, and carry out programs and activities throughout the United States—
 (i)appropriate for the commemoration; (ii)to recognize and highlight the resilience and contributions of African-Americans since 1619;
 (iii)to acknowledge the impact that slavery and laws that enforced racial discrimination had on the United States; and
 (iv)to educate the public about— (I)the arrival of Africans in the United States; and
 (II)the contributions of African-Americans to the United States; (B)encourage civic, patriotic, historical, educational, artistic, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand understanding and appreciation of—
 (i)the significance of the arrival of Africans in the United States; and
 (ii)the contributions of African-Americans to the United States; (C)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration;
 (D)coordinate and facilitate for the public scholarly research on, publication about, and interpretation of—
 (i)the arrival of Africans in the United States; and (ii)the contributions of African-Americans to the United States;
 (E)ensure that the commemoration provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs; and
 (F)help ensure that the observances of the commemoration are inclusive and appropriately recognize the experiences and heritage of all individuals present at the arrival of Africans in the United States.
								(c)Commission
		meetings
							(1)Initial
 meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.
 (2)MeetingsThe Commission shall meet—
 (A)at least 3 times each year; or
 (B)at the call of the Chairperson or the majority of the members of the Commission.
 (3)QuorumA majority of the voting members shall constitute a quorum, but a lesser number may hold meetings.
							(4)Chairperson and
		vice chairperson
 (A)ElectionThe Commission shall elect the Chairperson and the Vice Chairperson of the Commission on an annual basis.
								(B)Absence of the
 chairpersonThe Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson.
 (5)VotingThe Commission shall act only on an affirmative vote of a majority of the members of the Commission.
							(d)Commission
		powers
 (1)GiftsThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for aiding or facilitating the work of the Commission.
							(2)Appointment of
 advisory committeesThe Commission may appoint such advisory committees as the Commission determines to be necessary to carry out this section.
							(3)Authorization
 of actionThe Commission may authorize any member or employee of the Commission to take any action that the Commission is authorized to take under this section.
							(4)Procurement
								(A)In
 generalThe Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this section (except that a contract, lease, or other legal agreement made or entered into by the Commission shall not extend beyond the date of termination of the Commission).
 (B)LimitationThe Commission may not purchase real property.
								(5)Postal
 servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
							(6)Grants and
 technical assistanceThe Commission may— (A)provide grants in amounts not to exceed $20,000 per grant to communities and nonprofit organizations for use in developing programs to assist in the commemoration;
 (B)provide grants to research and scholarly organizations to research, publish, or distribute information relating to the arrival of Africans in the United States; and
 (C)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration.
								(e)Commission
		personnel matters
							(1)Compensation of
		members
								(A)In
 generalExcept as provided in subparagraph (B), a member of the Commission shall serve without compensation.
								(B)Federal
 employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation other than the compensation received for the services of the member as an officer or employee of the Federal Government.
								(2)Travel
 expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
							(3)Director and
		staff
								(A)In
 generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), nominate an executive director to enable the Commission to perform the duties of the Commission.
								(B)Confirmation of
 executive directorThe employment of an executive director shall be subject to confirmation by the Commission.
								(4)Compensation
								(A)In
 generalExcept as provided in subparagraph (B), the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
								(B)Maximum rate of
 payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
								(5)Detail of
		government employees
								(A)Federal
		employees
 (i)DetailAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this section.
									(ii)Civil service
 statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege.
									(B)State
 employeesThe Commission may— (i)accept the services of personnel detailed from the State; and
 (ii)reimburse the State for services of detailed personnel.
									(6)Procurement of
 temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
							(7)Volunteer and
 uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary.
							(8)Support
		services
								(A)In
 generalThe Secretary shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.
 (B)ReimbursementAny reimbursement under this subparagraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed.
								(9)No effect on
 authorityNothing in this subsection supersedes the authority of the National Park Service with respect to the commemoration.
							(f)Plans;
		reports
							(1)Strategic
 planThe Commission shall prepare a strategic plan for the activities of the Commission carried out under this section.
							(2)Final
 reportNot later than July 1, 2020, the Commission shall complete and submit to Congress a final report that contains—
 (A)a summary of the activities of the Commission;
 (B)a final accounting of funds received and expended by the Commission; and
 (C)the findings and recommendations of the Commission.
								(g)Authorization of
		appropriations
							(1)In
 generalThere are authorized to be appropriated to the Commission such sums as are necessary to carry out this section.
 (2)AvailabilityAmounts made available under paragraph (1) shall remain available until July 1, 2020.
							(h)Termination of
		Commission
							(1)Date of
 terminationThe Commission shall terminate on July 1, 2020.
							(2)Transfer of
 documents and materialsBefore the date of termination specified in paragraph (1), the Commission shall transfer all documents and materials of the Commission to the National Archives or another appropriate Federal entity.
							7124.Modification of Voyageurs National Park boundary
						(a)Boundaries
 (1)In generalSection 102(a) of Public Law 91–661 (16 U.S.C. 160a–1(a)) is amended— (A)in the first sentence, by striking the drawing entitled and all that follows through February 1969 and inserting the map entitled Voyageurs National Park, Proposed Land Transfer & Boundary Adjustment, numbered 172/80,056, and dated June 2009 (22 sheets); and
 (B)in the second and third sentences, by striking drawing each place it appears and inserting map. (2)Technical correctionsSection 102(b)(2)(A) of Public Law 91–661 (16 U.S.C. 160a–1(b)(2)(A)) is amended—
 (A)by striking paragraph (1)(C) and (D) and inserting subparagraphs (C) and (D) of paragraph (1); and (B)in the second proviso, by striking paragraph 1(E) and inserting paragraph (1)(E).
 (b)Land acquisitionsSection 201 of Public Law 91–661 (16 U.S.C. 160b) is amended— (1)by striking the section designation and heading and all that follows through (a) The Secretary and inserting the following:
								
									201.Land acquisitions
										(a)Authorization
 (1)In generalThe Secretary; (2)in subsection (a)—
 (A)in the second sentence, by striking When any tract of land is only partly within such boundaries and inserting the following:  (2)Certain portions of tracts (A)In generalIn any case in which only a portion of a tract of land is within the boundaries of the park;
 (B)in the third sentence, by striking Land so acquired and inserting the following:  (B)Exchange (i)In generalAny land acquired pursuant to subparagraph (A);
 (C)in the fourth sentence, by striking Any portion and inserting the following:  (ii)Portions not exchangedAny portion;
 (D)in the fifth sentence, by striking Any Federal property and inserting the following:  (C)Transfers of Federal propertyAny Federal property; and
 (E)by striking the last sentence and inserting the following:  (D)Administrative jurisdictionEffective beginning on the date of enactment of this subparagraph, there is transferred to the National Park Service administrative jurisdiction over—
 (i)any land managed by the Bureau of Land Management within the boundaries of the park, as depicted on the map described in section 102(a); and
 (ii)any additional public land identified by the Bureau of Land Management as appropriate for transfer within the boundaries of the park.
											(E)Land owned by State
 (i)Donations and exchangesAny land located within or adjacent to the boundaries of the park that is owned by the State of Minnesota (or a political subdivision of the State) may be acquired by the Secretary only through donation or exchange.
 (ii)RevisionOn completion of an acquisition from the State under clause (i), the Secretary shall revise the boundaries of the park to reflect the acquisition.; and
 (3)in subsection (b), by striking (b) In exercising his and inserting the following:  (b)Offers by individualsIn exercising the.
 7125.North Country National Scenic Trail route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence—
 (1)by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and (2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route dated February 2014, and numbered 649/116870..
						7126.National emergency medical services commemorative work
 (a)In generalThe National Emergency Medical Services Memorial Foundation (referred to in this section as the Foundation) may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the commitment and service represented by Emergency Medical Services.
 (b)Compliance with Standards for Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
						(c)Payment of expenses
 (1)Responsibility of National Emergency Medical Services Memorial FoundationThe Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.
 (2)Use of Federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.
							(d)Deposit of excess funds
 (1)In generalIf on payment of all expenses for the establishment of the commemorative work (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work under this section, the Foundation shall transmit the amount of the balance to the Secretary for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)On expiration of authorityIf on expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work under this section, the Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary or Administrator of General Services, as appropriate, in accordance with the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under paragraph (2) or (3) of section 8906(b) of title 40, United States Code.
							7127.National heritage area designations
 (a)In generalThe following areas are designated as national heritage areas, to be administered in accordance with this section:
							(1)Appalachian forest national heritage area, west virginia and maryland
 (A)In generalThere is established the Appalachian Forest National Heritage Area in the States of West Virginia and Maryland, as depicted on the map entitled Appalachian Forest National Heritage Area, numbered T07/80,000, and dated October 2007, including—
 (i)Barbour, Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas, Pendleton, Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster Counties in West Virginia; and
 (ii)Allegany and Garrett Counties in Maryland. (B)Local coordinating entityThe Appalachian Forest Heritage Area, Inc., shall be—
 (i)the local coordinating entity for the national heritage area designated by subparagraph (A) (referred to in this subparagraph as the local coordinating entity); and
 (ii)governed by a board of directors that shall— (I)include members to represent a geographic balance across the counties described in subparagraph (A) and the States of West Virginia and Maryland;
 (II)be composed of not fewer than 7, and not more than 15, members elected by the membership of the local coordinating entity;
 (III)be selected to represent a balanced group of diverse interests, including— (aa)the forest industry;
 (bb)environmental interests; (cc)cultural heritage interests;
 (dd)tourism interests; and (ee)regional agency partners;
 (IV)exercise all corporate powers of the local coordinating entity; (V)manage the activities and affairs of the local coordinating entity; and
 (VI)subject to any limitations in the articles and bylaws of the local coordinating entity, this section, and other applicable Federal or State law, establish the policies of the local coordinating entity.
										(2)Maritime Washington National Heritage Area, Washington
 (A)In generalThere is established the Maritime Washington National Heritage Area in the State of Washington, to include land in Whatcom, Skagit, Snohomish, San Juan, Island, King, Pierce, Thurston, Mason, Kitsap, Jefferson, Clallam, Grays Harbor Counties in the State that is at least partially located within the area that is 1/4–mile landward of the shoreline, as generally depicted on the map entitled Maritime Washington National Heritage Area Proposed Boundary, numbered 584/125,484, and dated August, 2014.
 (B)Local coordinating entityThe Washington Trust for Historic Preservation shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
								(3)Mountains to Sound Greenway National Heritage Area, Washington
 (A)In generalThere is established the Mountains to Sound Greenway National Heritage Area in the State of Washington, to consist of land in King and Kittitas Counties in the State, as generally depicted on the map entitled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,483, and dated August, 2014.
 (B)Local coordinating entityThe Mountains to Sound Greenway Trust shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
 (C)References to indian tribe; tribalAny reference in this section to the terms Indian tribe or tribal shall be considered, for purposes of the national heritage area designated by subparagraph (A), to refer to each of the tribal governments of the Snoqualmie, Yakama, Tulalip, Muckleshoot, and Colville Indian tribes.
 (D)Management requirementsWith respect to the national heritage area designated by subparagraph (A): (i)The preparation of an interpretive plan under subsection (c)(2)(C)(vii) shall also include plans for tribal heritage.
 (ii)The Secretary shall ensure that the management plan developed under subsection (c) is consistent with the trust responsibilities of the Secretary to Indian tribes and tribal treaty rights within the national heritage area.
 (iii)The interpretive plan and management plan for the national heritage area shall be developed in consultation with the Indian tribes referenced in subparagraph (C).
 (iv)Nothing in this section shall grant or diminish any hunting, fishing, or gathering treaty right of any Indian tribe.
 (v)Nothing in this section affects the authority of a State or an Indian tribe to manage fish and wildlife, including the regulation of hunting and fishing within the national heritage area.
									(4)Sacramento-San Joaquin Delta National Heritage Area, California
 (A)In generalThere is established the Sacramento-San Joaquin Delta National Heritage Area in the State of California, to consist of land in Contra Costa, Sacramento, San Joaquin, Solano, and Yolo Counties in the State, as generally depicted on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary, numbered T27/105,030, and dated October 2012.
 (B)Local coordinating entityThe Delta Protection Commission established by section 29735 of the California Public Resources Code shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
								(5)Susquehanna National Heritage Area, Pennsylvania
 (A)In generalThere is established the Susquehanna National Heritage Area in Lancaster and York Counties, Pennsylvania.
 (B)Local coordinating entityThe Susquehanna Heritage Corporation, a nonprofit organization established under the laws of the State of Pennsylvania, shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
								(b)Administration
 (1)AuthoritiesFor purposes of carrying out the management plan for each of the national heritage areas designated by subsection (a), the Secretary, acting through the local coordinating entity, may use amounts made available under subsection (g)—
 (A)to make grants to the State or a political subdivision of the State, Indian tribes, nonprofit organizations, and other persons;
 (B)to enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, Indian tribes, nonprofit organizations, and other interested parties;
 (C)to hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (D)to obtain money or services from any source including any money or services that are provided under any other Federal law or program;
 (E)to contract for goods or services; and (F)to undertake to be a catalyst for any other activity that furthers the national heritage area and is consistent with the approved management plan.
 (2)DutiesThe local coordinating entity for each of the national heritage areas designated by subsection (a) shall—
 (A)in accordance with subsection (c), prepare and submit a management plan for the national heritage area to the Secretary;
 (B)assist Federal agencies, the State or a political subdivision of the State, Indian tribes, regional planning organizations, nonprofit organizations and other interested parties in carrying out the approved management plan by—
 (i)carrying out programs and projects that recognize, protect, and enhance important resource values in the national heritage area;
 (ii)establishing and maintaining interpretive exhibits and programs in the national heritage area; (iii)developing recreational and educational opportunities in the national heritage area;
 (iv)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the national heritage area;
 (v)protecting and restoring historic sites and buildings in the national heritage area that are consistent with national heritage area themes;
 (vi)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the national heritage area; and
 (vii)promoting a wide range of partnerships among the Federal Government, State, tribal, and local governments, organizations, and individuals to further the national heritage area;
 (C)consider the interests of diverse units of government, businesses, organizations, and individuals in the national heritage area in the preparation and implementation of the management plan;
 (D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;
 (E)for any year that Federal funds have been received under this subsection— (i)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);
 (ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (F)encourage by appropriate means economic viability that is consistent with the national heritage area.
 (3)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under subsection (g) to acquire real property or any interest in real property.
							(c)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity for each of the national heritage areas designated by subsection (a) shall submit to the Secretary for approval a proposed management plan for the national heritage area.
 (2)RequirementsThe management plan shall— (A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the national heritage area;
 (B)take into consideration Federal, State, local, and tribal plans and treaty rights; (C)include—
 (i)an inventory of— (I)the resources located in the national heritage area; and
 (II)any other property in the national heritage area that— (aa)is related to the themes of the national heritage area; and
 (bb)should be preserved, restored, managed, or maintained because of the significance of the property; (ii)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the national heritage area;
 (iii)a description of actions that the Federal Government, State, tribal, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the national heritage area;
 (iv)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;
 (v)the identification of sources of funding for carrying out the management plan; (vi)analysis and recommendations for means by which Federal, State, local, and tribal programs, including the role of the National Park Service in the national heritage area, may best be coordinated to carry out this subsection; and
 (vii)an interpretive plan for the national heritage area; and (D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the national heritage area.
 (3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this section until the date on which the Secretary receives and approves the management plan.
							(4)Approval or disapproval of management plan
 (A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with State and tribal governments, shall approve or disapprove the management plan.
 (B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (i)the local coordinating entity is representative of the diverse interests of the national heritage area, including Federal, State, tribal, and local governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (ii)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (iii)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the national heritage area.
 (C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— (i)advise the local coordinating entity in writing of the reasons for the disapproval;
 (ii)make recommendations for revisions to the management plan; and (iii)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
									(D)Amendments
 (i)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.
 (ii)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this subsection to carry out any amendments to the management plan until the Secretary has approved the amendments.
									(d)Relationship to other federal agencies
 (1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (2)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a national heritage area designated by subsection (a) is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (3)Other federal agenciesNothing in this section— (A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of a national heritage area designated by subsection (a); or
 (C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 (e)Private property and regulatory protectionsNothing in this section— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within a national heritage area designated by subsection (a);
 (2)requires any property owner— (A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, tribal, or local agency,
 (4)conveys any land use or other regulatory authority to the local coordinating entity; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)enlarges or diminishes the treaty rights of any Indian tribe within the national heritage area; (7)diminishes—
 (A)the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within a national heritage area designated by subsection (a); or
 (B)the authority of Indian tribes to regulate members of Indian tribes with respect to fishing, hunting, and gathering in the exercise of treaty rights; or
 (8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
							(f)Evaluation and report
 (1)In generalFor each of the national heritage areas designated by subsection (a), not later than 3 years before the date on which authority for Federal funding terminates for each national heritage area, the Secretary shall—
 (A)conduct an evaluation of the accomplishments of the national heritage area; and (B)prepare a report in accordance with paragraph (3).
 (2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— (A)assess the progress of the local management entity with respect to—
 (i)accomplishing the purposes of the authorizing legislation for the national heritage area; and (ii)achieving the goals and objectives of the approved management plan for the national heritage area;
 (B)analyze the investments of the Federal Government, State, tribal, and local governments, and private entities in each national heritage area to determine the impact of the investments; and
 (C)review the management structure, partnership relationships, and funding of the national heritage area for purposes of identifying the critical components for sustainability of the national heritage area.
 (3)ReportBased on the evaluation conducted under paragraph (1)(A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the national heritage area.
							(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated for each national heritage area designated by subsection (a) to carry out the purposes of this section $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 (2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended. (3)Cost-sharing requirement (A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent.
 (B)FormThe non-Federal contribution of the total cost of any activity under this section may be in the form of in-kind contributions of goods or services fairly valued.
 (4)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act.
							7128.Adjustment of boundaries of Lincoln National Heritage Area
 (a)Boundary adjustmentSection 443(b)(1) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 819) is amended—
 (1)by inserting , Livingston, after LaSalle; and (2)by inserting , the city of Jonesboro in Union County, and the city of Freeport in Stephenson County after Woodford counties.
 (b)MapThe Secretary shall update the map referred to in section 443(b)(2) of the Consolidated Natural Resources Act of 2008 to reflect the boundary adjustment made by the amendments in subsection (a) of this section.
						7129.Finger lakes national heritage area study
 (a)DefinitionsIn this section: (1)Heritage AreaThe term Heritage Area means the Finger Lakes National Heritage Area.
 (2)StateThe term State means the State of New York. (3)Study areaThe term study area means—
 (A)the counties in the State of Cayuga, Chemung, Cortland, Livingston, Monroe, Onondaga, Ontario, Schuyler, Seneca, Steuben, Tioga, Tompkins, Wayne, and Yates; and
 (B)any other areas in the State that— (i)have heritage aspects that are similar to the areas described in subparagraph (A); and
 (ii)are adjacent to, or in the vicinity of, those areas. (b)Study (1)In generalThe Secretary, in consultation with State and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Finger Lakes National Heritage Area.
 (2)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— (A)has an assemblage of natural, historic, and cultural resources that—
 (i)represent distinctive aspects of the heritage of the United States; (ii)are worthy of recognition, conservation, interpretation, and continuing use; and
 (iii)would be best managed— (I)through partnerships among public and private entities; and
 (II)by linking diverse and sometimes noncontiguous resources and active communities; (B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;
 (C)provides outstanding opportunities— (i)to conserve natural, historic, cultural, or scenic features; and
 (ii)for recreation and education; (D)contains resources that—
 (i)are important to any identified themes of the study area; and (ii)retain a degree of integrity capable of supporting interpretation;
 (E)includes residents, business interests, nonprofit organizations, and State and local governments that—
 (i)are involved in the planning of the Heritage Area; (ii)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and
 (iii)have demonstrated support for the designation of the Heritage Area; (F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the Heritage Area while encouraging State and local economic activity; and
 (G)has a conceptual boundary map that is supported by the public. (c)ReportNot later than 3 years after the date on which funds are first made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings of the study under subsection (b); and (2)any conclusions and recommendations of the Secretary.
							7130.Modification of the Second Division Memorial
 (a)AuthorizationThe Second Indianhead Division Association, Inc., Scholarship and Memorials Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, may place additional commemorative elements or engravings on the raised platform or stone work of the existing Second Division Memorial located in President's Park, between 17th Street Northwest and Constitution Avenue in the District of Columbia, to further honor the members of the Second Infantry Division who have given their lives in service to the United States.
 (b)Application of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements or engravings authorized under subsection (a).
 (c)FundingFederal funds may not be used for modifications of the Second Division Memorial authorized under subsection (a).
 7131.Florissant Fossil Beds National Monument boundary adjustmentThe first section of Public Law 91–60 (83 Stat. 101) is amended— (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting entitled Florissant Fossil Beds National Monument Proposed Boundary Adjustment, numbered 171/132,544, and dated May 3, 2016,; and
 (2)by striking six thousand acres and inserting 6,300 acres. 7132.Fort Scott National Historic Site boundary modification (a)In generalPublic Law 95–484 (92 Stat. 1610) is amended—
 (1)in the first section— (A)by inserting , by purchase with appropriated funds, or by exchange after donation; and
 (B)by striking the colon and all that follows through as Lunette Blair; and (2)in section 2—
 (A)by striking Sec. 2. When and inserting the following:  2.Establishment (a)In generalWhen; and
 (B)by adding at the end the following:  (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016..
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the amendments made by subsection (a).
						7133.Gulf Islands National Seashore land exchange
 (a)DefinitionsIn this section: (1)Federal landThe term Federal land means the parcel of approximately 1.542 acres of land that is located within the Gulf Islands National Seashore in Jackson County, Mississippi, and identified as NPS Exchange Area on the Map.
 (2)MapThe term Map means the map entitled ‘‘Gulf Islands National Seashore, Proposed Land Exchange with VFW, Davis Bayou Area—Jackson County, MS’’, numbered 635/133309, and dated June 2016.
 (3)Non-Federal landThe term non-Federal land means the parcel of approximately 2.161 acres of land that is located in Jackson County, Mississippi, and identified as VFW Exchange Area on the Map.
 (4)PostThe term Post means the Veterans of Foreign Wars Post 5699. (5)SecretaryThe term Secretary means the Secretary, acting through the Director of the National Park Service.
 (b)AuthorizationThe Secretary may convey to the Post all right, title, and interest of the United States in and to the Federal land in exchange for the conveyance by the Post to the Secretary of all right, title, and interest of the Post in and to the non-Federal land.
						(c)Equal value exchange
 (1)In generalThe values of the Federal land and non-Federal land to be exchanged under this section shall be equal, as determined by an appraisal conducted—
 (A)by a qualified and independent appraiser; and (B)in accordance with nationally recognized appraisal standards.
 (2)EqualizationIf the values of the Federal land and non-Federal land to be exchanged under this section are not equal, the values shall be equalized through—
 (A)a cash payment; or (B)adjustments to the acreage of the Federal land or non-Federal land to be exchanged, as applicable.
								(d)Payment of costs of conveyance
 (1)Payment requiredAs a condition of the exchange authorized under this section, the Secretary shall require the Post to pay the costs to be incurred by the Secretary, or to reimburse the Secretary for the costs incurred by the Secretary, to carry out the exchange, including—
 (A)survey costs; (B)any costs relating to environmental documentation; and
 (C)any other administrative costs relating to the land exchange. (2)RefundIf the Secretary collects amounts from the Post under paragraph (1) before the Secretary incurs the actual costs and the amount collected by the Secretary exceeds the costs actually incurred by the Secretary to carry out the land exchange under this section, the Secretary shall provide to the Post a refund of the excess amount paid by the Post.
 (3)Treatment of certain amounts receivedAmounts received by the Secretary from the Post as reimbursement for costs incurred under paragraph (1) shall be—
 (A)credited to the fund or account from which amounts were used to pay the costs incurred by the Secretary in carrying out the land exchange;
 (B)merged with amounts in the fund or account to which the amounts were credited under subparagraph (A); and
 (C)available for the same purposes as, and subject to the same conditions and limitations applicable to, amounts in the fund or account to which the amounts were credited under subparagraph (A).
 (e)Description of Federal land and non-Federal landThe exact acreage and legal description of the Federal land and non-Federal land to be exchanged under this section shall be determined by surveys that are determined to be satisfactory by the Secretary and the Post.
 (f)Conveyance agreementThe exchange of Federal land and non-Federal land under this section shall be— (1)carried out through a quitclaim deed or other legal instrument; and
 (2)subject to such terms and conditions as are mutually satisfactory to the Secretary and the Post, including such additional terms and conditions as the Secretary considers to be appropriate to protect the interests of the United States.
 (g)Valid existing rightsThe exchange of Federal land and non-Federal land authorized under this section shall be subject to valid existing rights.
 (h)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a form acceptable to the Secretary.
 (i)Treatment of acquired landAny non-Federal land and interests in non-Federal land acquired by the United States under this section shall be administered by the Secretary as part of the Gulf Islands National Seashore.
 (j)Modification of boundaryOn completion of the exchange of Federal land and non-Federal land under this section, the Secretary shall modify the boundary of the Gulf Islands National Seashore to reflect the exchange of Federal land and non-Federal land.
						7134.Ste. Genevieve National Historical Park
 (a)DefinitionsIn this section: (1)Historic districtThe term Historic District means the Ste. Genevieve Historic District National Historic Landmark, as generally depicted on the Map.
 (2)Historical ParkThe term Historical Park means the Ste. Genevieve National Historical Park established by subsection (b). (3)MapThe term Map means the map entitled Ste. Genevieve National Historical Park Proposed Boundary, numbered 571/132,626, and dated May 2016.
 (4)Special resource studyThe term special resource study means the study entitled Ste. Genevieve Final Special Resources Study and Environmental Assessment, Missouri and dated May 2016. (5)StateThe term State means the State of Missouri.
							(b)Establishment
 (1)In generalSubject to paragraph (2), there is established the Ste. Genevieve National Historical Park in the State as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations the themes of French settlement, vernacular architecture, and community form and farming on the frontier associated with Ste. Genevieve.
 (2)Conditions for establishmentThe Historical Park shall not be established until the date on which the Secretary determines that— (A)sufficient land has been acquired for the Historical Park to constitute a manageable unit; and
 (B)the Secretary has entered into a written agreement providing that land owned by the State, the City of Ste. Genevieve, or other entity within the Historic District shall be managed consistent with the purposes of this section.
 (c)BoundariesThe boundaries of the Historical Park shall be the boundaries generally depicted on the Map. (d)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
						(e)Acquisition authority
 (1)In generalThe Secretary may acquire any land or interest in land located within the boundary of the Historical Park or any nationally significant property identified in the special resource study within the Historic District by—
 (A)donation; (B)purchase with donated or appropriated funds; or
 (C)exchange. (2)Boundary revisionOn the acquisition of any property within the Historic District under paragraph (1), the Secretary shall revise the boundary of the Historical Park to include the property.
							(f)Administration
 (1)In generalThe Secretary shall administer the Historical Park in accordance with— (A)this section; and
 (B)the laws generally applicable to units of the National Park System, including— (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are made available to prepare a general management plan for the Historical Park, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
 (3)Related sitesThe Secretary may provide interpretative tours and educational programs at related historic and cultural sites within the Historic District associated with the purposes for which the Historical Park is established.
							(g)Cooperative
			 agreements
 (1)In generalThe Secretary may provide technical assistance and enter into cooperative agreements with the owner of a nationally significant property within the Historical Park or the Historic District, to identify, mark, interpret, improve, and restore the property.
 (2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—
 (A)conducting visitors through the property; and (B)interpreting the property for the public.
								(3)Cost-sharing requirement
 (A)Federal shareThe Federal share of the total cost of any activity carried out under a cooperative agreement entered into under this subsection shall be not more than 50 percent.
 (B)Form of non-federal shareThe non-Federal share of an activity carried out under a cooperative agreement entered into under this subsection may be in the form of donated property, goods, or services fairly valued.
 (4)Changes or alterationsNo changes or alterations shall be made to any property or project covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.
 (5)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a property or project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in any amount equal to the greater of—
 (A)the amounts made available to the property or project by the United States; or (B)the portion of the increased value of the property or project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal.
								(h)Limited role of
 the SecretaryNothing in this section authorizes the Secretary to assume overall financial responsibility for the operation, maintenance, or management of the Historic District.
						7135.Bows in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 5101(a)), is amended by adding at the end the following:
							
								104909.Bows in parks
 (a)Definition of not ready for immediate useThe term not ready for immediate use means— (1)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (2)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.. 
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code (as amended by section 5101(b)), is amended by inserting after the item relating to section 104908 the following:
							104909. Bows in parks..
						7136.Wildlife management in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 7135(a)), is amended by adding at the end the following:
							
								104910.Wildlife management in parks
 (a)Use of qualified volunteersIf the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.
 (b)Requirements for qualified volunteersQualified volunteers providing assistance under subsection (a) shall be subject to— (1)any training requirements or qualifications established by the Secretary; and
 (2)any other terms and conditions that the Secretary may require. (c)DonationsThe Secretary may authorize the donation and distribution of meat from wildlife management activities carried out under this section, including the donation and distribution to Indian tribes, qualified volunteers, food banks, and other organizations that work to address hunger, in accordance with applicable health guidelines and such terms and conditions as the Secretary may require..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54 (as amended by section 7135(b)), United States Code, is amended by inserting after the item relating to section 104909 the following:
							104910. Wildlife management in parks..VIIISportsmen's access and related matters
				ANational policy
					8001.Congressional declaration of national policy
 (a)In generalCongress declares that it is the policy of the United States that Federal departments and agencies, in accordance with the missions of the departments and agencies, Executive Orders 12962 and 13443 (60 Fed. Reg. 30769 (June 7, 1995); 72 Fed. Reg. 46537 (August 16, 2007)), and applicable law, shall—
 (1)facilitate the expansion and enhancement of hunting, fishing, and recreational shooting opportunities on Federal land, in consultation with the Wildlife and Hunting Heritage Conservation Council, the Sport Fishing and Boating Partnership Council, State and tribal fish and wildlife agencies, and the public;
 (2)conserve and enhance aquatic systems and the management of game species and the habitat of those species on Federal land, including through hunting and fishing, in a manner that respects—
 (A)State management authority over wildlife resources; and (B)private property rights; and
 (3)consider hunting, fishing, and recreational shooting opportunities as part of all Federal plans for land, resource, and travel management.
 (b)ExclusionIn this title, the term fishing does not include commercial fishing in which fish are harvested, either in whole or in part, that are intended to enter commerce through sale.
						BSportsmen’s access to Federal land
 8101.DefinitionsIn this subtitle: (1)Federal landThe term Federal land means—
 (A)any land in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary, acting through the Director of the Bureau of Land Management.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land described in paragraph (1)(A); and
 (B)the Secretary, with respect to land described in paragraph (1)(B). 8102.Federal land open to hunting, fishing, and recreational shooting (a)In generalSubject to subsection (b), Federal land shall be open to hunting, fishing, and recreational shooting, in accordance with applicable law, unless the Secretary concerned closes an area in accordance with section 8103.
 (b)Effect of partNothing in this subtitle opens to hunting, fishing, or recreational shooting any land that is not open to those activities as of the date of enactment of this Act.
						8103.Closure of Federal land to hunting, fishing, and recreational shooting
						(a)Authorization
 (1)In generalSubject to paragraph (2) and in accordance with section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the Secretary concerned may designate any area on Federal land in which, and establish any period during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or recreational shooting shall be permitted.
 (2)RequirementIn making a designation under paragraph (1), the Secretary concerned shall designate the smallest area for the least amount of time that is required for public safety, administration, or compliance with applicable laws.
							(b)Closure procedures
 (1)In generalExcept in an emergency, before permanently or temporarily closing any Federal land to hunting, fishing, or recreational shooting, the Secretary concerned shall—
 (A)consult with State fish and wildlife agencies; and (B)provide public notice and opportunity for comment under paragraph (2).
								(2)Public notice and comment
 (A)In generalPublic notice and comment shall include— (i)a notice of intent—
 (I)published in advance of the public comment period for the closure— (aa)in the Federal Register;
 (bb)on the website of the applicable Federal agency; (cc)on the website of the Federal land unit, if available; and
 (dd)in at least 1 local newspaper; (II)made available in advance of the public comment period to local offices, chapters, and affiliate organizations in the vicinity of the closure that are signatories to the memorandum of understanding entitled Federal Lands Hunting, Fishing, and Shooting Sports Roundtable Memorandum of Understanding; and
 (III)that describes— (aa)the proposed closure; and
 (bb)the justification for the proposed closure, including an explanation of the reasons and necessity for the decision to close the area to hunting, fishing, or recreational shooting; and
 (ii)an opportunity for public comment for a period of— (I)not less than 60 days for a permanent closure; or
 (II)not less than 30 days for a temporary closure. (B)Final decisionIn a final decision to permanently or temporarily close an area to hunting, fishing, or recreation shooting, the Secretary concerned shall—
 (i)respond in a reasoned manner to the comments received; (ii)explain how the Secretary concerned resolved any significant issues raised by the comments; and
 (iii)show how the resolution led to the closure. (c)Temporary closures (1)In generalA temporary closure under this section may not exceed a period of 180 days.
 (2)RenewalExcept in an emergency, a temporary closure for the same area of land closed to the same activities—
 (A)may not be renewed more than 3 times after the first temporary closure; and (B)must be subject to a separate notice and comment procedure in accordance with subsection (b)(2).
 (3)Effect of temporary closureAny Federal land that is temporarily closed to hunting, fishing, or recreational shooting under this section shall not become permanently closed to that activity without a separate public notice and opportunity to comment in accordance with subsection (b)(2).
 (d)ReportingOn an annual basis, the Secretaries concerned shall— (1)publish on a public website a list of all areas of Federal land temporarily or permanently subject to a closure under this section; and
 (2)submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a report that identifies—
 (A)a list of each area of Federal land temporarily or permanently subject to a closure; (B)the acreage of each closure; and
 (C)a survey of— (i)the aggregate areas and acreage closed under this section in each State; and
 (ii)the percentage of Federal land in each State closed under this section with respect to hunting, fishing, and recreational shooting.
 (e)ApplicationThis section shall not apply if the closure is— (1)less than 14 days in duration; and
 (2)covered by a special use permit. 8104.Shooting ranges (a)In generalExcept as provided in subsection (b), the Secretary concerned may, in accordance with this section and other applicable law, lease or permit the use of Federal land for a shooting range.
 (b)ExceptionThe Secretary concerned shall not lease or permit the use of Federal land for a shooting range, within—
 (1)a component of the National Landscape Conservation System; (2)a component of the National Wilderness Preservation System;
 (3)any area that is— (A)designated as a wilderness study area;
 (B)administratively classified as— (i)wilderness-eligible; or
 (ii)wilderness-suitable; or (C)a primitive or semiprimitive area;
 (4)a national monument, national volcanic monument, or national scenic area; or (5)a component of the National Wild and Scenic Rivers System (including areas designated for study for potential addition to the National Wild and Scenic Rivers System).
							8105.Federal action transparency
						(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
									
 (e)(1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Energy and Natural Resources Act of 2017, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.
 (2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the Energy and Natural Resources Act of 2017, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)(A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Energy and Natural Resources Act of 2017, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.
 (B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the Energy and Natural Resources Act of 2017, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title. (b)Judgment Fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
							
 (d)Beginning not later than the date that is 60 days after the date of enactment of the Energy and Natural Resources Act of 2017, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment. (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant. (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim. (6)The name of the agency that submitted the claim.. 
						8106.Identifying opportunities for recreation, hunting, and fishing on Federal land
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means—
 (A)the Secretary, with respect to land administered by— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; and (iii)the Director of the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service. (2)State or regional officeThe term State or regional office means—
 (A)a State office of the Bureau of Land Management; or (B)a regional office of—
 (i)the National Park Service; (ii)the United States Fish and Wildlife Service; or
 (iii)the Forest Service. (3)Travel management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
								(b)Priority lists required
 (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter during the 10-year period beginning on the date on which the first priority list is completed, the Secretary shall prepare a priority list, to be made publicly available on the website of the applicable Federal agency referred to in subsection (a)(1), which shall identify the location and acreage of land within the jurisdiction of each State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the Secretary).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the Secretary shall consider with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor as determined by the Secretary. (4)Adjacent land statusFor each parcel of land on the priority list, the Secretary shall include in the priority list whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this section, the Secretary shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the Secretary shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land. (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the Secretary shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, the Secretary shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.
 (f)Means of public access and egress includedIn considering public access and egress under subsections (b) and (c), the Secretary shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and (2)on foot or horseback.
							(g)Effect
 (1)In generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.
 (2)Effect of allowable uses on agency considerationIn preparing the priority list under subsection (b), the Secretary shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
 8107.Firearms at water resource development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, in any area open to the public (other than a Federal facility as defined in section 930(g) or title 18, United States Code) at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
						CFederal Land Transaction Facilitation Act
					8201.Amendments to the Federal Land Transaction Facilitation Act
 (a)In generalThe Federal Land Transaction Facilitation Act (43 U.S.C. 2301 et seq.) is amended— (1)in section 203(2) (43 U.S.C. 2302(2)), in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d); (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking or at the end;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
									
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. (b)Transfer of funds to treasuryOf the amounts deposited in the Federal Land Disposal Account established by section 206 of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305), there shall be transferred to the general fund of the Treasury $1,000,000 for each of fiscal years 2018 through 2027.
						DFilming on Federal Land Management Agency land
					8301.Commercial filming
 (a)In generalSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended— (1)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of secretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary.;
 (3)in subsection (b) (as so redesignated)— (A)in paragraph (1)—
 (i)in the first sentence— (I)by striking of the Interior or the Secretary of Agriculture (hereafter individually referred to as the Secretary with respect to land (except land in a System unit as defined in section 100102 of title 54, United States Code) under their respective jurisdictions); and
 (II)by striking or similar projects; (ii)in subparagraph (A), by striking or similar project; and
 (iii)in subparagraph (B), by inserting , except in the case of film crews of three or fewer individuals before the period at the end; and (B)by adding at the end the following:
									
 (3)Fee scheduleNot later than 180 days after the date of enactment of the Energy and Natural Resources Act of 2017, to enhance consistency in the management of Federal land, the Secretaries shall publish a single joint land use fee schedule for commercial filming and still photography.;
 (4)in subsection (c) (as so redesignated), in the second sentence, by striking subsection (a) and inserting subsection (b); (5)in subsection (d) (as so redesignated), in the heading, by inserting Commercial before Still;
 (6)in paragraph (1) of subsection (f) (as so redesignated), by inserting in accordance with the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), after without further appropriation,; (7)in subsection (g) (as so redesignated)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)ConsiderationsThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act.; and
 (8)by adding at the end the following:  (h)Exemption from commercial filming or still photography permits and feesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay a fee for commercial filming or still photography under this Act if the filming or photography conducted is—
 (1)incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (i)Exception from certain feesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (c), if the activity—
 (1)is conducted by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)is conducted by a crew of not more than 3 individuals; and (3)uses only a camera and tripod.
										(j)Applicability to news gathering activities
 (1)In generalNews gathering shall not be considered a commercial activity. (2)Included activitiesIn this subsection, the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium..
 (b)Conforming amendmentsChapter 1009 of title 54, United States Code, is amended— (1)by striking section 100905; and
 (2)in the table of sections for chapter 1009 of title 54, United States Code, by striking the item relating to section 100905.
							EWildlife and habitat conservation
					8401.Amendments to Pittman-Robertson Wildlife Restoration Act
 (a)PurposeThe purpose of this section is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
 (b)Definition of public target rangeIn this section, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. (c)Amendments to Pittman-Robertson wildlife restoration act (1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (B)by inserting after paragraph (1) the following:
									
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (A)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (B)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation; (C)in the second sentence, by striking The non-Federal share and inserting the following:
									
 (3)Non-federal shareThe non-Federal share; (D)in the third sentence, by striking The Secretary and inserting the following:
									
 (4)RegulationsThe Secretary; and (E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:
									
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (A)in subsection (a), by adding at the end the following:
									
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (B)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (C)in subsection (c)(1)— (i)by striking Amounts made and inserting the following:
										
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (ii)by adding at the end the following:
										
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
 (d)Sense of congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the Secretary and the Secretary of Agriculture should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
 8402.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
						
							10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
 (a)EstablishmentThere is established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (referred to in this section as the Advisory Committee) to advise the Secretary of the Interior and the Secretary of Agriculture (referred to in this section as the Secretaries) on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries regarding— (1)implementation of the Recreational Hunting and Wildlife Resource Conservation Plan—A Ten-Year Plan for Implementation and any successor plans, in accordance with Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation);
 (2)increasing public awareness of, and support for, the Wildlife Restoration Program; (3)fostering wildlife and habitat conservation and ethics in hunting and shooting sports recreation;
 (4)stimulating the participation of sportsmen and sportswomen in the conservation and management of wildlife and habitat resources through outreach and education;
 (5)fostering communication and coordination among— (A)the Federal Government and State and tribal governments;
 (B)industry; (C)sportsmen and sportswomen who hunt and shoot;
 (D)wildlife and habitat conservation and management organizations; and
 (E)the public; (6)providing appropriate access to Federal land for recreational shooting and hunting; and
 (7)recommendations to improve implementation of Federal conservation programs that benefit wildlife, hunting, and outdoor recreation on private land.
									(c)Membership
									(1)Appointment
 (A)In generalThe Advisory Committee shall consist of not more than 16 discretionary members and 7 ex officio members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;
 (ii)the Director of the Bureau of Land Management or a designated representative of the Director; (iii)the Director of the National Park Service or a designated representative of the Director;
 (iv)the Chief of the Forest Service or a designated representative of the Chief; (v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;
 (vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and
 (vii)the Executive Director of the Association of Fish and Wildlife Agencies. (C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:
 (i)State fish and wildlife management agencies. (ii)Wildlife and habitat conservation management organizations.
 (iii)Game bird hunting organizations. (iv)Waterfowl hunting organizations.
 (v)Big game hunting organizations. (vi)The tourism, outfitter, or guiding industry relating to hunting, fishing, and shooting sports.
 (vii)The hunting or shooting equipment retail industry. (viii)Tribal resource management organizations.
 (ix)Hunting, shooting, and fishing sports outreach and education organizations. (x)Women's hunting and fishing advocacy, outreach, or education organizations.
 (xi)Minority hunting and fishing advocacy, outreach, or education organizations. (xii)Veterans service organizations.
											(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.
 (B)Terms of initial appointeesAs designated by the Secretaries at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
									(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.
 (5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.
 (7)CompensationMembers of the Advisory Committee shall serve without compensation. (8)Travel expensesMembers of the Advisory Committee may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of duties of the Advisory Committee.
									(9)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the chairperson, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as the Advisory Committee deems necessary for the purpose of compiling information or conducting research.
 (10)QuorumA majority of the members of the Advisory Committee shall constitute a quorum. (d)Expenses, administrative support, technical services, and adviceThe Secretaries may provide for expenses, administrative support, technical services, and advice to the Advisory Committee that the Secretaries determine to be appropriate.
								(e)Annual report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)ContentsThe report required under paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (f)Federal Advisory Committee ActThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..
					8403.North American Wetlands Conservation Act
 (a)Conservation incentives landowner education programAny acquisition of land (including any interest in land) under the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.) shall be subject to the notification requirements under section 5104(d).
 (b)Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended— (1)in paragraph (4), by striking and;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
								
 (6)$50,000,000 for each of fiscal years 2018 through 2023.. 8404.Fishing tackleDuring the period beginning on the date of enactment of this Act and ending on September 30, 2028, the Administrator of the Environmental Protection Agency shall not regulate the use of fishing tackle based on the lead content of the tackle under the Toxic Substances Control Act (15. U.S.C. 2601 et seq.).
					FMiscellaneous
 8501.Respect for treaties and rightsNothing in this title or the amendments made by this title— (1)affects or modifies any treaty or other right of any federally recognized Indian tribe; or
 (2)modifies any provision of Federal law relating to migratory birds or to endangered or threatened species.
 8502.No priorityNothing in this title or the amendments made by this title provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.
 8503.State authority for fish and wildlifeNothing in this title— (1)authorizes the Secretary of Agriculture or the Secretary to require Federal licenses or permits to hunt and fish on Federal land; or
 (2)enlarges or diminishes the responsibility or authority of States with respect to fish and wildlife management.
						IXWater Infrastructure and Related Matters
				AFontenelle Reservoir
					9001.Authority to make entire active capacity of Fontenelle Reservoir available for use
 (a)In generalThe Secretary, in cooperation with the State of Wyoming, may amend the Definite Plan Report for the Seedskadee Project authorized under the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620), to provide for the study, design, planning, and construction activities that will enable the use of all active storage capacity (as may be defined or limited by legal, hydrologic, structural, engineering, economic, and environmental considerations) of Fontenelle Dam and Reservoir, including the placement of sufficient riprap on the upstream face of Fontenelle Dam to allow the active storage capacity of Fontenelle Reservoir to be used for those purposes for which the Seedskadee Project was authorized.
						(b)Cooperative agreements
 (1)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out subsection (a).
							(2)State of Wyoming
 (A)In generalThe Secretary shall enter into a cooperative agreement with the State of Wyoming to work in cooperation and collaboratively with the State of Wyoming for planning, design, related preconstruction activities, and construction of any modification of the Fontenelle Dam under subsection (a).
 (B)RequirementsThe cooperative agreement under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary and the State of Wyoming with respect to—
 (i)completing the planning and final design of the modification of the Fontenelle Dam under subsection (a);
 (ii)any environmental and cultural resource compliance activities required for the modification of the Fontenelle Dam under subsection (a) including compliance with—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (III)subdivision 2 of division A of subtitle III of title 54, United States Code; and (iii)the construction of the modification of the Fontenelle Dam under subsection (a).
 (c)Funding by State of WyomingPursuant to the 33rd paragraph under the heading reclamation service in the Act of March 4, 1921 (41 Stat. 1404, chapter 161; 43 U.S.C. 395), and as a condition of providing any additional storage under subsection (a), the State of Wyoming shall provide to the Secretary funds for any work carried out under subsection (a).
						(d)Other contracting authority
 (1)In generalThe Secretary may enter into contracts with the State of Wyoming, on such terms and conditions as the Secretary and the State of Wyoming may agree, for division of any additional active capacity made available under subsection (a).
 (2)Terms and conditionsUnless otherwise agreed to by the Secretary and the State of Wyoming, a contract entered into under paragraph (1) shall be subject to the terms and conditions of Bureau of Reclamation Contract No. 14–06–400–2474 and Bureau of Reclamation Contract No. 14–06–400–6193.
 9002.Savings provisionsUnless expressly provided in this subtitle, nothing in this subtitle modifies, conflicts with, preempts, or otherwise affects—
 (1)the Act of December 31, 1928 (43 U.S.C. 617 et seq.) (commonly known as the Boulder Canyon Project Act); (2)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000);
 (3)the Act of July 19, 1940 (43 U.S.C. 618 et seq.) (commonly known as the Boulder Canyon Project Adjustment Act); (4)the Treaty between the United States of America and Mexico relating to the utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, and supplementary protocol signed November 14, 1944, signed at Washington February 3, 1944 (59 Stat. 1219);
 (5)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48);
 (6)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); (7)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); or
 (8)any State of Wyoming or other State water law. BBureau of Reclamation Transparency 9101.DefinitionsIn this subtitle:
						(1)Asset
 (A)In generalThe term asset means any of the following assets that are used to achieve the mission of the Bureau of Reclamation to manage, develop, and protect water and related resources in an environmentally and economically sound manner in the interest of the people of the United States:
 (i)Capitalized facilities, buildings, structures, project features, power production equipment, recreation facilities, or quarters.
 (ii)Capitalized and noncapitalized heavy equipment and other installed equipment. (B)InclusionsThe term asset includes assets described in subparagraph (A) that are considered to be mission critical.
 (2)Asset Management ReportThe term Asset Management Report means— (A)the annual plan prepared by the Bureau of Reclamation known as the Asset Management Plan; and
 (B)any publicly available information relating to the plan described in subparagraph (A) that summarizes the efforts of the Bureau of Reclamation to evaluate and manage infrastructure assets of the Bureau of Reclamation.
 (3)Major repair and rehabilitation needThe term major repair and rehabilitation need means major nonrecurring maintenance at a Reclamation facility, including maintenance related to the safety of dams, extraordinary maintenance of dams, deferred major maintenance activities, and all other significant repairs and extraordinary maintenance.
 (4)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau of Reclamation at a Reclamation project.
 (5)Reclamation projectThe term Reclamation project means a project that is owned by the Bureau of Reclamation, including all reserved works and transferred works owned by the Bureau of Reclamation.
 (6)Reserved worksThe term reserved works means buildings, structures, facilities, or equipment that are owned by the Bureau of Reclamation for which operations and maintenance are performed by employees of the Bureau of Reclamation or through a contract entered into by the Bureau of Reclamation, regardless of the source of funding for the operations and maintenance.
 (7)Transferred worksThe term transferred works means a Reclamation facility at which operations and maintenance of the facility is carried out by a non-Federal entity under the provisions of a formal operations and maintenance transfer contract or other legal agreement with the Bureau of Reclamation.
						9102.Asset management report enhancements for reserved works
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress an Asset Management Report that—
 (1)describes the efforts of the Bureau of Reclamation— (A)to maintain in a reliable manner all reserved works at Reclamation facilities; and
 (B)to standardize and streamline data reporting and processes across regions and areas for the purpose of maintaining reserved works at Reclamation facilities; and
 (2)expands on the information otherwise provided in an Asset Management Report, in accordance with subsection (b).
							(b)Infrastructure Maintenance Needs Assessment
 (1)In generalThe Asset Management Report submitted under subsection (a) shall include— (A)a detailed assessment of major repair and rehabilitation needs for all reserved works at all Reclamation projects; and
 (B)to the extent practicable, an itemized list of major repair and rehabilitation needs of individual Reclamation facilities at each Reclamation project.
 (2)InclusionsTo the extent practicable, the itemized list of major repair and rehabilitation needs under paragraph (1)(B) shall include—
 (A)a budget level cost estimate of the appropriations needed to complete each item; and (B)an assignment of a categorical rating for each item, consistent with paragraph (3).
								(3)Rating requirements
 (A)In generalThe system for assigning ratings under paragraph (2)(B) shall be— (i)consistent with existing uniform categorization systems to inform the annual budget process and agency requirements; and
 (ii)subject to the guidance and instructions issued under subparagraph (B). (B)GuidanceAs soon as practicable after the date of enactment of this Act, the Secretary shall issue guidance that describes the applicability of the rating system applicable under paragraph (2)(B) to Reclamation facilities.
 (4)Public availabilityExcept as provided in paragraph (5), the Secretary shall make publicly available, including on the Internet, the Asset Management Report required under subsection (a).
 (5)ConfidentialityThe Secretary may exclude from the public version of the Asset Management Report made available under paragraph (4) any information that the Secretary identifies as sensitive or classified, but shall make available to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a version of the report containing the sensitive or classified information.
 (c)UpdatesNot later than 2 years after the date on which the Asset Management Report is submitted under subsection (a) and biennially thereafter, the Secretary shall update the Asset Management Report, subject to the requirements of section 9103(b)(2).
 (d)ConsultationTo the extent that such consultation would assist the Secretary in preparing the Asset Management Report under subsection (a) and updates to the Asset Management Report under subsection (c), the Secretary shall consult with—
 (1)the Secretary of the Army (acting through the Chief of Engineers); and (2)water and power contractors.
							9103.Asset management report enhancements for transferred works
 (a)In generalThe Secretary shall coordinate with the non-Federal entities responsible for the operation and maintenance of transferred works in developing reporting requirements for Asset Management Reports with respect to major repair and rehabilitation needs for transferred works that are similar to the reporting requirements described in section 9102(b).
						(b)Guidance
 (1)In generalAfter considering input from water and power contractors of the Bureau of Reclamation, the Secretary shall develop and implement a rating system for transferred works that incorporates, to the maximum extent practicable, the rating system for major repair and rehabilitation needs for reserved works developed under section 9102(b)(3).
 (2)UpdatesThe ratings system developed under paragraph (1) shall be included in the updated Asset Management Reports under section 9102(c).
 9104.OffsetNotwithstanding any other provision of law, in the case of the project authorized by section 1617 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. 390h–12c), the maximum amount of the Federal share of the cost of the project under section 1631(d)(1) of that Act (43 U.S.C. 390h–13(d)(1)) otherwise available as of the date of enactment of this Act shall be reduced by $2,000,000.
					CYakima River Basin Water Enhancement
 9201.Short titleThis subtitle may be cited as the Yakima River Basin Water Enhancement Project Phase III Act of 2017. 9202.Modification of terms, purposes, and definitions (a)Modification of termsTitle XII of Public Law 103–434 (108 Stat. 4550) is amended—
 (1)by striking Yakama Indian each place it appears (except section 1204(g)) and inserting Yakama; and (2)by striking Superintendent each place it appears and inserting Manager.
 (b)Modification of purposesSection 1201 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by striking paragraph (1) and inserting the following:
								
 (1)to protect, mitigate, and enhance fish and wildlife and the recovery and maintenance of self-sustaining harvestable populations of fish and other aquatic life, both anadromous and resident species, throughout their historic distribution range in the Yakima Basin through—
 (A)improved water management and the constructions of fish passage at storage and diversion dams, as authorized under the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.);
 (B)improved instream flows and water supplies;
 (C)improved water quality, watershed, and ecosystem function;
 (D)protection, creation, and enhancement of wetlands; and (E)other appropriate means of habitat improvement;;
 (2)in paragraph (2), by inserting , municipal, industrial, and domestic water supply and use purposes, especially during drought years, including reducing the frequency and severity of water supply shortages for pro-ratable irrigation entities before the semicolon at the end;
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)to authorize the Secretary to make water available for purchase or lease for meeting municipal, industrial, and domestic water supply purposes;;
 (6)by redesignating paragraphs (5) and (6) as paragraphs (6) and (8), respectively; (7)by inserting after paragraph (4) (as so redesignated) the following:
								
 (5)to realize sufficient water savings from implementing the Yakima River Basin Integrated Water Resource Management Plan, so that not less than 85,000 acre feet of water savings are achieved by implementing the first phase of the Integrated Plan pursuant to section 1213(a), in addition to the 165,000 acre feet of water savings targeted through the Basin Conservation Program, as authorized on October 31, 1994;;
 (8)in paragraph (6) (as so redesignated)— (A)by inserting an increase in before voluntary; and
 (B)by striking and at the end; (9)by inserting after paragraph (6) (as so redesignated) the following:
								
 (7)to encourage an increase in the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities to enhance water management in the Yakima River basin;;
 (10)in paragraph (8) (as redesignated by paragraph (6)), by striking the period at the end and inserting a semicolon; and
 (11)by adding at the end the following:  (9)to improve the resilience of the ecosystems, economies, and communities in the Basin as they face drought, hydrologic changes, and other related changes and variability in natural and human systems, for the benefit of both the people and the fish and wildlife of the region; and
 (10)to authorize and implement the Yakima River Basin Integrated Water Resource Management Plan as Phase III of the Yakima River Basin Water Enhancement Project, as a balanced and cost-effective approach to maximize benefits to the communities and environment in the Basin..
 (c)Modification of definitionsSection 1202 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (8), (10), (11), (13), (14), (15), (16), (18), and (19), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Designated Federal officialThe term designated Federal official means the Commissioner of Reclamation (or a designee), acting pursuant to the charter of the Conservation Advisory Group.
 (7)Integrated PlanThe terms Integrated Plan and Yakima River Basin Integrated Water Resource Plan mean the plan and activities authorized by the Yakima River Basin Water Enhancement Project Phase III Act of 2017 and the amendments made by that subtitle, to be carried out in cooperation with and in addition to activities of the State of Washington and Yakama Nation.;
 (3)by inserting after paragraph (8) (as redesignated by paragraph (1)) the following:  (9)Municipal, industrial, and domestic water supply and useThe term municipal, industrial, and domestic water supply and use means the supply and use of water for—
 (A)domestic consumption (whether urban or rural); (B)maintenance and protection of public health and safety;
 (C)manufacture, fabrication, processing, assembly, or other production of a good or commodity;
 (D)production of energy; (E)fish hatcheries; or
 (F)water conservation activities relating to a use described in subparagraphs (A) through (E).; (4)by inserting after paragraph (11) (as redesignated by paragraph (1)) the following:
								
 (12)Proratable irrigation entityThe term proratable irrigation entity means a district, project, or State-recognized authority, board of control, agency, or entity located in the Yakima River basin that—
 (A)manages and delivers irrigation water to farms in the basin; and (B)possesses, or the members of which possess, water rights that are proratable during periods of water shortage.; and
 (5)by inserting after paragraph (16) (as redesignated by paragraph (1)) the following:  (17)Yakima Enhancement Project; Yakima River Basin Water Enhancement ProjectThe terms Yakima Enhancement Project and Yakima River Basin Water Enhancement Project mean the Yakima River basin water enhancement project authorized by Congress pursuant to this Act and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note; 98 Stat. 1340), Public Law 105–62 (111 Stat. 1320), and Public Law 106–372 (114 Stat. 1425)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin..
 9203.Yakima River Basin Water Conservation ProgramSection 1203 of Public Law 103–434 (108 Stat. 4551) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the second sentence, by striking title and inserting section; and
 (ii)in the third sentence, by striking within 5 years of the date of enactment of this Act; and (B)in paragraph (2), by striking irrigation and inserting the number of irrigated acres;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in each of subparagraphs (A) through (D), by striking the comma at the end and inserting a semicolon;
 (ii)in subparagraph (E), by striking the comma at the end and inserting ; and; (iii)in subparagraph (F), by striking Department of Wildlife of the State of Washington, and and inserting Department of Fish and Wildlife of the State of Washington.; and
 (iv)by striking subparagraph (G); (B)in paragraph (3)—
 (i)in each of subparagraphs (A) through (C), by striking the comma at the end and inserting a semicolon;
 (ii)in subparagraph (D), by striking , and and inserting a semicolon; (iii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (F)provide recommendations to advance the purposes and programs of the Yakima Enhancement Project, including the Integrated Plan.; and
 (C)by striking paragraph (4) and inserting the following:  (4)Authority of designated Federal officialThe designated Federal official may—
 (A)arrange and provide logistical support for meetings of the Conservation Advisory Group; (B)use a facilitator to serve as a moderator for meetings of the Conservation Advisory Group or provide additional logistical support; and
 (C)grant any request for a facilitator by any member of the Conservation Advisory Group.; (3)in subsection (d), by adding at the end the following:
							
								(4)Payment of local share by State or Federal Government
 (A)In generalThe State or the Federal Government may fund not more than the 17.5 percent local share of the costs of the Basin Conservation Program in exchange for the long-term use of conserved water, subject to the requirement that the funding by the Federal Government of the local share of the costs shall provide a quantifiable public benefit in meeting Federal responsibilities in the Basin and the purposes of this title.
 (B)Use of conserved waterThe Yakima Project Manager may use water resulting from conservation measures taken under this title, in addition to water that the Bureau of Reclamation may acquire from any willing seller through purchase, donation, or lease, for water management uses pursuant to this title.;
 (4)in subsection (e), by striking the first sentence and inserting the following: To participate in the Basin Conservation Program, as described in subsection (b), an entity shall submit to the Secretary a proposed water conservation plan.;
 (5)in subsection (i)(3)— (A)by striking purchase or lease each place it appears and inserting purchase, lease, or management; and
 (B)in the third sentence, by striking made immediately upon availability and all that follows through Committee and inserting continued as needed to provide water to be used by the Yakima Project Manager as recommended by the System Operations Advisory Committee and the Conservation Advisory Group; and
 (6)in subsection (j)(4), in the first sentence, by striking initial acquisition and all that follows through flushing flows and inserting acquisition of water from willing sellers or lessors specifically to provide improved instream flows for anadromous and resident fish and other aquatic life, including pulse flows to facilitate outward migration of anadromous fish.
						9204.Yakima Basin water projects, operations, and authorizations
 (a)Yakama Nation projectsSection 1204 of Public Law 103–434 (108 Stat. 4555) is amended— (1)in subsection (a)(2), in the first sentence, by striking not more than $23,000,000 and inserting not more than $100,000,000; and
 (2)in subsection (g)— (A)by striking the subsection heading and inserting Redesignation of Yakama Indian Nation to Yakama Nation.—;
 (B)by striking paragraph (1) and inserting the following:  (1)RedesignationThe Confederated Tribes and Bands of the Yakama Indian Nation shall be known and designated as the Confederated Tribes and Bands of the Yakama Nation.; and
 (C)in paragraph (2), by striking deemed to be a reference to the Confederated Tribes and Bands of the Yakama Indian Nation. and inserting deemed to be a reference to the Confederated Tribes and Bands of the Yakama Nation.. (b)Operation of Yakima Basin projectsSection 1205 of Public Law 103–434 (108 Stat. 4557) is amended—
 (1)in subsection (a)— (A)in paragraph (4)—
 (i)in subparagraph (A)— (I)in clause (i)—
 (aa)by inserting additional after secure; (bb)by striking flushing and inserting pulse; and
 (cc)by striking uses and inserting uses, in addition to the quantity of water provided under the treaty between the Yakama Nation and the United States;
 (II)by striking clause (ii); (III)by redesignating clause (iii) as clause (ii); and
 (IV)in clause (ii) (as so redesignated) by inserting and water rights mandated after goals; and (ii)in subparagraph (B)(i), in the first sentence, by inserting in proportion to the funding received after Program;
 (2)in subsection (b) (as amended by section 9202(a)(2)), in the second sentence, by striking instream flows for use by the Yakima Project Manager as flushing flows or as otherwise and inserting fishery purposes, as; and (3)in subsection (e), by striking paragraph (1) and inserting the following:
								
 (1)In generalAdditional purposes of the Yakima Project shall be any of the following: (A)To recover and maintain self-sustaining harvestable populations of native fish, both anadromous and resident species, throughout their historic distribution range in the Yakima Basin.
 (B)To protect, mitigate, and enhance aquatic life and wildlife. (C)Recreation.
 (D)Municipal, industrial, and domestic use.. (c)Lake Cle Elum Authorization of AppropriationsSection 1206(a)(1) of Public Law 103–434 (108 Stat. 4560), is amended, in the matter preceding subparagraph (A), by striking at September and all that follows through to— and inserting not more than $12,000,000 to—.
 (d)Enhancement of water supplies for Yakima basin tributariesSection 1207 of Public Law 103–434 (108 Stat. 4560) is amended— (1)in the heading, by striking supplies and inserting management;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking supplies and inserting management;
 (B)in paragraph (1), by inserting and water supply entities after owners; and (C)in paragraph (2)—
 (i)in subparagraph (A), by inserting that choose not to participate or opt out of tributary enhancement projects pursuant to this section after water right owners; and
 (ii)in subparagraph (B), by inserting nonparticipating before tributary water users; (3)in subsection (b)—
 (A)in paragraph (1)— (i)by striking the paragraph designation and all that follows through (but not limited to)— and inserting the following:
										
 (1)In generalThe Secretary, following consultation with the State of Washington, tributary water right owners, and the Yakama Nation, and on agreement of appropriate water right owners, is authorized to conduct studies to evaluate measures to further Yakima Project purposes on tributaries to the Yakima River. Enhancement programs that use measures authorized by this subsection may be investigated and implemented by the Secretary in tributaries to the Yakima River, including Taneum Creek, other areas, or tributary basins that currently or could potentially be provided supplemental or transfer water by entities, such as the Kittitas Reclamation District or the Yakima-Tieton Irrigation District, subject to the condition that activities may commence on completion of applicable and required feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development, as appropriate. Measures to evaluate include—;
 (ii)by indenting subparagraphs (A) through (F) appropriately; (iii)in subparagraph (A), by inserting before the semicolon at the end the following: , including irrigation efficiency improvements (in coordination with programs of the Department of Agriculture), consolidation of diversions or administration, and diversion scheduling or coordination;
 (iv)by redesignating subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively; (v)by inserting after subparagraph (B) the following:
										
 (C)improvements in irrigation system management or delivery facilities within the Yakima River basin when those improvements allow for increased irrigation system conveyance and corresponding reduction in diversion from tributaries or flow enhancements to tributaries through direct flow supplementation or groundwater recharge;
 (D)improvements of irrigation system management or delivery facilities to reduce or eliminate excessively high flows caused by the use of natural streams for conveyance or irrigation water or return water;;
 (vi)in subparagraph (E) (as redesignated by clause (iv)), by striking ground water and inserting groundwater recharge and; (vii)in subparagraph (G) (as redesignated by clause (iv)), by inserting or transfer after purchase; and
 (viii)in subparagraph (H) (as redesignated by clause (iv)), by inserting stream processes and before stream habitats; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking the Taneum Creek study and inserting studies under this subsection; (ii)in subparagraph (B)—
 (I)by striking and economic and inserting , infrastructure, economic, and land use; and (II)by striking and at the end;
 (iii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
										
 (D)any related studies already underway or undertaken.; and (C)in paragraph (3), in the first sentence, by inserting of each tributary or group of tributaries after study;
 (4)in subsection (c)— (A)in the heading, by inserting and nonsurface storage after nonstorage; and
 (B)in the matter preceding paragraph (1), by inserting and nonsurface storage after nonstorage; (5)by striking subsection (d);
 (6)by redesignating subsection (e) as subsection (d); and (7)in paragraph (2) of subsection (d) (as so redesignated)—
 (A)in the first sentence— (i)by inserting and implementation after investigation;
 (ii)by striking other before Yakima River; and (iii)by inserting and other water supply entities after owners; and
 (B)by striking the second sentence. (e)Chandler pumping plant and powerplant-operations at Prosser Diversion DamSection 1208(d) of Public Law 103–434 (108 Stat. 4562; 114 Stat. 1425) is amended by inserting negatively before affected.
 (f)Interim Comprehensive Basin Operating PlanSection 1210(c) of Public Law 103–434 (108 Stat. 4564) is amended by striking $100,000 and inserting $200,000. (g)Environmental complianceSection 1211 of Public Law 103–434 (108 Stat. 4564) is amended by striking $2,000,000 and inserting $5,000,000.
 9205.Authorization of Phase III of Yakima River Basin Water Enhancement ProjectTitle XII of Public Law 103–434 (108 Stat. 4550) is amended by adding at the end the following:  1213.Authorization of the integrated plan as Phase III of Yakima River Basin Water Enhancement Project (a)Integrated Plan (1)In generalThe Secretary shall implement the Integrated Plan as Phase III of the Yakima River Basin Water Enhancement Project in accordance with this section and applicable laws.
									(2)Initial development phase of the integrated plan
 (A)In generalThe Secretary, in coordination with the State of Washington and Yakama Nation and subject to feasibility studies, environmental reviews, and the availability of appropriations, shall implement an initial development phase of the Integrated Plan, to—
 (i)complete the planning, design, and construction or development of upstream and downstream fish passage facilities, as previously authorized by the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.) at Cle Elum Reservoir and another Yakima Project reservoir identified by the Secretary as consistent with the Integrated Plan, subject to the condition that, if the Yakima Project reservoir identified by the Secretary contains a hydropower project licensed by the Federal Energy Regulatory Commission, the Secretary shall cooperate with the Federal Energy Regulatory Commission in a timely manner to ensure that actions taken by the Secretary are consistent with the applicable hydropower project license;
 (ii)negotiate long-term agreements with participating proratable irrigation entities in the Yakima Basin and, acting through the Bureau of Reclamation, coordinate between Bureaus of the Department of the Interior and with the heads of other Federal agencies to negotiate agreements concerning leases, easements, and rights-of-way on Federal land, and other terms and conditions determined to be necessary to allow for the non-Federal financing, construction, operation, and maintenance of—
 (I)new facilities needed to access and deliver inactive storage in Lake Kachess for the purpose of providing drought relief for irrigation (known as the Kachess Drought Relief Pumping Plant); and
 (II)a conveyance system to allow transfer of water between Keechelus Reservoir to Kachess Reservoir for purposes of improving operational flexibility for the benefit of both fish and irrigation (known as the K to K Pipeline);
 (iii)participate in, provide funding for, and accept non-Federal financing for— (I)water conservation projects, not subject to the provisions of the Basin Conservation Program described in section 1203, that are intended to partially implement the Integrated Plan by providing 85,000 acre-feet of conserved water to improve tributary and mainstem stream flow; and
 (II)aquifer storage and recovery projects; (iv)study, evaluate, and conduct feasibility analyses and environmental reviews of fish passage, water supply (including groundwater and surface water storage), conservation, habitat restoration projects, and other alternatives identified as consistent with the purposes of this Act, for the initial and future phases of the Integrated Plan;
 (v)coordinate with and assist the State of Washington in implementing a robust water market to enhance water management in the Yakima River basin, including—
 (I)assisting in identifying ways to encourage and increase the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities in the Yakima River basin;
 (II)providing technical assistance, including scientific data and market information; and (III)negotiating agreements that would facilitate voluntary water transfers between entities, including as appropriate, the use of federally managed infrastructure; and
 (vi)enter into cooperative agreements with, or, subject to a minimum non-Federal cost-sharing requirement of 50 percent, make grants to, the Yakama Nation, the State of Washington, Yakima River basin irrigation districts, water districts, conservation districts, other local governmental entities, nonprofit organizations, and land owners to carry out this title under such terms and conditions as the Secretary may require, including the following purposes:
 (I)Land and water transfers, leases, and acquisitions from willing participants, so long as the acquiring entity shall hold title and be responsible for any and all required operations, maintenance, and management of that land and water.
 (II)To combine or relocate diversion points, remove fish barriers, or for other activities that increase flows or improve habitat in the Yakima River and its tributaries in furtherance of this title.
 (III)To implement, in partnership with Federal and non-Federal entities, projects to enhance the health and resilience of the watershed.
 (B)Commencement dateThe Secretary shall commence implementation of the activities included under the initial development phase pursuant to this paragraph—
 (i)on the date of enactment of this section; and (ii)on completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development.
											(3)Intermediate and final phases
 (A)In generalThe Secretary, in coordination with the State of Washington and in consultation with the Yakama Nation, shall develop plans for intermediate and final development phases of the Integrated Plan to achieve the purposes of this Act, including conducting applicable feasibility studies, environmental reviews, and other relevant studies needed to develop the plans.
 (B)Intermediate phaseThe Secretary shall develop an intermediate development phase to implement the Integrated Plan that, subject to authorization and appropriation, would commence not later than 10 years after the date of enactment of this section.
 (C)Final phaseThe Secretary shall develop a final development phase to implement the Integrated Plan that, subject to authorization and appropriation, would commence not later than 20 years after the date of enactment of this section.
 (4)ContingenciesThe implementation by the Secretary of projects and activities identified for implementation under the Integrated Plan shall be—
 (A)subject to authorization and appropriation; (B)contingent on the completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development;
 (C)implemented on public review and a determination by the Secretary that design, construction, and operation of a proposed project or activity is in the best interest of the public; and
 (D)in compliance with all applicable laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
										(5)Progress report
 (A)In generalNot later than 5 years after the date of enactment of this section, the Secretary, in conjunction with the State of Washington and in consultation with the Yakama Nation, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a progress report on the development and implementation of the Integrated Plan.
 (B)RequirementsThe progress report under this paragraph shall— (i)provide a review and reassessment, if needed, of the objectives of the Integrated Plan, as applied to all elements of the Integrated Plan;
 (ii)assess, through performance metrics developed at the initiation of, and measured throughout the implementation of, the Integrated Plan, the degree to which the implementation of the initial development phase addresses the objectives and all elements of the Integrated Plan;
 (iii)identify the amount of Federal funding and non-Federal contributions received and expended during the period covered by the report;
 (iv)describe the pace of project development during the period covered by the report; (v)identify additional projects and activities proposed for inclusion in any future phase of the Integrated Plan to address the objectives of the Integrated Plan, as applied to all elements of the Integrated Plan; and
 (vi)for water supply projects— (I)provide a preliminary discussion of the means by which—
 (aa)water and costs associated with each recommended project would be allocated among authorized uses; and
 (bb)those allocations would be consistent with the objectives of the Integrated Plan; and (II)establish a plan for soliciting and formalizing subscriptions among individuals and entities for participation in any of the recommended water supply projects that will establish the terms for participation, including fiscal obligations associated with subscription.
												(b)Financing, construction, operation, and maintenance of Kachess Drought Relief Pumping Plant and K
			 to K Pipeline
 (1)AgreementsLong-term agreements negotiated between the Secretary and participating proratable irrigation entities in the Yakima Basin for the non-Federal financing, construction, operation, and maintenance of the Drought Relief Pumping Plant and K to K Pipeline shall include provisions regarding—
 (A)responsibilities of the participating proratable irrigation entities for the planning, design, and construction of infrastructure in consultation and coordination with the Secretary;
 (B)property titles and responsibilities of the participating proratable irrigation entities for the maintenance of and liability for all infrastructure constructed under this title;
 (C)operation and integration of the projects by the Secretary in the operation of the Yakima Project; (D)costs associated with the design, financing, construction, operation, maintenance, and mitigation of projects, with the costs of Federal oversight and review to be nonreimbursable to the participating proratable irrigation entities and the Yakima Project; and
 (E)responsibilities for the pumping and operational costs necessary to provide the total water supply available made inaccessible due to drought pumping during the preceding 1 or more calendar years, in the event that the Kachess Reservoir fails to refill as a result of pumping drought storage water during the preceding 1 or more calendar years, which shall remain the responsibility of the participating proratable irrigation entities.
										(2)Use of Kachess Reservoir stored water
 (A)In generalThe additional stored water made available by the construction of facilities to access and deliver inactive storage in Kachess Reservoir under subsection (a)(2)(A)(ii)(I) shall—
 (i)be considered to be Yakima Project water; (ii)not be part of the total water supply available, as that term is defined in various court rulings; and
 (iii)be used exclusively by the Secretary— (I)to enhance the water supply in years when the total water supply available is not sufficient to provide 70 percent of proratable entitlements in order to make that additional water available up to 70 percent of proratable entitlements to the Kittitas Reclamation District, the Roza Irrigation District, or other proratable irrigation entities participating in the construction, operation, and maintenance costs of the facilities under this title under such terms and conditions to which the districts may agree, subject to the conditions that—
 (aa)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from Kachess Reservoir inactive storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions to which the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (bb)the additional supply made available under this clause shall be available to participating individuals and entities in proportion to the proratable entitlements of the participating individuals and entities, or in such other proportion as the participating entities may agree; and
 (II)to facilitate reservoir operations in the reach of the Yakima River between Keechelus Dam and Easton Dam for the propagation of anadromous fish.
 (B)Effect of paragraphNothing in this paragraph affects (as in existence on the date of enactment of this section) any contract, law (including regulations) relating to repayment costs, water right, or Yakama Nation treaty right.
 (3)CommencementThe Secretary shall not commence entering into agreements pursuant to subsection (a)(2)(A)(ii) or subsection (b)(1) or implementing any activities pursuant to the agreements before the date on which—
 (A)all applicable and required feasibility studies, environmental reviews, and cost-benefit analyses have been completed and include favorable recommendations for further project development, including an analysis of—
 (i)the impacts of the agreements and activities conducted pursuant to subsection (a)(2)(A)(ii) on adjacent communities, including potential fire hazards, water access for fire districts, community and homeowner wells, future water levels based on projected usage, recreational values, and property values; and
 (ii)specific options and measures for mitigating the impacts, as appropriate; (B)the Secretary has made the agreements and any applicable project designs, operations plans, and other documents available for public review and comment in the Federal Register for a period of not less than 60 days; and
 (C)the Secretary has made a determination, consistent with applicable law, that the agreements and activities to which the agreements relate—
 (i)are in the public interest; and (ii)could be implemented without significant adverse impacts to the environment.
											(4)Electrical power associated with Kachess drought relief pumping plant
 (A)In generalThe Administrator of the Bonneville Power Administration, pursuant to the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), shall provide to the Secretary project power to operate the Kachess Pumping Plant constructed under this title if inactive storage in Kachess Reservoir is needed to provide drought relief for irrigation, subject to the requirements of subparagraphs (B) and (C).
 (B)DeterminationPower may be provided under subparagraph (A) only if— (i)there is in effect a drought declaration issued by the State of Washington;
 (ii)there are conditions that have led to 70 percent or less water delivery to proratable irrigation districts, as determined by the Secretary; and
 (iii)the Secretary determines that it is appropriate to provide power under that subparagraph. (C)Period of availabilityPower under subparagraph (A) shall be provided until the date on which the Secretary determines that power should no longer be provided under that subparagraph, but for not more than a 1-year period or the period during which the Secretary determines that drought mitigation measures are necessary in the Yakima River basin.
 (D)RateThe Administrator of the Bonneville Power Administration shall provide power under subparagraph (A) at the then-applicable lowest Bonneville Power Administration rate for public body, cooperative, and Federal agency customers firm obligations, which as of the date of enactment of this section is the priority firm Tier 1 rate, and shall not include any irrigation discount.
 (E)Local providerDuring any period in which power is not being provided under subparagraph (A), the power needed to operate the Kachess Pumping Plant shall be obtained by the Secretary from a local provider.
 (F)CostsThe cost of power for such pumping, station service power, and all costs of transmitting power from the Federal Columbia River Power System to the Yakima Enhancement Project pumping facilities shall be borne by irrigation districts receiving the benefits of that water.
 (G)Duties of commissionerThe Commissioner of Reclamation shall be responsible for arranging transmission for deliveries of Federal power over the Bonneville system through applicable tariff and business practice processes of the Bonneville system and for arranging transmission for deliveries of power obtained from a local provider.
										(c)Design and use of groundwater recharge projects
 (1)In generalAny water supply that results from an aquifer storage and recovery project shall not be considered to be a part of the total water supply available if—
 (A)the water for the aquifer storage and recovery project would not be available for use, but instead for the development of the project;
 (B)the aquifer storage and recovery project will not otherwise impair any water supply available for any individual or entity entitled to use the total water supply available; and
 (C)the development of the aquifer storage and recovery project will not impair fish or other aquatic life in any localized stream reach.
 (2)Project typesThe Secretary may provide technical assistance for, and participate in, any of the following 3 types of groundwater recharge projects (including the incorporation of groundwater recharge projects into Yakima Project operations, as appropriate):
 (A)Aquifer recharge projects designed to redistribute Yakima Project water within a water year for the purposes of supplementing stream flow during the irrigation season, particularly during storage control, subject to the condition that if such a project is designed to supplement a mainstem reach, the water supply that results from the project shall be credited to instream flow targets, in lieu of using the total water supply available to meet those targets.
 (B)Aquifer storage and recovery projects that are designed, within a given water year or over multiple water years—
 (i)to supplement or mitigate for municipal uses; (ii)to supplement municipal supply in a subsurface aquifer; or
 (iii)to mitigate the effect of groundwater use on instream flow or senior water rights. (C)Aquifer storage and recovery projects designed to supplement existing irrigation water supply, or to store water in subsurface aquifers, for use by the Kittitas Reclamation District, the Roza Irrigation District, or any other proratable irrigation entity participating in the repayment of the construction, operation, and maintenance costs of the facilities under this section during years in which the total water supply available is insufficient to provide to those proratable irrigation entities all water to which the entities are entitled, subject to the conditions that—
 (i)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from aquifer storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions to which the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (ii)nothing in this subparagraph affects (as in existence on the date of enactment of this section) any contract, law (including regulations) relating to repayment costs, water right, or Yakama Nation treaty right.
											(d)Federal cost-share
 (1)In generalThe Federal cost-share of a project carried out under this section shall be determined in accordance with the applicable laws (including regulations) and policies of the Bureau of Reclamation.
 (2)Initial phaseThe Federal cost-share for the initial development phase of the Integrated Plan shall not exceed 50 percent of the total cost of the initial development phase.
 (3)State and other contributionsThe Secretary may accept as part of the non-Federal cost-share of a project carried out under this section, and expend as if appropriated, any contribution (including in-kind services) by the State of Washington or any other individual or entity that the Secretary determines will enhance the conduct and completion of the project.
 (4)Limitation on use of other Federal fundsExcept as otherwise provided in this title, other Federal funds may not be used to provide the non-Federal cost-share of a project carried out under this section.
 (e)Savings and contingenciesNothing in this section shall— (1)be a new or supplemental benefit for purposes of the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.);
 (2)affect any contract in existence on the date of enactment of this section that was executed pursuant to the reclamation laws;
 (3)affect any contract or agreement between the Bureau of Indian Affairs and the Bureau of Reclamation;
 (4)affect, waive, abrogate, diminish, define, or interpret the treaty between the Yakama Nation and the United States; or
 (5)constrain the continued authority of the Secretary to provide fish passage in the Yakima Basin in accordance with the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.).
 1214.Operational control of water suppliesThe Secretary shall retain authority and discretion over the management of project supplies to optimize operational use and flexibility to ensure compliance with all applicable Federal and State laws, treaty rights of the Yakama Nation, and legal obligations, including those contained in this Act. That authority and discretion includes the ability of the United States to store, deliver, conserve, and reuse water supplies deriving from projects authorized under this title..
					DKlamath Project Water and Power
					9301.Klamath Project
 (a)Addressing water management and power costs for irrigationThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is amended—
 (1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and (2)by inserting after section 3 the following:
								
									4.Power and water management
 (a)DefinitionsIn this section: (1)Covered power useThe term covered power use means a use of power to develop or manage water for irrigation, wildlife purposes, or drainage on land that is—
 (A)associated with the Klamath Project, including land within a unit of the National Wildlife Refuge System that receives water due to the operation of Klamath Project facilities; or
 (B)irrigated by the class of users covered by the agreement dated April 30, 1956, between the California Oregon Power Company and Klamath Basin Water Users Protective Association and within the Off Project Area (as defined in the Upper Basin Comprehensive Agreement entered into on April 18, 2014), only if each applicable owner and holder of a possessory interest of the land is a party to that agreement (or a successor agreement that the Secretary determines provides a comparable benefit to the United States).
												(2)Klamath project
 (A)In generalThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon. (B)InclusionsThe term Klamath Project includes any dams, canals, and other works and interests for water diversion, storage, delivery, and drainage, flood control, and similar functions that are part of the project described in subparagraph (A).
 (3)Power cost benchmarkThe term power cost benchmark means the average net delivered cost of power for irrigation and drainage at Reclamation projects in the area surrounding the Klamath Project that are similarly situated to the Klamath Project, including Reclamation projects that—
 (A)are located in the Pacific Northwest; and (B)receive project-use power.
												(b)Water, environmental, and power activities
 (1)In generalPursuant to the reclamation laws and subject to appropriations and required environmental reviews, the Secretary may carry out activities, including entering into an agreement or contract or otherwise making financial assistance available—
 (A)to plan, implement, and administer programs to align water supplies and demand for irrigation water users associated with the Klamath Project, with a primary emphasis on programs developed or endorsed by local entities comprised of representatives of those water users;
 (B)to plan and implement activities and projects that— (i)avoid or mitigate environmental effects of irrigation activities; or
 (ii)restore habitats in the Klamath Basin watershed, including restoring tribal fishery resources held in trust; and
 (C)to limit the net delivered cost of power for covered power uses. (2)EffectNothing in subparagraph (A) or (B) of paragraph (1) authorizes the Secretary—
 (A)to develop or construct new facilities for the Klamath Project without appropriate approval from Congress under section 9 of the Reclamation Projects Act of 1939 (43 U.S.C. 485h); or
 (B)to carry out activities that have not otherwise been authorized. (c)Reducing power costs (1)In generalNot later than 180 days after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary, in consultation with interested irrigation interests that are eligible for covered power use and representative organizations of those interests, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that—
 (A)identifies the power cost benchmark; and (B)recommends actions that, in the judgment of the Secretary, are necessary and appropriate to ensure that the net delivered power cost for covered power use is equal to or less than the power cost benchmark, including a description of—
 (i)actions to immediately reduce power costs and to have the net delivered power cost for covered power use be equal to or less than the power cost benchmark in the near term, while longer-term actions are being implemented;
 (ii)actions that prioritize water and power conservation and efficiency measures and, to the extent actions involving the development or acquisition of power generation are included, renewable energy technologies (including hydropower);
 (iii)the potential costs and timeline for the actions recommended under this subparagraph; (iv)provisions for modifying the actions and timeline to adapt to new information or circumstances; and
 (v)a description of public input regarding the proposed actions, including input from water users that have covered power use and the degree to which those water users concur with the recommendations.
 (2)ImplementationNot later than 180 days after the date of submission of the report under paragraph (1), the Secretary shall implement those recommendations described in the report that the Secretary determines will ensure that the net delivered power cost for covered power use is equal to or less than the power cost benchmark, subject to availability of appropriations, on the fastest practicable timeline.
 (3)Annual reportsThe Secretary shall submit to each Committee described in paragraph (1) annual reports describing progress achieved in meeting the requirements of this subsection.
											(d)Treatment of power purchases
 (1)In generalAny purchase of power by the Secretary from the Bonneville Power Administration under this section shall be considered to be an authorized sale for purposes of section 5(b)(3) of the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839c(b)(3)).
 (2)EffectNothing in this section authorizes a sale of power from the Federal Columbia River Power System at rates, terms, or conditions better than those afforded preference customers of the Bonneville Power Administration.
 (e)GoalsThe goals of activities under subsections (b) and (c) shall include, as applicable— (1)the short-term and long-term reduction and resolution of conflicts relating to water in the Klamath Basin watershed; and
 (2)compatibility and utility for protecting natural resources throughout the Klamath Basin watershed, including the protection, preservation, and restoration of Klamath River tribal fishery resources, particularly through collaboratively developed agreements.
 (f)Pumping Plant DThe Secretary may enter into 1 or more agreements with the Tulelake Irrigation District to reimburse the Tulelake Irrigation District for not more than 69 percent of the cost incurred by the Tulelake Irrigation District for the operation and maintenance of Pumping Plant D, on the condition that the cost benefits the United States..
							(b)Conveyance of non-Project water; replacement of C Canal
 (1)Definition of Klamath ProjectIn this subsection: (A)In generalThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon.
 (B)InclusionsThe term Klamath Project includes any dams, canals, and other works and interests for water diversion, storage, delivery, and drainage, flood control, and similar functions that are part of the project described in subparagraph (A).
								(2)Conveyance of non-Project water
 (A)In generalAn entity operating under a contract entered into with the United States for the operation and maintenance of Klamath Project works or facilities, and an entity operating any work or facility not owned by the United States that receives Klamath Project water, may use any of the Klamath Project works or facilities to convey non-Klamath Project water for any authorized purpose of the Klamath Project, subject to subparagraphs (B) and (C).
 (B)Permits; measurementAn addition, conveyance, and use of water pursuant to subparagraph (A) shall be subject to the requirements that—
 (i)the applicable entity shall secure all permits required under State or local laws; and (ii)all water delivered into, or taken out of, a Klamath Project facility pursuant to that subparagraph shall be measured.
 (C)EffectA use of non-Klamath Project water under this paragraph shall not— (i)adversely affect the delivery of water to any water user or land served by the Klamath Project; or
 (ii)result in any additional cost to the United States. (3)Replacement of C Canal flumeThe replacement of the C Canal flume within the Klamath Project shall be considered to be, and shall receive the treatment authorized for, emergency extraordinary operation and maintenance work in accordance with Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)).
							(c)Administration
 (1)ComplianceIn implementing this section and the amendments made by this section, the Secretary shall comply with—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)all other applicable laws. (2)EffectNothing in this section—
 (A)modifies the authorities or obligations of the United States with respect to the tribal trust and treaty obligations of the United States;
 (B)creates or determines water rights or affects water rights or water right claims in existence on the date of enactment of this Act; or
 (C)authorizes the use of Federal funds for the physical deconstruction of the Iron Gate, Copco 1, Copco 2, and John C. Boyle dams located on the Klamath River in California and Oregon.
								EEquus Beds Division Extension
 9401.Equus Beds Division extensionSection 10(h) of Public Law 86–787 (74 Stat. 1026; 120 Stat. 1474) is amended by striking 10 years and inserting 20 years. XNatural Hazards ANational volcano early warning and monitoring system 10001.DefinitionsIn this subtitle:
 (1)SecretaryThe term Secretary means the Secretary, acting through the Director of the United States Geological Survey.
 (2)SystemThe term System means the National Volcano Early Warning and Monitoring System established under section 10002(a)(1).
						10002.National volcano early warning and monitoring system
						(a)Establishment
 (1)In generalThe Secretary shall establish within the United States Geological Survey a system, to be known as the National Volcano Early Warning and Monitoring System, to monitor, warn, and protect citizens of the United States from undue and avoidable harm from volcanic activity.
 (2)PurposesThe purposes of the System are— (A)to organize, modernize, standardize, and stabilize the monitoring systems of the volcano observatories in the United States, which includes the Alaska Volcano Observatory, California Volcano Observatory, Cascades Volcano Observatory, Hawaiian Volcano Observatory, and Yellowstone Volcano Observatory; and
 (B)to unify the monitoring systems of volcano observatories in the United States into a single interoperative system.
 (3)ObjectiveThe objective of the System is to monitor all the volcanoes in the United States at a level commensurate with the threat posed by the volcanoes by—
 (A)upgrading existing networks on monitored volcanoes; (B)installing new networks on unmonitored volcanoes; and
 (C)employing geodetic and other components when applicable. (b)System components (1)In generalThe System shall include—
 (A)a national volcano watch office that is operational 24 hours a day and 7 days a week; (B)a national volcano data center; and
 (C)an external grants program to support research in volcano monitoring science and technology. (2)Modernization activitiesModernization activities under the System shall include the comprehensive application of emerging technologies, including digital broadband seismometers, real-time continuous Global Positioning System receivers, satellite and airborne radar interferometry, acoustic pressure sensors, and spectrometry to measure gas emissions.
							(c)Management
							(1)Management plan
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a 5-year management plan for establishing and operating the System.
 (B)InclusionsThe management plan submitted under subparagraph (A) shall include— (i)annual cost estimates for modernization activities and operation of the System;
 (ii)annual milestones, standards, and performance goals; and (iii)recommendations for, and progress towards, establishing new, or enhancing existing, partnerships to leverage resources.
 (2)Advisory committeeThe Secretary shall establish an advisory committee to assist the Secretary in implementing the System, to be comprised of representatives of relevant agencies and members of the scientific community, to be appointed by the Secretary.
 (3)PartnershipsThe Secretary may enter into cooperative agreements with institutions of higher education and State agencies designating the institutions of higher education and State agencies as volcano observatory partners for the System.
 (4)CoordinationThe Secretary shall coordinate the activities under this subtitle with the heads of relevant Federal agencies, including—
 (A)the Secretary of Transportation; (B)the Administrator of the Federal Aviation Administration;
 (C)the Administrator of the National Oceanic and Atmospheric Administration; and (D)the Director of the Federal Emergency Management Administration.
 (d)Annual reportAnnually, the Secretary shall submit to Congress a report that describes the activities carried out under this subtitle.
						10003.Funding
 (a)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle for each of fiscal years 2017 through 2027.
 (b)Effect on other sources of Federal fundingAmounts made available under this section shall supplement, and not supplant, Federal funds made available for other United States Geological Survey hazards activities and programs.
						BNational landslide hazards reduction program
 10101.DefinitionsIn this subtitle: (1)3DThe term 3D means 3-dimensional.
						(2)3D elevation data
 (A)In generalThe term 3D elevation data means 3D, high-resolution data obtained using lidar, ifsar, or other methods over the United States (including territories).
 (B)InclusionsThe term 3D elevation data includes terrestrial and bathymetric elevation data. (3)3D elevation programThe term 3D Elevation Program means the 3D Elevation Program established under section 10104(a).
 (4)IfsarThe term ifsar means interferometric synthetic aperture radar. (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)LidarThe term lidar means light detection and ranging. (7)SecretaryThe term Secretary means the Secretary, acting through the Director of the United States Geological Survey.
 (8)StateThe term State means any unit of State government handling the identification, mapping, assessment, and research of landslide hazards or responding to landslide events, including—
 (A)a State geological survey office; (B)a State department of emergency response; and
 (C)a State department of transportation. 10102.National landslide hazards reduction program (a)EstablishmentThe Secretary shall establish a program, to be known as the National Landslide Hazards Reduction Program (referred to in this section as the program)—
 (1)to identify and understand landslide hazards and risks;
 (2)to reduce losses from landslides; (3)to protect communities at risk of landslide hazards; and
 (4)to help improve communication and emergency preparedness, including by coordinating with communities and entities responsible for infrastructure that are at risk of landslide hazards.
							(b)Description of program
 (1)Program activitiesThe Secretary, in coordination with the Interagency Coordinating Committee on Landslide Hazards established by subsection (c)(1) (referred to in this section as the Committee) and in coordination with existing activities of the United States Geological Survey and other Federal agencies, shall—
 (A)identify, map, assess, and research landslide hazards;
 (B)respond to landslide events; and (C)in coordination with States and Indian tribes—
 (i)establish working groups with States and Indian tribes to identify regional and local priorities for researching, identifying, mapping, and assessing landslide hazards; and
 (ii)develop and implement landslide hazard guidelines for— (I)geologists;
 (II)geological and geotechnical engineers; and (III)land use and other decisionmakers.
 (2)National strategyNot later than 180 days after the date of enactment of this Act, and every 5 years thereafter, the Secretary, in coordination with the Committee, shall develop and publish a national strategy for landslide hazards and risk reduction in the United States, which shall include—
 (A)goals and priorities for the program; (B)priorities for data acquisition, research, communications, and risk management on landslides and landslide hazards across relevant Federal agencies; and
 (C)a detailed interagency plan to carry out the national strategy, including details about the programs, projects, and budgets that will be used to implement the national strategy.
 (3)National landslide hazards databaseIn carrying out the program, the Secretary, in coordination with States and Indian tribes, shall develop and maintain a publicly accessible national landslide hazard and risk inventory database to compile, maintain, standardize, and evaluate data regarding—
 (A)landslide hazards and risks nationwide; (B)the nationwide impact of landslides on—
 (i)health and safety; (ii)the economy and infrastructure; and
 (iii)the environment; (C)landslide hazard stabilization; and
 (D)reduction of losses from landslides. (4)Landslide hazard and risk preparedness for communitiesIn carrying out the program, the Secretary, in coordination with the Secretary of the Army, the Secretary of Commerce, the Secretary of Homeland Security, the Secretary of Transportation, and the heads of other relevant Federal agencies, and in consultation with States and Indian tribes, shall develop and disseminate—
 (A)landslide planning and risk reduction guidance, guidelines, maps, tools, and training materials to help inform State, local, and tribal governments and decisionmakers with respect to—
 (i)the use and implementation of landslide hazard assessments;
 (ii)the applied use of the database developed under paragraph (3); (iii)reducing losses from landslides; and
 (iv)resources available for communities working to improve landslide hazard preparedness; and (B)landslide preparedness curricula and training modules for—
 (i)State, local, and tribal officials; (ii)Federal, State, local, and tribal emergency managers; and
 (iii)the National Guard. (5)Flash flood and debris flow early warning systemIn carrying out the program, the Secretary, in coordination with the Secretary of Commerce, shall expand the early warning system for flash floods and debris flow by—
 (A)expanding the early warning system for post-wildfire debris flow to include recently burned areas across the western United States;
 (B)developing procedures with State, local, and tribal governments to monitor stormwater drainage in areas with high flash flood and debris flow risk; and
 (C)identifying high-risk debris flow areas, such as recently burned land and potential lahar hazard areas.
 (6)Emergency response activitiesIn carrying out the program, the Secretary, in coordination with the Secretary of Commerce, the Secretary of Homeland Security, the heads of other relevant Federal agencies, States, and Indian tribes, shall establish emergency response procedures for the rapid deployment of Federal scientists, equipment, and services to areas impacted by a significant landslide event—
 (A)to support emergency response efforts and improve the safety of emergency responders; (B)to improve data collection; and
 (C)to conduct research to advance the understanding of the causes, impacts, and reduction of landslide hazards and risks.
								(c)Interagency Coordinating Committee on Landslide Hazards
 (1)In generalThere is established a committee, to be known as the Interagency Coordinating Committee on Landslide Hazards. (2)MembershipThe Committee shall be composed of the following members (or their designees):
 (A)The Secretary, who shall serve as Chairperson of the Committee.
 (B)The Secretary of the Army. (C)The Secretary of Commerce.
 (D)The Secretary of Homeland Security. (E)The Secretary of Transportation.
 (F)The Director of the National Science Foundation. (G)The Director of the Office of Science and Technology Policy.
 (H)The Director of the Office of Management and Budget. (3)MeetingsThe Committee shall meet at the call of the Chairperson.
 (4)Purpose and dutiesThe Committee shall— (A)advise and oversee the program;
 (B)facilitate communication and coordination across Federal agencies in the planning, management, budgeting, and execution of landslide activities; and
 (C)support the development and execution of the national strategy under subsection (b)(2), including by—
 (i)supporting the development of national goals and priorities for the national strategy; (ii)articulating Federal agency roles, responsibilities, and resources for carrying out the national strategy; and
 (iii)overseeing the implementation of the national strategy. (d)Advisory Committee (1)In generalThe Secretary shall establish an advisory committee, to be known as the Advisory Committee on Landslides (referred to in this subsection as the Advisory Committee).
 (2)MembershipThe Advisory Committee shall be composed of not fewer than 11 members— (A)of whom none may be an individual described in any of subparagraphs (A) through (F) of section 7342(a)(1) of title 5, United States Code; and
 (B)who shall be representatives of— (i)States, including State geological organizations;
 (ii)Indian tribes, including tribal geological organizations; (iii)research institutions and institutions of higher education that are qualified—
 (I)to provide advice regarding landslide hazard and risk reduction; and
 (II)to represent related scientific, architectural, engineering, and planning disciplines;
 (iv)industry standards development organizations; and (v)State, local, and tribal emergency management agencies.
									(3)Recommendations
 (A)In generalThe Advisory Committee shall submit to the Committee recommendations for the implementation of the program, including recommendations regarding—
 (i)landslide hazard and risk reduction and planning; (ii)tools for communities;
 (iii)research; and (iv)such other topics as the Advisory Committee determines appropriate.
 (B)ConsiderationThe Secretary and the agency heads described in subparagraphs (A) through (H) of subsection (c)(2) shall take into consideration any recommendation of the Advisory Committee submitted under subparagraph (A).
								(e)Grant programs
							(1)Cooperative landslide hazard mapping and assessment program
 (A)In generalSubject to appropriations, the Secretary may— (i)provide grants, on a competitive basis, to State, local, and tribal governments to research, map, assess, and collect data on landslide hazards within the jurisdictions of those governments; and
 (ii)accept and use funds received from other Federal and non-Federal partners to advance the purposes of the program.
									(B)Priority
 (i)In generalThe Secretary shall consult annually with the Committee, States, and Indian tribes to establish priorities for the grant program under this paragraph.
 (ii)Funding prioritizationIn providing grants under this paragraph, the Secretary shall give priority to projects that— (I)will achieve the greatest landslide hazard and risk reduction;
 (II)reflect the goals and priorities of the national strategy established under subsection (b)(2)(A); (III)would receive not more than 50 percent of the total cost of the project from non-Federal sources; and
 (IV)include acquisition of enhanced elevation data consistent with the 3D Elevation Program. (2)National landslide research grantsIn providing grants for landslide research and development, the Director of the National Science Foundation, in consultation with the Secretary and the Committee, shall ensure that the grants are provided on a competitive basis to State, local, and tribal governments, institutions of higher education, and nongovernmental entities to advance the goals and priorities of the national strategy established under subsection (b)(2)(A), including for research and development on—
 (A)the causes, mechanisms, triggers, hydrology, and geology of landslides; (B)ways to reduce landslide hazards and risks to minimize loss of life and property, including landslide hazard and risk communication, perception, decisionmaking, tools, and technologies; and
 (C)other goals and priorities of the national strategy established under subsection (b)(2)(A).
 (f)Annual reportThe Secretary shall submit to Congress an annual report, including a description of, with respect to the preceding calendar year—
 (1)the goals and accomplishments of the Secretary and the agency heads described in subparagraphs (A) through (H) of subsection (c)(2) in carrying out the national strategy developed under subsection (b)(2), expressed—
 (A)by agency, program, and budgetary resource; and (B)by the goals and priorities of the national strategy established under subsection (b)(2)(A);
 (2)the results of the activities of the Committee under this section; (3)the extent to which any recommendations of the Advisory Committee under subsection (d)(3)(A) have been implemented;
 (4)the grants provided under this section during that preceding calendar year, including a description of—
 (A)each activity carried out using such a grant; and (B)the results of those activities; and
 (5)for each significant landslide event in the United States during that preceding calendar year— (A)a description of the landslide event and the implications of the event on communities, including life and property;
 (B)recommendations on how the identification of the landslide risk could have been improved prior to the event;
 (C)a description of the effectiveness of any warning and risk communication, including the dissemination of warnings by State, local, and tribal partners in the affected area;
 (D)recommendations to improve risk identification, reduction, and communication to landowners and local governments;
 (E)recommendations to improve landslide hazard preparedness and emergency response activities under this section; and
 (F)such other findings as the Secretary determines appropriate.
 10103.Ground subsidenceAs the Secretary determines to be appropriate and subject to appropriations, the Secretary, through existing programs, shall advance the identification, mapping, research, and monitoring of subsidence and groundwater resource accounting, particularly in areas affected by drought.
					10104.3D Elevation Program
						(a)Establishment of 3D elevation program
 (1)In generalThe Secretary shall establish a program, to be known as the 3D Elevation Program— (A)to provide 3D elevation data coverage for the United States;
 (B)to coordinate and facilitate the collection, dissemination, and use of 3D elevation data among Federal departments and agencies and non-Federal entities;
 (C)to produce standard, publicly accessible 3D elevation data products for the United States; and (D)to promote the collection, dissemination, and use of 3D elevation data among Federal, State, local, and tribal governments, communities, institutions of higher education, and the private sector through—
 (i)cooperative agreements; (ii)the development and maintenance of spatial data infrastructure to provide quality control and deliver to the public 3D elevation data products;
 (iii)the development of standards and guidelines for 3D elevation data acquisition to increase accessibility to 3D elevation data in a standard, easy-to-use format; and
 (iv)the identification, assessment, and adoption of emerging technologies to improve the accuracy and efficiency of the 3D Elevation Program.
									(2)Management
 (A)In generalThe Secretary shall manage the 3D Elevation Program— (i)to ensure efficiency with respect to related activities of the Department of the Interior and other participating Federal departments and agencies; and
 (ii)to meet the needs of Department of the Interior programs, stakeholders, and the public. (B)Other Federal departments and agenciesThe head of each Federal department and agency involved in the acquisition, production, distribution, or application of 3D elevation data shall—
 (i)coordinate with the 3D Elevation Federal Interagency Coordinating Committee established under subsection (b) to acquire additional, enhanced 3D elevation data;
 (ii)submit to the Secretary a description of priority areas of interest for 3D elevation data collection for use in providing grants and cooperative agreements under subsection (d);
 (iii)implement policies and procedures for data acquisition and sharing that are consistent with standards and guidelines developed under the 3D Elevation Program;
 (iv)participate in, and share the results and benefits of, the 3D Elevation Program, in accordance with standards and guidelines developed under the 3D Elevation Program; and
 (v)ensure that any 3D elevation data acquired with Federal grant funding— (I)meets 3D Elevation Program standards; and
 (II)is included in the national holdings of those data. (b)3D Elevation Federal Interagency Coordinating Committee (1)EstablishmentThe Secretary, in coordination with the Secretary of Commerce, shall establish an interagency coordinating committee, to be known as the 3D Elevation Federal Interagency Coordinating Committee (referred to in this subsection as the Committee), to better coordinate 3D elevation data management across the Federal Government.
 (2)MembershipThe Committee shall be composed of the following members (or their designees): (A)The Secretary, who shall serve as Chairperson of the Committee.
 (B)The Secretary of Agriculture. (C)The Secretary of Commerce.
 (D)The Secretary of Homeland Security. (E)The Director of the National Science Foundation.
 (F)The Director of the Office of Science and Technology Policy. (G)The Director of the Office of Management and Budget.
 (H)The head of any other Federal department or agency, at the request of the Secretary. (3)CoordinationThe Committee shall coordinate, as appropriate, with the existing activities of—
 (A)the 3D Elevation Program Executive Forum; (B)the Alaska Mapping Executive Committee;
 (C)the 3D Elevation Working Group; and (D)the 3D National Elevation Subcommittee.
 (4)MeetingsThe Committee shall meet at the call of the Chairperson.
 (5)DutiesThe Committee shall— (A)oversee the planning, management, and coordination of the 3D Elevation Program; and
 (B)develop, by not later than 1 year after the date of enactment of this Act, and update periodically thereafter—
 (i)a strategic plan that establishes goals and priorities for activities carried out under the 3D Elevation Program; and
 (ii)a detailed management plan to implement the strategic plan. (c)Subcommittee of National Geospatial Advisory Committee (1)Establishment (A)In generalThe Secretary shall establish, within the National Geospatial Advisory Committee, a subcommittee (referred to in this subsection as the Subcommittee).
 (B)MembershipThe Subcommittee shall— (i)consist of not fewer than 11 members, of whom none may be a Federal officer or employee; and
 (ii)include representatives of— (I)research and academic institutions;
 (II)industry standards development organizations; (III)units of State and local government; and
 (IV)the private sector. (2)Duties (A)AssessmentThe Subcommittee shall conduct an assessment of—
 (i)trends and developments in— (I)the collection, dissemination, and use of 3D elevation data; and
 (II)science and technology relating to 3D elevation data; (ii)the effectiveness of the 3D Elevation Program in carrying out the activities described in subsection (a)(1);
 (iii)the need to revise or reorganize the 3D Elevation Program; and (iv)the management, coordination, implementation, and activities of the 3D Elevation Program.
 (B)ReportNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 2 years thereafter, the Subcommittee shall submit to the Secretary and the 3D Elevation Federal Interagency Coordinating Committee established under subsection (b) a report that includes—
 (i)the findings of the assessment under subparagraph (A); and (ii)recommendations of the Subcommittee based on those findings, if any.
									(d)Grants and cooperative agreements
 (1)In generalThe Secretary may make grants and enter into cooperative agreements with other Federal departments and agencies, units of tribal, State, or local government, institutions of higher education, nonprofit research institutions, or other organizations to facilitate the improvement of nationwide coverage of 3D elevation data.
 (2)ApplicationsTo be eligible to receive a grant or enter into a cooperative agreement under this subsection, an entity described in paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Terms and conditionsA grant or cooperative agreement under this subsection shall be subject to such terms and conditions as the Secretary determines to be appropriate, including making data publically available and interoperable with other Federal datasets.XIIndian Energy
				AIndian Tribal Energy Development and Self-Determination Act amendments
					11001.Indian tribal energy resource development
 (a)In generalSection 2602(a) of the Energy Policy Act of 1992 (25 U.S.C. 3502(a)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (C), by striking and after the semicolon; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (E)consult with each applicable Indian tribe before adopting or approving a well spacing program or plan applicable to the energy resources of that Indian tribe or the members of that Indian tribe.; and
 (2)by adding at the end the following:  (4)Planning (A)In generalIn carrying out the program established by paragraph (1), the Secretary shall provide technical assistance to interested Indian tribes to develop energy plans, including—
 (i)plans for electrification; (ii)plans for oil and gas permitting, renewable energy permitting, energy efficiency, electricity generation, transmission planning, water planning, and other planning relating to energy issues;
 (iii)plans for the development of energy resources and to ensure the protection of natural, historic, and cultural resources; and
 (iv)any other plans that would assist an Indian tribe in the development or use of energy resources. (B)CooperationIn establishing the program under paragraph (1), the Secretary shall work in cooperation with the Office of Indian Energy Policy and Programs of the Department of Energy..
 (b)Department of Energy Indian energy education planning and management assistance programSection 2602(b)(2) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(2)) is amended— (1)in the matter preceding subparagraph (A), by inserting , intertribal organization, after Indian tribe;
 (2)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (3)by inserting after subparagraph (B) the following:
								
 (C)activities to increase the capacity of Indian tribes to manage energy development and energy efficiency programs;.
 (c)Department of Energy loan guarantee programSection 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)) is amended— (1)in paragraph (1), by inserting or a tribal energy development organization after Indian tribe;
 (2)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking guarantee and inserting guaranteed;
 (B)in subparagraph (A), by striking or; (C)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (C)a tribal energy development organization, from funds of the tribal energy development organization.; and
 (3)in paragraph (5), by striking The Secretary of Energy may and inserting Not later than 1 year after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary of Energy shall. 11002.Indian tribal energy resource regulationSection 2603(c) of the Energy Policy Act of 1992 (25 U.S.C. 3503(c)) is amended—
 (1)in paragraph (1), by striking on the request of an Indian tribe, the Indian tribe and inserting on the request of an Indian tribe or a tribal energy development organization, the Indian tribe or tribal energy development organization; and
 (2)in paragraph (2)(B), by inserting or tribal energy development organization after Indian tribe. 11003.Tribal energy resource agreements (a)AmendmentSection 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking or after the semicolon at the end; (ii)in subparagraph (B)—
 (I)by striking clause (i) and inserting the following:  (i)an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land; or; and
 (II)in clause (ii)— (aa)by inserting , at least a portion of which have been after energy resources;
 (bb)by inserting or produced from after developed on; and (cc)by striking and after the semicolon at the end and inserting or; and
 (iii)by adding at the end the following:  (C)pooling, unitization, or communitization of the energy mineral resources of the Indian tribe located on tribal land with any other energy mineral resource (including energy mineral resources owned by the Indian tribe or an individual Indian in fee, trust, or restricted status or by any other persons or entities) if the owner, or, if appropriate, lessee, of the resources has consented or consents to the pooling, unitization, or communitization of the other resources under any lease or agreement; and; and
 (B)by striking paragraph (2) and inserting the following:  (2)a lease or business agreement described in paragraph (1) shall not require review by, or the approval of, the Secretary under section 2103 of the Revised Statutes (25 U.S.C. 81), or any other provision of law (including regulations), if the lease or business agreement—
 (A)was executed— (i)in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or
 (ii)by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and
 (B)has a term that does not exceed— (i)30 years; or
 (ii)in the case of a lease for the production of oil resources, gas resources, or both, 10 years and as long thereafter as oil or gas is produced in paying quantities.;
 (2)by striking subsection (b) and inserting the following:  (b)Rights-of-WayAn Indian tribe may grant a right-of-way over tribal land without review or approval by the Secretary if the right-of-way—
 (1)serves— (A)an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land;
 (B)a facility located on tribal land that extracts, produces, processes, or refines energy resources; or
 (C)the purposes, or facilitates in carrying out the purposes, of any lease or agreement entered into for energy resource development on tribal land;
 (2)was executed— (A)in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or
 (B)by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and
 (3)has a term that does not exceed 30 years.; (3)by striking subsection (d) and inserting the following:
								
 (d)ValidityNo lease or business agreement entered into, or right-of-way granted, pursuant to this section shall be valid unless the lease, business agreement, or right-of-way is authorized by subsection (a) or (b).; 
 (4)in subsection (e)— (A)by striking paragraph (1) and inserting the following:
									
										(1)In general
 (A)AuthorizationOn or after the date of enactment of the Energy and Natural Resources Act of 2017, a qualified Indian tribe may submit to the Secretary a tribal energy resource agreement governing leases, business agreements, and rights-of-way under this section.
 (B)Notice of complete proposed agreementNot later than 60 days after the date on which the tribal energy resource agreement is submitted under subparagraph (A), the Secretary shall—
 (i)notify the Indian tribe as to whether the agreement is complete or incomplete; (ii)if the agreement is incomplete, notify the Indian tribe of what information or documentation is needed to complete the submission; and
 (iii)identify and notify the Indian tribe of the financial assistance, if any, to be provided by the Secretary to the Indian tribe to assist in the implementation of the tribal energy resource agreement, including the environmental review of individual projects.
 (C)EffectNothing in this paragraph precludes the Secretary from providing any financial assistance at any time to the Indian tribe to assist in the implementation of the tribal energy resource agreement.; 
 (B)in paragraph (2)— (i)by striking (2)(A) and all that follows through the end of subparagraph (A) and inserting the following:
										
											(2)Procedure
												(A)Effective date
 (i)In generalOn the date that is 271 days after the date on which the Secretary receives a tribal energy resource agreement from a qualified Indian tribe under paragraph (1), the tribal energy resource agreement shall take effect, unless the Secretary disapproves the tribal energy resource agreement under subparagraph (B).
 (ii)Revised tribal energy resource agreementOn the date that is 91 days after the date on which the Secretary receives a revised tribal energy resource agreement from a qualified Indian tribe under paragraph (4)(B), the revised tribal energy resource agreement shall take effect, unless the Secretary disapproves the revised tribal energy resource agreement under subparagraph (B).;
 (ii)in subparagraph (B)— (I)by striking (B) and all that follows through clause (ii) and inserting the following:
											
 (B)DisapprovalThe Secretary shall disapprove a tribal energy resource agreement submitted pursuant to paragraph (1) or (4)(B) only if—
 (i)a provision of the tribal energy resource agreement violates applicable Federal law (including regulations) or a treaty applicable to the Indian tribe;
 (ii)the tribal energy resource agreement does not include one or more provisions required under subparagraph (D); or; and
 (II)in clause (iii)— (aa)in the matter preceding subclause (I), by striking includes and all that follows through section— and inserting does not include provisions that, with respect to any lease, business agreement, or right-of-way to which the tribal energy resource agreement applies—;
 (bb)by striking subclauses (I), (II), (V), (VIII), and (XV); (cc)by redesignating clauses (III), (IV), (VI), (VII), (IX) through (XIV), and (XVI) as clauses (I), (II), (III), (IV), (V) through (X), and (XI), respectively;
 (dd)in item (bb) of subclause (XI) (as redesignated by item (cc))— (AA)by striking or tribal; and
 (BB)by striking the period at the end and inserting a semicolon; and (ee)by adding at the end the following:
												
 (XII)include a certification by the Indian tribe that the Indian tribe has— (aa)carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or
 (bb)substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe; and
 (XIII)at the option of the Indian tribe, identify which functions, if any, authorizing any operational or development activities pursuant to a lease, right-of-way, or business agreement approved by the Indian tribe, that the Indian tribe intends to conduct.; 
 (iii)in subparagraph (C)— (I)by striking clauses (i) and (ii);
 (II)by redesignating clauses (iii) through (v) as clauses (ii) through (iv), respectively; and (III)by inserting before clause (ii) (as redesignated by subclause (II)) the following:
											
 (i)a process for ensuring that— (I)the public is informed of, and has reasonable opportunity to comment on, any significant environmental impacts of the proposed action; and
 (II)the Indian tribe provides responses to relevant and substantive public comments on any impacts described in subclause (I) before the Indian tribe approves the lease, business agreement, or right-of-way;;
 (iv)in subparagraph (D)(ii), by striking subparagraph (B)(iii)(XVI) and inserting subparagraph (B)(iv)(XI); and (v)by adding at the end the following:
										
 (F)Effective periodA tribal energy resource agreement that takes effect pursuant to this subsection shall remain in effect to the extent any provision of the tribal energy resource agreement is consistent with applicable Federal law (including regulations), unless the tribal energy resource agreement is—
 (i)rescinded by the Secretary pursuant to paragraph (7)(D)(iii)(II); or (ii)voluntarily rescinded by the Indian tribe pursuant to the regulations promulgated under paragraph (8)(B) (or successor regulations).;
 (C)in paragraph (4), by striking date of disapproval and all that follows through the end of subparagraph (C) and inserting the following:  date of disapproval, provide the Indian tribe with—(A)a detailed, written explanation of— (i)each reason for the disapproval; and
 (ii)the revisions or changes to the tribal energy resource agreement necessary to address each reason; and
 (B)an opportunity to revise and resubmit the tribal energy resource agreement.;  (D)in paragraph (6)—
 (i)in subparagraph (B)— (I)by striking (B) Subject to and inserting the following:
											
 (B)Subject only to; and (II)by striking subparagraph (D) and inserting subparagraphs (C) and (D);
 (ii)in subparagraph (C), in the matter preceding clause (i), by inserting to perform the obligations of the Secretary under this section and before to ensure; and (iii)in subparagraph (D), by adding at the end the following:
										
 (iii)Nothing in this section absolves, limits, or otherwise affects the liability, if any, of the United States for any—
 (I)term of any lease, business agreement, or right-of-way under this section that is not a negotiated term; or
 (II)losses that are not the result of a negotiated term, including losses resulting from the failure of the Secretary to perform an obligation of the Secretary under this section.;
 (E)in paragraph (7)— (i)in subparagraph (A), by striking has demonstrated and inserting the Secretary determines has demonstrated with substantial evidence;
 (ii)in subparagraph (B), by striking any tribal remedy and inserting all remedies (if any) provided under the laws of the Indian tribe; (iii)in subparagraph (D)—
 (I)in clause (i), by striking determine and all that follows through the end of the clause and inserting the following:  determine—(I)whether the petitioner is an interested party; and (II)if the petitioner is an interested party, whether the Indian tribe is not in compliance with the tribal energy resource agreement as alleged in the petition.;
 (II)in clause (ii), by striking determination and inserting determinations; and (III)in clause (iii), in the matter preceding subclause (I) by striking agreement the first place it appears and all that follows through , including and inserting agreement pursuant to clause (i), the Secretary shall only take such action as the Secretary determines necessary to address the claims of noncompliance made in the petition, including;
 (iv)in subparagraph (E)(i), by striking the manner in which and inserting , with respect to each claim made in the petition, how; and (v)by adding at the end the following:
										
 (G)Notwithstanding any other provision of this paragraph, the Secretary shall dismiss any petition from an interested party that has agreed with the Indian tribe to a resolution of the claims presented in the petition of that party.; 
 (F)in paragraph (8)— (i)by striking subparagraph (A);
 (ii)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; and (iii)in subparagraph (A) (as redesignated by clause (ii))—
 (I)in clause (i), by striking and at the end; (II)in clause (ii), by adding and after the semicolon; and
 (III)by adding at the end the following:  (iii)amend an approved tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of another energy resource that is not included in an approved tribal energy resource agreement without being required to apply for a new tribal energy resource agreement; and
 (G)by adding at the end the following:  (9)EffectNothing in this section authorizes the Secretary to deny a tribal energy resource agreement or any amendment to a tribal energy resource agreement, or to limit the effect or implementation of this section, due to lack of promulgated regulations.;
 (5)by redesignating subsection (g) as subsection (j); and (6)by inserting after subsection (f) the following:
								
									(g)Financial assistance in lieu of activities by the Secretary
 (1)In generalAny amounts that the Secretary would otherwise expend to operate or carry out any program, function, service, or activity (or any portion of a program, function, service, or activity) of the Department that, as a result of an Indian tribe carrying out activities under a tribal energy resource agreement, the Secretary does not expend, the Secretary shall, at the request of the Indian tribe, make available to the Indian tribe in accordance with this subsection.
 (2)Annual funding agreementsThe Secretary shall make the amounts described in paragraph (1) available to an Indian tribe through an annual written funding agreement that is negotiated and entered into with the Indian tribe that is separate from the tribal energy resource agreement.
 (3)Effect of appropriationsNotwithstanding paragraph (1)— (A)the provision of amounts to an Indian tribe under this subsection is subject to the availability of appropriations; and
 (B)the Secretary shall not be required to reduce amounts for programs, functions, services, or activities that serve any other Indian tribe to make amounts available to an Indian tribe under this subsection.
											(4)Determination
 (A)In generalThe Secretary shall calculate the amounts under paragraph (1) in accordance with the regulations adopted under section 11003(b) of the Energy and Natural Resources Act of 2017.
 (B)ApplicabilityThe effective date or implementation of a tribal energy resource agreement under this section shall not be delayed or otherwise affected by—
 (i)a delay in the promulgation of regulations under section 11003(b) of the Energy and Natural Resources Act of 2017; (ii)the period of time needed by the Secretary to make the calculation required under paragraph (1); or
 (iii)the adoption of a funding agreement under paragraph (2). (h)Certification of tribal energy development organization (1)In generalNot later than 90 days after the date on which an Indian tribe submits an application for certification of a tribal energy development organization in accordance with regulations promulgated under section 11003(b) of the Energy and Natural Resources Act of 2017, the Secretary shall approve or disapprove the application.
 (2)RequirementsThe Secretary shall approve an application for certification if— (A)(i)the Indian tribe has carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); and
 (ii)for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application, the contract or compact—
 (I)has been carried out by the Indian tribe without material audit exceptions (or without any material audit exceptions that were not corrected within the 3-year period); and
 (II)has included programs or activities relating to the management of tribal land; and (B)(i)the tribal energy development organization is organized under the laws of the Indian tribe;
 (ii)(I)the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed; and
 (II)the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization;
 (iii)the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed own and control at all times a majority of the interest in the tribal energy development organization; and
 (iv)the organizing document of the tribal energy development organization includes a statement that the organization shall be subject to the jurisdiction, laws, and authority of the Indian tribe.
 (3)Action by SecretaryIf the Secretary approves an application for certification pursuant to paragraph (2), the Secretary shall, not more than 10 days after making the determination—
 (A)issue a certification stating that— (i)the tribal energy development organization is organized under the laws of the Indian tribe and subject to the jurisdiction, laws, and authority of the Indian tribe;
 (ii)the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed;
 (iii)the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization;
 (iv)the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and one or more other Indian tribes the tribal land of which is being developed) own and control at all times a majority of the interest in the tribal energy development organization; and
 (v)the certification is issued pursuant this subsection; (B)deliver a copy of the certification to the Indian tribe; and
 (C)publish the certification in the Federal Register. (i)Sovereign immunityNothing in this section waives the sovereign immunity of an Indian tribe..
 (b)RegulationsNot later than 1 year after the date of enactment of the Energy and Natural Resources Act of 2017, the Secretary shall promulgate or update any regulations that are necessary to implement this section, including provisions to implement—
 (1)section 2604(e)(8) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)(8)), including the process to be followed by an Indian tribe amending an existing tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of an energy resource that is not included in the tribal energy resource agreement;
 (2)section 2604(g) of the Energy Policy Act of 1992 (25 U.S.C. 3504(g)) including the manner in which the Secretary, at the request of an Indian tribe, shall—
 (A)identify the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) that the Secretary will not have to operate or carry out as a result of the Indian tribe carrying out activities under a tribal energy resource agreement;
 (B)identify the amounts that the Secretary would have otherwise expended to operate or carry out each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (A); and
 (C)provide to the Indian tribe a list of the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) identified pursuant to subparagraph (A) and the amounts associated with each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (B); and
 (3)section 2604(h) of the Energy Policy Act of 1992 (25 U.S.C. 3504(h)), including the process to be followed by, and any applicable criteria and documentation required for, an Indian tribe to request and obtain the certification described in that section.
 11004.Technical assistance for Indian tribal governmentsSection 2602(b) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)) is amended— (1)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Technical and scientific resourcesIn addition to providing grants to Indian tribes under this subsection, the Secretary shall collaborate with the Directors of the National Laboratories in making the full array of technical and scientific resources of the Department of Energy available for tribal energy activities and projects..
						11005.Conforming amendments
 (a)Definition of tribal energy development organizationSection 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501) is amended— (1)by redesignating paragraphs (9) through (12) as paragraphs (10) through (13), respectively;
 (2)by inserting after paragraph (8) the following:  (9)The term qualified Indian tribe means an Indian tribe that has—
 (A)carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or
 (B)substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe.; and
 (3)by striking paragraph (12) (as redesignated by paragraph (1)) and inserting the following:  (12)The term tribal energy development organization means—
 (A)any enterprise, partnership, consortium, corporation, or other type of business organization that is engaged in the development of energy resources and is wholly owned by an Indian tribe (including an organization incorporated pursuant to section 17 of the Act of June 18, 1934 (25 U.S.C. 5124) (commonly known as the “Indian Reorganization Act”) or section 3 of the Act of June 26, 1936 (49 Stat. 1967, chapter 831) (commonly known as the Oklahoma Indian Welfare Act)); and
 (B)any organization of two or more entities, at least one of which is an Indian tribe, that has the written consent of the governing bodies of all Indian tribes participating in the organization to apply for a grant, loan, or other assistance under section 2602 or to enter into a lease or business agreement with, or acquire a right-of-way from, an Indian tribe pursuant to subsection (a)(2)(A)(ii) or (b)(2)(B) of section 2604..
 (b)Indian tribal energy resource developmentSection 2602 of the Energy Policy Act of 1992 (25 U.S.C. 3502) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking tribal energy resource development organizations and inserting tribal energy development organizations; and (B)in paragraph (2), by striking tribal energy resource development organizations each place the term appears and inserting tribal energy development organizations; and
 (2)in subsection (b)(2), by striking tribal energy resource development organization and inserting tribal energy development organization. (c)Wind and hydropower feasibility studySection 2606(c)(3) of the Energy Policy Act of 1992 (25 U.S.C. 3506(c)(3)) is amended by striking energy resource development and inserting energy development.
 (d)Conforming amendmentsSection 2604(e) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)) is amended— (1)in paragraph (3)—
 (A)by striking (3) The Secretary and inserting the following:  (3)Notice and comment; Secretarial reviewThe Secretary; and
 (B)by striking for approval; (2)in paragraph (4), by striking (4) If the Secretary and inserting the following:
								
 (4)Action in case of disapprovalIf the Secretary;  (3)in paragraph (5)—
 (A)by striking (5) If an Indian tribe and inserting the following:  (5)Provision of documents to SecretaryIf an Indian tribe; and
 (B)in the matter preceding subparagraph (A), by striking approved and inserting in effect; (4)in paragraph (6)—
 (A)by striking (6)(A) In carrying out and inserting the following:  (6)Secretarial obligations and effect of section (A)In carrying out;
 (B)in subparagraph (A), by indenting clauses (i) and (ii) appropriately; (C)in subparagraph (B), by striking approved and inserting in effect; and
 (D)in subparagraph (D)— (i)in clause (i), by striking an approved tribal energy resource agreement and inserting a tribal energy resource agreement in effect under this section; and
 (ii)in clause (ii), by striking approved by the Secretary and inserting in effect; and (5)in paragraph (7)—
 (A)by striking (7)(A) In this paragraph and inserting the following:  (7)Petitions by interested parties (A)In this paragraph;
 (B)in subparagraph (A), by striking approved by the Secretary and inserting in effect; (C)in subparagraph (B), by striking approved by the Secretary and inserting in effect; and
 (D)in subparagraph (D)(iii)— (i)in subclause (I), by striking approved; and
 (ii)in subclause (II)— (I)by striking approval of in the first place it appears; and
 (II)by striking subsection (a) or (b) and inserting subsection (a)(2)(A)(i) or (b)(2)(A). 11006.Report (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that details with respect to activities for energy development on Indian land, how the Department—
 (1)processes and completes the reviews of energy-related documents in a timely and transparent manner; (2)monitors the timeliness of agency review for all energy-related documents;
 (3)maintains databases to track and monitor the review and approval process for energy-related documents associated with conventional and renewable Indian energy resources that require Secretarial approval prior to development, including—
 (A)any seismic exploration permits; (B)permission to survey;
 (C)archeological and cultural surveys; (D)access permits;
 (E)environmental assessments; (F)oil and gas leases;
 (G)surface leases; (H)rights-of-way agreements; and
 (I)communitization agreements; (4)identifies in the databases—
 (A)the date lease applications and permits are received by the agency; (B)the status of the review;
 (C)the date the application or permit is considered complete and ready for review; (D)the date of approval; and
 (E)the start and end dates for any significant delays in the review process; (5)tracks in the databases, for all energy-related leases, agreements, applications, and permits that involve multiple agency review—
 (A)the dates documents are transferred between agencies; (B)the status of the review;
 (C)the date the required reviews are completed; and (D)the date interim or final decisions are issued.
 (b)InclusionsThe report under subsection (a) shall include— (1)a description of any intermediate and final deadlines for agency action on any Secretarial review and approval required for Indian conventional and renewable energy exploration and development activities;
 (2)a description of the existing geographic database established by the Bureau of Indian Affairs, explaining—
 (A)how the database identifies— (i)the location and ownership of all Indian oil and gas resources held in trust;
 (ii)resources available for lease; and (iii)the location of—
 (I)any lease of land held in trust or restricted fee on behalf of any Indian tribe or individual Indian; and
 (II)any rights-of-way on that land in effect; (B)how the information from the database is made available to—
 (i)the officials of the Bureau of Indian Affairs with responsibility over the management and development of Indian resources; and
 (ii)resource owners; and (C)any barriers to identifying the information described in subparagraphs (A) and (B) or any deficiencies in that information; and
 (3)an evaluation of— (A)the ability of each applicable agency to track and monitor the review and approval process of the agency for Indian energy development; and
 (B)the extent to which each applicable agency complies with any intermediate and final deadlines. BMiscellaneous amendments 11101.Issuance of preliminary permits or licenses (a)In generalSection 7(a) of the Federal Power Act (16 U.S.C. 800(a)) is amended by striking States and municipalities and inserting States, Indian tribes, and municipalities.
 (b)ApplicabilityThe amendment made by subsection (a) shall not affect— (1)any preliminary permit or original license issued before the date of enactment of the Energy and Natural Resources Act of 2017; or
 (2)an application for an original license, if the Commission has issued a notice accepting that application for filing pursuant to section 4.32(d) of title 18, Code of Federal Regulations (or successor regulations), before the date of enactment of the Energy and Natural Resources Act of 2017.
 (c)Definition of Indian tribeFor purposes of section 7(a) of the Federal Power Act (16 U.S.C. 800(a)) (as amended by subsection (a)), the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
						11102.Tribal biomass demonstration project
 (a)PurposeThe purpose of this section is to establish a biomass demonstration project for federally recognized Indian tribes and Alaska Native corporations to promote biomass energy production.
 (b)Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended— (1)in section 2(a), by striking In this section and inserting In this Act; and
 (2)by adding at the end the following:  3.Tribal biomass demonstration project (a)Stewardship contracts or similar agreementsFor each of fiscal years 2017 through 2021, the Secretary shall enter into stewardship contracts or similar agreements (excluding direct service contracts) with Indian tribes to carry out demonstration projects to promote biomass energy production (including biofuel, heat, and electricity generation) on Indian forest land and in nearby communities by providing reliable supplies of woody biomass from Federal land.
 (b)Demonstration projectsIn each fiscal year for which projects are authorized, at least 4 new demonstration projects that meet the eligibility criteria described in subsection (c) shall be carried out under contracts or agreements described in subsection (a).
 (c)Eligibility criteriaTo be eligible to enter into a contract or agreement under this section, an Indian tribe shall submit to the Secretary an application—
 (1)containing such information as the Secretary may require; and (2)that includes a description of—
 (A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and (B)the demonstration project proposed to be carried out by the Indian tribe.
 (d)SelectionIn evaluating the applications submitted under subsection (c), the Secretary shall— (1)take into consideration—
 (A)the factors set forth in paragraphs (1) and (2) of section 2(e); and (B)whether a proposed project would—
 (i)increase the availability or reliability of local or regional energy; (ii)enhance the economic development of the Indian tribe;
 (iii)result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;
 (iv)improve the forest health or watersheds of Federal land or Indian forest land or rangeland; (v)demonstrate new investments in infrastructure; or
 (vi)otherwise promote the use of woody biomass; and (2)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.
 (e)ImplementationThe Secretary shall— (1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of enactment of this section; and
 (2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.
 (f)ReportNot later than September 20, 2019, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—
 (1)each individual tribal application received under this section; and (2)each contract and agreement entered into pursuant to this section.
 (g)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian tribe, the Secretary shall incorporate into the contract or agreement, to the maximum extent practicable, management plans (including forest management and integrated resource management plans) in effect on the Indian forest land or rangeland of the respective Indian tribe.
 (h)TermA contract or agreement entered into under this section— (1)shall be for a term of not more than 20 years; and
 (2)may be renewed in accordance with this section for not more than an additional 10 years.. (c)Alaska Native biomass demonstration project (1)DefinitionsIn this subsection:
 (A)Federal landThe term Federal land means— (i)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
 (B)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (C)SecretaryThe term Secretary means— (i)the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and
 (ii)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.
 (D)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)AgreementsFor each of fiscal years 2017 through 2021, the Secretary shall enter into an agreement or contract with an Indian tribe or a tribal organization to carry out a demonstration project to promote biomass energy production (including biofuel, heat, and electricity generation) by providing reliable supplies of woody biomass from Federal land.
 (3)Demonstration projectsIn each fiscal year for which projects are authorized, at least 1 new demonstration project that meets the eligibility criteria described in paragraph (4) shall be carried out under contracts or agreements described in paragraph (2).
 (4)Eligibility criteriaTo be eligible to enter into a contract or agreement under this subsection, an Indian tribe or tribal organization shall submit to the Secretary an application—
 (A)containing such information as the Secretary may require; and (B)that includes a description of the demonstration project proposed to be carried out by the Indian tribe or tribal organization.
 (5)SelectionIn evaluating the applications submitted under paragraph (4), the Secretary shall— (A)take into consideration whether a proposed project would—
 (i)increase the availability or reliability of local or regional energy; (ii)enhance the economic development of the Indian tribe;
 (iii)result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;
 (iv)improve the forest health or watersheds of Federal land or non-Federal land; (v)demonstrate new investments in infrastructure; or
 (vi)otherwise promote the use of woody biomass; and (B)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.
 (6)ImplementationThe Secretary shall— (A)ensure that the criteria described in paragraph (4) are publicly available by not later than 120 days after the date of enactment of this Act; and
 (B)to the maximum extent practicable, consult with Indian tribes and appropriate tribal organizations likely to be affected in developing the application and otherwise carrying out this subsection.
 (7)ReportNot later than September 20, 2019, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—
 (A)each individual application received under this subsection; and (B)each contract and agreement entered into pursuant to this subsection.
 (8)TermA contract or agreement entered into under this subsection— (A)shall be for a term of not more than 20 years; and
 (B)may be renewed in accordance with this subsection for not more than an additional 10 years. 11103.Weatherization programSection 413(d) of the Energy Conservation and Production Act (42 U.S.C. 6863(d)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)Reservation of amounts (A)In generalSubject to subparagraph (B) and notwithstanding any other provision of this part, the Secretary shall reserve from amounts that would otherwise be allocated to a State under this part not less than 100 percent, but not more than 150 percent, of an amount which bears the same proportion to the allocation of that State for the applicable fiscal year as the population of all low-income members of an Indian tribe in that State bears to the population of all low-income individuals in that State.
 (B)RestrictionsSubparagraph (A) shall apply only if— (i)the tribal organization serving the low-income members of the applicable Indian tribe requests that the Secretary make a grant directly; and
 (ii)the Secretary determines that the low-income members of the applicable Indian tribe would be equally or better served by making a grant directly than a grant made to the State in which the low-income members reside.
 (C)PresumptionIf the tribal organization requesting the grant is a tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) that has operated without material audit exceptions (or without any material audit exceptions that were not corrected within a 3-year period), the Secretary shall presume that the low-income members of the applicable Indian tribe would be equally or better served by making a grant directly to the tribal organization than by a grant made to the State in which the low-income members reside.; 
 (2)in paragraph (2)— (A)by striking The sums and inserting Administration.—The amounts;
 (B)by striking on the basis of his determination; (C)by striking individuals for whom such a determination has been made and inserting low-income members of the Indian tribe; and
 (D)by striking he and inserting the Secretary; and (3)in paragraph (3), by striking In order and inserting Application.—In order.
						11104.Appraisals
 (a)In generalTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the end the following:
							
								2607.Appraisals
 (a)In generalFor any transaction that requires approval of the Secretary and involves mineral or energy resources held in trust by the United States for the benefit of an Indian tribe or by an Indian tribe subject to Federal restrictions against alienation, any appraisal relating to fair market value of those resources required to be prepared under applicable law may be prepared by—
 (1)the Secretary; (2)the affected Indian tribe; or
 (3)a certified, third-party appraiser pursuant to a contract with the Indian tribe. (b)Secretarial review and approvalNot later than 45 days after the date on which the Secretary receives an appraisal prepared by or for an Indian tribe under paragraph (2) or (3) of subsection (a), the Secretary shall—
 (1)review the appraisal; and (2)approve the appraisal unless the Secretary determines that the appraisal fails to meet the standards set forth in regulations promulgated under subsection (d).
 (c)Notice of DisapprovalIf the Secretary determines that an appraisal submitted for approval under subsection (b) should be disapproved, the Secretary shall give written notice of the disapproval to the Indian tribe and a description of—
 (1)each reason for the disapproval; and (2)how the appraisal should be corrected or otherwise cured to meet the applicable standards set forth in the regulations promulgated under subsection (d).
 (d)RegulationsThe Secretary shall promulgate regulations to carry out this section, including standards the Secretary shall use for approving or disapproving the appraisal described in subsection (a)..
						11105.Leases of restricted lands for Navajo Nation
 (a)In generalSubsection (e)(1) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(e)(1)), is amended— (1)by striking , except a lease for and inserting , including a lease for;
 (2)by striking subparagraph (A) and inserting the following:  (A)in the case of a business or agricultural lease, 99 years;;
 (3)in subparagraph (B), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
								
 (C)in the case of a lease for the exploration, development, or extraction of any mineral resource (including geothermal resources), 25 years, except that—
 (i)any such lease may include an option to renew for 1 additional term of not to exceed 25 years; and (ii)any such lease for the exploration, development, or extraction of an oil or gas resource shall be for a term of not to exceed 10 years, plus such additional period as the Navajo Nation determines to be appropriate in any case in which an oil or gas resource is produced in a paying quantity..
 (b)GAO reportNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to Congress a report describing the progress made in carrying out the amendment made by subsection (a).
 11106.Extension of tribal lease period for the Crow Tribe of MontanaSubsection (a) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in the second sentence by inserting , land held in trust for the Crow Tribe of Montana after Devils Lake Sioux Reservation.
					11107.Trust status of lease payments
						(a)Treatment of lease payments
 (1)In generalExcept as provided in paragraph (2) and at the request of the Indian tribe or individual Indian, any advance payments, bid deposits, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian shall, upon receipt and prior to Secretarial approval of the contract or conveyance instrument, be held in the trust fund system for the benefit of the Indian tribe and individual Indian from whose land the funds were generated.
 (2)RestrictionIf the advance payment, bid deposit, or other earnest money received by the Secretary results from competitive bidding, upon selection of the successful bidder, only the funds paid by the successful bidder shall be held in the trust fund system.
							(b)Use of funds
 (1)In generalOn the approval of the Secretary of a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (a)(1), the funds held in the trust fund system and described in subsection (a), along with all income generated from the investment of those funds, shall be disbursed to the Indian tribe or individual Indian landowners.
 (2)AdministrationIf a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (a)(1) is not approved by the Secretary, the funds held in the trust fund system and described in subsection (a), along with all income generated from the investment of those funds, shall be paid to the party identified in, and in such amount and on such terms as set out in, the applicable regulations, advertisement, or other notice governing the proposed conveyance of the interest in the land at issue.
 (c)ApplicabilityThis section shall apply to any advance payment, bid deposit, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian on or after the date of enactment of this Act.
	June 29, 2017Read the second time and placed on the calendar